EXHIBIT 10.3

 

Confidential treatment has been requested for portions of this exhibit pursuant
to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. The copy filed
herewith omits the information subject to the confidentiality request. Omissions
are designated as [**]. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of March 21, 2013

 

Among

 

SUPERVALU INC.,
as the Lead Borrower

 

The Other Borrowers Named Herein

 

The Guarantors Named Herein

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, Swing Line Lender and LC Issuer

 

and

 

The Other Lenders Party Hereto

 

U.S. BANK, NATIONAL ASSOCIATION
RABOBANK NEDERLAND, NEW YORK BRANCH
as Co-Syndication Agents

 

GOLDMAN SACHS BANK USA
CREDIT SUISSE AG
MORGAN STANLEY SENIOR FUNDING, INC.
BARCLAYS BANK PLC
BANK OF AMERICA, N.A.
as Co-Documentation Agents

 

BMO HARRIS BANK N.A.
RBS CITIZENS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc.
REGIONS BANK
UNION BANK, N.A.
as Senior Managing Agents

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
U.S. BANK, NATIONAL ASSOCIATION
GOLDMAN SACHS BANK USA
CREDIT SUISSE SECURITIES (USA) LLC
MORGAN STANLEY SENIOR FUNDING, INC.
BARCLAYS BANK PLC



--------------------------------------------------------------------------------


 

RABOBANK NEDERLAND, NEW YORK BRANCH
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers and Joint Bookrunners

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

ARTICLE I           DEFINITIONS AND ACCOUNTING TERMS

2

 

 

1.01. Defined Terms

2

1.02. Other Interpretive Provisions

74

1.03. Accounting Terms

75

1.04. Rounding

75

1.05. Times of Day

76

1.06. Letter of Credit Amounts

76

1.07. Currency Equivalents Generally

76

 

 

ARTICLE II         THE COMMITMENTS AND CREDIT EXTENSIONS

76

 

 

2.01. Committed Loans

76

2.02. Borrowings, Conversions and Continuations of Committed Loans

77

2.03. Letters of Credit

79

2.04. Swing Line Loans

87

2.05. Prepayments

89

2.06. Termination or Reduction of Commitments

90

2.07. Repayment of Loans

91

2.08. Interest

92

2.09. Fees

92

2.10. Computation of Interest and Fees

92

2.11. Evidence of Debt

92

2.12. Payments Generally; Administrative Agent’s Clawback

93

2.13. Sharing of Payments by Lenders

95

2.14. Settlement Amongst Lenders

95

2.15. Increase in Commitments

96

 

 

ARTICLE III       TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD
BORROWER

97

 

 

3.01. Taxes

97

3.02. Illegality

99

3.03. Inability to Determine Rates

99

3.04. Increased Costs; Reserves on LIBO Rate Loans

100

3.05. Compensation for Losses, Costs or Expenses

101

3.06. Mitigation Obligations; Replacement of Lenders

102

3.07. Survival

102

3.08. Designation of Lead Borrower as Borrowers’ Agent

102

 

 

ARTICLE IV        CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

103

 

 

4.01. Conditions of Initial Credit Extension

103

4.02. Conditions to all Credit Extensions

106

 

i

--------------------------------------------------------------------------------


 

ARTICLE V         REPRESENTATIONS AND WARRANTIES

107

 

 

5.01. Existence, Qualification and Power

108

5.02. Authorization; No Contravention

108

5.03. Governmental Authorization; Other Consents

108

5.04. Binding Effect

108

5.05. Financial Statements; No Material Adverse Effect

109

5.06. Litigation

110

5.07. No Default

110

5.08. Ownership of Property; Liens

110

5.09. Environmental Compliance

111

5.10. Insurance

112

5.11. Taxes

112

5.12. ERISA Compliance

112

5.13. Subsidiaries; Equity Interests

113

5.14. Margin Regulations; Investment Company Act

114

5.15. Disclosure

114

5.16. Compliance with Laws

114

5.17. Intellectual Property; Licenses, Etc.

114

5.18. Labor Matters

114

5.19. Security Documents

115

5.20. Solvency

116

5.21. Deposit Accounts; Credit Card Arrangements

116

5.22. Brokers

116

5.23. Trade Relations

116

5.24. Material Contracts

116

5.25. Casualty

117

5.26. Payable Practices

117

5.27. Notices from Farm Products Sellers, etc.

117

5.28. HIPAA Compliance

117

5.29. Compliance with Health Care Laws

118

5.30. OFAC

118

5.31. Patriot Act

118

5.32. Transaction Documents

119

 

 

ARTICLE VI        AFFIRMATIVE COVENANTS

119

 

 

6.01. Financial Statements

119

6.02. Certificates; Other Information

120

6.03. Notices

123

6.04. Payment of Obligations

124

6.05. Preservation of Existence, Etc.

125

6.06. Maintenance of Properties

125

6.07. Maintenance of Insurance

125

6.08. Compliance with Laws

127

6.09. Books and Records; Accountants

128

6.10. Inspection Rights; Field Examinations; Appraisals

128

6.11. Use of Proceeds

129

6.12. Additional Loan Parties

129

6.13. Cash Management

130

6.14. Information Regarding the Collateral

131

 

ii

--------------------------------------------------------------------------------


 

6.15. Physical Inventories

132

6.16. Environmental Laws

132

6.17. Further Assurances

132

6.18. Lender Meetings

133

6.19. ERISA

133

6.20. Agricultural Products

134

6.21. Post-Closing Matters

135

6.22. Escrow Agreement, 2014 Notes and Indemnity

135

6.23. Preparation of Environmental Reports

135

 

 

ARTICLE VII      NEGATIVE COVENANTS

135

 

 

7.01. Liens

135

7.02. Investments

136

7.03. Indebtedness; Disqualified Stock

136

7.04. Fundamental Changes

136

7.05. Dispositions

136

7.06. Restricted Payments

136

7.07. Prepayments of Indebtedness

137

7.08. Change in Nature of Business

137

7.09. Transactions with Affiliates

137

7.10. Burdensome Agreements

138

7.11. Use of Proceeds

138

7.12. Amendment of Material Documents

138

7.13. Fiscal Year

138

7.14. Deposit Accounts

138

7.15. Minimum Fixed Charge Coverage Ratio

139

 

 

ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES

139

 

 

8.01. Events of Default

139

8.02. Remedies Upon Event of Default

143

8.03. Application of Funds

143

 

 

ARTICLE IX        ADMINISTRATIVE AGENT

145

 

 

9.01. Appointment and Authority

145

9.02. Rights as a Lender

146

9.03. Exculpatory Provisions

146

9.04. Reliance by Administrative Agent

147

9.05. Delegation of Duties

147

9.06. Resignation of Administrative Agent

147

9.07. Non-Reliance on Administrative Agent and Other Lenders

148

9.08. No Other Duties, Etc.

149

9.09. Administrative Agent May File Proofs of Claim

149

9.10. Collateral and Guaranty Matters

149

9.11. Notice of Transfer

150

9.12. Reports and Financial Statements

150

9.13. Agency for Perfection

151

9.14. Indemnification

151

9.15. Relation among Lenders

151

 

iii

--------------------------------------------------------------------------------


 

9.16. Defaulting Lender

152

9.17. Secured Bank Product Obligations; Commercial LC Facility Obligations

154

9.18. Co-Syndication Agents; Co-Documentation Agents and Joint Lead Arrangers

155

 

 

ARTICLE X         MISCELLANEOUS

155

 

 

10.01. Amendments, Etc.

155

10.02. Notices; Effectiveness; Electronic Communications

157

10.03. No Waiver; Cumulative Remedies

158

10.04. Expenses; Indemnity; Damage Waiver

159

10.05. Payments Set Aside

160

10.06. Successors and Assigns

160

10.07. Treatment of Certain Information; Confidentiality

164

10.08. Right of Setoff

165

10.09. Interest Rate Limitation

165

10.10. Counterparts; Integration; Effectiveness

165

10.11. Survival

166

10.12. Severability

166

10.13. Replacement of Lenders

166

10.14. Governing Law; Jurisdiction; Etc.

167

10.15. Waiver of Jury Trial

168

10.16. No Advisory or Fiduciary Responsibility

168

10.17. USA PATRIOT Act Notice

169

10.18. Foreign Asset Control Regulations

169

10.19. Time of the Essence

169

10.20. Press Releases

169

10.21. Additional Waivers

170

10.22. No Strict Construction

171

10.23. Attachments

171

 

 

ARTICLE XI ACKNOWLEDGMENT AND RESTATEMENT

171

 

 

11.01. Existing Obligations

171

11.02. Acknowledgment of Security Interests

172

11.03. Existing Financing Agreements

172

11.04. Restatement

172

 

 

SIGNATURES

S-2

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01(a)

Subsidiary Borrowers

1.01(b)

Existing Letters of Credit

1.01(c)

Transition Agreement Parties

1.01(d)

Unrestricted Subsidiaries

2.01

Commitments and Applicable Percentages

5.01

Loan Parties Organizational Information

5.06

Litigation

5.08(b)

Owned Real Estate

5.08(c)

Leased Real Estate

5.09

Environmental Matters

5.10

Insurance

5.13

Subsidiaries; Other Equity Investments

5.17

Intellectual Property Matters

5.21(a)

Demand Deposit Accounts

5.21(b)

Credit Card Arrangements

6.02

Financial and Collateral Reporting

6.17

Substitution, Release and Addition of Fixed Asset Collateral

6.21

Post-Closing Matters

7.01

Existing Liens

7.02

Existing Investments

7.03

Existing Indebtedness

7.09

Transactions with Affiliates

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

A

Form of Committed Loan Notice

B

Form of Swing Line Loan Notice

C-1

Form of Note

C-2

Form of Swing Line Note

D

Form of Compliance Certificate

E

Form of Assignment and Assumption

F

Form of Borrowing Base Certificate

G

Form of DDA Notification

H

Form of Credit Card Notification

I

Closing Date Collateral List

J

Form of Mortgage

K

Form of Personal Property Security Agreement

L

Form of Solvency Certificate

M

Credit and Collection Policy

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
March 21, 2013, among SUPERVALU INC., a Delaware corporation (the “Lead
Borrower”), the subsidiaries of the Lead Borrower listed on Schedule 1.01(a)
hereto (together with the Lead Borrower, each a “Borrower” and collectively, the
“Borrowers”, as hereinafter further defined), the Guarantors (as hereinafter
defined), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), Wells Fargo Bank, National Association
(“Wells Fargo”), as Administrative Agent, Swing Line Lender and LC Issuer, U.S.
Bank, National Association and Rabobank Nederland, New York Branch, as
Co-Syndication Agents, Goldman Sachs Bank USA, Credit Suisse AG, Morgan Stanley
Senior Funding, Inc., Barclays Bank PLC and Bank of America, N.A., as
Co-Documentation Agents, BMO Harris Bank N.A., RBS Citizens Business Capital, a
division of RBS Asset Finance, Inc., Regions Bank and Union Bank, N.A., as
Senior Managing Agents, and Wells Fargo, U.S. Bank, National Association,
Goldman Sachs Bank USA, Credit Suisse Securities (USA) LLC, Morgan Stanley
Senior Funding, Inc., Barclays Bank PLC, Rabobank Nederland, New York Branch,
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers
and Joint Bookrunners.

 

WHEREAS, Administrative Agent, Lenders and Borrowers have entered into financing
arrangements pursuant to which Lenders (or Administrative Agent on behalf of
Lenders) have made loans and advances and have provided other financial
accommodations to Borrowers, New Albertson’s, Inc., an Ohio corporation (“NAI”)
and certain Subsidiaries of NAI that are “Loan Parties” under the Existing
Credit Agreement (collectively, with NAI, the “NAI Parties”) as set forth in the
Credit Agreement, dated August 30, 2012, by and among Administrative Agent,
Lenders, Borrowers and the NAI Parties (the “Existing Credit Agreement”, and
together with all agreements, documents and instruments at any time executed
and/or delivered in connection therewith, or related thereto, as from time to
time amended, modified, supplemented, extended, renewed, restated or replaced,
collectively, the “Existing Loan Documents”);

 

WHEREAS, pursuant to and in accordance with the Acquisition Agreement, AB
Acquisition LLC, a Delaware limited liability company (the “Buyer”) is
purchasing all of the issued and outstanding Equity Interests of NAI from Lead
Borrower (the “NAI Stock Purchase”).

 

WHEREAS, Borrowers have requested that, contemporaneously with the consummation
of the NAI Stock Purchase, Administrative Agent and Lenders (a) amend and
restate the Existing Credit Agreement and continue the existing financing
arrangements with Borrowers pursuant to which Lenders may make loans and
advances and provide other financial accommodations to Borrowers, and (b)
release the NAI Parties as borrowers and guarantors under the Existing Credit
Agreement; and

 

WHEREAS, Administrative Agent and Lenders have agreed to amend and restate the
Existing Credit Agreement and each Lender (severally and not jointly) has agreed
to continue to make such loans and advances and provide such other financial
accommodations to Borrowers on a pro rata basis according to its Commitment (as
defined below) on the terms and conditions set forth herein and Administrative
Agent has agreed to continue to act as agent for Lenders on the terms and
conditions set forth herein and the other Loan Documents;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01.  Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“ABL Priority Collateral” has the meaning specified therefor in the Term Loan
Intercreditor Agreement.

 

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) Excess Availability shall at any
time be less than or equal to twenty percent (20%) of the Aggregate
Commitments.  For purposes of this Agreement, the occurrence of an Accelerated
Borrowing Base Delivery Event shall be deemed continuing (A) in the case of such
an event pursuant to clause (i) above, so long as such Event of Default has not
been waived or cured, and/or (B) in the case of such an event pursuant to clause
(ii) above, until Excess Availability has exceeded twenty percent (20%) of the
Aggregate Commitments for forty-five (45) consecutive days, in which case under
clause (A) or (B) hereof, as applicable, an Accelerated Borrowing Base Delivery
Event shall no longer be deemed to be continuing for purposes of this Agreement.

 

“ACH” means automated clearing house transfers.

 

“Accommodation Payment” as defined in Section 10.21(d).

 

“Account” means “account” as defined in the UCC as in effect on the date hereof.

 

“Account Debtor” means an “account debtor” as such term is defined in the UCC,
including, without limitation, a Credit Card Issuer, a Credit Card Processor, a
Fiscal Intermediary or another Third Party Payor.

 

“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations of any
Person, in each case in any transaction or group of transactions which are part
of a common plan.

 

“Acquisition Agreement” means the Stock Purchase Agreement, dated as of
January 10, 2013, by and among Buyer, Lead Borrower and NAI.

 

“Additional Commitment Lender” shall have the meaning provided in Section 2.15.

 

“Adjusted LIBO Rate” means for any Interest Period with respect to any LIBO
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of one percent) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.  The Adjusted LIBO Rate will be
adjusted automatically as of the effective date of any change in the Statutory
Reserve Rate.

 

“Adjustment Date” means the first day of each Fiscal Quarter, commencing
December 1, 2013.

 

“Administrative Agent” means Wells Fargo in its capacity as administrative and
collateral agent under any of the Loan Documents, or any successor
administrative and collateral agent.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, (a) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (b) any director, officer,
managing member, partner, trustee, or beneficiary of that Person, but excluding
such Persons as to any Lender (or in the case of a Lender that is an Approved
Fund, the entity that administers or manages such Approved Fund), (c) any other
Person directly or indirectly holding ten percent (10%) or more of any class of
the Equity Interests of that Person, except in the case of a Lender (or in the
case of a Lender that is an Approved Fund, the entity that administers or
manages such Approved Fund), any other Person directly or indirectly holding
thirty-five percent (35%) or more of any class of the Equity Interests of such
Person, and (d) any other Person ten percent (10%) or more of any class of whose
Equity Interests is held directly or indirectly by that Person, except in the
case of a Lender (or in the case of a Lender that is an Approved Fund, the
entity that administers or manages such Approved Fund), any other Person
thirty-five percent (35%) or more of any class of whose Equity Interests is held
directly or indirectly by such Person.  Any reference herein to an “Affiliate”
of any Loan Party shall be construed to exclude the Investors, except, where any
such Person would otherwise constitute an Affiliate of a Loan Party in
accordance with this definition, in Section 7.09.

 

“Agent Parties” shall have the meaning set forth in Section 10.02(c).

 

“Agent Payment Account” shall mean account no. 37235547964501078 of
Administrative Agent at Wells Fargo, or such other account of Administrative
Agent as Administrative Agent may from time to time designate to Lead Borrower
as the Agent Payment Account for purposes of this Agreement and the other Loan
Documents.

 

“Aggregate Commitments” means the Commitments of all the Lenders.  As of the
Closing Date, the Aggregate Commitments are $1,000,000,000.

 

“Agreement” means this Amended and Restated Credit Agreement.

 

“Allocable Amount” has the meaning set forth in Section 10.21(d).

 

“Applicable Collateral List” shall mean the Closing Date Collateral List or, if
any Restated Collateral List has been delivered to the Administrative Agent
pursuant to Schedule 6.17, the most recent Restated Collateral List so
delivered.

 

“Applicable Commitment Fee Percentage” means three-eighths of one percent
(0.375%) per annum; provided, that, on and after the first Commitment Fee
Adjustment Date, and on each Commitment Fee Adjustment Date thereafter, the
Applicable Commitment Fee Percentage shall be determined from the following
pricing grid based upon the sum of the average daily balances of the Committed
Borrowings and LC Credit Extensions for the most recent Fiscal Quarter ended
immediately preceding such Commitment Fee Adjustment Date:

 

3

--------------------------------------------------------------------------------


 

Average Daily Balance of Committed
Borrowings and LC
Credit Extensions in any Fiscal Quarter

 

Applicable Commitment Fee Percentage

 

Less than 50% of the Aggregate Commitments

 

0.375

%

 

 

 

 

Greater than or equal to 50% of the Aggregate Commitments

 

0.250

%

 

“Applicable Lenders” means the Required Lenders, the Supermajority Lenders, all
affected Lenders, or all Lenders, as the context may require.

 

“Applicable LC Fee Rate” means the percentage set forth in Level II of the
pricing grid below; provided, that, on and after the first Adjustment Date, and
on each Adjustment Date thereafter, the Applicable LC Fee Rate shall be
determined from the following pricing grid based upon the Quarterly Average
Excess Availability for the most recent Fiscal Quarter ended immediately
preceding such Adjustment Date; except that (i) notwithstanding anything to the
contrary set forth herein, upon the occurrence of an Event of Default, the
Administrative Agent may, and at the direction of the Required Lenders shall,
immediately increase the Applicable LC Fee Rate to the rate set forth in Level
III (even if the Quarterly Average Excess Availability requirements for a
different Level have been met) and interest shall accrue at the Default Rate and
(ii) if any Borrowing Base Certificate is at any time restated or otherwise
revised (including as a result of a field examination) or if the information set
forth in any Borrowing Base Certificate otherwise proves to be false or
incorrect such that the Applicable LC Fee Rate would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, Letter of Credit Fees
due under this Agreement shall be immediately recalculated at such higher rate
for any applicable periods and shall be due and payable on demand.  In the event
that the credit rating of the Lead Borrower is upgraded by both S&P and Moody’s
in each case for the Lead Borrower’s Corporate Family Ratings to Ba1 (stable
outlook) and BB+ (stable outlook) or better, respectively, commencing on the
first day of the calendar month after the receipt by Administrative Agent of a
written request from the Lead Borrower with confirmation of such upgrade, the
Applicable LC Fee Rates in each of the Levels set forth below will be reduced by
twenty-five (25) basis points.

 

Level

 

Quarterly Average Excess Availability

 

Letter of Credit Fee

 

I

 

Equal to or greater than 66.67% of the Aggregate Commitments

 

1.75

%

 

 

 

 

 

 

II

 

Greater than or equal to 33.33% of the Aggregate Commitments but less than
66.67% of the Aggregate Commitments

 

2.00

%

 

 

 

 

 

 

III

 

Less than 33.33% of the Aggregate Commitments

 

2.25

%

 

“Applicable Margin” means the percentage set forth in Level II of the pricing
grid below; provided, that, on and after the first Adjustment Date, and on each
Adjustment Date thereafter, the Applicable Margin shall be determined from the
following pricing grid based upon the Quarterly Average Excess Availability for
the most recent Fiscal Quarter ended immediately preceding such Adjustment Date;
except, that, (i) notwithstanding anything to the contrary set forth herein,
upon the occurrence of an

 

4

--------------------------------------------------------------------------------


 

Event of Default, the Administrative Agent may, and at the direction of the
Required Lenders shall, immediately increase the Applicable Margin to that set
forth in Level III (even if the Quarterly Average Excess Availability
requirements for a different Level have been met) and interest shall accrue at
the Default Rate and (ii) if any Borrowing Base Certificate is at any time
restated or otherwise revised (including as a result of a field examination) or
if the information set forth in any Borrowing Base Certificates otherwise proves
to be false or incorrect such that the Applicable Margin would have been higher
than was otherwise in effect during any period, without constituting a waiver of
any Default or Event of Default arising as a result thereof, interest due under
this Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.  In the event that
the credit rating of the Lead Borrower is upgraded by both S&P and Moody’s in
each case for the Lead Borrower’s Corporate Family Ratings to Ba1 (stable
outlook) and BB+ (stable outlook) or better, respectively, commencing on the
first day of the calendar month after the receipt by Administrative Agent of a
written request from the Lead Borrower with confirmation of such upgrade, the
Applicable Margins in each of the Levels set forth below will be reduced by
twenty-five (25) basis points.

 

Level

 

Quarterly Average Excess Availability

 

LIBO Rate Margin

 

Base Rate Margin

 

I

 

Equal to or greater than 66.67% of the Aggregate Commitments

 

1.75

%

0.75

%

 

 

 

 

 

 

 

 

II

 

Greater than or equal to 33.33% of the Aggregate Commitments but less than
66.67% of the Aggregate Commitments

 

2.00

%

1.00

%

 

 

 

 

 

 

 

 

III

 

Less than 33.33% of the Aggregate Commitments

 

2.25

%

1.25

%

 

“Applicable Percentage” means with respect to any Lender (a) at any time during
the Availability Period, the fraction, expressed as a percentage (carried out to
the ninth decimal place), the numerator of which is such Lender’s Commitment and
the denominator of which is the Aggregate Commitments at such time and (b) after
the Availability Period, the Applicable Percentage of such Lender most recently
in effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 (as amended from time to time) or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender that is an Approved Fund or (d) an advisor under
common control with such Lender, Affiliate or advisor, as applicable.

 

“ASC” means American Stores Company, LLC, a Delaware limited liability company.

 

“ASC Guarantee” means the ASC Notes Guarantee, dated as of July 6, 2005, by Lead
Borrower with respect to the obligations of ASC under the ASC Indenture and the
ASC Notes.

 

“ASC Indenture” means the Senior Indenture, dated as of May 1, 1995, between ASC
and Wells Fargo Bank, National Association (as successor to The First National
Bank of Chicago), as amended, supplemented or otherwise modified as of the
Closing Date.

 

“ASC Notes” means the notes issued by ASC pursuant to the ASC Indenture.

 

5

--------------------------------------------------------------------------------


 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Lead Borrower and its Subsidiaries (prior to giving effect to the
Transactions) for the Fiscal Year ended February 25, 2012, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows (in each case, prior to giving effect to the Transactions) for such Fiscal
Year of the Lead Borrower and its Subsidiaries, including the notes thereto.

 

“Auto-Extension Letter of Credit” shall have the meaning set forth in
Section 2.03(b)(iii).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the LC
Issuers to make LC Credit Extensions pursuant to Section 8.02.

 

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Administrative Agent from time to
time determines in its Permitted Discretion as being appropriate (a) to reflect
the impediments to the Administrative Agent’s ability to realize upon the
Collateral, (b) to reflect claims and liabilities that the Administrative Agent
determines in its Permitted Discretion will need to be satisfied in connection
with the realization upon the Collateral, (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or the validity or enforceability of this Agreement or the other
Loan Documents or any material remedies of the Credit Parties hereunder or
thereunder, or (d) to reflect that a Default or an Event of Default then
exists.  Without limiting the generality of the foregoing, Availability Reserves
may include, in the Administrative Agent’s Permitted Discretion (but are not
limited to) reserves based on: (i) any rental payments, service charges or other
amounts due or to become due to lessors of real property to the extent Inventory
or Records are located in or on such property or such Records are needed to
monitor or otherwise deal with the Collateral (other than for locations where
Administrative Agent has received a Collateral Access Agreement executed and
delivered by the owner and lessor of such real property that Administrative
Agent has acknowledged in writing is in form and substance reasonably
satisfactory to Administrative Agent); provided, that, the Availability Reserves
established pursuant to this clause (i) as to retail store locations that are
leased shall not exceed at any time the aggregate of amounts payable for the
next one (1) month to the lessors of such retail store locations, and only with
respect to retail store locations in those States where any right of the lessor
to ABL Priority Collateral may be pari passu or have priority over the Lien of
Administrative Agent therein; provided, that, such limitation on the amount of
the Availability Reserves pursuant to this clause (i) shall only apply so long
as: (A) no Event of Default shall exist, (B) neither any Loan Party nor
Administrative Agent shall have received notice of any event of

 

6

--------------------------------------------------------------------------------


 

default under the lease with respect to such location and (C) no Borrower has
granted to the lessor a Lien upon any assets of such Borrower; (ii) customs
duties, and other costs to release Inventory which is being imported into the
United States; (iii) outstanding taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, excise, stamp, cigarette, claims of the PBGC and other taxes which have
or are anticipated to have priority over the interests of the Administrative
Agent in the Collateral; (iv) salaries, wages and benefits due to employees of
any Borrower that would reasonably be expected to be incurred in connection with
a Liquidation, (v) Customer Credit Liabilities, (vi) Customer Deposits,
(vii) deposits or other amounts received in trust for the benefit of any
Governmental Authority, utilities or other third parties, (viii) warehousemen’s
or bailee’s charges and other Permitted Encumbrances which may be pari passu or
have priority over the interests of the Administrative Agent in the Collateral
(other than for locations where Administrative Agent has received a Collateral
Access Agreement executed and delivered by such warehouseman or bailee that
Administrative Agent has acknowledged in writing is in form and substance
reasonably satisfactory to Administrative Agent), (ix) amounts due to vendors on
account of consigned goods, (x) payables to vendors entitled to the benefit of
the trust under PACA or the PSA, or any similar statute or regulation, including
the Food Security Act, (xi) Cash Management Reserves, (xii) Bank Products
Reserves, (xiii) royalties payable in respect of licensed merchandise, (xiv) SVU
2016 Notes Reserve, and (xv) reserves in respect of Commercial LC Facility
Obligations, and (xvi) dilution with respect to Pharmacy Receivables and
Wholesale Trade Receivables (based on the ratio of the aggregate amount of
non-cash reductions in Accounts for any period to the aggregate dollar amount of
the sales of such Borrower for such period) as calculated by Administrative
Agent for any period that is or is reasonably anticipated to be greater than
five (5%) percent.  To the extent that such Reserve is in respect of amounts
that may be payable to third parties the Administrative Agent may, at its
option, deduct such Reserve from the amount equal to the Aggregate Commitments,
at any time that the Aggregate Commitments are less than the amount of the
Borrowing Base.  The amount of any Availability Reserve established by the
Administrative Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
the Administrative Agent in its Permitted Discretion.  To the extent that an
event, condition or matter is directly addressed pursuant to the calculation of
the Net Recovery Percentage as to Inventory or the calculation of the Pharmacy
Scripts Availability, the Administrative Agent shall not also establish an
Availability Reserve to address the same event, condition or matter.

 

“Average Daily Stated Amount” means, for any Letter of Credit during any period,
an amount equal to (a) the Stated Amount of such Letter of Credit each day
during such period, divided by (b) the number of days occurring in such period.

 

“Bank Product Obligations” means any obligation on account of (a) any Cash
Management Services furnished by a Person that is a Lender or an Affiliate of a
Lender on the Closing Date or, if such Cash Management Services are established
later, on the date such Cash Management Services are established, to any of the
Loan Parties or any of their Subsidiaries and/or (b) any transaction with a
Person that is a Lender or any of its Affiliates on the Closing Date or, if a
Bank Product is established later, on the date the Bank Product is established,
which arises out of such Bank Product entered into with any Loan Party and any
such Person, as each may be amended from time to time; provided, that, (i) by
the later of (A) the Closing Date or (B) on or about the date that such Cash
Management Services or Bank Products are established or the party providing them
becomes a Lender (or is an Affiliate), but in any event in the case of either
clause (A) or clause (B), within ten (10) Business Days thereafter,
Administrative Agent shall have received a written notice, in form and substance
reasonably satisfactory to Administrative Agent, from the Lead Borrower and the
Lender that is providing (or whose Affiliate is providing) such Cash Management
Services or Bank Product that such obligations thereunder constitute “Bank
Product Obligations” for purposes of this Agreement and the other Loan
Documents, and in the case of any Affiliate of a Lender, such Affiliate shall
have entered into an agreement to be bound by the

 

7

--------------------------------------------------------------------------------


 

provisions of Article IX hereof as though such Affiliate were a party to this
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, (ii) such Lender (or such Affiliate, as the case may be) may at any time
thereafter notify Administrative Agent in writing that such obligations have
ceased to constitute Bank Product Obligations, in which case, such obligations
shall no longer be deemed to be “Bank Product Obligations” for purposes of this
Agreement and the other Loan Documents, (iii) if at any time a Lender ceases to
be a Lender under this Agreement (or an Affiliate of a Lender ceases to be an
Affiliate), then, from and after the date on which it ceases to be a Lender
hereunder, any Cash Management Services or any Bank Product provided by it or
its Affiliates shall continue to give rise to Bank Product Obligations, so long
as (A) such Person is, and at all times remains, in compliance with the
provisions of Section 9.17(b) and (B) agrees in writing (1) that the
Administrative Agent and the other Credit Parties shall have no duty to such
Person (other than the payment of any amounts to which such Person may be
entitled under Section 8.03) and acknowledges that the Administrative Agent and
the other Credit Parties may deal with the Loan Parties and the Collateral as
they deem appropriate (including the release of any Loan Party or all or any
portion of the Collateral) without notice or consent from such Person, whether
or not such action impairs the ability of such Person to be repaid Bank Product
Obligations owing to it) and (2) to be bound by Section 9.17(b) and (iv) in no
event shall the aggregate amount of all Bank Product Obligations arising under
or in connection with all equipment leasing facilities at any time outstanding
exceed $25,000,000.

 

“Bank Products” means any services or facilities provided to any Loan Party by
any Person that is a Lender or its Affiliates on the Closing Date or, if such
services or facilities are established later, on the date such services or
facilities are established (but excluding Cash Management Services and equipment
leasing facilities existing on or prior to the Closing Date), in each case
approved by Lead Borrower, including, without limitation, on account of (a) Swap
Contracts, (b) equipment leasing facilities and (c) supply chain finance
services including, without limitation, trade payable services and supplier
accounts receivable purchases, but excluding any factoring services.

 

“Bank Products Reserves” means such reserves as the Administrative Agent from
time to time determines in its discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

 

“Banner Account” means a deposit account into which all amounts on deposit
within the individual store accounts of a particular store brand are remitted.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the LIBO Rate (using the three month rate),
which rate shall be determined on a daily basis, plus one percent (1.00%), or
(c) the rate of interest in effect for such day as publicly announced from time
to time by Wells Fargo as its “prime rate.”  The “prime rate” is a rate set by
Wells Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Wells Fargo shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Account” means a DDA which is either subject to a Blocked Account
Agreement or is identified as a Blocked Account or a Master Concentration
Account on Schedule 5.21(a) and is to be subject to a Blocked Account Agreement
within the time period provided in Section 6.13(c).

 

8

--------------------------------------------------------------------------------


 

“Blocked Account Agreement” means with respect to a deposit account established
by a Loan Party, an agreement, in form and substance reasonably satisfactory to
the Administrative Agent, establishing control (as defined in the UCC) of such
account by the Administrative Agent and whereby the bank maintaining such
account agrees to comply with instructions originated by the Administrative
Agent without the further consent of any Loan Party.

 

“Blocked Account Bank” means each bank with whom a Blocked Account or a Master
Concentration Account is maintained.

 

“Book Value” means, with respect to Inventory, book value determined in
accordance with GAAP as consistently applied by the Lead Borrower pursuant to
its then current practices; provided, that, in any event such book value of the
Inventory for purposes of the calculation of the Borrowing Base shall at all
times be consistent with the practices used in the most recent field examination
and appraisals that have been received by Administrative Agent prior to the
Closing Date.

 

“Borrower Materials” has the meaning set forth in Section 6.02.

 

“Borrowers” has the meaning set forth in the introductory paragraph hereto.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)                   ninety percent (90%) multiplied by the net amount of
Eligible Credit Card Receivables; plus

 

(b)                   the lesser of: (i) eighty-five percent (85%) of the net
amount of Eligible Pharmacy Receivables or (ii) ten percent (10%) of the
Borrowing Base (determined without regard to the limitation in this clause
(ii)); plus

 

(c)                    the lesser of: (i) eighty-five percent (85%) of the net
amount of Eligible Trade Receivables or (ii) twenty-five percent (25%) of the
Borrowing Base (determined without regard to the limitation in this clause
(ii)); plus

 

(d)                   eighty-five percent (85%) of the Net Recovery Percentage
of Eligible Wholesale Inventory (other than Perishable Inventory) multiplied by
the Book Value (without giving effect to a LIFO Reserve) of such Eligible
Wholesale Inventory, net of applicable Inventory Reserves; plus

 

(e)                    ninety percent (90%) of the Net Recovery  Percentage of
Eligible Retail Inventory (other than Perishable Inventory) multiplied by the
Book Value (without giving effect to a LIFO Reserve) of such Eligible Retail
Inventory, net of applicable Inventory Reserves; plus

 

(f)                     the lesser of (i) the sum of (A) eighty-five percent
(85%) of the Net Recovery Percentage of Eligible Wholesale Inventory consisting
of Perishable Inventory multiplied by the Book Value (without giving effect to a
LIFO Reserve) of such Eligible Wholesale Inventory, plus (B) ninety percent
(90%) of the Net Recovery Percentage of Eligible Retail Inventory consisting of
Perishable Inventory multiplied by the Book Value (without giving effect to a
LIFO Reserve) of such Eligible Retail Inventory, or (ii) twenty-five percent
(25%) of the Borrowing Base (determined without regard to this limitation in
clause (ii) or the limitation in clause (b) of the definition of “Pharmacy
Scripts Availability”), in case of clauses (i) and (ii), net of applicable
Inventory Reserves; plus

 

9

--------------------------------------------------------------------------------


 

(g)                    the Pharmacy Scripts Availability; minus

 

(h)                   Availability Reserves.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the
Administrative Agent in its Permitted Discretion to reflect the components of
and reserves against the Borrowing Base as provided for hereunder from time to
time), executed and certified as accurate and complete by a Responsible Officer
of the Lead Borrower which shall include appropriate exhibits, schedules,
supporting documentation, and additional reports as reasonably requested by
Administrative Agent.

 

“Business” means retail food operations through traditional and hard-discount
retail food stores, providing wholesale distribution of products to independent
retailers, and other businesses reasonably related thereto.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York and, if such day relates to any LIBO Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank market.

 

“Buyer” has the meaning set forth in the Recitals.

 

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) without
duplication, Capital Lease Obligations incurred by a Person during such period.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Capital Leases” shall mean, with respect to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
classified and accounted for as liabilities on the balance sheet of such Person.

 

“Cash Collateralize” has the meaning set forth in Section 2.03(g).  Derivatives
of such term have corresponding meanings.

 

“Cash Dominion Event” means either (a) the occurrence and continuance of any
Event of Default, or (b) Excess Availability shall (i) be less than fifteen
percent (15.0%) of the Aggregate Commitments for three (3) consecutive days, or
(ii) at any time be less than twelve and one-half percent (12.5%) of the
Aggregate Commitments.  A Cash Dominion Event shall be deemed continuing (A) in
the case of a Cash Dominion Event pursuant to clause (a) above, until such Event
of Default has ceased to exist for thirty (30) consecutive days or has been
waived, and (B) in the case of a Cash Dominion Event pursuant to clause
(b) above, until Excess Availability equals or exceeds fifteen percent (15.0%)
of the Aggregate

 

10

--------------------------------------------------------------------------------


 

Commitments for thirty (30) consecutive days, in which case a Cash Dominion
Event shall no longer be deemed to be continuing for purposes of this Agreement;
provided, that, in no event may a Cash Dominion Event cease to exist as
contemplated in clauses (A) or (B) above more than two (2) times in any twelve
(12) month period (even if an Event of Default is no longer continuing and/or
Excess Availability equals or exceeds the required amount for thirty (30)
consecutive days). The termination of a Cash Dominion Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
arise thereafter.

 

“Cash Equivalents” has the meaning set forth in the definition of the term
“Permitted Investments.”

 

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its reasonable discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

 

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by any Person that is a Lender
or its Affiliates on the Closing Date or, if such services or facilities are
established later, on the date such services or facilities are established, in
each case as selected by Lead Borrower, after notice to Administrative Agent
(and with the approval of Administrative Agent in its Permitted Discretion):
(a) ACH transactions, (b) cash management services, including, without
limitation, controlled disbursement services, treasury, depository, overdraft,
and electronic funds transfer services, (c) foreign exchange facilities,
(d) credit or debit cards, (e) credit card processing services, and (f) purchase
cards.

 

“Cerberus” means Cerberus Capital Management, L.P.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. Section 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“Certified Medicare Provider” means a provider or supplier, including without
limitation a pharmacy, that has in effect an agreement with the Centers for
Medicare and Medicaid Services to participate in Medicare.

 

“Certified Medicaid Provider” means any provider or supplier, including without
limitation a pharmacy, that has in effect an agreement with a Governmental
Authority of a State to participate in Medicaid.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.  For
purposes of this definition, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, orders, requests, guidelines or
directives thereunder or in connection therewith and all requests, rules,
guidelines or directives concerning capital adequacy known as “Basel III” and
promulgated either by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by

 

11

--------------------------------------------------------------------------------


 

the United States or foreign regulatory authorities pursuant thereto are deemed
to have been adopted and gone into effect after the date of this Agreement.

 

“Change of Control” means an event or series of events by which:

 

(a)                   in the case of a Person or Persons other than the
Investors or any of them, any such Person, or two or more of such Persons acting
in concert, shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of Equity Interests of the Lead Borrower (or other securities convertible into
such Equity Interests) representing thirty-five percent (35%) or more of the
combined voting power of all Equity Interests of the Lead Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
“person” or “group” has the right to acquire pursuant to any option right); or

 

(b)                   in the case of the Investors or any of them, any such
Person, or two or more of such Persons acting in concert, shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of Equity Interests of the Lead
Borrower (or other securities convertible into such Equity Interests)
representing fifty percent (50%) or more of the combined voting power of all
Equity Interests of the Lead Borrower on a fully-diluted basis (and taking into
account all such Equity Interests that such “person” or “group” has the right to
acquire pursuant to any option right); or

 

(c)                    during any period of up to twenty-four (24) consecutive
months, commencing before or after the date of this Agreement, individuals who
at the beginning of such twenty-four (24) month period were directors of the
Lead Borrower shall cease for any reason (other than due to death or disability)
to constitute a majority of the board of directors of the Lead Borrower (except
to the extent that individuals who at the beginning of such twenty-four (24)
month period were replaced by individuals (i) elected by at least a majority of
the remaining members of the board of directors of the Lead Borrower or
(ii) nominated for election by a majority of the remaining members of the board
of directors of the Lead Borrower and thereafter elected as directors by the
shareholders of the Lead Borrower).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Closing Date Collateral List” means the list of Real Estate sites of the Loan
Parties attached hereto as Exhibit I.

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Collateral” means any and all “Collateral” or “Property” as defined in any
applicable Security Document and all other property that is or is intended under
the terms of the Security Documents to be subject to Liens in favor of the
Administrative Agent.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent executed by (a) a bailee or other
Person in possession of Collateral, and (b) any landlord with respect to a Lease
where there is ABL Priority Collateral or other assets that Administrative Agent
may require access to, and use of, to realize on ABL Priority Collateral.

 

“Commercial Letter of Credit” means any letter of credit (as defined in the UCC)
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by a Loan Party in the
ordinary course of business of such Loan Party.

 

12

--------------------------------------------------------------------------------


 

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by an LC Issuer.

 

“Commercial LC Facility” means a letter of credit facility provided to any Loan
Party by any Person that is a Lender or its Affiliates on the Closing Date or,
if such services or facilities are established later, on the date such services
or facilities are established, in each case approved by Lead Borrower and used
for the issuance of letters of credit (as defined in the UCC) for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by a Loan Party in the ordinary course of business
of such Loan Party, provided, that, all obligations thereunder shall be
unsecured except to the extent of the Lien of Administrative Agent under the
Loan Documents as provided for herein.  In no event shall any letter of credit
issued under or pursuant to such letter of credit facility be deemed to be a
Letter of Credit or give rise to any obligations of any Lender or other Credit
Party to make any payment to the Lender (or its Affiliate) that is providing
such facility.

 

“Commercial LC Facility Obligations” means any obligation on account of any
Commercial LC Facility owing by any of the Loan Parties; provided, that, (i) by
the later of (A) the Closing Date or (B) on or about the date that such
Commercial LC Facility is established or the party providing them becomes a
Lender (or is an Affiliate), but in any event in the case of either clause
(A) or clause (B), within ten (10) Business Days thereafter, Administrative
Agent shall have received (x) a written notice, in form and substance
satisfactory to Administrative Agent, from the Lead Borrower and the Lender that
is providing (or whose Affiliate is providing) such Commercial LC Facility that
such obligations thereunder constitute “Commercial LC Facility Obligations” for
purposes of this Agreement and the other Loan Documents, and in the case of any
Affiliate of a Lender, such Affiliate shall have entered into an agreement to be
bound by the provisions of Article IX hereof as though such Affiliate were a
party to this Agreement in form and substance reasonably satisfactory to the
Administrative Agent, and (y) Administrative Agent shall have entered into an
agreement, in form and substance satisfactory to Administrative Agent, with the
Lender (or its Affiliate) that is providing such Commercial LC Facility, as
acknowledged and agreed to by the Loan Parties, providing for the delivery to
Administrative Agent by such Lender (or Affiliate) of information with respect
to the amount of such obligations and providing for the other rights of the
Administrative Agent and such Lender (or Affiliate) in connection with such
arrangements, (ii) such Lender (or such Affiliate, as the case may be) may at
any time thereafter notify Administrative Agent in writing that such obligations
have ceased to constitute Commercial LC Facility Obligations, in which case,
such obligations shall no longer be deemed to be “Commercial LC Facility
Obligations” for purposes of this Agreement and the other Loan Documents,
(iii) if at any time a Lender ceases to be a Lender under this Agreement (or an
Affiliate of a Lender ceases to be an Affiliate), then, from and after the date
on which it ceases to be a Lender hereunder, any Commercial LC Facility provided
by it or its Affiliates shall continue to give rise to Commercial LC Facility
Obligations, so long as (A) such Person is, and at all times remains, in
compliance with the provisions of Section 9.17(b) and (B) agrees in writing
(1) that the Administrative Agent and the other Credit Parties shall have no
duty to such Person (other than the payment of any amounts to which such Person
may be entitled under Section 8.03) and acknowledges that the Administrative
Agent and the other Credit Parties may deal with the Loan Parties and the
Collateral as they deem appropriate (including the release of any Loan Party or
all or any portion of the Collateral) without notice or consent from such
Person, whether or not such action impairs the ability of such Person to be
repaid Commercial LC Facility Obligations owing to it) and (2) to be bound by
Section 9.17(b), and (iv) in no event shall the aggregate amount of all
Commercial LC Facility Obligations arising under or in connection with all
Commercial LC Facilities at any time outstanding exceed $15,000,000.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
LC Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to

 

13

--------------------------------------------------------------------------------


 

exceed the amount set forth opposite such Lender’s name on Schedule 2.01 (as
amended from time to time) or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Commitment Fee Adjustment Date” means the first day of each Fiscal Quarter,
commencing September 8, 2013.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning set forth in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to 2.01(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Company Material Adverse Effect” means an event or effect that is materially
adverse to the business, financial condition or results of operations of the
Lead Borrower and its Subsidiaries, taken as a whole, but shall not include
events or effects relating to or resulting from (a) changes in general economic
or political conditions or the securities, credit or financial markets in
general, except to the extent such change has a disproportionate effect on the
Lead Borrower and its Subsidiaries, taken as a whole, when compared to other
companies operating in the same industries and markets in which the Lead
Borrower and its Subsidiaries operate, (b) any decline in the market price or
trading volume of the Lead Borrower’s securities (it being understood that the
underlying cause of such decline may be taken into account in determining
whether a Company Material Adverse Effect has occurred to the extent it is not
excluded by another clause of this definition), (c) general changes or
developments in the industries or markets in which the Lead Borrower and its
Subsidiaries operate, including general changes in law or regulation across such
industries and markets, except to the extent such change has a disproportionate
effect on the Lead Borrower and its Subsidiaries, taken as a whole, when
compared to other companies operating in the same industries and markets in
which the Lead Borrower and its Subsidiaries operate, (d) the execution and
delivery of agreements with respect to or the public announcement or pendency of
the Transactions and tender offer pursuant to the Tender Offer Agreement,
including the impact thereof on the relationships, contractual or otherwise, of
the Lead Borrower or any of its Subsidiaries with employees, customers,
suppliers or partners, (e) the identity of the Investors or any of their
Affiliates as the parties involved in the tender offer pursuant to the Tender
Offer Agreement, (f) compliance with the terms of, or the taking of any action
required by, the Tender Offer Agreement, (g) any acts of terrorism or war,
except to the extent such act has a disproportionate effect on the Lead Borrower
and its Subsidiaries, taken as a whole, when compared to other companies
operating in the same industries and markets in which the Lead Borrower and its
Subsidiaries operate, (h) any hurricane, tornado, flood, earthquake, natural
disasters, acts of God or other comparable events, except to the extent such
event has a disproportionate effect on the Lead Borrower and its Subsidiaries,
taken as a whole, when compared to other companies operating in the same
industries and markets in which the Lead Borrower and its Subsidiaries operate,
(i) changes in applicable law, regulation or generally accepted accounting
principles or the interpretation thereof after January 10, 2013, (j) any failure
to meet internal or published projections, forecasts or revenue or earning
predictions for any period (it being understood that the underlying cause of
such failure may be taken into account in determining whether a Company Material
Adverse Effect has occurred to the extent it is not excluded by another clause
of this definition); or (k) any matter disclosed in Section 3.15 of the
disclosure letter delivered by the Lead Borrower to Wells Fargo immediately
prior to the execution of the Tender Offer Agreement, a correct and complete
copy of which has been provided to Lead Arrangers on or prior to January 10,
2013.

 

14

--------------------------------------------------------------------------------


 

“Competitor” means a Person, other than a Loan Party, who directly provides
products or services that are the same or substantially similar to the products
or services provided by, and that constitute a material part of the business of,
the Loan Parties taken as a whole and who has been identified as a competitor by
Lead Borrower to the Administrative Agent in writing from time to time.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and its Restricted Subsidiaries on
a Consolidated basis for the most recently completed Measurement Period, plus
(a) depreciation and amortization and other non-cash charges including imputed
interest, deferred compensation and non-cash costs associated with the closing
of retail store locations or other facilities, in each case for such period (to
the extent deducted in the computation of Consolidated Net Income of such
Person), all in accordance with GAAP, plus (b) Consolidated Interest Expense for
such period (to the extent deducted in the computation of Consolidated Net
Income of such Person), plus (c) the Provision for Taxes for such period (to the
extent deducted in the computation of Consolidated Net Income of such Person),
plus (d) LIFO Adjustments (to the extent deducted in the computation of
Consolidated Net Income of such Person), plus (e) one-time non-cash charges for
restructurings and non-cash “other unusual items” as reported in a Form 10-K or
a Form 10-Q of Lead Borrower filed with the Securities and Exchange Commission
for such period, plus (f) non-cash charges related to goodwill impairment and
impairment of non-cash intangibles, plus (g) non-cash charges, losses or
expenses resulting from the application of Statement of Financial Accounting
Standards No. 123(R), minus (viii) non-cash extraordinary gains, minus (ix) the
income (or loss) of such Person during such Measurement Period in which any
other Person has a joint interest to the extent of the amount of cash dividends
or other distributions were not actually paid in cash to such Person during such
period and to the extent of any Investments not actually paid in cash to such
Person during such period (but in each case to the extent added to the
computation of Consolidated Net Income of such Person), minus (x) the income of
any direct or indirect Subsidiary of such Person to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
Organization Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary (but in
each case to the extent added to the computation of Consolidated Net Income of
such Person).  “LIFO Adjustments” means, for any period, the net adjustment to
costs of goods sold for such period required by the LIFO inventory method used
by Lead Borrower determined in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, for any period of
determination, the ratio of:

 

(a)                   Consolidated EBITDA for such period, minus Unfinanced
Capital Expenditures made during such period, minus the aggregate amount of the
Provision for Taxes paid in cash during such period, and if the amount by which
the Cash Pension Contribution for such period exceeds the Pension Expense for
such period, then minus such excess amount, or if the Pension Expense for such
period exceeds the Cash Pension Contribution for such period, then plus such
excess amount, to

 

(b)                   the Consolidated Fixed Charges of Lead Borrower and its
Restricted Subsidiaries for such period.

 

15

--------------------------------------------------------------------------------


 

The “Cash Pension Contribution” means the actual cash pension funding payments
made by Lead Borrower and its Restricted Subsidiaries with respect to pension
funding obligations for the applicable period.  The “Pension Expense” means the
actual pension expense for the applicable period of the Lead Borrower and its
Restricted Subsidiaries pursuant to the profit and loss statement charge (or
benefit) with respect to such pension funding obligations for such period.

 

“Consolidated Fixed Charges” means, as to any Person, with respect to any
period, the sum of, without duplication,

 

(a)                   all Consolidated Interest Expense paid or received in cash
during such period, plus

 

(b)                   all principal payments in respect of Indebtedness that are
required to be paid during such period (and including (i) any principal payments
required to be made under the Term Loan Agreement based on excess cash flow,
(ii) any scheduled payments in respect of Indebtedness with respect to Capital
Leases and (iii) in the case of Loan Parties, any payments made by a Loan Party
after the Closing Date in respect of the NAI Workers’ Compensation Liabilities
or in respect of the ASC Notes or the Guarantee thereof), but excluding (A) any
portion of payments in respect of Capital Leases included in item (a) of this
definition, (B) payments in respect of Loans which do not result in a reduction
of the Aggregate Commitments during such period, (C) payments in respect of
Indebtedness for borrowed money during such period to the extent paid with the
proceeds of Refinancing Indebtedness, (D) payments in respect of Indebtedness
made on or before the Closing Date, and (E) payments in respect of NAI Workers’
Compensation Liabilities not made by a Loan Party or payments in respect of the
ASC Notes (including the Guarantee thereof) made from funds held in escrow for
such purpose under the Escrow Agreement or otherwise not made by a Loan Party,
plus

 

(c)                    all Restricted Payments paid in cash during such period,
plus

 

(d)                   any mandatory permanent reduction of any Permitted
Securitization Facility during such period;

 

provided, that, (i) payments in respect of NAI Workers’ Compensation Liabilities
or in respect of the ASC Notes in each case made by a Loan Party shall not be
included as Consolidated Fixed Charges

 

(A) so long as no Cash Dominion Event exists, for the period from the date such
payment is made until the date ninety (90) days after the date such payment is
made, provided, that, in the event that a Cash Dominion Event occurs at any time
during such ninety (90) day period, such payments shall not be included as
Consolidated Fixed Charges for the period ending on the earlier of (1) the date
ninety (90) days after the date such payment is made or (2) thirty (30) days
after the date of the Cash Dominion Event, or

 

(B) at any time a Cash Dominion Event exists (except as otherwise provided in
clause (A)), for the period ending thirty (30) days after the date such payment
is made, or

 

(C) to the extent such Loan Party is reimbursed for such payment in cash by a
Person that is not a Loan Party or a Subsidiary of a Loan Party, or in the case
of the payments in respect of the ASC Notes, from the Escrow Fund, and

 

(ii) to the extent that such Loan Party is not so reimbursed within the
applicable period provided for in clauses (i)(A) and (i)(B) above, the payments
in respect of NAI Workers’ Compensation Liabilities or ASC Notes, as the case
may be, shall be deemed to be Consolidated Fixed Charges made as of the last day
of the Fiscal Period most recently ended for which Administrative Agent has
received financial

 

16

--------------------------------------------------------------------------------


 

statements, but in the event that a Loan Party is thereafter reimbursed in cash,
such payments by a Loan Party in respect of NAI Workers’ Compensation
Liabilities or ASC Notes, as the case may be, shall no longer be deemed to be
Consolidated Fixed Charges (provided, that, the foregoing shall not be construed
to have such payments cease to be Consolidated Fixed Charges for any prior
period for which the Loan Parties were not in compliance with Section 7.15)

 

“Consolidated Interest Expense” means, for any Measurement Period (a) interest
expense (including imputed interest in respect of Capital Lease Obligations and
any amounts comparable to or in the nature of interest under any Permitted
Securitization Facility) minus (b) the interest income, in each case, of Lead
Borrower and its Restricted Subsidiaries for such Measurement Period, determined
on a Consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, as of any date of determination, the net income
of the Lead Borrower and its Restricted Subsidiaries for the most recently
completed Measurement Period, all as determined on a Consolidated basis in
accordance with GAAP, provided, that, there shall be excluded the income (or
loss) of such Person during such Measurement Period and accrued prior to the
date it becomes a Subsidiary of a Person or any of such Person’s Subsidiaries or
is merged into or consolidated with a Person or any of its Subsidiaries or that
Person’s assets are acquired by such Person or any of its Subsidiaries.

 

“Consolidated Total Debt” means, as of any date of determination, the
Indebtedness of the Lead Borrower and the Restricted Subsidiaries outstanding on
such date (excluding Indebtedness of the type described in clauses (b), (c) and
(g) of the definition of such term, except, in the case of such clause (b), to
the extent of any unreimbursed drawings thereunder, and also excluding all
Synthetic Lease Obligations).

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covenant Compliance Event” shall mean, at any time, Excess Availability is less
than ten percent (10%) of the Aggregate Commitments.

 

“Credit and Collection Policy” shall mean, with respect to any Borrower, such
Borrower’s credit, collection, enforcement and other policies and practices
relating to Pharmacy Receivables and Wholesale Trade Receivables existing on the
date hereof and as set forth on Exhibit M hereto, together with any other normal
and customary credit practices, procedures and policies employed by such Person.

 

“Credit Card Agreements” shall mean all agreements now or hereafter entered into
by any Borrower or for the benefit of any Borrower, in each case with any Credit
Card Issuer or any Credit Card Processor with respect to sales transactions
involving credit card or debit card purchases, including, but not limited to,
the agreements set forth on Schedule 5.21(b) hereto.

 

“Credit Card Issuer” shall mean any person (other than a Loan Party) who issues
or whose members issue credit cards, including, without limitation, MasterCard
or VISA bank credit or debit cards or other bank credit or debit cards issued
through World Financial Network National Bank, MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche and other non-bank credit or debit cards, including, without
limitation, credit or debit cards

 

17

--------------------------------------------------------------------------------


 

issued by or through American Express Travel Related Services Company, Inc.,
Novus Services, Inc., PayPal and other issuers approved by the Administrative
Agent.

 

“Credit Card Notifications” has the meaning set forth in Section 6.13(a).

 

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

 

“Credit Card Receivables” means amounts, together with all income, payments and
proceeds thereof, owed by a Credit Card Issuer or Credit Card Processor to a
Loan Party resulting from charges by a customer of a Loan Party on credit or
debit cards issued by such Credit Card Issuer or processed by such Credit Card
Processor (including, without limitation, electronic benefits transfers) in
connection with the sale of goods by a Loan Party, or services performed by a
Loan Party, in each case in the ordinary course of its business.

 

“Credit Extensions” mean each of the following: (a) a Borrowing (and including a
Permitted Overadvance) and (b) an LC Credit Extension.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) Administrative Agent, (iii) each LC Issuer, (iv) the Lead
Arrangers, (v) each beneficiary of each indemnification obligation undertaken by
any Loan Party under any Loan Document, (vi) any other Person to whom
Obligations under this Agreement and other Loan Documents are owing, and
(vii) the successors and assigns of each of the foregoing, and (b) collectively,
all of the foregoing.

 

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent and its
Affiliates, in connection with this Agreement and the other Loan Documents,
including, without limitation, (i) the reasonable fees, charges and
disbursements (A) of counsel for the Administrative Agent, (B) of outside
consultants for the Administrative Agent, (C) of appraisers (subject to the
limitations provided for in Section 6.10), (D) incurred during any field
examinations (subject to the limitations provided for in Section 6.10),
(E) filing and search charges and recording taxes, and (F) all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations, (ii) in connection with (A) the
syndication of the credit facilities provided for herein, (B) the preparation,
negotiation, administration, management, execution and delivery of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (C) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral, or (D) any workout,
restructuring or negotiations in respect of any Obligations, (b) with respect to
the LC Issuers, all reasonable out-of-pocket expenses incurred in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder; and (c) all reasonable out-of-pocket expenses
incurred by the Credit Parties who are not the Administrative Agent, the LC
Issuers or any Affiliate of any of them, after the occurrence and during the
continuance of an Event of Default, provided, that, such legal fees and expenses
shall be limited to the reasonable and documented fees and disbursements of one
external counsel for the Credit Parties, and in addition, one local or special
counsel in each applicable jurisdiction, and in the case of an actual or
perceived conflict of interest as determined by the affected Person, one counsel
for such affected Person).

 

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of any Borrower
entitling the holder thereof to use all or a

 

18

--------------------------------------------------------------------------------


 

portion of the certificate or gift card to pay all or a portion of the purchase
price for any Inventory, (b) outstanding merchandise credits of any Borrower,
and (c) liabilities in connection with frequent shopping programs of any
Borrower.

 

“Customer Deposits” means deposits made by customers with respect to the
purchase or lease of goods or the performance of services.

 

“Customer Support Transaction” shall mean any one of the following transactions
in the ordinary course of the business of the Borrowers consistent with the
current practices as of the date hereof: (a) any sublease by a Loan Party to a
customer of any Loan Party of leased real property of such Loan Party that
constitutes a Capital Lease, (b) any lease by a Loan Party to a customer of any
Loan Party of owned real property of such Loan Party that constitutes a Capital
Lease, (c) any assignment of a lease of real property by a Loan Party that
constitutes a Capital Lease to a customer of any Loan Party in connection with
which the assigning Loan Party is not released from liability under such lease,
(d) any Guarantee by a Loan Party for the benefit of a third party of
Indebtedness of a customer of any Loan Party and (e) any loan of money or
property (other than ABL Priority Collateral) by a Loan Party to a customer;
provided, that, the foregoing shall not be construed to apply to the sale of
inventory on credit by a Loan Party to a customer in the ordinary course of
business.

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.  All funds in each DDA (other than the Excluded DDAs)
shall be presumed to be Collateral and proceeds of Collateral and the
Administrative Agent and the Lenders shall have no duty to inquire as to the
source of the amounts on deposit in any DDA.

 

“DDA Notification” has the meaning set forth in Section 6.17(d).

 

“Deal-based Breakout Financial Information” has the meaning set forth in
Section 4.01(f).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
(2%) per annum; provided, that, with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable LC Fee Rate for Letters of Credit, plus two percent (2%) per
annum.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Lead Borrower in writing that such failure is the result of such
Lender’s reasonable determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any LC Issuer, any Swing
Line Lender, any other Lender or the Borrowers, any other amount required to be
paid by it hereunder

 

19

--------------------------------------------------------------------------------


 

(including in respect of its participation in Letters of Credit or Swing Line
Loans) within two (2) Business Days of the date when due, (b) has notified the
Lead Borrower, the Administrative Agent or any LC Issuer or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Lead Borrower, to
confirm in writing to the Administrative Agent and the Lead Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Lead Borrower), or (d) has, or has a direct or indirect parent company that
has after the Closing Date, (i) become the subject of a proceeding under any
Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Lead Borrower, each LC Issuer, each Swing
Line Lender and each Lender.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, the
issuance and/or sale of any Equity Interests) by any Person (or the granting of
any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the date on which the Loans mature; provided, that, (i) only the
portion of such Equity Interests which so matures or is mandatorily redeemable,
is so convertible or exchangeable or is so redeemable at the option of the
holder thereof prior to such date shall be deemed to be Disqualified Stock and
(ii) with respect to any Equity Interests issued to any employee or to any plan
for the benefit of employees of the Lead Borrower or its Subsidiaries or by any
such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy obligations or as a
result of such employee’s termination, resignation, death or disability and if
any class of Equity Interest of such Person that by its terms authorizes such
Person to satisfy its obligations thereunder by delivery of an Equity Interest
that is not Disqualified Stock, such Equity Interests shall not be deemed to be
Disqualified Stock. Notwithstanding the preceding sentence, any Equity Interest
that would constitute Disqualified Stock solely because the holders thereof have
the right to require a Loan Party to repurchase such Equity Interest upon the
occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock.

 

20

--------------------------------------------------------------------------------


 

The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any direct or indirect Subsidiary of a Loan Party
other than a Foreign Subsidiary.

 

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$1,000,000,000, (b) a savings and loan association, savings bank or farm credit
bank and association organized under the laws of the United States, or any State
thereof, and having total assets in excess of $1,000,000,000, (c) a commercial
bank organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”) or has
concluded special lending arrangements with the International Monetary Fund
associated with its General Arrangements to Borrow, or a political subdivision
of any such country, and having total assets in excess of $1,000,000,000,
provided that such bank is acting through such bank’s branch, or agency, located
in the United States, (d) the central bank of any country which is a member of
the OECD, (e) a company engaged in the business of making commercial loans on a
revolving basis (including a commercial finance company), in each case organized
under the laws of the United States, or any State thereof, which Person,
together with its Affiliates, has total assets in excess of $1,000,000,000,
(f) any Approved Fund, (g) any Lender, (h) any Affiliate of any Lender and
(i) any other Person (other than a natural person) approved by (i) the
Administrative Agent, each LC Issuer and the Swing Line Lender (in each case
such approval not to be unreasonably withheld or delayed), and (ii) unless an
Event of Default has occurred and is continuing, the Lead Borrower (such
approval not to be unreasonably withheld or delayed); provided, that,
notwithstanding the foregoing, “Eligible Assignee” shall not include (A) a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries, (B) the Investors
or any of the Investors’ Affiliates or Subsidiaries, (C) any Person organized
under the laws of a jurisdiction outside the United States if at the time of an
assignment pursuant to Section 10.06(b), such Person would be subject to United
States interest withholding tax at a rate greater than zero, except if such
Person agrees not to seek additional payments from Borrowers as a result of its
obligations for such withholding tax, (D) so long as no Specified Event of
Default exists or has occurred and is continuing, any Competitor, or (E) any
Defaulting Lender.

 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that at all times satisfies the criteria
set forth below and which has been earned by performance and represents the bona
fide amounts due to a Borrower from a Credit Card Processor and/or Credit Card
Issuer, and in each case originated in the ordinary course of business of such
Borrower.  Without limiting the foregoing, in order to be an Eligible Credit
Card Receivable, an Account shall indicate no Person other than a Borrower as
payee or remittance party.  In determining the amount to be so included, the
face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual fees, discounts, claims or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrower may be obligated to rebate to a customer, a Credit
Card Processor, or Credit Card Issuer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Loan Parties to
reduce the amount of such Credit Card Receivable.  Except as otherwise
determined by the Administrative Agent in its Permitted Discretion, Eligible
Credit Card Receivables shall not include any Credit Card Receivable:

 

21

--------------------------------------------------------------------------------


 

(a)                   which is unpaid more than five (5) Business Days after the
date of determination of eligibility thereof;

 

(b)                   where such Credit Card Receivable or the underlying
contract contravenes any laws, rules or regulations applicable thereto,
including, rules and regulations relating to truth-in-lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy or any party to the underlying contract is in violation of
any such laws, rules or regulations;

 

(c)                    which is not a valid, legally enforceable obligation of
the applicable Credit Card Issuer or Credit Card Processor with respect thereto;

 

(d)                   which is disputed, is with recourse due to the
creditworthiness of the cardholder, or with respect to which a claim,
chargeback, offset, deduction or counterclaim, dispute or other defense has been
asserted (to the extent of such claim, chargeback, offset, deduction or
counterclaim, dispute or other defense);

 

(e)                    that is not subject to a perfected first priority
security interest in favor of the Administrative Agent, or with respect to which
a Borrower does not have good, valid and marketable title thereto, free and
clear of any Lien, other than Liens granted to the Administrative Agent pursuant
to the Security Documents and Liens permitted under clauses (a), (e) or (o) of
the definition of Permitted Encumbrances  and any other Liens with respect
thereto permitted under this Agreement that are subject to an intercreditor
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, between the holder of such Lien and the Administrative Agent;

 

(f)                     which does not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables;

 

(g)                    which does not constitute an “Account” or “Payment
Intangible” (as each such term is defined in the UCC);

 

(h)                   as to which the Credit Card Issuer or Credit Card
Processor has asserted the right to require a Loan Party to repurchase such
Credit Card Receivable from such Credit Card Issuer or Credit Card Processor;

 

(i)                       is due from a Credit Card Issuer or Credit Card
Processor which is the subject of proceedings under a Debtor  Relief Law;

 

(j)                      which is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Administrative Agent, and to the extent necessary or
appropriate, endorsed to the Administrative Agent;

 

(k)                   which are Pharmacy Receivables or Wholesale Trade
Receivables;

 

(l)                       which arise from the “Purchase Advantage” private
label credit card of Borrowers or any other proprietary credit card of a
Borrower where such Borrower has liability for the failure of the card holder to
make payment thereunder as a result of the financial condition of such card
holder;

 

(m)               which is payable in any currency other than Dollars; or

 

(n)                   which the Administrative Agent determines in its Permitted
Discretion to be uncertain of collection.

 

22

--------------------------------------------------------------------------------


 

The criteria for Eligible Credit Card Receivables set forth above may be changed
and any new criteria for Eligible Credit Card Receivables may be established by
the Administrative Agent in the exercise of its Permitted Discretion solely
based on either: (i) an event, condition or other circumstance arising after the
Closing Date, or (ii) an event, condition or other circumstance existing on the
Closing Date to the extent that such event, condition or circumstance has not
been identified by a Borrower to the field examiners of the Administrative Agent
prior to the Closing Date (except to the extent that it may have been identified
but the Administrative Agent has elected not to establish eligibility criteria
with respect thereto as of the Closing Date), in either case under clause (i) or
(ii) which adversely affects or would reasonably be expected to adversely affect
the Credit Card Receivables or the Administrative Agent’s ability to realize
upon the Credit Card Receivables in any material respect, as determined by the
Administrative Agent in its Permitted Discretion.  Any Credit Card Receivables
that are not Eligible Credit Card Receivables shall nevertheless be part of the
Collateral.

 

“Eligible Inventory” means, as of the date of determination thereof, items of
Inventory of a Borrower that are finished goods, merchantable and readily
saleable to the public in the ordinary course of a Borrower’s business.  Except
as otherwise determined by the Administrative Agent in its Permitted Discretion,
Eligible Inventory shall not include any Inventory:

 

(a)                   that is not solely owned by a Borrower or a Borrower does
not have good and valid title thereto;

 

(b)                   that is leased by or is on consignment to a Borrower or
which is consigned by a Borrower to a Person which is not a Loan Party;

 

(c)                    that is not located in the United States (excluding
territories or possessions of the United States) at a location that is owned or
leased by a Borrower, except Inventory in transit between locations owned or
leased by a Borrower in the United States;

 

(d)                   that is located in a distribution center leased by a Loan
Party unless (i) the applicable lessor has delivered to the Administrative Agent
a Collateral Access Agreement or (ii) a Reserve based on rent with respect to
such location has been established by the Administrative Agent in its Permitted
Discretion subject to the terms in the definition of Availability Reserves;

 

(e)                    that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or slow moving, or custom items, work in process,
raw materials, or that constitute spare parts, promotional, marketing, packaging
and shipping materials or supplies used or consumed in a Borrower’s business,
(iv) are seasonal in nature and which have been packed away for sale in the
subsequent season, (v) are not in material compliance with all standards imposed
by any Governmental Authority having regulatory authority over such Inventory,
its use or sale, (vi) are bill and hold goods or (vii) are coffee shop inventory
or fuel inventory;

 

(f)                     which does not conform to all representations,
warranties or other provisions in the Loan Documents relating to Inventory;

 

(g)                    that is not subject to a perfected first priority
security interest in favor of the Administrative Agent or that is subject to any
other Lien, other than Liens permitted under clauses (a), (b), (e), (p) and
(r) of the definition of Permitted Encumbrances and any other Liens with respect
thereto permitted under this Agreement that are subject to an intercreditor
agreement in form and substance reasonably satisfactory to Administrative Agent
between the holder of such Lien and Administrative Agent;

 

23

--------------------------------------------------------------------------------


 

(h)                   that consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;

 

(i)                       that is not insured in compliance with the provisions
of Section 5.10 hereof;

 

(j)                      that has been sold but not yet delivered or as to which
a Borrower has accepted a deposit;

 

(k)                   that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which any
Borrower or any of its Subsidiaries has received notice of a material dispute in
respect of any such agreement; or

 

(l)                       acquired in a Permitted Acquisition or which is not of
the type usually sold in the ordinary course of a Borrower’s business, unless
and until the Administrative Agent has completed or received (A) an appraisal of
such Inventory from appraisers reasonably satisfactory to the Administrative
Agent and establishes an Inventory advance rate and Inventory Reserves (if
applicable) therefor, and otherwise agrees that such Inventory shall be deemed
Eligible Inventory, and (B) such other due diligence as the Administrative Agent
may reasonably require (including a field examination with respect thereto,
which will not be considered for purposes of any of the limitations in
Section 6.10), all of the results of the foregoing to be reasonably satisfactory
to the Administrative Agent.

 

The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by the
Administrative Agent in the exercise of its Permitted Discretion and solely
based on either: (i) an event, condition or other circumstance arising after the
Closing Date, or (ii) an event, condition or other circumstance existing on the
Closing Date to the extent that such event, condition or circumstance has not
been identified by a Borrower to the field examiners of the Administrative Agent
prior to the Closing Date (except to the extent that it may have been identified
but the Administrative Agent has elected not to establish eligibility criteria
with respect thereto as of the Closing Date), in either case under clause (i) or
(ii) which adversely affects or would reasonably be expected to adversely affect
the Inventory or the Administrative Agent’s ability to realize upon the
Inventory in any material respect, in each case, as determined by Administrative
Agent in its Permitted Discretion.  Any Inventory that is not Eligible Inventory
shall nevertheless be part of the Collateral.

 

“Eligible Pharmacy Receivables” means, at the time of any determination thereof,
each Pharmacy Receivable that at all times satisfies the criteria set forth
below and which has been earned by performance, and in each case originated in
the ordinary course of business of such Borrower. In determining the amount to
be so included, the face amount of a Pharmacy Receivable shall be reduced by,
without duplication, to the extent not reflected in such face amount, (1) any
and all returns, accrued rebates, discounts (which may, at the Administrative
Agent’s option, be calculated on shortest terms), credits, allowances or sales
or excise taxes of any nature at any time issued, owing, claimed by Account
Debtors, granted, outstanding or payable in connection with such Pharmacy
Receivables at such time, and (2) the aggregate amount of all customer deposits,
unapplied cash, bonding subrogation rights to the extent not cash
collateralized.  Except as otherwise determined by the Administrative Agent in
its Permitted Discretion, Eligible Pharmacy Receivables shall not include any
Pharmacy Receivable:

 

(a)                   which is unpaid within the earlier of thirty (30) days
following its original due date or sixty (60) days following its original
invoice date;

 

(b)                   that is the obligation of an Account Debtor (or its
Affiliates) if fifty percent (50%) or more of the dollar amount of all Pharmacy
Receivables owing by that Account Debtor (or its Affiliates) are ineligible
under the other criteria listed in clause (a) above;

 

24

--------------------------------------------------------------------------------


 

(c)                    where such Pharmacy Receivable or the underlying contract
contravenes any laws, rules or regulations applicable thereto, including,
rules and regulations relating to truth-in-lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy or any party to the underlying contract is in violation of any such
laws, rules or regulations;

 

(d)                   which is not a valid, legally enforceable obligation of
the applicable Account Debtor with respect thereto;

 

(e)                    which is disputed, or with respect to which a claim,
chargeback, offset, deduction or counterclaim, dispute or other defense has been
asserted (to the extent of such claim, chargeback, offset, deduction or
counterclaim, dispute or other defense);

 

(f)                     that is not subject to a perfected first priority
security interest in favor of the Administrative Agent, or with respect to which
a Borrower does not have good, valid and marketable title thereto, free and
clear of any Lien, other than Liens granted to the Administrative Agent pursuant
to the Security Documents and Liens permitted under clauses (a), (e) or (o) of
the definition of Permitted Encumbrances and any other Liens with respect
thereto permitted under this Agreement that are subject to an intercreditor
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, between the holder of such Lien and the Administrative Agent;

 

(g)                    which does not conform to all representations, warranties
or other provisions in the Loan Documents relating to Pharmacy Receivables;

 

(h)                   which does not constitute an “Account” or “Payment
Intangible” (as each such term is defined in the UCC);

 

(i)                       is due from an Account Debtor which is the subject of
proceedings under a Debtor Relief Law;

 

(j)                      where the Account Debtor obligated upon such Pharmacy
Receivable suspends business, makes a general assignment for the benefit of
creditors or fails to pay its debts generally as they come due;

 

(k)                   which is evidenced by “chattel paper” or an “instrument”
of any kind unless such “chattel paper” or “instrument” is in the possession of
the Administrative Agent, and to the extent necessary or appropriate, endorsed
to the Administrative Agent;

 

(l)                       which are Credit Card Receivables or Wholesale Trade
Receivables;

 

(m)               which do not direct payment thereof to be sent to a Blocked
Account;

 

(n)                   which is payable in any currency other than Dollars;

 

(o)                   for which the Account Debtor is (i) any Governmental
Authority (including, without limitation, Medicare, Medicaid and food assistance
programs), or (ii) a Credit Card Issuer or Credit Card Processor;

 

(p)                   for which the Account Debtor is not a (i) retail customer
or (ii) Third Party Payor;

 

(q)                   that do not arise from the sale of medication, medical
equipment or other medical items by such Borrower in the ordinary course of its
business;

 

25

--------------------------------------------------------------------------------


 

(r)                      with respect to an Account Debtor, other than an
Investment Grade Account Debtor, whose total obligations owing to Borrowers
exceed fifteen percent (15%) (such percentage, as applied to a particular
Account Debtor, being subject to reduction by Administrative Agent in its
Permitted Discretion if the creditworthiness of such Account Debtor deteriorates
or otherwise, in any event, as applied to a particular Account Debtor being
subject to increase as to such Account Debtor by Administrative Agent in its
Permitted Discretion) of all Eligible Pharmacy Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
that, in each case, the amount of Eligible Pharmacy Accounts that are excluded
because they exceed the foregoing percentage shall be determined by
Administrative Agent based on all of the otherwise Eligible Pharmacy Accounts
prior to giving effect to any eliminations based upon the foregoing
concentration limit;

 

(s)                     (i) upon which such Borrower’s right to receive payment
is not absolute or is contingent upon the fulfillment of any condition
whatsoever, or (ii) as to which Pharmacy Receivable the Account Debtor is
located in a state requiring the filing of a Notice of Business Activities
Report or similar report in order to permit such Borrower to use the courts of
such state or to otherwise seek judicial enforcement of payment of such Pharmacy
Receivable, in each case unless such Borrower has qualified to do business in
such state or has filed a Notice of Business Activities Report (or equivalent
report, as applicable) for the most recent year for which such qualification or
report is required (in each case to the extent that the Administrative Agent has
determined to render such Pharmacy Receivable ineligible), or (iii) if the
Pharmacy Receivable represents a progress billing consisting of an invoice for
goods sold or used or services rendered pursuant to a contract under which the
Account Debtor’s obligation to pay that invoice is subject to such Borrower’s
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;

 

(t)                      to the extent any Borrower or any Subsidiary thereof is
(i) liable for goods sold or services rendered by the applicable Account Debtor
to any Borrower or any Subsidiary thereof, or (ii) liable for accrued and actual
discounts, claims, unpaid fees, credit or credits pending, promotional program
allowances, price adjustment, finance charges or other allowances (including any
amount that any Borrower or any Subsidiary thereof, as applicable, may be
obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (whether written or oral), but in each case only to the extent of
the potential offset resulting therefrom;

 

(u)                   that is the obligation of an Account Debtor located in a
foreign country unless payment thereof is supported by an irrevocable letter of
credit reasonably satisfactory to the Administrative Agent as to form, substance
and issuer or domestic confirming bank (provided, that, at any time an
Accelerated Borrowing Base Delivery Event exists, in addition, any such letter
of credit shall have been delivered to Administrative Agent and shall be
directly drawable by Administrative Agent) or is covered by credit insurance in
form, substance and amount, and by an insurer, reasonably satisfactory to
Administrative Agent;

 

(v)                   with respect to which an invoice, reasonably acceptable to
the Administrative Agent in form, has not been sent to the applicable Account
Debtor or such invoice does not include a true and correct statement of the bona
fide payment obligation incurred in the amount of the Pharmacy Receivable for
medication, medical equipment or other medical items sold to and accepted by the
applicable Account Debtor;

 

(w)                 in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by an Account
Debtor may be conditional;

 

26

--------------------------------------------------------------------------------


 

(x)                   as to which any check, draft or other items of payment has
previously been received which has been returned unpaid or otherwise dishonored;

 

(y)                   to the extent such Pharmacy Receivable consists of finance
charges as compared to obligations to such Borrower for goods sold;

 

(z)                    to the extent such Pharmacy Receivable exceeds any credit
limit established by the Administrative Agent in its Permitted Discretion, but
only after a determination made by the Administrative Agent in its Permitted
Discretion that the creditworthiness of such applicable Account Debtor has
declined in such a manner that the prospects for payment on such Pharmacy
Receivable have or may become materially impaired;

 

(aa)            which have not been underwritten in accordance with the
applicable Borrower’s Credit and Collection Policy, and has terms which have not
been modified, impaired, waived, altered, extended or renegotiated since its
origination in any way; or

 

(bb)            which the Administrative Agent determines in its Permitted
Discretion to be uncertain of collection.

 

The criteria for Eligible Pharmacy Receivables set forth above may only be
changed and any new criteria for Eligible Pharmacy Receivables may only be
established by the Administrative Agent in the exercise of its Permitted
Discretion and solely based on either: (i) an event, condition or other
circumstance arising after the Closing Date, or (ii) an event, condition or
other circumstance existing on the Closing Date to the extent that such event,
condition or circumstance has not been identified by a Borrower to the field
examiners of the Administrative Agent prior to the Closing Date (except to the
extent that it may have been identified but the Administrative Agent has elected
not to establish eligibility criteria with respect thereto as of the Closing
Date), in either case under clause (i) or (ii) which adversely affects or would
reasonably be expected to adversely affect the Pharmacy Receivables or the
Administrative Agent’s ability to realize upon the Pharmacy Receivables in any
material respect, as determined by the Administrative Agent in its Permitted
Discretion.  Any Pharmacy Receivables that are not Eligible Pharmacy Receivables
shall nevertheless be part of the Collateral.

 

“Eligible Prescription Files” means, at the time of any determination thereof,
each Prescription File that at all times satisfies the criteria set forth below
and which arises and is maintained in the ordinary course of the business of
such Borrower and which is of a type included in an appraisal of Prescription
Files received by Administrative Agent in accordance with the requirements of
Administrative Agent (including Prescription Files acquired by such Borrower
after the date of such appraisal).  Except as otherwise determined by the
Administrative Agent in its Permitted Discretion, Eligible Prescription Files
shall not include any Prescription Files: (a) at premises other than those
owned, leased or licensed and in each case controlled by a Borrower; (b) subject
to a Lien in favor of any Person other than Administrative Agent except those
permitted in this Agreement that are subject to an intercreditor agreement in
form and substance reasonably satisfactory to Administrative Agent between the
holder of such Lien and Administrative Agent; (c) that are not in a form that
may be sold or otherwise transferred or are subject to regulatory restrictions
on the transfer thereof that are not acceptable to the Administrative Agent in
its Permitted Discretion.  The criteria for Eligible Prescription Files set
forth above may only be changed and any new criteria for Eligible Prescription
Files may be established by the Administrative Agent in the exercise of its
Permitted Discretion based solely on either: (i) an event, condition or other
circumstance arising after the Closing Date, or (ii) an event, condition or
other circumstance existing on the Closing Date to the extent that such event,
condition or circumstance has not been identified by a Borrower to the field
examiners of Administrative Agent prior to the Closing Date (except to the
extent that it may have been identified but the Administrative Agent has elected
not to

 

27

--------------------------------------------------------------------------------


 

establish eligibility criteria with respect thereto as of the Closing Date), in
either case under clause (i) or (ii) which adversely affects or would reasonably
be expected to adversely affect the Prescription Files or the Administrative
Agent’s ability to realize upon the Prescription Files in any material respect,
in each case, as determined by Administrative Agent in its Permitted
Discretion.  Any Prescription Files that are not Eligible Prescription Files
shall nevertheless be part of the Collateral.

 

“Eligible Retail Inventory” means Eligible Inventory that is Retail Inventory.

 

“Eligible Trade Receivables” means Accounts deemed by the Administrative Agent
in its Permitted Discretion to be eligible for inclusion in the calculation of
the Borrowing Base arising from the sale of the Borrowers’ Wholesale Inventory
that satisfies the following criteria at the time of creation and continues to
meet the same at the time of such determination: such Account (1) has been
earned by performance and represents the bona fide amounts due to a Borrower
from an Account Debtor, and in each case originated in the ordinary course of
business of such Borrower, and (2) in each case is acceptable to the
Administrative Agent in its discretion, and is not ineligible for inclusion in
the calculation of the Borrowing Base pursuant to any of clauses (a) through
(ff) below.  Without limiting the foregoing, to qualify as an Eligible Trade
Receivable, an Account shall indicate no Person other than a Borrower as payee
or remittance party.  In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (1) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that a Borrower may be obligated to rebate to a customer pursuant to the terms
of any agreement or understanding (written or oral)) and (2) the aggregate
amount of all cash received in respect of such Account but not yet applied by
the Borrowers to reduce the amount of such Eligible Trade Receivable.  Except as
otherwise determined by the Administrative Agent in its Permitted Discretion,
Eligible Trade Receivables shall not include any Wholesale Trade Receivable:

 

(a)                   which is unpaid within the earlier of twenty-one (21) days
following its original due date or forty-nine (49) days following the initial
statement date with respect to such Wholesale Trade Receivable;

 

(b)                   due from any Account Debtor (or its Affiliates),  where
fifty percent (50%) or more of all Accounts owed by that Account Debtor (or its
Affiliates) are deemed ineligible pursuant to clause (a), above;

 

(c)                    with respect to which an invoice, reasonably acceptable
to the Administrative Agent in form, has not been sent to the applicable Account
Debtor;

 

(d)                   with respect to which (i) the goods giving rise to such
Wholesale Trade Receivable have not been shipped and billed to the Account
Debtor, or (ii) the services giving rise to such Wholesale Trade Receivable have
not been performed and billed to the Account Debtor,

 

(e)                    where such Wholesale Trade Receivables or the underlying
contract contravenes any laws, rules or regulations applicable thereto,
including, rules and regulations relating to truth-in-lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy or any party to the underlying contract is in violation of
any such laws, rules or regulations;

 

(f)                     which is not a valid, legally enforceable obligation of
the applicable Account Debtor with respect thereto;

 

28

--------------------------------------------------------------------------------


 

(g)                    which are disputed or with respect to which claim,
chargeback, offset, deduction or counterclaim, dispute or other defense has been
asserted (to the extent of such claim, chargeback, offset, deduction or
counterclaim, dispute or other defense);

 

(h)                   that are not subject to a perfected first priority
security interest in favor of the Administrative Agent, or with respect to which
a Borrower does not have good, valid and marketable title thereto, free and
clear of any Lien, other than Liens granted to the Administrative Agent pursuant
to the Security Documents and Liens permitted under clauses (a), (e) or (o) of
the definition of Permitted Encumbrances  and any other Liens with respect
thereto permitted under this Agreement that are subject to an intercreditor
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, between the holder of such Lien and the Administrative Agent;

 

(i)                       which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Wholesale Trade
Receivables;

 

(j)                      for which all consents, approvals or authorizations of,
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Administrative Agent have been duly obtained, effected or given and are in
full force and effect;

 

(k)                   which do not constitute an “Account” or “Payment
Intangible” (as each such term is defined in the UCC);

 

(l)                       which are due from an Account Debtor which is the
subject of proceedings under a Debtor Relief Law;

 

(m)               where the Account Debtor obligated upon such Wholesale Trade
Receivables suspends business, makes a general assignment for the benefit of
creditors or fails to pay its debts generally as they come due;

 

(n)                   which are evidenced by “chattel paper” or an “instrument”
of any kind unless such “chattel paper” or “instrument” is in the possession of
the Administrative Agent, and to the extent necessary or appropriate, endorsed
to the Administrative Agent;

 

(o)                   which are Pharmacy Receivables or Credit Card Receivables;

 

(p)                   for which the Account Debtor is a (i) retail customer,
(ii) Credit Card Issuer or Credit Card Processor, (iii) Governmental Authority
(including, without limitation, Medicare, Medicaid and food assistance
programs), (iv) military customers, (v) a Sanctioned Person or Sanctioned
Entity, or (vi) an Affiliate of any Borrower or an employee or agent of any
Borrower;

 

(q)                   (i) owing from any Person (other than the Transition
Agreement Parties) that is also a supplier to or creditor of a Loan Party or any
of its Subsidiaries, or (ii) representing any manufacturer’s or supplier’s
credits, discounts, incentive plans or similar arrangements entitling a Loan
Party or any of its Subsidiaries to discounts on future purchase therefrom;

 

(r)                      which consist of amounts due from vendors as rebates or
allowances or from franchisees;

 

(s)                     which are payable in any currency other than Dollars;

 

29

--------------------------------------------------------------------------------


 

(t)                      which do not direct payment thereof to be sent to a
Blocked Account;

 

(u)                   arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional;

 

(v)                   that is the obligation of an Account Debtor located in a
foreign country unless payment thereof is supported by an irrevocable letter of
credit reasonably satisfactory to the Administrative Agent as to form, substance
and issuer or domestic confirming bank (provided, that, at any time an
Accelerated Borrowing Base Delivery Event exists, in addition, any such letter
of credit shall have been delivered to Administrative Agent and shall be
directly drawable by Administrative Agent) or is covered by credit insurance in
form, substance and amount, and by an insurer, reasonably satisfactory to
Administrative Agent;

 

(w)                 (i) upon which such Borrower’s right to receive payment is
not absolute or is contingent upon the fulfillment of any condition whatsoever,
or (ii) as to which Wholesale Trade Receivable the Account Debtor is located in
a state requiring the filing of a Notice of Business Activities Report or
similar report in order to permit such Borrower to use the courts of such state
or to otherwise seek judicial enforcement of payment of such Wholesale Trade
Receivable, in each case unless such Borrower has qualified to do business in
such state or has filed a Notice of Business Activities Report or equivalent
report for the most recent year for which such qualification or report is
required (to the extent that the Administrative Agent in its Permitted
Discretion has determined to render such Wholesale Trade Receivable ineligible),
or (iii) if the Wholesale Trade Receivable represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to such Borrower’s completion of further performance under such contract
or is subject to the equitable lien of a surety bond issuer;

 

(x)                   to the extent any Borrower or any Subsidiary thereof is
(i) liable for goods sold or services rendered by the applicable Account Debtor
to any Borrower or any Subsidiary thereof, or (ii) liable for accrued and actual
discounts, claims, unpaid fees, credit or credits pending, promotional program
allowances, price adjustment, finance charges or other allowances (including any
amount that any Borrower or any Subsidiary thereof, as applicable, may be
obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (whether written or oral), but, in each case only to the extent of
the potential offset resulting therefrom (provided, that, the amount of the
offset for this purpose in respect of amounts owing by a Borrower or any
Subsidiary thereof to any of the Transition Agreement Parties shall be limited
to the extent that such Transition Agreement Party has agreed in writing to
offset first against amounts owing to such Borrower or Subsidiary other than any
of the Wholesale Trade Receivables, so long as such agreement is in form and
substance reasonably satisfactory to Administrative Agent and is either (i) in
favor of Administrative Agent or (ii) provides that (A) Administrative Agent is
a third party beneficiary with respect thereto, (B) Administrative Agent is
entitled to directly enforce such agreement, (C) the agreement of the applicable
Transition Agreement Party is not subject to any defenses against Administrative
Agent based on any act or omission of a Loan Party, and (D) such agreement may
not be amended, modified or any rights of any Loan Party thereunder waived
without the written consent of Administrative Agent);

 

(y)                   which arise in whole or in part from the sale of products
purchased by the applicable Borrower from a Person which is entitled to the
benefits of the PSA, with respect to such products;

 

(z)                    to the extent such Wholesale Trade Receivable exceeds any
credit limit established by the Administrative Agent in its Permitted
Discretion, but only after a determination made by the Administrative Agent in
its Permitted Discretion that the creditworthiness of such applicable Account

 

30

--------------------------------------------------------------------------------


 

Debtor has declined in such a manner that the prospects for payment on such
Wholesale Trade Receivable have or may become materially impaired;

 

(aa)            with respect to an Account Debtor whose total obligations owing
to Borrowers exceed ten percent (10%) (such percentage, as applied to a
particular Account Debtor, being subject to reduction by Administrative Agent in
its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates or otherwise, in any event, as applied to a particular Account
Debtor being subject to increase as to such Account Debtor by Administrative
Agent in its Permitted Discretion) of all Eligible Trade Receivables, to the
extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that, in each case, the amount of Eligible Trade
Receivables that are excluded because they exceed the foregoing percentage shall
be determined by Administrative Agent based on all of the otherwise Eligible
Trade Receivables prior to giving effect to any eliminations based upon the
foregoing concentration limit;

 

(bb)            where the Account Debtor obligated upon such Wholesale Trade
Receivables is in default, in any manner material to the Wholesale Trade
Receivable in question;

 

(cc)              which have not been underwritten in accordance with the
applicable Borrower’s Credit and Collection Policy, and has terms which have not
been modified, impaired, waived, altered, extended or renegotiated since its
origination in any way;

 

(dd)            as to which any check, draft or other items of payment has
previously been received which has been returned unpaid or otherwise dishonored;
or

 

(ee)              which the Administrative Agent determines in its Permitted
Discretion to be uncertain of collection.

 

“Eligible Wholesale Inventory” means Eligible Inventory that is Wholesale
Inventory.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, grants, franchises, licenses, agreements or governmental restrictions
relating to pollution and the protection of the environment or the Release of
any Hazardous Materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Lead Borrower or any other
Loan Party resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, labeling, storage, treatment
or disposal or recycling of, or presence of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equipment” has the meaning set forth in the UCC.

 

“Equity Interests” means, with respect to any Person, the shares of capital
stock of (or other ownership or profit interests in) such Person, the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, the securities convertible into or exchangeable for shares of capital
stock of (or other ownership

 

31

--------------------------------------------------------------------------------


 

or profit interests in) such Person or warrants, rights or options for the
purchase or acquisition from such Person of such shares (or such other
interests), and any of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Lead Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate, or (g) the breach of any terms of the PBGC
Agreement.

 

“Escrow Agreement” means the Escrow Agreement dated the Closing Date, by and
among Lead Borrower, ASC, and JPMorgan Chase Bank, N.A., as Escrow Agent.

 

“Escrow Fund” has the meaning set forth in the Escrow Agreement.

 

“Event of Default” has the meaning set forth in Section 8.01.  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof or is cured if such
Event of Default is capable of being cured.

 

“Excess Availability” means, as of any date of determination thereof, the result
of: (a) the Loan Cap, minus, (b) the aggregate unpaid balance of Credit
Extensions; provided, that, for purposes of the calculation of Excess
Availability prior to April 30, 2013, any NAI LCs outstanding as of the Closing
Date (or any portion of any such NAI LC, as the case may be) shall not be
considered in such calculation to the extent that Administrative Agent has
received evidence satisfactory to it that a new letter of credit replacing such
NAI LC has been issued for the account of the beneficiary thereof, that such new
letter of credit is being sent to such beneficiary and such NAI LC will be
released promptly after the Closing Date.  Any portion of an NAI LC that is not
covered by a new letter of credit as provided for in the previous sentence shall
be included in the calculation of Excess Availability prior to April 30, 2013. 
On and after April 30, 2013, all NAI LCs then outstanding shall be Letters of
Credit for purposes of the calculation of Excess Availability.

 

“Excluded DDAs” means each checking, savings or other demand deposit account
maintained by any Loan Party and exclusively used (a) for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of any Loan
Party’s employees, (b) for the receipt of Medicare and Medicaid receivables of a
Loan Party, (c) to hold proceeds of Term Loan Priority Collateral, subject to

 

32

--------------------------------------------------------------------------------


 

the Term Loan Intercreditor Agreement, unless and until the release of the Lien
therein of the Term Loan Agent, or (d) for the receipt and deposit of funds of a
specific Person other than a Loan Party, or which a Loan Party is holding in
trust or as a fiduciary for such Person, in each case in  a manner permitted
under this Agreement or the other Loan Documents.

 

“Excluded Subsidiaries” means each (a) Immaterial Subsidiary, (b) Foreign
Subsidiary, (c) Unrestricted Subsidiary, (d) Insurance Captive and (e) a
Subsidiary of Lead Borrower that is not, directly or indirectly, wholly owned by
Lead Borrower; provided, that, (i) Moran Foods, LLC shall not be deemed to be an
Excluded Subsidiary, and (ii) in no event shall any Subsidiary of Lead Borrower
that is a guarantor of the Term Loan Debt be an Excluded Subsidiary.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Loan Parties hereunder, (a) any tax imposed on or
measured by, in whole or in part, the revenue, net income, net profits, net
assets, capital or net worth of, and franchise taxes imposed on, any Lender or
any Participant (including any branch profits taxes), in each case imposed by
the jurisdiction (or by any political subdivision or taxing authority thereof)
(i) in which such Lender or such Participant is organized (ii) in which such
Lender’s or such Participant’s principal office is located, (iii) in which such
Lender or such Participant is doing business, including, branch profits taxes
and branch interest taxes (other than solely as a result of entering into any
Loan Document or taking any action contemplated thereunder), (iv) in which it
has a present or former connection other than as a result of the Loan Documents
or taking any action contemplated thereunder or (v) in the case of any Foreign
Lender, in which its applicable Lending Office is located, in each case as a
result of a present or former connection between such Lender or such Participant
and the jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document);
(b) taxes resulting from a Lender’s or a Participant’s failure to comply with
the requirements of Section 3.01(e), (c) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which any
Borrower is located, (d) in the case of a Foreign Lender, any United States
federal withholding taxes imposed on amounts payable to such Foreign Lender as a
result of such Foreign Lender’s failure to comply with FATCA to establish a
complete exemption from withholding thereunder, and (e) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), except that Taxes shall include (1) any amount that such Foreign Lender
(or its assignor, if any) was previously entitled to receive pursuant to
Section 3.01(e), if any, with respect to such withholding tax at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), and (2) additional United States federal withholding taxes that may be
imposed after the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), as a result of a Change in Law.

 

“Executive Order” has the meaning set forth in Section 10.18.

 

“Existing Credit Agreement” has the meaning set forth in the Recitals.

 

“Existing Debt Documents” means, collectively, the SVU 2016 Notes, the SVU
Indenture (but solely in respect of the SVU 2016 Notes) and any other notes,
indentures, instruments or other agreements evidencing, governing or related to
any other Material Indebtedness or securitization arrangements of the Lead
Borrower or any of its Subsidiaries incurred after the Closing Date with a
maturity on or prior to the date that is five (5) years from the Closing Date.

 

33

--------------------------------------------------------------------------------


 

“Existing Letters of Credit” means, collectively, the letters of credit issued
for the account of a Loan Party or for which such Loan Party is otherwise liable
listed on Schedule 1.01(b) hereto, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

“Existing Loan Documents” has the meaning set forth in the Recitals.

 

“Existing Receivables Transfer Agreements” means (a) the Second Amended and
Restated Receivables Purchase Agreement, dated as of November 30, 2011, by and
among SUPERVALU Receivables Funding Corporation, a Delaware corporation, as
seller, the Lead Borrower, as servicer, the banks and other financial
institutions party thereto, as purchasers and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as agent,
and (b) each Purchase Agreement as defined in such Second Amended and Restated
Receivables Purchase Agreement.

 

“Existing Term Loan Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as agent for the Existing Term Loan Lenders.

 

“Existing Term Loan Agreement” means the Credit Agreement, dated August 30,
2012, among Existing Term Loan Agent, Existing Term Loan Lenders, and the Lead
Borrower.

 

“Existing Term Loan Facility” means the term loan facility provided to Lead
Borrower pursuant to the terms of the Existing Term Loan Agreement.

 

“Existing Term Loan Lenders” means the financial institutions party to the
Existing Term Loan Agreement as lenders.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

 

“Facility Guaranty” means the Amended and Restated Guaranty made by the
Guarantors in favor of the Administrative Agent and the other Credit Parties, in
form and substance reasonably satisfactory to the Administrative Agent.

 

“Farm Products” has the meaning set forth in the Food Security Act and the UCC.

 

“Farm Products Sellers” means, collectively, sellers or suppliers to any Loan
Party of any Farm Products and including any milk or dairy products, perishable
agricultural commodity (as defined in PACA) or livestock (as defined in the
PSA), meat, meat food products or livestock products derived therefrom or any
poultry or products derived therefrom; sometimes referred to herein individually
as a “Farm Products Seller”.

 

“FATCA” means current Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is that is
substantively comparable and not materially more burdensome to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the

 

34

--------------------------------------------------------------------------------


 

Business Day next succeeding such day; provided, that, (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Wells Fargo on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” means the letter agreement, dated January 10, 2013, by and among
the Lead Arrangers and the Lead Borrower.

 

“Fiscal Intermediary” means any qualified insurance company or other Person that
has entered into an ongoing relationship with any Governmental Authority to make
payments to payees under Medicare, Medicaid or any other Federal, state or local
public health care or medical assistance program pursuant to any of the Health
Care Laws.

 

“Fiscal Period” means any four-week or five-week fiscal period of any Fiscal
Year, in accordance with the fiscal accounting calendar of the Loan Parties as
in effect on the date hereof.

 

“Fiscal Quarter” means the period consisting of the first four Fiscal Periods of
each Fiscal Year and the next three periods of three Fiscal Periods each in such
Fiscal Year.

 

“Fiscal Year” means any period of thirteen (13) consecutive Fiscal Periods
ending on the last Saturday of February of any calendar year.

 

“Flood Program” shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

 

“Flood Zone” shall mean areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

 

“Food Security Act” means the Food Security Act of 1984, 7 U.S.C. Section 1631
et. seq., as the same now exists or may hereafter from time to time be amended,
modified, recodified or supplemented, together with all rules and regulations
thereunder.

 

“Food Security Act Notices” is defined in Section 5.27(a) hereof.

 

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes.  For purposes of this definition, the United States, the States
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means a direct or indirect Subsidiary of a Loan Party
organized or incorporated under the laws of a jurisdiction other than a State of
the United States, the United States, or the District of Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

35

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Ground Lease” means, individually and collectively, as the context may require,
each ground lease described on the Applicable Collateral List.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person (or any right, contingent or otherwise, of any
holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” means each Subsidiary that is neither a Borrower nor an Excluded
Subsidiary, together with its successors and assigns.

 

“Hazardous Materials” means all chemicals, materials, substances or wastes of
any nature that are listed, classified, regulated, characterized or otherwise
defined as “hazardous,” “toxic,” “radioactive,” a “pollutant,” a “contaminant,”
or terms of similar intent or meaning, by any Governmental Authority or that are
otherwise prohibited, limited or regulated pursuant to any Environmental Law,
including petroleum or petroleum distillates, friable asbestos or friable
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes.

 

“Health Care Laws” means all Federal, state and local laws, rules, regulations,
interpretations, guidelines, ordinances and decrees primarily relating to
patient healthcare, any health care provider, medical assistance and cost
reimbursement programs, as now or at any time hereafter in effect, applicable

 

36

--------------------------------------------------------------------------------


 

to any Loan Party, including, but not limited to, the Social Security Act, the
Social Security Amendments of 1972, the Medicare-Medicaid Anti-Fraud and Abuse
Amendments of 1977, the Medicare and Medicaid Patient and Program Protection Act
of 1987, HIPAA and the Patient Protection and Affordable Care Act of 2010.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same now exists or may hereafter from time to time be amended, modified,
recodified or supplemented, together with all rules and regulations thereunder.

 

“HIPAA Compliance Date” has the meaning set forth in Section 5.28.

 

“HIPAA Compliance Plan” has the meaning set forth in Section 5.28.

 

“Immaterial Subsidiary” means (a) each Subsidiary identified as an Immaterial
Subsidiary on the Closing Date on Schedule 5.13, and (b) thereafter, each
Subsidiary of the Lead Borrower identified as an “Immaterial Subsidiary”
pursuant to a certificate executed and delivered by a Responsible Officer of the
Lead Borrower to the Administrative Agent within sixty (60) days of the delivery
of annual financial statements pursuant to Section 6.01(a) (certifying as to
each of the items set forth in the following proviso); provided, that, (i) a
Subsidiary shall not be an Immaterial Subsidiary if the book value of its assets
(net of assets arising from intercompany transactions that would be eliminated
on a Consolidated balance sheet of the Lead Borrower) exceed one percent (1%) of
the Total Assets of the Lead Borrower and its Restricted Subsidiaries on a
Consolidated basis and (ii) the aggregate book value of the assets of all
Immaterial Subsidiaries (net of assets arising from intercompany transactions
that would be eliminated on a Consolidated balance sheet of the Lead Borrower)
shall not exceed five percent (5%) of the Total Assets of the Lead Borrower and
its Restricted Subsidiaries on a Consolidated basis, in each case as determined
for the most recently completed Fiscal Quarter for which the Lead Borrower has
provided financial statements pursuant to Section 6.01; provided, that, that
Moran Foods, LLC shall not constitute an Immaterial Subsidiary.

 

“Increase Effective Date” has the meaning set forth in Section 2.15(e).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                   all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)                   the maximum amount of all direct or contingent obligations
of such Person arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, and similar instruments (and
including reimbursement obligations in connection with surety bonds);

 

(c)                    the Swap Termination Value under any Swap Contract;

 

(d)                   all obligations of such Person to pay the deferred
purchase price of property or services which are due six (6) months or more from
the date after such property is acquired or such services are completed, and
including, without limitation, customary indemnification, adjustment of purchase
price or similar obligations, earn-outs or other similar obligations (but
excluding trade accounts payable incurred in the ordinary course of business on
normal trade terms and not overdue by more than ninety (90) days unless such
trade payables or other obligations are being contested or disputed by a
Borrower in good faith);

 

37

--------------------------------------------------------------------------------


 

(e)                    Indebtedness (excluding prepaid interest thereon) secured
by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                     all Attributable Indebtedness of such Person;

 

(g)                    all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interest
in such Person or any other Person (including, without limitation, Disqualified
Stock), or any warrant, right or option to acquire such Equity Interest, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends;

 

(h)                   all obligations under, or the net investments outstanding
pursuant to, any receivables financing (including any Permitted Securitization
Facility); and

 

(i)                       all Guarantees of such Person in respect of any of the
foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date; provided, that, (i) as to Swap Contracts relating to
fuel entered into by the Lead Borrower in the ordinary course of business
consistent with its current practices, the Swap Termination Value may be
determined at the end of the most recently ended Fiscal Period for purposes of
this Agreement and (ii) as to Swap Contracts other than such Swap Contracts with
respect to fuel, the Swap Termination Value may be determined at the end of the
most recently ended Fiscal Period for purposes of this Agreement until
Administrative Agent may notify the Lead Borrower otherwise.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning set forth in Section 10.04(b).

 

“Information” has the meaning set forth in Section 10.07.

 

“Initial Lead Arrangers” means Wells Fargo, U.S. Bank, National Association,
Goldman Sachs Bank USA, Credit Suisse Securities (USA) LLC, Morgan Stanley
Senior Funding, Inc., Barclays Bank PLC, and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as joint lead arrangers and joint bookrunners.

 

“Insurance Captive” means each of (a) Wetterau Insurance Co. Ltd, a Bermuda
corporation, (b) Market Company, Ltd., a Bermuda corporation and (c) such other
Subsidiaries of the Lead Borrower formed or acquired after the date hereof that
perform similar insurance functions, in each case to the extent organized and
maintained as a captive insurance Subsidiary of the Lead Borrower, provided,
that, as to such other Subsidiaries, the Lead Borrower shall notify
Administrative Agent of the formation or acquisition of such Subsidiary, certify
to Administrative Agent, in form and substance satisfactory to Administrative
Agent, that its function is to provide insurance and Administrative Agent shall
have received such information with respect thereto as it requests.

 

38

--------------------------------------------------------------------------------


 

“Intellectual Property” means all present and future: (a) trade secrets,
know-how and other proprietary information; (b) trademarks, trademark
applications, internet domain names, service marks, trade dress, trade names,
business names, designs, logos, slogans (and all translations, adaptations,
derivations and combinations of the foregoing) indicia and other source and/or
business identifiers, and all registrations or applications for registrations
which have heretofore been or may hereafter be issued thereon throughout the
world; (c) copyrights and copyright applications (including copyrights for
computer programs) and all tangible and intangible property embodying the
copyrights, unpatented inventions (whether or not patentable); (d) patents and
patent applications; (e) industrial design applications and registered
industrial designs; (f) license agreements related to any of the foregoing and
income therefrom; (g) books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, computer software, source codes, object codes,
executable code, data, databases and other physical manifestations, embodiments
or incorporations of any of the foregoing; (h) all other intellectual property;
and all common law and other rights throughout the world in and to all of the
foregoing.

 

“Intellectual Property Security Agreements” mean, collectively, each (a) Grant
of Security Interest in Trademarks, (b) Grant of Security Interest in Patents,
and (c) Grant of Security Interest in Copyrights, each dated as of the Closing
Date, between a Loan Party and the Administrative Agent, granting a Lien in
Intellectual Property and certain other assets of the Loan Parties.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, that, if any Interest Period for a LIBO Rate Loan exceeds three
months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment dates, and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first calendar
day after the end of each calendar quarter and the Maturity Date.

 

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three, or six months thereafter, as
selected by the Lead Borrower in its Committed Loan Notice (or the date nine or
twelve months thereafter if requested by the Lead Borrower and consented to by
all of the Lenders); provided, that:

 

(a)                   any Interest Period that would otherwise end on a day that
is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

 

(b)                   any Interest Period that begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period;

 

(c)                    no Interest Period shall extend beyond the Maturity Date;
and

 

(d)                   notwithstanding the provisions of clause (c), no Interest
Period shall have a duration of less than one (1) month, and if any Interest
Period applicable to a LIBO Borrowing would be for a shorter period, such
Interest Period shall not be available hereunder.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

39

--------------------------------------------------------------------------------


 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting,
in each case as described in the Securities Laws.

 

“Inventory” has the meaning set forth in the UCC as in effect on the date
hereof.

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s Permitted Discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the market value of the
Eligible Inventory to the extent not addressed in the calculation of the Net
Recovery Percentage of such Inventory.  Without limiting the generality of the
foregoing, Inventory Reserves may, in the Administrative Agent’s Permitted
Discretion, include (but are not limited to) reserves based on:
(a) obsolescence; (b) seasonality; (c) Shrink; (d) imbalance; (e) change in
Inventory character; (f) change in Inventory composition; (g) change in
Inventory mix; (h) markdowns (both permanent and point of sale); (i) out-of-date
and/or expired Inventory and (j) intercompany profit.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, (c) any
Acquisition, or (d) any other investment of money or capital in order to obtain
a profitable return.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Investment Grade Account Debtor” means an Account Debtor that, at the time of
determination, has a corporate credit rating and/or family rating, as
applicable, of BBB- or higher by S&P or Baa3 or higher by Moody’s.

 

“Investors” means each of (a) Cerberus, (b) Cerberus Institutional Partners V,
L.P., (c) Kimco Realty Services, Inc., (d) Jubilee Limited Partnership,
(e) Sei, Inc., (f) Jubilee Symphony ABS LLC, (g)  Lubert-Adler Real Estate Fund
VI, L.P., (h) Lubert-Adler Real Estate Fund VI-A, L.P., (i) Lubert-Adler Real
Estate Fund VI-B, L.P., (j) ALBA VI, LLC, (k) A2B2 VI-A, LLC, (l) ALB-2VI-B,
LLC, (m) Klaff Realty, LP. and (n) A-S Klaff Equity, LLC, and any of their
Affiliates.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Letter of Credit Agreement, and any other document, agreement
and instrument entered into by a Borrower with or in favor of the applicable LC
Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means an agreement, in form reasonably satisfactory to the
Administrative Agent pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Guarantor, as the Administrative Agent may determine.

 

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the

 

40

--------------------------------------------------------------------------------


 

interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and each
applicable administrative order, directed duty, request, license, authorization
and permit of, and agreement with, any Governmental Authority.

 

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“LC Disbursement” means a payment made by an LC Issuer pursuant to a drawing on
a Letter of Credit.

 

“LC Issuer” means (a) Wells Fargo, U.S. Bank, National Association, and PNC
Bank, National Association each in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by Administrative Agent in its
discretion and shall be subject to the approval of the Lead Borrower (not to be
unreasonably withheld or delayed) so long as no Default or Event of Default
exists or has occurred and is continuing), and (b) any other Lender acceptable
to Lead Borrower and approved by the Administrative Agent.  An LC Issuer may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the LC Issuer and/or for such Affiliate to act as an advising,
transferring, confirming and/or nominated bank in connection with the issuance
or administration of any such Letter of Credit, in which case the term “LC
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.  The agreement of a Lender to be an LC Issuer shall be
required.

 

“LC Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit.  For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any rule under the ISP
or any article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“Lead Arrangers” means, collectively, Wells Fargo, U.S. Bank, National
Association, Goldman Sachs Bank USA, Credit Suisse Securities (USA) LLC, Morgan
Stanley Senior Funding, Inc., Barclays Bank PLC, Rabobank Nederland, New York
Branch, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead
Arrangers and Joint Bookrunners.

 

“Lead Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

 

“Lender” has the meaning set forth in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

 

“Letter of Credit” means (a) each Standby Letter of Credit, and (b) each
Commercial Letter of Credit issued hereunder.  The Existing Letters of Credit
shall constitute Letters of Credit.

 

41

--------------------------------------------------------------------------------


 

“Letter of Credit Agreement” means a Standby Letter of Credit Agreement or a
Commercial Letter of Credit Agreement, as applicable.

 

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable LC Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Exposure” means, with respect to any Lender, at any time, the
sum of (a) the principal amount of any Unpaid Drawings in respect of which such
Lender has made (or is required to have made) payments to the LC Issuers
pursuant to Section 2.03(c) at such time and (b) such Lender’s Applicable
Percentage of the outstanding Letters of Credit at such time (excluding the
portion thereof consisting of Unpaid Drawings in respect of which the Lenders
have made (or are required to have made) payments to the LC Issuers pursuant to
Section 2.03(c).

 

“Letter of Credit Fee” has the meaning set forth in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $400,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.  Subject to Section 2.06(b), a permanent reduction of the Aggregate
Commitments shall not require a corresponding reduction in the Letter of Credit
Sublimit.

 

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

 

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Rate Loan being made, continued or
converted by Wells Fargo and with a term equivalent to such Interest Period
would be offered to Wells Fargo by major banks in the London interbank
eurodollar market in which Wells Fargo participates at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, any lease or other agreement constituting or giving rise
to a Capital Lease Obligation, Synthetic Lease Obligation, or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing) and (b) in the case of securities, any purchase
option, call or similar right of a third party with respect to such securities.

 

42

--------------------------------------------------------------------------------


 

“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to Administrative Agent under the Loan Documents and
applicable Law as a creditor of the Loan Parties with respect to the realization
on the Collateral, including (after the occurrence and during the continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private or “going out of business”,
“store closing”, or other similarly themed sale or other disposition of the
Collateral for the purpose of liquidating the Collateral.  Derivations of the
word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.

 

“Loan” means an extension of credit by or on behalf of a Lender to a Borrower
under Article II in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Account” has the meaning set forth in Section 2.11(a).

 

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Borrowing Base.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Credit Card Notifications, the
Security Documents, the Facility Guaranty, the Term Loan Intercreditor
Agreement, and any other instrument or agreement now or hereafter executed and
delivered in connection herewith, or in connection with any transaction arising
out of any Cash Management Services, Bank Products or Commercial LC Facility;
provided, that, for purposes of the definition of “Material Adverse Effect” and
Article VII, “Loan Documents” shall not include agreements relating to Cash
Management Services, Bank Products or a Commercial LC Facility.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

 

“Master Concentration Account” means the deposit account of Lead Borrower in
which funds of any Loan Party from one or more Blocked Accounts are from time to
time deposited. As of the date hereof, the Master Concentration Accounts are the
deposit accounts identified as Master Concentration Accounts on Schedule
5.21(a).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of the Loan Parties taken as a whole; (b) a material
impairment of the ability of the Loan Parties to perform their obligations under
the Loan Documents; or (c) a material impairment of the rights and remedies of
the Administrative Agent or the Lenders under the Loan Documents or a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Loan Parties of the Loan Documents.  In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other then existing events described in the applicable provision since the
applicable date would result in a Material Adverse Effect.

 

“Material Contract” means, with respect to any Loan Party, each contract or
agreement to which such Loan Party is a party or which is binding upon it or its
property that is deemed to be a material contract or material definitive
agreement under any Securities Law applicable to such Loan Party or its
Subsidiaries, including, without limitation, the types of contracts specified in
item 601(b)(10)(ii) of Regulation S-K, and in the event that at any time
hereafter the Lead Borrower shall cease to be required to comply with the
Securities Laws, then the same definitions shall continue to apply for purposes
of this Agreement and the other Loan Documents.

 

43

--------------------------------------------------------------------------------


 

“Material Indebtedness” means the Indebtedness evidenced by or arising under the
Existing Debt Documents, and any other Indebtedness (other than the Obligations)
of the Loan Parties in an aggregate principal amount exceeding $50,000,000.  For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

 

“Material Real Estate Asset” means Real Estate owned by or ground leased to a
Loan Party if the property, plant and equipment located at such Real Estate has
a book value on Lead Borrower’s financial statements in excess of $1,000,000 as
of the Closing Date.

 

“Material Related Collateral Location” means any owned or leased Real Estate
other than a Material Real Estate Asset if the book value of the property, plant
and equipment located at such Real Estate on the Borrower’s financial statements
exceeds $150,000 as of the Closing Date.

 

“Maturity Date” means March 21, 2018, or such earlier date as provided in
Section 2.07.

 

“Maturity Projection Period” has the meaning set forth in Section 2.07(c).

 

“Maximum Rate” has the meaning set forth in Section 10.09.

 

“Measurement Period” means, at any date of determination, the most recently
completed thirteen (13) consecutive Fiscal Periods of Lead Borrower and its
Subsidiaries.

 

“Medicaid” means the health care financial assistance program jointly financed
and administered by the Federal and State governments under Title XIX of the
Social Security Act.

 

“Medicare” means the health care financial assistance program under Title XVIII
of the Social Security Act.

 

“MMMF” has the meaning set forth in the Escrow Agreement as in effect on the
date hereof.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” means any mortgage, deed of trust or leasehold mortgage encumbering
any Real Estate, given by the Loan Party owning or leasing such Real Estate in
favor of the Administrative Agent, substantially in the form of Exhibit J hereto
or such other form reasonably satisfactory to the Administrative Agent, together
with such schedules and including such provisions as shall be necessary to
conform such document to applicable Laws or as shall be customary under
applicable Laws.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“NAI” has the meaning set forth in the Recitals.

 

“NAI Indenture” means the Indenture, dated as of May 1, 1992, between NAI and
U.S. Bank National Association, as amended, supplemented or otherwise modified
as of the Closing Date.

 

44

--------------------------------------------------------------------------------


 

“NAI LCs” means the Letters of Credit listed on Schedule 1.01(b) hereto as
supporting obligations of NAI or any of its Subsidiaries.

 

“NAI Notes” means the notes (including NAI’s 7.25% Notes due 2013, 7.45%
Debentures due 2029, 7.75% Debentures due 2026, 8.70% Debentures due 2030, 8.00%
Debentures due 2031 and 6.34-7.15% Medium Term Notes due 2013-2028) issued by
NAI pursuant to the NAI Indenture.

 

“NAI Parties” has the meaning set forth in the Recitals.

 

“NAI Sale” means the purchase by Buyer of all of the issued and outstanding
Equity Interests of NAI from Lead Borrower (together with the subsequent
transfer pursuant to Section 1.5 of the Acquisition Agreement by the Borrower to
NAI of (x) the equity interests in US Satellite Corporation, Inc., and (y) the
FCC-issued licenses and permits set forth in Section 5.23 of the Seller
Disclosure Letter to the Acquisition Agreement as in effect on the date hereof,
in each case as to such equity interests and licenses and permits retained by
the Lead Borrower solely for the purpose of obtaining necessary regulatory
consents), in consideration of, among other things, not less than $100,000,000
in cash, as adjusted in accordance with the Acquisition Agreement, and in
connection with which (a) Buyer will acquire NAI subject to certain existing
direct and indirect liabilities, including those arising under (i) the NAI
Notes, (ii) the ASC Notes, (iii) certain Capital Leases, and (iv) all workers’
compensation claims relating to the store brands operated by NAI and its
subsidiaries, including the NAI Workers’ Compensation Liabilities, (b) the Lead
Borrower and its Subsidiaries shall have their liability eliminated, limited or
indemnified in connection with (i) such worker’s compensation claims (and such
obligations to provide any form of security) and (ii) the ASC Notes, in each
case as to matters under clause (i) and (ii) in a manner reasonably satisfactory
to the Lead Arrangers, and (c) Buyer and the Lead Borrower will enter into
transition services agreements and a cross-license agreement as contemplated by
the Acquisition Agreement.

 

“NAI Sale Documents” means the Acquisition Agreement and all other documents
related thereto and executed in connection therewith.

 

“NAI Stock Purchase” has the meaning set forth in the Recitals.

 

“NAI Workers’ Compensation Liabilities” means all workers’ compensation claims
(and including any obligations to provide any form of security for the benefit
of the California Office of Self Insured Funds, the California Department of
Industrial Relations or the California Self-Insured Security Fund or similar
entities) relating to banners operated by NAI and its Subsidiaries.

 

“Net Proceeds” means

 

(a)                   with respect to any Disposition by any Loan Party, or any
Extraordinary Receipt received or paid to the account of any Loan Party, the
excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset by a Lien permitted hereunder which is senior to the Administrative
Agent’s Lien on such asset and that is required to be repaid (or to establish an
escrow for the future repayment thereof) in connection with such transaction,
(B) the reasonable and customary out-of-pocket expenses incurred by such Loan
Party in connection with such transaction (including, without limitation,
appraisals, and brokerage, legal, title and recording or transfer tax expenses
and commissions) paid by any Loan Party to third parties (other than
Affiliates)), (C) taxes paid (directly or indirectly) to any taxing authorities
by such Loan Party, as the case may be, in connection with, or directly
attributable to, such

 

45

--------------------------------------------------------------------------------


 

Disposition at the time thereof or not later than the end of the tax year
immediately following the year during which the Disposition occurs; provided,
that, (1) as to any amounts that are deducted from the proceeds of any
Disposition based on taxes that are not required to be paid at the time of such
Disposition, if such amount is greater than $50,000, Administrative Agent shall
have received a certificate from a  Responsible Officer of Lead Borrower as to
the calculation of the amount of the deduction based on such taxes and the basis
for the calculation, in reasonable detail and otherwise in form and substance
reasonably satisfactory to Administrative Agent and (2) in the event that the
amount of the taxes paid by such Loan Party or such Subsidiary in the
immediately following tax year after such sale are less, or are less in respect
of taxes as a result of such sale, than the amount that was deducted from such
proceeds, then Borrowers shall pay to Administrative Agent on the date that the
applicable taxes are or would have been due under applicable tax law, the amount
by which the reduction in the proceeds from the Disposition for such taxes as
set forth in the certificate from a Responsible Officer referred to above
exceeds the amount of such taxes paid as so determined and (D) a reasonable
reserve for indemnification payments or purchase price adjustments payable by
such Loan Party or such Subsidiary, as the case may be, to the purchaser thereof
under the terms of the sale arrangements up to an amount equal to twenty percent
(20%) of the gross cash purchase price receivable by such Loan Party or such
Subsidiary, as the case may be, at the time of the transfer of ownership of the
assets subject to such Disposition; provided, that, upon the release or
termination of such reserve, other than to the extent of the payment of such
indemnification payments or purchase price adjustments, the amount of such
reserve shall be deemed to constitute Net Proceeds; and

 

(b)                   with respect to the sale or issuance of any Equity
Interest by any Loan Party, or the incurrence or issuance of any Indebtedness by
any Loan Party, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such transaction over (ii) the sum of
(A) underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party in connection therewith and
(B) any portion thereof used to pay any Indebtedness of a Loan Party being
refinanced therewith to the extent permitted hereunder.

 

“Net Recovery Percentage” means the fraction, expressed as a percentage (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the applicable category of Eligible Inventory at such time on a “going out of
business sale” basis for such Inventory, as set forth in the most recent
acceptable inventory appraisal received by the Administrative Agent in
accordance with the requirements of this Agreement, net of operating expenses,
liquidation expenses and commissions reasonably anticipated in the disposition
of such assets and (b) the denominator of which is the Book Value of the
aggregate amount of the Eligible Inventory subject to such appraisal.

 

“Non-Consenting Lender” has the meaning set forth in Section 10.01.

 

“Non-Defaulting Lender” means and includes each Lender other than a Defaulting
Lender.

 

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

 

“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1,
and (b) the Swing Line Note.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor),

 

46

--------------------------------------------------------------------------------


 

whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees, costs, expenses and indemnities that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees, costs, expenses and
indemnities are allowed or allowable claims in such proceeding, (b) any Bank
Product Obligations and (c) any Commercial LC Facility Obligations.

 

“Occurrence Update Schedule” means each of Schedule 5.01 (Loan Parties
Organizational Information), 5.06 (Litigation), 5.09 (Environmental Matters), 
5.10 (for primary casualty insurance policies that cover Collateral),  5.13
(Subsidiaries; Other Equity Investments), 5.17 (Intellectual Property Matters),
5.21(b) (Credit Card Agreements), 7.02 (for Investments greater than
$50,000,000) (Existing Investments), 7.03 (for Indebtedness greater than
$50,000,000) (Existing Indebtedness).

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any LC Obligations on any date, the amount of such LC Obligations on
such date after giving effect to any LC Credit Extension occurring on such date
and any other changes in the aggregate amount of the LC Obligations as of such
date.

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Excess Availability is less than zero.

 

“PACA” means the Perishable Agricultural Commodities Act, 1930, as amended, 7
U.S.C. Section 499a et. seq., as the same now exists or may hereafter from time
to time be amended, modified, recodified or supplemented, together with all
rules and regulations thereunder.

 

“Participant” has the meaning set forth in Section 10.06(d).

 

“Participant Register” has the meaning set forth in Section 10.06(d).

 

“Patriot Act” has the meaning set forth in Section 5.31.

 

47

--------------------------------------------------------------------------------


 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) as of the date of any transaction or
payment and after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing, (b) as of the date of any such
transaction or payment, and after giving effect thereto, on a pro forma basis
using the Borrowing Base as of the date of the most recent calculation thereof
immediately prior to any such transaction or payment, Excess Availability shall
be not less than twenty-two and one-half percent (22.5%) of the Aggregate
Commitments, (c) Administrative Agent shall have received from Lead Borrower
projections reasonably satisfactory to the Administrative Agent demonstrating
that Excess Availability at all times during the six (6) consecutive Fiscal
Periods immediately after any such transaction or payment shall be not less than
twenty-two and one-half percent (22.5%) of the Aggregate Commitments, and (d) as
of the date of any such transaction or payment, and after giving effect thereto,
on a pro forma basis, the Consolidated Fixed Charge Coverage Ratio for the
immediately preceding thirteen (13) consecutive Fiscal Periods ending on the
last day of the Fiscal Period prior to the date of such transaction or payment
for which Administrative Agent has received financial statements shall be at
least 1.00 to 1.00; provided, that, in the event that Excess Availability as
determined in accordance with clause (b) and Excess Availability as set forth in
the projections for clause (c) above is greater than thirty-five percent (35%)
of the Aggregate Commitments, then the condition in this clause (d) shall not be
applicable.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PBGC Agreement” means the term sheet by and among Buyer, the Lead Borrower and
the PBGC, dated January 9, 2013, as received by the Administrative Agent on or
about January 10, 2013and any subsequent agreement entered into pursuant thereto
that is consistent with the terms thereof.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six plan years.

 

“Periodic Update Schedules” shall mean each of Schedules 5.13 (Immaterial
Subsidiaries), 1.01(d)  (Unrestricted Subsidiaries), 5.08(b)(1) (Owned Real
Estate), 5.08(b)(2) (Leased Real Estate), 5.10 (for policies other than primary
casualty policies that cover Collateral),  5.21(a) (Demand Deposit Accounts),
7.01 (Existing Liens), 7.02 (for Investments greater than  $25,000,000 and less
than $50,000,000), (Existing Investments), 7.03 (for Indebtedness greater than 
$25,000,000 and less than $50,000,000) (Existing Indebtedness) and 7.09
(Transactions with Affiliates).

 

“Perishable Inventory” means inventory consisting of meat (including prepackaged
meat), dairy, cheese, seafood, produce, prepared meals, delicatessen,
non-artificial floral products and bakery goods and other similar categories of
Inventory which have a short shelf life as set forth in the most recent
acceptable appraisal of Inventory received by Administrative Agent.

 

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

 

(a)                   such Acquisition shall have been approved by the board of
directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and

 

48

--------------------------------------------------------------------------------


 

such Person shall not have announced that it will oppose such Acquisition or
shall not have commenced any action which alleges that such Acquisition shall
violate applicable Law;

 

(b)                   in the case of any Acquisition involving consideration in
an amount greater than $30,000,000, the Lead Borrower shall have furnished the
Administrative Agent with thirty (30) days’ prior written notice of such
intended Acquisition (and in the case of any Acquisition involving consideration
less than such amount, notice shall be delivered at the same time as the next
Borrowing Base Certificate) and shall have furnished the Administrative Agent
with such other information as the Administrative Agent may reasonably require,
all of which shall be reasonably satisfactory to the Administrative Agent;

 

(c)                    the Acquisition shall be with respect to an operating
company or division or line of business that engages in a line of business
substantially similar, reasonably related or incidental to the business that
Borrowers are engaged in; and

 

(d)                   as of the date of such Acquisition, each of the Payment
Conditions shall be satisfied.

 

“Permitted Discretion” shall mean as used in this Agreement with reference to
Administrative Agent a determination made in good faith in the exercise of its
reasonable business judgment based on how an asset-based lender with similar
rights providing a credit facility of the type set forth herein would act in
similar circumstances at the time with the information then available to it.

 

“Permitted Disposition” means any of the following:

 

(a)                   Dispositions of Inventory in the ordinary course of
business (which for this purpose does not include any Disposition in connection
with a Store closing or sale of a Store location);

 

(b)                   bulk sales of the Inventory of a Loan Party not in the
ordinary course of business in connection with Store closings or the conversion
of a Store to a licensee or joint venture operated store, at arm’s length,
provided, that, (i) the number of such Store closings or conversions and related
sales of Inventory, minus the number of new Store locations opened during the
same period, shall not exceed in any Fiscal Year of the Lead Borrower and its
Subsidiaries, seven and one-half percent (7.5%) of the number of the Loan
Parties’ Stores as of the beginning of such Fiscal Year and shall not exceed, in
the aggregate from and after the Closing Date, fifteen percent (15%) of the
number of the Loan Parties’ Stores in existence as of the Closing Date), (ii) in
connection with each of such sales and Store closings, Administrative Agent
shall have received an updated Borrowing Base Certificate that gives effect to
such Store closings and sales of Inventory, and (iii) all Net Proceeds received
in connection therewith are applied to the Obligations if then required in
accordance with Section 2.05 hereof,

 

(c)                    non-exclusive licenses or sublicenses of Intellectual
Property of a Loan Party or any of its Restricted Subsidiaries in the ordinary
course of business or in connection with a Permitted Disposition;

 

(d)                   licenses for the conduct of licensed departments within
the Loan Parties’ Stores in the ordinary course of business;

 

(e)                    Dispositions of Equipment in the ordinary course of
business that is substantially worn, damaged, obsolete or, in the reasonable,
good faith judgment of a Loan Party, no longer useful or necessary in its
business or that of any Subsidiary;

 

(f)                     Dispositions among the Loan Parties or by any Restricted
Subsidiary to a Loan Party;

 

49

--------------------------------------------------------------------------------


 

(g)                    Dispositions by any Excluded Subsidiary;

 

(h)                   sales of Real Estate of any Loan Party pursuant to any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer such property and thereafter lease back such property that it intends
to use for substantially the same purpose or purposes as the property being sold
or transferred (a “Sale-Leaseback Transaction”); provided, that, (i) the
consideration paid to such Loan Party in connection therewith shall be paid
contemporaneously with consummation of the transaction,  and shall be in an
amount not less than the fair market value of the property disposed of, (ii) at
any time a Cash Dominion Event exists, subject to the terms of the Term Loan
Intercreditor Agreement, the proceeds of such sale are applied to the
Obligations in accordance with Section 2.05(e), (iii) as of the date of any such
sale, and in each case after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing; and (iv) other than in
connection with any Store location, the Administrative Agent shall have received
from each such purchaser or transferee a Collateral Access Agreement on terms
and conditions reasonably satisfactory to the Administrative Agent;

 

(i)                       Dispositions by any Loan Party of Intellectual
Property; provided, that, except in connection with a Permitted Disposition
permitted under clause (m) below, (i) such Intellectual Property is no longer
used or useful in the business of any Loan Party or any of their Affiliates or
Subsidiaries, and (ii) such Intellectual Property is not otherwise material to
the business of any Loan Party or any of their Affiliates or Subsidiaries in any
respect;

 

(j)                      sales of Prescription Files in the ordinary course of
business other than in connection with the sale of a Store location where such
Prescription Files are maintained or in connection with the sale of other assets
(and in any such case, clause (m) below shall be applicable); provided, that, as
to any such sale each of the following conditions is satisfied: (i) the
aggregate amount of all Prescription Files disposed of pursuant to this clause
(j) in any one Fiscal Year multiplied by the appraised value thereof 
(determined per Prescription File based on the most recent acceptable appraisal
received by Administrative Agent) shall not exceed $12,500,000, (ii) as of the
date of any such sale and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing, (iii) without limiting
any rights of Administrative Agent, in the case of any such sale involving
Prescription Files with an aggregate appraised value of greater than $2,500,000,
or after such sales in any Fiscal Year which in the aggregate involve
Prescription Files with an aggregate appraised value of greater than $5,000,000,
Administrative Agent shall have received an updated Borrowing Base Certificate
that gives effect to such sale of Prescription Files, (iv) all Net Proceeds
received in connection therewith are applied to the Obligations if then required
in accordance with Section 2.05 hereof, which Net Proceeds as to any Eligible
Prescription Files shall be not less than the amount of the Pharmacy Scripts
Availability provided with respect to any such Eligible Prescription Files so
disposed of (without giving effect to the advance rate with respect thereto),
and (v) Administrative Agent shall have received true, correct and complete
copies of all agreements, documents and instruments related to any such sale;

 

(k)                   the NAI Sale;

 

(l)                       the issuance and sale by any Loan Party or Restricted
Subsidiary of Equity Interests of such Loan Party or Restricted Subsidiary after
the date hereof; provided, that, (i) such Loan Party or Restricted Subsidiary
shall not be required to pay any cash dividends or repurchase or redeem such
Equity Interests or make any other payments in respect thereof, except as
otherwise permitted in Section 7.06, (B) at any time during a Cash Dominion
Period, all of the Net Proceeds of the sale and issuance of such Equity
Interests shall be applied to the Obligations if then required in accordance
with Section 2.05 hereof and (C) as of the date of such issuance and sale and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing (including as a result of any Change of Control);

 

50

--------------------------------------------------------------------------------


 

(m)               Dispositions of assets of Loan Parties not otherwise permitted
pursuant to the provisions set forth in this definition, provided, that, as to
any such Disposition, each of the following conditions is satisfied:

 

(i)                       the aggregate net book value of all of the assets
subject to all Dispositions by the Lead Borrower and its Restricted Subsidiaries
on and after the Closing Date pursuant to this clause (m) do not exceed ten
percent (10%) of Total Assets (measured as of the Closing Date after giving
effect to the Transactions), as of the date of such Disposition, and after
giving effect thereto,

 

(ii)                    the aggregate net book value of all of the assets of
Moran Foods, LLC and its Subsidiaries subject to all Dispositions on and after
the Closing Date pursuant to this clause (m) do not exceed thirty percent (30%)
of the total assets of Moran Foods, LLC and its Subsidiaries (measured as of the
Closing Date after giving effect to the Transactions), as of the date of such
Disposition, and after giving effect thereto; provided, that, (A) an additional
twenty percent (20%) of the aggregate net book value of all of the assets of
Moran Foods, LLC and its Subsidiaries (measured as of the Closing Date after
giving effect to the Transactions) may be sold pursuant to this clause (m) to
the extent such additional Dispositions are in connection with the conversion of
Stores to licensee operated stores and (B) promptly after such Dispositions
exceed thirty percent (30%) of the total assets as provided above Administrative
Agent shall have received an updated appraisal of the Inventory at the expense
of Borrowers (which will not be considered for purposes of the limitations set
forth in Section 6.10(b)),

 

(iii)                 not less than seventy-five percent (75%) of the total
consideration received by the Loan Parties contemporaneously with the
consummation of the transaction shall be paid in cash or Cash Equivalents,

 

(iv)                the consideration paid in connection therewith shall be paid
contemporaneously with consummation of the transaction and shall be in an amount
not less than the fair market value of the property disposed of,

 

(v)                   such transaction does not involve the Disposition of (A) a
minority Equity Interest in any Restricted Subsidiary, (B) any Equity Interests
of Moran Foods, LLC, or (C) Accounts of a Borrower,

 

(vi)                as of the date of such Disposition, and after giving effect
thereto, (A) using the most recent calculation of the Borrowing Base prior to
the date of any such payment, on a pro forma basis, Excess Availability shall be
not less than twenty-two and one-half percent (22.5%) of the Aggregate
Commitments and (B) Administrative Agent shall have received an updated
Borrowing Base Certificate that gives effect to such Disposition,

 

(vii)             Administrative Agent shall have received from Lead Borrower
projections reasonably satisfactory to Administrative Agent demonstrating that,
after giving effect to such Disposition, on a pro forma basis, Excess
Availability at the end of each of the thirteen (13) consecutive Fiscal Periods
(commencing with the Fiscal Period that begins immediately after such
Disposition) shall be not less than twenty-two and one-half percent (22.5%) of
the Aggregate Commitments and the Consolidated Fixed Charge Coverage Ratio at
the end of each such Fiscal Period (commencing with the Fiscal Period that
begins immediately after such Disposition) shall be at least 1.00 to 1.00,

 

(viii)          to the extent that the total consideration paid or payable to
the Loan Parties in respect of any such Disposition is less than $10,000,000,
then none of the conditions set forth in clauses (vi) and (vii) shall be
required to be satisfied (but in any event the assets subject to any such
Dispositions

 

51

--------------------------------------------------------------------------------


 

shall be considered for purposes of measuring the percentage of Total Assets
that have been subject to Dispositions for purposes of clauses (i) and
(ii) above),

 

(ix)                to the extent that clauses (vi) and (vii) above are not
applicable, at any time a Cash Dominion Event exists, subject to the terms of
the Term Loan Intercreditor Agreement, the Net Proceeds from any such sale or
other Disposition, shall be applied to the Obligations (without permanent
reduction thereof,

 

(x)                   as of the date of any such sale or other Disposition, and
in each case after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing;

 

(n)                   Dispositions by any Loan Party constituting a Customer
Support Transaction, provided, that, as of the date of any such Disposition and
after giving effect thereto, (i) the aggregate amount of the exposure of the
Loan Parties under or pursuant to all Customer Support Transactions (including,
without duplication, Customer Support Transactions constituting Permitted
Indebtedness, Permitted Investments and Permitted Dispositions) shall not exceed
$250,000,000, (ii) the aggregate amount of the exposure under any one of the
types of transactions described in clauses (a), (b), (c) or (e) of the
definition of the term Customer Support Transactions shall not exceed
$150,000,000, and (ii) no Default or Event of Default shall exist or have
occurred and be continuing;

 

(o)                   Dispositions pursuant to a Permitted Store Swap
Transaction;

 

(p)                   (i) the lease, sublease, license or sublicense of Real
Estate owned or leased out by a Loan Party to another Person (other than in
connection with a Customer Support Transaction) in the ordinary course of
business and (ii) the lease, sublease, license or sublicense of Real Estate
owned or leased out by a Loan Party to another Person (other than in connection
with a Customer Support Transaction) in the ordinary course of business so long
as such Real Estate is (A) no longer used or useful in the business of any Loan
Party or any of their Affiliates or Subsidiaries, and (B) is not otherwise
material to the business of any Loan Party or any of their Affiliates or
Subsidiaries in any respect;

 

(q)                   the Disposition of all or substantially all of the Equity
Interests of Moran Foods, LLC or its Subsidiaries or of more than the percentage
of the total assets of Moran Foods, LLC and its Subsidiaries (measured as of the
Closing Date and after giving effect to the Transactions) permitted to be
disposed of pursuant to clause (m) of this definition, or to the extent that
after giving effect to any Disposition of the assets of Moran Foods, LLC or its
Subsidiaries, the aggregate net book value of all of the assets of Moran Foods,
LLC and its Subsidiaries subject to Dispositions on and after the Closing Date
exceed or would exceed such percentage of the total assets of Moran Foods, LC
and its Subsidiaries (measured as of the Closing Date and after giving effect to
the Transactions), provided, that, in the case of any of the foregoing, each of
the following conditions is satisfied:

 

(i)                       as of the date of such Disposition and after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing,

 

(ii)                    after giving effect to such Disposition, using the most
recent calculation of the Borrowing Base prior to the date of such Disposition,
on a pro forma basis, Excess Availability shall be not less than twenty-five
percent (25%) of the Aggregate Commitments,

 

(iii)                 on a pro forma basis after giving effect to such
Disposition, the Consolidated Fixed Charge Coverage Ratio for the immediately
preceding thirteen (13) consecutive Fiscal Periods ending on the last day of the
Fiscal Period prior to the date of such Disposition shall be at least 1.00 to
1.00,

 

52

--------------------------------------------------------------------------------


 

(iv)                on a pro forma basis after giving effect to such
Disposition, the Total Leverage Ratio of the Lead Borrower and its Restricted
Subsidiaries for the immediately preceding thirteen (13) consecutive Fiscal
Periods ending on the last day of the Fiscal Period prior to the date of such
Disposition shall be not more than 4.25 to 1.00,

 

(v)                   Administrative Agent shall have received from Lead
Borrower projections reasonably satisfactory to Administrative Agent
demonstrating that, after giving effect to such Disposition, on a pro forma
basis, Excess Availability at the end of each of the thirteen (13) consecutive
Fiscal Periods (commencing with the Fiscal Period that begins immediately after
such Disposition) shall be not less than twenty-five percent (25%) of the
Aggregate Commitments and the Consolidated Fixed Charge Coverage Ratio at the
end of each of the thirteen (13) consecutive Fiscal Periods (commencing with the
Fiscal Period that begins immediately after such Disposition) shall be at least
1.00 to 1.00,

 

(vi)                Administrative Agent shall have received (A) an updated
Borrowing Base Certificate that gives effect to such Disposition, and (B) a
certificate in form and substance reasonably satisfactory to Administrative
Agent setting forth the calculation of the Consolidated Fixed Charge Coverage
Ratio and the Total Leverage Ratio in accordance with the requirements of the
provisions above from a Responsible Officer of Lead Borrower setting forth in
reasonable detail the basis for such calculations,

 

(vii)             Administrative Agent shall have received an updated appraisal
of the Inventory at the expense of Borrowers (conducted without regard to the
assets to be subject to such Disposition and which will not be considered for
purposes of the limitations set forth in Section 6.10(b)),

 

(viii)          not less than seventy-five percent (75%) of the total
consideration received by the Loan Parties contemporaneously with the
consummation of the Disposition shall be paid in cash or Cash Equivalents, and

 

(ix)                the consideration paid in connection therewith shall be paid
contemporaneously with the consummation of such Disposition and shall be in an
amount not less than the fair market value of the property disposed of; and

 

(r)                      Dispositions of Securitization Assets pursuant to a
Permitted Securitization Facility.

 

“Permitted Encumbrances” means:

 

(a)                   Liens imposed by law for taxes that are not yet delinquent
(and remain payable without penalty) or are being contested in compliance with
Section 6.04, provided, that, adequate reserves with respect thereto are
maintained on the books of the applicable Loan Party, to the extent required by
GAAP;

 

(b)                   carriers’, warehousemen’s, mechanics’, materialmen’s,
landlords’, repairmen’s and other like Liens imposed by applicable Law, arising
in the ordinary course of business and securing obligations that are not
delinquent (and remain payable without penalty) or are being contested in
compliance with Section 6.04;

 

(c)                    pledges and deposits of cash made in the ordinary course
of business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations, other than any Lien imposed by ERISA;

 

(d)                   deposits of cash to secure the performance of bids, trade
and government contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and

 

53

--------------------------------------------------------------------------------


 

other obligations of a like nature incurred in the ordinary course of business
(including to secure liability to insurance carriers);

 

(e)                    Liens in respect of judgments that would not constitute
an Event of Default hereunder;

 

(f)                     (i) easements, covenants, conditions, restrictions,
building code laws, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
and such other minor title defects or survey matters that are disclosed by
current surveys (or would have been disclosed by current surveys if the same
were obtained), provided, that, in each case, the same does not (A) secure any
monetary obligations, (B) to the extent that the affected property is a Real
Estate Collateral Property, materially detract from the value of the affected
property, (C) materially detract from the value of the affected property as a
going concern in connection with a Loan Party’s business, or (D) materially
interfere with the ordinary conduct of business of a Loan Party and (ii) Liens
and encumbrances against or upon any property as shown on (A) Schedule B of the
title insurance policies insuring the Mortgages, as are reasonably acceptable to
the Administrative Agent, or (B) surveys of the Real Estate subject to the
Mortgages, as are reasonably acceptable to the Administrative Agent;

 

(g)                    interests or title of lessors, sublessors, licensors or
sublicensors under any lease or license otherwise permitted pursuant to this
Agreement (other than in respect of any ABL Priority Collateral);

 

(h)                   Liens existing on the date hereof and listed on Schedule
7.01 and any renewals or extensions thereof, provided, that, (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased, (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is otherwise permitted hereunder);

 

(i)                       Liens on fixed or capital assets acquired or
constructed by any Loan Party which secure Indebtedness permitted under clause
(c) or (f) of the definition of Permitted Indebtedness so long as (i) such Liens
and the Indebtedness secured thereby are incurred prior to or within one hundred
eighty (180) days after such acquisition or construction, (ii) the principal
amount of the Indebtedness secured thereby does not exceed the cost of
acquisition and construction of such fixed or capital assets (including any
shipping and installation costs, if applicable) and (iii) such Liens shall not
extend to any other property or assets of the Loan Parties other than Proceeds
of such secured property or assets;

 

(j)                      Liens in favor of the Administrative Agent;

 

(k)                   possessory Liens in favor of brokers and dealers arising
in connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided, that, such Liens (i) attach
only to such Investments and (ii) secure only obligations incurred in the
ordinary course and arising in connection with the acquisition or disposition of
such Investments and not any obligation in connection with margin financing;

 

(l)                       Liens relating to banker’s liens, liens in favor of
securities intermediaries, rights of setoff or similar rights and remedies as to
deposit accounts or securities accounts or other funds maintained with
depository institutions or securities intermediaries in the ordinary course of
business only to secure customary fees and charges related to the maintenance
and operation of accounts maintained with such depository institution or
securities intermediaries;

 

54

--------------------------------------------------------------------------------


 

(m)               Liens arising from precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party;

 

(n)                   Liens on property (other than ABL Priority Collateral) in
existence at the time such property is acquired pursuant to a Permitted
Acquisition or on such property of a Subsidiary of a Loan Party in existence at
the time such Subsidiary is acquired pursuant to a Permitted Acquisition;
provided, that, such Liens are not incurred in connection with or in
anticipation of such Permitted Acquisition and do not attach to any other assets
of any Loan Party or any Subsidiary;

 

(o)                   Liens or rights of setoff against credit balances of
Borrowers with Credit Card Issuers or Credit Card Processors or amounts owing by
such Credit Card Issuers or Credit Card Processors to Borrowers in the ordinary
course of business, but not Liens on or rights of setoff against any other
property or assets of Borrowers, pursuant to the Credit Card Agreements to
secure the obligations of Borrowers to the Credit Card Issuers or Credit Card
Processors as a result of fees and chargebacks;

 

(p)                   Liens on inventory in favor of customs and revenues
authorities imposed by applicable Law arising in the ordinary course of business
in connection with the importation of goods and securing obligations not secured
by deposits permitted pursuant to paragraph (d) above, (i) that are being
contested in good faith by appropriate proceedings, (ii) as to which the
applicable Loan Party or Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (iii) which contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation;

 

(q)                   security interests in Securitization Assets to secure
Indebtedness arising under a Permitted Securitization Facility (including any
related filings of financing statements) but only to the extent that any such
security interest relates to the applicable Securitization Assets actually sold
or otherwise financed pursuant to such transaction and provided that such
security interests shall be released and terminated as to any Securitization
Assets upon the repurchase or reconveyance of such assets to a Loan Party;

 

(r)                      Liens in favor of the Term Loan Agent in and on the
assets and properties of the Loan Parties constituting Collateral to secure the
Indebtedness permitted under clause (i) of the definition of Permitted
Indebtedness; provided, that, such Liens are at all times subject to the terms
of the Term Loan Intercreditor Agreement;

 

(s)                     Leases and licenses constituting Permitted Dispositions;

 

(t)                      Liens to secure Refinancing Indebtedness to the extent
such Liens are permitted under the definition of the term “Refinancing
Indebtedness”; and

 

(u)                   other Liens on assets (other than ABL Priority Collateral
and Term Loan Priority Collateral) to secure obligations permitted hereunder
that do not exceed $30,000,000 at any time outstanding.

 

“Permitted Indebtedness” means each of the following so long as no Default or
Event of Default exists or would arise from the incurrence thereof:

 

(a)                   Indebtedness outstanding on the date hereof and listed on
Schedule 7.03;

 

(b)                   (i) Indebtedness of any Loan Party or a Restricted
Subsidiary to any other Loan Party or (ii) Indebtedness or other obligations of
any Loan Party to any Restricted Subsidiary that is not a Loan

 

55

--------------------------------------------------------------------------------


 

Party arising in the ordinary course of their respective businesses pursuant to
the cash concentration and disbursement practices of the Lead Borrower and its
Subsidiaries as conducted on the date hereof, provided, that, as to such
Indebtedness or other obligations of a Loan Party to a Restricted Subsidiary
that it not a Loan Party, (A) such Indebtedness is unsecured and will be
subordinated in right of payment to the payment in full of the Obligations on
terms and conditions reasonably satisfactory to Administrative Agent pursuant to
a subordination agreement to be delivered to Administrative Agent in accordance
with Schedule 6.21, (B) repayments of such Indebtedness or other obligations
shall be permitted in the ordinary course of their businesses consistent with
and pursuant to the cash concentration and disbursement practices of the Lead
Borrower and its Subsidiaries as conducted on the date hereof, so long as no
Specified Event of Default exists or has occurred and so long as no Event of
Default under Section 8.01(b) as a result of the failure to comply with
Section 7.15 exists or has occurred and is continuing, and (C) Lead Borrower
shall cause the Restricted Subsidiary that is not a Loan Party not to exercise
any legal remedies to enforce any of the Indebtedness or other obligations owed
to it;

 

(c)                    without duplication of Indebtedness described in clause
(f) of this definition, purchase money Indebtedness of any Loan Party incurred
after the Closing Date to finance the acquisition of any fixed or capital
assets, including Capital Lease Obligations and Synthetic Lease Obligations, and
any Indebtedness assumed in connection with the acquisition of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof, and
any Refinancing Indebtedness with respect thereto; provided, that, (i) the
aggregate principal amount of Indebtedness permitted by this clause (c), when
combined with the aggregate principal amount of all Indebtedness incurred
pursuant to clause (f) of this definition, shall not exceed $300,000,000 at any
time outstanding, and in any event the incurrence of such Indebtedness permitted
by this clause (c), when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to clause (f) of this definition, in any Fiscal
Year (commencing with the current Fiscal Year) shall not exceed $100,000,000,
and (ii) other than in case of a Store location, if requested by the
Administrative Agent with respect to any Indebtedness secured by a Lien on Real
Estate at which ABL Priority Collateral is located or a Lien on other assets
where Administrative Agent may require access and use to realize on ABL Priority
Collateral, the Loan Parties shall cause the holders of such Indebtedness to
enter into a Collateral Access Agreement on terms reasonably satisfactory to the
Administrative Agent;

 

(d)                   obligations (contingent or otherwise) of any Loan Party or
any Subsidiary thereof existing or arising under any Swap Contract, provided,
that, (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with fluctuations in interest rates or foreign exchange rates or
commodity prices, and not for purposes of speculation or taking a “market view;”
and (ii) the aggregate Swap Termination Value of all such Swap Contracts,
excluding Swap Contracts entered into to mitigate risks associated with
fluctuations in the interest rate payable under the Term Loan Facility, shall
not exceed $25,000,000 at any time outstanding;

 

(e)                    contingent liabilities under surety bonds or similar
instruments incurred in the ordinary course of business;

 

(f)                     Indebtedness incurred after the Closing Date for the
construction or acquisition or improvement of, or to finance or to refinance the
construction, acquisition or improvement of, any Real Estate owned by any Loan
Party (including therein any Indebtedness incurred in connection with
sale-leaseback transactions permitted hereunder), provided, that, (i) all Net
Proceeds received in connection with any such Indebtedness incurred in
connection with a sale-leaseback transaction shall be applied to the Obligations
to the extent required under Section 2.05(e), (ii) other than in the case of a
Store location, if there is ABL Priority Collateral at such Real Estate or other
assets that Administrative Agent may require the access and use of to realize on
ABL Priority Collateral, the Loan Parties shall cause the holders of such
Indebtedness (or in the case of a sale-leaseback transaction, the lessors under
any sale-

 

56

--------------------------------------------------------------------------------


 

leaseback transaction) to enter into a Collateral Access Agreement on terms
reasonably satisfactory to the Administrative Agent and (iii) the aggregate
principal amount of Indebtedness permitted by this clause (f), when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
clause (c) of this definition, shall not exceed $300,000,000 at any time
outstanding, and in any event the incurrence of such Indebtedness permitted by
this clause (f), when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to clause (c) of this definition, in any Fiscal
Year (commencing with the current Fiscal Year) shall not exceed $100,000,000;

 

(g)                    Indebtedness of any Person that becomes a Subsidiary of a
Loan Party in a Permitted Acquisition, which Indebtedness is existing at the
time such Person becomes a Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Loan Party);

 

(h)                   the Obligations;

 

(i)                       Indebtedness under the Term Loan Documents in an
aggregate outstanding principal amount not to exceed $1,500,000,000 (plus up to
an aggregate additional amount of $250,000,000 to the extent that Lead Borrower
exercises its right to obtain additional term loans from lenders under the Term
Loan Documents in accordance with the terms thereof);

 

(j)                      Indebtedness of any Loan Party pursuant to Customer
Support Transactions; provided, that, as of the date of Incurring such
Indebtedness and after giving effect thereto, (i) the aggregate amount of the
exposure of the Loan Parties under or pursuant to all Customer Support
Transactions (including, without duplication, Customer Support Transactions
constituting Permitted Indebtedness, Permitted Investments and Permitted
Dispositions) shall not exceed $250,000,000, (ii) the aggregate amount of the
exposure under any one of the types of transactions described in clauses (a),
(b), (c) or (e) of the definition of the term Customer Support Transactions
shall not exceed $150,000,000 at any time outstanding, and (iii) no Default or
Event of Default shall exist or have occurred and be continuing;

 

(k)                   Indebtedness incurred after the Closing Date and not
otherwise specifically described in this definition so long as each of the
following conditions is satisfied: (i) as of the date of such Indebtedness and
after giving effect thereto, each of the Payment Conditions is satisfied,
(ii) such Indebtedness shall have a maturity date that is at least ninety-one
(91) days after the Maturity Date, and shall not include covenants, defaults and
remedy provisions that are more restrictive in any material respect to the Lead
Borrower and its Restricted Subsidiaries than the Term Loan Facility taken as a
whole, (iii) such Indebtedness shall not have scheduled amortization payments in
excess of one percent (1%) of the principal amount thereof in any Fiscal Year,
(iv) if such Indebtedness is subordinated to any other Indebtedness of any Loan
Party or its Restricted Subsidiaries it will be subordinated in right of payment
to the Obligations on terms and conditions no less favorable to the
Administrative Agent and Lenders than the most favorable terms and conditions in
favor of any other holder of Indebtedness (and if such Indebtedness is owed to a
seller of assets to the Lead Borrower or any other Loan Party, then it shall be
required to be subordinated in right of payment and shall be subordinated on
terms and conditions reasonably satisfactory to the Administrative Agent),
(v) any such Indebtedness shall only be secured by Liens permitted hereunder,
and in any event, any such Indebtedness (or any portion thereof) shall not be
secured by a Lien on the ABL Priority Collateral, and (vi) Administrative Agent
shall have received ten (10) Business Days’ prior written notice of such
Indebtedness and, (vii) Administrative Agent shall have received such other
information related to such Indebtedness as the Administrative Agent may
reasonably require;

 

(l)                       Indebtedness of any Receivables Financing Subsidiary
under a Permitted Securitization Facility that is non-recourse to any Loan Party
or Restricted Subsidiary or their respective assets other

 

57

--------------------------------------------------------------------------------


 

than pursuant to the Standard Securitization Undertakings and does not otherwise
subject any assets of any Loan Party or Restricted Subsidiary  (other than the
Securitization Assets), directly or indirectly, contingently or otherwise, to
any Lien to secure the satisfaction thereof, provided, that, the aggregate
amount of such Indebtedness shall not exceed $200,000,000 at any time
outstanding;

 

(m)               Indebtedness of the Lead Borrower and the Restricted
Subsidiaries for customary indemnification, purchase price adjustments,
earn-outs or similar obligations in each case in respect of the purchase price
or other similar adjustments incurred in connection with a Permitted Acquisition
or Permitted Disposition;

 

(n)                   Indebtedness constituting Refinancing Indebtedness;

 

(o)                   Indebtedness of a Loan Party as an account party in
respect of letters of credit issued pursuant to a Commercial LC Facility,
provided, that, in no event shall the aggregate amount of all such Indebtedness
in respect of all Commercial LC Facilities exceed $15,000,000 at any time
outstanding; and

 

(p)                   other Indebtedness of the Lead Borrower and the Restricted
Subsidiaries in an aggregate principal amount for all such Persons not to exceed
$30,000,000 at any time outstanding.

 

“Permitted Investments” means each of the following so long as no Default or
Event of Default exists or would arise from the making of such Investment:

 

(a)                   readily marketable obligations issued or directly and
fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than three hundred sixty
(360) days from the date of acquisition thereof; provided, that, the full faith
and credit of the United States of America is pledged in support thereof;

 

(b)                   commercial paper issued by any Person organized under the
laws of any state of the United States of America and rated at least “Prime-1”
(or the then equivalent grade) by Moody’s or at least “A-1” (or the then
equivalent grade) by S&P, in each case with maturities of not more than one
hundred eighty (180) days from the date of acquisition thereof;

 

(c)                    time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) (A) is a Lender or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (b) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than one hundred eighty (180) days from the date of acquisition
thereof;

 

(d)                   fully collateralized repurchase agreements with a term of
not more than thirty (30) days for securities described in clause (a) above
(without regard to the limitation on maturity contained in such clause) and
entered into with a financial institution satisfying the criteria described in
clause (c) above or with any primary dealer and having a market value at the
time that such repurchase agreement is entered into of not less than one hundred
percent (100%) of the repurchase obligation of such counterparty entity with
whom such repurchase agreement has been entered into;

 

(e)                    Investments, classified in accordance with GAAP as
current assets of the Loan Parties, in any money market fund, mutual fund, or
other investment companies that are registered under the Investment Company Act
of 1940, as amended, which are administered by financial institutions that have

 

58

--------------------------------------------------------------------------------


 

the highest rating obtainable from either Moody’s or S&P, and which invest
solely in one or more of the types of securities described in clauses
(a) through (d) above;

 

(f)                     Investments described on Schedule 7.02 (and in the case
of Investments covered by the investment policy of Lead Borrower included in
Schedule 7.02, Investments of such type), but not any additional payments to
increase the amount thereof or other modification of the terms thereof that
increases the obligations or liabilities of any Loan Party, except to increase
the scheduled Investments or for other modifications of the terms thereof that
increase the obligations or liabilities of any Loan Party if (i) such increase
in any case would be permitted pursuant to clause (n) of this definition or
(ii) otherwise, such increases in the aggregate do not exceed $10,000,000 in any
Fiscal Year;

 

(g)                    (i) Investments by any Loan Party and its Subsidiaries in
their respective Restricted Subsidiaries outstanding on the date hereof,
(ii) additional Investments by any Loan Party and its Restricted Subsidiaries in
Loan Parties (other than the Lead Borrower), (iii) additional Investments by
Restricted Subsidiaries of the Loan Parties that are not Loan Parties in other
Subsidiaries that are not Loan Parties, (iv) additional Investments by the Loan
Parties in Subsidiaries that are not Loan Parties, provided, that, in the case
of clause (iv) above as of the date of such Investment and after giving effect
thereto, either (A) such Investments give rise to Indebtedness of such
Subsidiary to the Loan Parties of the type described in clause (b)(ii) of the
definition of Permitted Indebtedness, or (B) each of the Payment Conditions
shall be satisfied;

 

(h)                   Investments consisting of extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

(i)                       Investments by any Loan Party in Swap Contracts
entered into in the ordinary course of business and for bona fide business (and
not speculative purposes) to protect against fluctuations in interest rates in
respect of the Obligations or other Permitted Indebtedness or fluctuations in
commodity prices;

 

(j)                      Investments received in connection with the bankruptcy
or reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(k)                   advances to officers, directors and employees of the Loan
Parties and their Subsidiaries in the ordinary course of business in an amount
not to exceed $1,000,000 to any individual at any time or in an aggregate amount
not to exceed $2,000,000 at any time outstanding, for travel, entertainment,
relocation and analogous ordinary business purposes;

 

(l)                       Investments constituting Permitted Acquisitions or a
Permitted Store Swap Transaction;

 

(m)               Investments under or pursuant to Customer Support
Transactions; provided, that, (i) as of the date of any such Investment and
after giving effect thereto, the aggregate amount of the exposure of the Loan
Parties under or pursuant to all Customer Support Transactions (including,
without duplication, Customer Support Transactions constituting Permitted
Indebtedness, Permitted Investments and Permitted Dispositions) shall not exceed
$250,000,000, (ii) the aggregate amount of the exposure of the Loan Parties
under any one of the types of transactions described in clauses (a), (b), (c) or
(e) of the definition of the term Customer Support Transactions shall not exceed
$150,000,000, (iii) as of the date of such transaction and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing, (iv) Administrative Agent shall have received (A) with respect to
any such

 

59

--------------------------------------------------------------------------------


 

loan in an amount equal to or greater than $5,000,000, not less than two
(2) Business Days’ prior written notice thereof setting forth in reasonable
detail the nature and terms thereof, (B) true, correct and complete copies of
all agreements, documents and instruments relating thereto and (C) such other
information with respect thereto as Administrative Agent may request, including
a report once each month on the outstanding balance of all such Permitted
Investments and including the then outstanding amount of the existing loans and
advances by Loan Parties and Restricted Subsidiaries to third parties pursuant
to this clause (m);

 

(n)                   Guarantees constituting Permitted Indebtedness; and

 

(o)                   other Investments not otherwise provided for in this
definition, provided, that, (i) as of the date of any such Investment and after
giving effect thereto, each of the Payment Conditions is satisfied, and
(ii) upon its request, Administrative Agent shall have received (A) with respect
to any such Investment in an amount equal to or greater than $10,000,000, not
less than two (2) Business Days’ prior written notice thereof setting forth in
reasonable detail the nature and terms thereof, (B) true, correct and complete
copies of all agreements, documents and instruments relating thereto and
(C) such other information with respect thereto as Administrative Agent may
request;

 

provided, that, notwithstanding the foregoing, (i) after the occurrence and
during the continuance of a Cash Dominion Event, no Investments in cash or
Investments permitted pursuant to clauses (a) through (e), or the equivalents
thereof described in the investment policy referred to in clause (f) of this
definition (such Investments, collectively, “Cash Equivalents”) or additional
Investments in the form of cash or Cash Equivalents pursuant to clause (o), in
each case shall be permitted, unless no Loans are then outstanding, except that
notwithstanding that any Loans are outstanding at any time a Cash Dominion Event
exists, the Lead Borrower and its Restricted Subsidiaries may from time to time
in the ordinary course of business consistent with their current practices as of
the date hereof make deposits of cash or other immediately available funds with
proceeds of Loans in operating demand deposit accounts used for disbursements to
the extent required to provide funds for amounts drawn or anticipated to be
drawn shortly on such accounts and such funds may be held in Cash Equivalents
consisting of overnight investments until so drawn (so long as (A) such funds
and Cash Equivalents are not held more than two (2) Business Days from the date
of the initial deposit thereof and (B) such Investments are pledged to the
Administrative Agent as additional collateral for the Obligations pursuant to
such agreements as may be reasonably required by the Administrative Agent and
(ii) at any time that a Cash Dominion Event does not exist, no Investments in
cash or Cash Equivalents in excess of $125,000,000 at any one time shall be
permitted, unless no Loans are then outstanding; provided, that, so long as no
Default or Event of Default exists or has occurred and is continuing, cash or
Cash Equivalents may exceed such amount for a period of up to three (3) Business
Days by an amount up to (but not to exceed) one hundred ten percent (110%) of
the aggregate amount of payments in respect of Permitted Indebtedness permitted
to be made hereunder due within such three (3) Business Day period.

 

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:

 

(a)                   is made to maintain, protect or preserve the Collateral
and/or the Credit Parties’ rights under the Loan Documents or which is otherwise
for the benefit of the Credit Parties; or

 

(b)                   is made to enhance the likelihood of, or to maximize the
amount of, repayment of any Obligation; or

 

(c)                    is made to pay any other amount chargeable to any Loan
Party hereunder; and

 

60

--------------------------------------------------------------------------------


 

(d)                   together with all other Permitted Overadvances then
outstanding, shall not (i) exceed at any time the lesser of (A) $100,000,000 and
(B) ten percent (10%) of the Aggregate Commitments, or (ii) unless a Liquidation
is occurring, remain outstanding for more than forty-five (45) consecutive
Business Days, unless in each case, the Required Lenders otherwise agree;

 

provided, that, (i) the foregoing shall not (A) modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations with respect to
Letters of Credit, or (B) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances allowed hereunder, (ii) in no event shall
the Administrative Agent make an Overadvance, if after giving effect thereto,
the principal amount of the Credit Extensions would exceed the Aggregate
Commitments (as in effect immediately prior to any termination of the
Commitments pursuant to Section 2.06 hereof) and (iii) the right of the
Administrative Agent to make Permitted Overadvances under clauses (a) and
(b) above may be revoked upon the receipt by Administrative Agent of written
notice from the Supermajority Lenders.

 

“Permitted Securitization Facility” means a receivables financing pursuant to
agreements and documents in form and substance reasonably satisfactory to the
Administrative Agent in which (a) a Loan Party sells Securitization Assets to a
Receivables Financing Subsidiary in a manner that legally isolates the
Securitization Assets from such Loan Party (such that the transferred assets
would not be included in the estate of such Loan Party in a bankruptcy,
receivership or other insolvency proceeding of such Loan Party) and (b) the
Receivables Financing Subsidiary finances its acquisition of such transferred
assets by selling an interest in such transferred assets to a person that is not
a Subsidiary or Affiliate of a Loan Party or borrows from such person and
secures such borrowings by a pledge of such receivables, provided, that,

 

(i)                       no portion of any Indebtedness or other obligations
(contingent or otherwise) of the Receivables Financing Subsidiary is guaranteed
by a Loan Party, other than to the extent of the Standard Securitization
Undertakings made by such Loan Party,

 

(ii)                    any such Indebtedness or other obligations (contingent
or otherwise) of the Receivables Financing Subsidiary is non-recourse to any
Loan Party and does not otherwise give rise to any obligations of any Loan Party
other than pursuant to Standard Securitization Undertakings and does not subject
any assets of the Loan Parties other than Securitization Assets to any Lien to
secure the satisfaction of the obligations arising under the financing,

 

(iii)                 the Loan Parties do not have any ongoing obligation to
maintain or preserve the financial condition of the Receivables Financing
Subsidiary or cause the Receivables Financing Subsidiary to achieve certain
levels of operation results,

 

(iv)                such sales of the Securitization Assets will cease upon a
written notice by Administrative Agent to the agent under a Permitted
Securitization Facility and Lead Borrower of an Event of Default,

 

(v)                   Loan Parties shall receive fair value in the form of cash
and other consideration for such Securitization Assets, and

 

(vi)                Administrative Agent shall have received an intercreditor or
similar agreement with the purchasers of the interest in the Securitization
Assets from the Receivables Financing Subsidiary or the lenders to the
Receivables Financing Subsidiary, or their agent, in form and substance
reasonably satisfactory to the Administrative Agent, duly authorized, executed
and delivered by such parties.

 

61

--------------------------------------------------------------------------------


 

“Permitted Store Swap Transaction” means the transfer by a Loan Party of
ownership of a Store or Stores to an unaffiliated third party in an arm’s length
transaction in the ordinary course of business in exchange for the transfer to
such Loan Party of a retail store or stores (and the related assets, including
real property, fixtures, equipment, inventory and other property related
thereto) owned and operated by such third party; provided, that, as to any such
exchange, (a) the value of the Store or Stores transferred by such Loan Party
shall be reasonably equivalent to the value of the store or stores (and related
assets) transferred to it, (b) the transfer of such assets by the Loan Party to
such third party and by such third party to such Loan Party shall be
substantially contemporaneous, (c) the aggregate number of such Stores
transferred to unaffiliated third parties by the Loan Parties in any Fiscal Year
pursuant to such exchanges shall not exceed twenty (20), except as
Administrative Agent may otherwise agree in the exercise of its Permitted
Discretion, and (d) as of the date of any such transaction, and after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Pharmacy Receivables” means as to each Borrower, all present and future rights
of such Borrower to payment from a Third Party Payor arising from the sale of
prescription drugs by such Borrower (it being understood that the portion of the
purchase price for such prescription drugs payable by the purchaser of such
prescription drugs or any Person other than a Third Party Payor shall not be
deemed to be a Pharmacy Receivable).

 

“Pharmacy Scripts Availability” means the lesser of: (a) eighty-five percent
(85%) of the product of (i) the average per Prescription File “net orderly
liquidation value” of Eligible Prescription Files based on the most recent
acceptable appraisal thereof received by Administrative Agent in accordance with
the requirements of this Agreement, net of operating expenses, liquidation
expenses and commissions reasonably anticipated in the disposition of such
assets, multiplied by (ii) the number of Eligible Prescription Files, or (b) the
amount equal to twenty-five percent (25%) of the Borrowing Base (determined
without regard to this limitation in clause (b) or the limitation in clause
(f)(ii) of the definition of “Borrowing Base”).

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Lead Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

 

“Platform” has the meaning set forth in Section 6.02.

 

“Post-Maturity Period” has the meaning set forth in Section 2.07(c).

 

“Pre-Maturity Period” has the meaning set forth in Section 2.07(c).

 

“Prepayment Event” means any of the following occurring after a Cash Dominion
Event and for so long as the same is continuing:

 

(a)                   any Disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of a Loan Party;

 

(b)                   the issuance by a Loan Party of any Equity Interests,
other than any such issuance of Equity Interests (i) to a Loan Party, (ii) as
consideration for a Permitted Acquisition or (iii) as a compensatory issuance to
any employee, director, or consultant (including under any option plan);

 

62

--------------------------------------------------------------------------------


 

(c)                    the incurrence by a Loan Party of any Indebtedness for
borrowed money other than Permitted Indebtedness;

 

(d)                   the receipt by any Loan Party of any other cash receipts
as provided in Section 6.13.

 

“Prescription Files” means, as to each Borrower, all of such Borrower’s now
owned or hereafter existing or acquired retail customer files with respect to
prescriptions for retail customers and other medical information related
thereto, maintained by the retail pharmacies of Borrowers, wherever located.

 

“Provision for Taxes” means an amount equal to all taxes imposed on or measured
by net income, whether federal, state, provincial, county or local, and whether
foreign or domestic, that are paid or payable by any Person in respect of any
period in accordance with GAAP.

 

“PSA” means the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et.
seq., as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

 

“Public Lender” has the meaning set forth in Section 6.02.

 

“Quarterly Average Excess Availability” shall mean, at any time, the average of
the daily Excess Availability during the immediately preceding Fiscal Quarter as
calculated by the Administrative Agent in accordance with the terms hereof.

 

“Real Estate” means all right, title, and interest (including any leasehold,
fee, mineral or other estate) in and to any and all parcels of or interests in
real property owned, leased or operated by any Loan Party, whether by lease,
license or other means, and the buildings, structures, parking areas and other
improvements thereon, now or hereafter owned by any Loan Party, including all
fixtures, easements, hereditaments, appurtenances, rights-of-way and similar
rights relating thereto and all leases, tenancies and occupancies thereof now or
hereafter owned by any Loan Party.

 

“Real Estate Collateral Properties” means the Real Estate of the Loan Parties at
the sites on the Applicable Collateral List.

 

“Receivables Financing Subsidiary” means a corporation that (a) is a direct or
indirect bankruptcy remote, special purpose entity, (b) satisfies, as of the
date of its formation, the special purpose entity criteria published by
Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc.
and in effect as of such date, and (c) was created for the sole purpose of
acquiring, and whose only assets consist at all times of, Securitization Assets.

 

“Refinancing Indebtedness” means Indebtedness of any Loan Party arising after
the Closing Date issued in exchange for, or the proceeds of which are used to
extend, refinance, replace or substitute for other Indebtedness (such extended,
refinanced, replaced or substituted Indebtedness, the “Refinanced Obligations”)
to the extent permitted hereunder; provided, that:

 

(a)                   the Administrative Agent shall have received not less than
ten (10) Business Days’ prior written notice of the intention to incur such
Indebtedness, which notice shall set forth in reasonable detail reasonably
satisfactory to the Administrative Agent the amount of such Indebtedness, the
schedule of repayments and maturity date with respect thereto and such other
information with respect thereto as the Administrative Agent may reasonably
request;

 

63

--------------------------------------------------------------------------------


 

(b)                   promptly upon the Administrative Agent’s request, the
Administrative Agent shall have received true, correct and complete copies of
all agreements, documents and instruments evidencing or otherwise related to
such Indebtedness, as executed and delivered by the parties thereto;

 

(c)                    the principal amount of such Refinancing Indebtedness
shall not exceed the principal amount of the Refinanced Obligations (plus the
amount of reasonable refinancing fees and expenses incurred in connection
therewith);

 

(d)                   such Indebtedness shall have a final maturity that is no
earlier than (i) in the case of Refinanced Obligations that constitute Material
Indebtedness, ninety-one (91) days after the Maturity Date, and (ii) in the case
of all other Refinanced Obligations, three hundred sixty-four (364) days after
the final maturity date of such Refinanced Obligations or, if earlier, ninety
(91) days after the Maturity Date;

 

(e)                    such Indebtedness shall have a Weighted Average Life to
Maturity not less than the Weighted Average Life to Maturity of the Refinanced
Obligations;

 

(f)                     such Indebtedness shall rank in right of payment no more
senior than, and be subordinated (if subordinated) to the Obligations on terms
no less favorable to the Credit Parties than the Refinanced Obligations;

 

(g)                    as of the date of incurring such Indebtedness and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing;

 

(h)                   if the Refinanced Obligations or any Guarantees thereof
are unsecured, such Indebtedness and any Guarantees thereof shall be unsecured,
except, that, in the case of Refinancing Indebtedness in respect of the SVU 2016
Notes, such Refinancing Indebtedness may be secured by a Lien on the Term Loan
Priority Collateral senior to the Lien securing the Obligations; provided, that,
such Liens and Refinancing Indebtedness shall be subject to an intercreditor
agreement to which Administrative Agent is a party with terms and conditions no
less favorable to the Administrative Agent and Lenders than the Term Loan
Intercreditor Agreement (except to the extent necessary to address the Lien on
the Term Loan Priority Collateral to secure such Refinancing Indebtedness as
permitted above);

 

(i)                       if the Refinanced Obligations or any Guarantees
thereof are secured, such Indebtedness and any Guarantees thereof shall be
secured in all material respects by substantially the same or less collateral as
secured such Refinanced Obligations or any Guarantees thereof, on terms no less
favorable to the Administrative Agent or the Lenders;

 

(j)                      if the Refinanced Obligations or any Guarantees thereof
are secured, the Liens to secure such Indebtedness shall not have a priority
more senior than the Liens securing the Refinanced Obligations and if
subordinated to any other Liens on such property, shall be subordinated to the
Administrative Agent’s Liens on terms and conditions no less favorable;

 

(k)                   if the Refinanced Obligations or any Guarantees thereof
are subordinated to any Indebtedness of the Borrower other than the Obligations,
such Refinancing Indebtedness and any Guarantees thereof shall be subordinated
to the Obligations on terms (including intercreditor terms) no less favorable to
the Administrative Agent or the Lenders;

 

(l)                       the obligors in respect of the Refinanced Obligations
immediately prior to such refinancing, refunding, extending, renewing or
replacing thereof shall be the only obligors on such Indebtedness; and

 

64

--------------------------------------------------------------------------------


 

(m)               the terms and conditions (excluding as to pricing, premiums
and optional prepayment or redemption provisions) of any such Indebtedness,
taken as a whole, are not more restrictive with respect to the Lead Borrower and
the Restricted Subsidiaries, as reasonably determined by the Lead Borrower in
good faith, than the terms and conditions of the Refinanced Obligations.

 

“Register” has the meaning set forth in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Related Real Estate Collateral” means all Equipment now or hereafter owned by
Lead Borrower or any of its Subsidiaries located on any Material Real Estate
Asset or any Material Related Collateral Location.

 

“Related Real Estate Collateral Security Agreement” means a Personal Property
Security Agreement executed by a Loan Party in favor of Administrative Agent
with respect to Related Real Estate Collateral.

 

“Release” shall have the meaning assigned to such term in Section 101(22) of
CERCLA.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
as in effect as of the Closing Date, other than events for which the thirty (30)
day notice period has been waived.

 

“Reports” has the meaning set forth in Section 9.12(b).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an LC Credit Extension, a Letter of Credit Application and, if required by the
applicable LC Issuer, a Letter of Credit Agreement, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lender or Lenders
holding more than fifty percent (50%) of the Aggregate Commitments or, if the
commitments of the Lenders to make Loans and the obligation of the LC Issuers to
make LC Credit Extensions have been terminated pursuant to Section 8.02, at
least two Lenders holding in the aggregate more than fifty percent (50%) of the
Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in LC Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided,
that, (a) the Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders and (b) at any time that there are two (2) or
more unaffiliated Lenders, “Required Lenders” must include at least two
(2) unaffiliated Lenders.

 

“Reserves” means Inventory Reserves and Availability Reserves.

 

“Responsible Officer” means the chief executive officer, chief financial
officer, treasurer, assistant treasurer, vice president of tax or controller of
a Loan Party or any of the other individuals designated in writing to the
Administrative Agent by an existing Responsible Officer of a Loan Party as an
authorized signatory of any certificate or other document to be delivered
hereunder.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively

 

65

--------------------------------------------------------------------------------


 

presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

 

“Restated Collateral List” means the Closing Date Collateral List as modified to
reflect all Fixed Asset Collateral List Substitutions, Fixed Asset Collateral
Substitutions, Fixed Asset Collateral Releases and Fixed Asset Collateral
Additions, as each of such terms is defined in Schedule 6.17, to and including
the date of such Restated Collateral List.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
holder of an option, warrant or other right to acquire any such dividend or
other distribution or payment and any payment of management fees (or other fees
of a similar nature) by any Person to any holder of an Equity Interest of any
Person or any of its Subsidiaries.  Without limiting the foregoing, “Restricted
Payments” with respect to any Person shall also include all payments made by
such Person to holders of Equity Interests with any proceeds of a dissolution or
liquidation of such Person.

 

“Restricted Subsidiary” means each Subsidiary of Lead Borrower that is not an
Unrestricted Subsidiary.

 

“Retail Inventory” means Inventory located at, or in transit to, any Store.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale-Leaseback Transaction” has the meaning set forth in clause (h) of the
definition of the term “Permitted Disposition”.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Securitization Assets” means, collectively, all Accounts which are transferred
by a Borrower to a Receivables Financing Subsidiary pursuant to any Permitted
Securitization Facility to the extent, and in

 

66

--------------------------------------------------------------------------------


 

accordance with, the terms and conditions of such facility; provided, that,
(a) the Securitization Assets shall only include Accounts owing by clearly
identifiable Account Debtors that are not obligated on Accounts included in the
Borrowing Base or Accounts arising from licensing transactions in the ordinary
course of business in each case, and whether relating to the Account Debtors or
the nature of the transaction, that are capable of being reported separately
from Accounts in the Borrowing Base in a manner reasonably satisfactory to
Administrative Agent and (b) the proceeds of any such transferred Accounts shall
be clearly identifiable and paid to separate DDAs established and exclusively
used for the receipt of such proceeds.

 

“Security Agreement” means the Amended and Restated Security Agreement dated as
of the Closing Date among the Loan Parties and the Administrative Agent.

 

“Security Documents” means, collectively, the following: (a) the Security
Agreement, (b) the Intellectual Property Security Agreement, (c) the Blocked
Account Agreements, (d) the Mortgages, (e) the Related Real Estate Collateral
Security Agreements, (f) the DDA Notifications, (g) the Credit Card
Notifications, and (h) each other security agreement or other instrument or
document executed and/or delivered to the Administrative Agent pursuant to this
Agreement or any other Loan Document granting a Lien to secure any of the
Obligations.

 

“Settlement Date” has the meaning set forth in Section 2.14(a).

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, spoiled or is
otherwise unsaleable or unaccounted for.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person (and including as assets for this purpose at a fair valuation all
rights of subrogation, contribution or indemnification in favor of such Person)
are greater than the sum of the liabilities, including contingent liabilities
(and including as liabilities for this purpose, at a fair valuation, all
obligations of subrogation, contribution or indemnification against such Person,
of such Person, (b) the present fair saleable value of the properties and assets
of such Person is not less than the amount that would be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts beyond such
Person’s ability to pay as such debts mature, and (e) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged.  The amount of all
guarantees and other contingent liabilities at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

 

“Specified Event of Default” means the occurrence of (a) any Event of Default of
the type described in Section 8.01(a) or Section 8.01(f) or (b) the exercise by
Administrative Agent or any Lender of any of its or their rights or remedies
upon an Event of Default.

 

67

--------------------------------------------------------------------------------


 

“Specified Representations” means those representations and warranties set forth
in Sections 5.01(a), 5.01(b)(ii) (solely with respect to power and authority),
5.02(a), 5.02(b)(i), 5.02(b)(iv), 5.04, 5.05(a), 5.05(b), 5.05(f), 5.14,
5.19(a), 5.19(b), 5.19(c), 5.20(a), 5.30 and 5.31 of the Agreement.

 

“Spot Rate” has the meaning set forth in Section 1.07 hereof.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants, repurchase obligations and indemnities entered into by any Loan Party
or any of their Subsidiaries concerning Securitization Assets which are
customarily included in securitizations of accounts receivable.

 

“Standby Letter of Credit” means any letter of credit (as such term is defined
in the UCC) that is not a Commercial Letter of Credit and that (a) is used in
lieu or in support of performance guaranties or performance, surety or similar
bonds (excluding appeal bonds) arising in the ordinary course of business,
(b) is used in lieu or in support of stay or appeal bonds, (c) supports the
payment of insurance premiums for reasonably necessary casualty insurance
carried by any of the Loan Parties, or (d) supports payment or performance for
identified purchases or exchanges of products or services in the ordinary course
of business.  A “direct pay” Letter of Credit shall be a Standby Letter of
Credit.

 

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the applicable LC Issuer.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve percentages
shall include those imposed pursuant to such Regulation D.  LIBO Rate Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

“Subordinated Indebtedness” means any Indebtedness which is expressly
subordinated in right of payment to the prior payment in full of the Obligations
and which is in form and on terms approved in writing by the Administrative
Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party, and shall exclude NAI and its
Subsidiaries.

 

68

--------------------------------------------------------------------------------


 

“Substitute Property” has the meaning set forth in Section 6.17(b).

 

“Supermajority Lenders” means, as of any date of determination, Lender or
Lenders holding more than sixty-six and two thirds percent (66-2/3%) of the
Aggregate Commitments or, if the commitments of the Lenders to make Loans and
the obligation of the LC Issuers to make LC Credit Extensions have been
terminated pursuant to Section 8.02, at least two (2) Lenders holding in the
aggregate more than sixty-six and two thirds percent (66-2/3%) of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in LC Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided, that, (a) the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders and (b) at any time that there are two (2) or more
unaffiliated Lenders, “Supermajority Lenders” must include at least two
(2) unaffiliated Lenders.

 

“SVU Indenture” means the Indenture, dated as of July 1, 1987, between Lead
Borrower and the SVU 2014 Notes Trustee, as supplemented by the First
Supplemental Indenture dated as of August 1, 1990, the Second Supplemental
indenture dated as of October 1, 1992, the Third Supplemental Indenture dated as
of September 1, 1995, the Fourth Supplemental Indenture dated as of August 4,
1999, and the Fifth Supplemental Indenture dated as of September 17, 1999.

 

“SVU 2014 Notes” means the 7.50% Senior Notes due November 15, 2014 issued by
the Lead Borrower pursuant to the SVU Indenture in the original principal amount
of $500,000,000.

 

“SVU 2014 Note Repayment” means (a) to the extent Lead Borrower has made a
tender offer for the SVU 2014 Notes and any of the SVU 2014 Notes have been
tendered, the purchase and cancellation of such SVU 2014 Notes on the Closing
Date, (b) the provision of a notice of redemption by the Lead Borrower on the
Closing Date to the SVU 2014 Notes Trustee and the holders of all untendered SVU
2014 Notes, if any (or, to the extent the Lead Borrower has not made a tender
offer therefor, all of the SVU 2014 Notes), and (c) the deposit of cash with the
SVU 2014 Notes Trustee in trust on the Closing Date in an amount equal to the
full amount required to redeem all untendered SVU 2014 Notes, if any (or, to the
extent the Lead Borrower has not made a tender offer therefor, all SVU 2014
Notes), in accordance with such notice and to otherwise repay and satisfy all
obligations in connection therewith.

 

“SVU 2014 Notes Trustee” means Deutsche Bank Trust Company (formerly Bankers
Trust Company), as trustee.

 

“SVU 2016 Notes” means the 8.00% Senior Notes due May 1, 2016 issued by the Lead
Borrower pursuant to the SVU Indenture in the original principal amount of
$1,000,000,000.

 

“SVU 2016 Notes Reserve” has the meaning set forth in Section 2.07(c).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and

 

69

--------------------------------------------------------------------------------


 

Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means the amended and restated promissory note of the
Borrowers substantially in the form of Exhibit C-2, payable to the order of the
Swing Line Lender, evidencing the Swing Line Loans made by the Swing Line
Lender.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) the lesser of
$100,000,000 and (b) the Aggregate Commitments.  The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tax Returns” has the meaning set forth in Section 5.11.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto; provided, that, Taxes shall exclude Excluded Taxes.

 

“Tender Offer Agreement” means the Tender Offer Agreement, dated as of
January 10, 2013, among Symphony Investors LLC, Cerberus and the Lead Borrower.

 

70

--------------------------------------------------------------------------------


 

“Term Loan Agent” means Goldman Sachs Bank USA, in its capacity as agent for the
Term Loan Lenders, and its successors and assigns including any replacement or
successor agent.

 

“Term Loan Agreement” means the Credit Agreement, dated of even date with the
Agreement, among Term Loan Agent, Term Loan Lenders, and the Lead Borrower.

 

“Term Loan Debt” means the Indebtedness evidenced by or arising under the Term
Loan Documents.

 

“Term Loan Documents” means, collectively: (a) the Term Loan Agreement and
(b) all other agreements, instruments, documents and certificates executed and
delivered to, or in favor of, the Term Loan Agent or the Term Loan Lenders in
connection therewith.

 

“Term Loan Facility” means the term loan facility provided to Lead Borrower
pursuant to the terms of the Term Loan Agreement as it may be amended or
refinanced in accordance with the terms of the Term Loan Intercreditor
Agreement.

 

“Term Loan Intercreditor Agreement” means the Intercreditor Agreement, dated of
even date herewith, by and among Administrative Agent, Lenders, Term Loan Agent
and Term Loan Lenders, as acknowledged and agreed to by Borrowers and
Guarantors, providing for such parties’ relative rights and priorities with
respect to the assets and properties of the Loan Parties and related matters.

 

“Term Loan Lenders” means the financial institutions from time to time party to
the Term Loan Agreement as lenders, together with their respective successors
and assigns.

 

“Term Loan Priority Collateral” has the meaning specified therefor in the Term
Loan Intercreditor Agreement.

 

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (c) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof.

 

“Third Party Payor” shall mean any Person, such as a Fiscal Intermediary, Blue
Cross/Blue Shield, or private health insurance company, which is obligated to
reimburse or otherwise make payments to health care providers who provide
medical care or medical assistance or other goods or services for eligible
patients under any private insurance contract.

 

“Total Assets” means, at any date, the amount that would, in conformity with
GAAP, be set forth opposite the caption “total assets” (or any like caption) on
a consolidated balance sheet of the Lead Borrower and its Restricted
Subsidiaries.

 

“Total Leverage Ratio” means, on any date of determination, on a pro forma
basis, the ratio of (a) Consolidated Total Debt on such date to (b) Consolidated
EBITDA for the Measurement Period most recently ended on or prior to such date
for which financial statements have most recently been delivered pursuant to
Section 6.01; provided, that, with respect to any date of determination
occurring during the Fiscal Period ending closest to October 31, November 30 and
December 31 of any Fiscal Year, an amount equal to $150,000,000 shall be
deducted from the calculation of Consolidated Total Debt for the purposes of
this calculation.

 

71

--------------------------------------------------------------------------------


 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
LC Obligations.

 

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

 

“Transactions” means, collectively, (a) the NAI  Sale (including the funding of
the Escrow Account (as defined in the Escrow Agreement) substantially
contemporaneously with the consummation of the Albertson’s Asset Purchase (as
defined in the Acquisition Agreement) as contemplated by the Acquisition
Agreement and the Escrow Agreement), (b) the entering into by the Loan Parties
and their applicable Subsidiaries of the Term Loan Documents, (c) the entering
into by the Loan Parties and their applicable Subsidiaries of the Loan Documents
to which they are or are intended to be a party, (d) the amendment and
restatement of the Existing Credit Facility, (e) payment in full of all
obligations under the Existing Term Loan Facility, and the termination of all
Liens securing obligations thereunder, and Lead Borrower and its Subsidiaries
shall have no further obligations or liabilities with respect thereto, (f) the
SVU 2014 Note Repayment, (g) the payment in full of all obligations of Lead
Borrower and its Subsidiaries under the Existing Receivables Transfer Agreements
and the termination thereof, the repurchase by Lead Borrower and its
Subsidiaries of all receivables sold thereunder, and the termination of all
Liens securing obligations under or in connection with the Existing Receivables
Transfer Agreements, and the Lead Borrower and its Subsidiaries shall have no
further obligations or liabilities with respect thereto, (h) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing,
and (i) the transactions reasonably related to the foregoing.

 

“Transition Agreement Parties” means the parties to the Transition Agreements as
set forth on Schedule 1.01(c), together with such other Persons as become
parties to the Transition Agreements after the Closing Date provided, that,
Administrative Agent has received written notice thereof from Administrative
Borrower.

 

“Transition Agreements” means, collectively, (a) the Amended and Restated
Transition Services Agreement, dated on or about the date hereof, between
Albertson’s LLC and Lead Borrower, (b) the Transition Services Agreement, dated
on or about the date hereof,  between NAI and Lead Borrower, (c) the
Cross-License Agreement, dated on or about the date hereof, between AB
Acquisition LLC and the Lead Borrower, and (d) the supply agreements or
arrangements entered into from time to time by the Lead Borrower and its
Subsidiaries and NAI and its Subsidiaries pursuant to Sections 5.5(g) and
5.5(h) of the Acquisition Agreement.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, or a LIBO Rate Loan.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, that, (a) if a term
is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9
and (b) if by reason of mandatory provisions of law, perfection, or the effect
of perfection or non-perfection, of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “Uniform
Commercial Code” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection or availability of such remedy, as the
case may be.

 

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007, or as

 

72

--------------------------------------------------------------------------------


 

an LC Issuer may agree, such later version thereof as may be in effect at the
time of issuance of a Letter of Credit.

 

“UFCA” has the meaning set forth in Section 10.21(d).

 

“UFTA” has the meaning set forth in Section 10.21(d).

 

“Unfinanced Capital Expenditures” means all Capital Expenditures other than
those made utilizing financing provided by the applicable seller or third party
lenders (including, without limitation, Capital Expenditures that may give rise
to Capital Lease Obligations); provided, that, Capital Expenditures made or
incurred utilizing Loans shall be deemed Unfinanced Capital Expenditures.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances, including, without
limitation, a reduction in the Net Recovery Percentage of property or assets
included in the Borrowing Base or misrepresentation by the Loan Parties.

 

“United States” and “U.S.” mean the United States of America.

 

“Unpaid Drawings” has the meaning set forth in Section 2.03(c).

 

“Unrestricted Subsidiary” means (a) any Subsidiary of Lead Borrower designated
by Lead Borrower as an Unrestricted Subsidiary as listed on Schedule 1.01(d) and
(b) any Subsidiary of Lead Borrower designated by Lead Borrower as an
Unrestricted Subsidiary hereunder by written notice to Administrative Agent;
provided, that, in each case, as to clause (a) and (b), Lead Borrower shall only
be permitted to so designate a Subsidiary as an Unrestricted Subsidiary so long
as each of the following conditions is satisfied: (i) as of the date of the
designation thereof and after giving effect thereto, no Default or Event of
Default exists or has occurred and is continuing, (ii) immediately after giving
effect to such designation, Borrowers shall be in compliance, on a pro forma
basis, with the financial covenants set forth in Section 7.15 (to the same
extent as if a Covenant Compliance Event had occurred), (iii) such Subsidiary
shall not be a Borrower hereunder, (iv) such Unrestricted Subsidiary shall be
capitalized (to the extent capitalized by the Lead Borrower or any of its
Restricted Subsidiaries) through Investments as permitted by, and in compliance
with, Section 6.10, such that the Equity Interests in such Subsidiary as of the
date of, and after giving effect to, it becoming an Unrestricted Subsidiary
shall be a Permitted Investment deemed made on such date to a Person that is not
a Subsidiary of the Lead Borrower, and any Indebtedness of such Subsidiary owing
to any Loan Party or Restricted Subsidiary as of the date of, and after giving
effect to, it becoming an Unrestricted Subsidiary shall be a Permitted
Investment deemed made on such date to a Person that is not a Subsidiary of the
Lead Borrower, (v) without duplication of clause (iii), the value of and
investments in such Subsidiary will constitute Permitted Investments, (vi) such
Subsidiary shall have been or will promptly be designated an “Unrestricted
Subsidiary” (or otherwise not be subject to the covenants) under the Term Loan
Facility, and the Existing Debt Documents, if applicable, and shall not be
designated a Restricted Subsidiary for purposes of any other Indebtedness,
(vii) such Subsidiary shall not have as of the date of the designation thereof
or at any time thereafter, create, incur, issue, assume, guarantee or otherwise
become directly liable with respect to any Indebtedness pursuant to which the
lender, or other party to whom such Indebtedness is owing, has recourse to any
Loan Party or any Restricted Subsidiary or their assets, and
(viii) Administrative Agent

 

73

--------------------------------------------------------------------------------


 

shall have received an officer’s certificate executed by a Responsible Officer
of the Lead Borrower, certifying compliance with the requirements of preceding
clauses (i) through (vii), and containing the calculations and information
required by the preceding clause (ii), and (b) any Subsidiary of an Unrestricted
Subsidiary.  The Lead Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary for purposes of the Agreement (each, a “Subsidiary
Redesignation”); provided, that, (1) as of the date thereof, and after giving
effect thereto, no Default or Event of Default exists or has occurred and is
continuing, (2) immediately after giving effect to such Subsidiary
Redesignation, Borrowers shall be in compliance, on a pro forma basis, with the
financial covenants set forth in Section 7.15 (to the same extent as if a
Covenant Compliance Event had occurred), (3) designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time, and (4) Administrative Agent shall have received an officer’s
certificate executed by a Responsible Officer of the Lead Borrower, certifying
compliance with the requirements of preceding clauses (1) and (2), and
containing the calculations and information required by the preceding clause
(2).  In no event will Moran Foods, LLC constitute an Unrestricted Subsidiary.

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors
and assigns.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.

 

“Wholesale Inventory” means Inventory located at, or in transit to, any
distribution center owned or leased by any Loan Party.

 

“Wholesale Trade Receivables” shall mean, all Accounts owing to a Borrower,
whether now existing or hereafter arising and wherever located, arising from the
sale of Wholesale Inventory, and including the right to payment of any other
obligations with respect thereto.

 

1.02.  Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a)                   The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, supplemented, extended, renewed, restated or
replaced (subject to any restrictions on such amendments, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or

 

74

--------------------------------------------------------------------------------


 

regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

(b)                   In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including.”

 

(c)                    Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(d)                   Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean the
repayment in Dollars in full in cash or immediately available funds (or, in the
case of contingent reimbursement obligations with respect to Letters of Credit
and Bank Products (other than Swap Contracts), providing Cash Collateralization)
of all of the Obligations (including the payment of any termination amount then
applicable (or which would become applicable as a result of the repayment of the
other Obligations) under Swap Contracts with a Lender or Affiliate of a Lender)
other than (i) unasserted contingent indemnification Obligations, (ii) any
Obligations relating to Bank Products (other than Swap Contracts) that, at such
time, are allowed by the applicable Bank Product provider to remain outstanding
without being required to be repaid or Cash Collateralized, and (iii) any
Obligations relating to Swap Contracts with a Lender or Affiliate of a Lender
that, at such time, are allowed by the applicable provider of such Swap
Contracts to remain outstanding without being required to be repaid.

 

1.03.  Accounting Terms

 

(a)                   Generally.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein. 
Whenever the term “Lead Borrower” or “Borrowers” is used in respect of a
financial covenant or a related definition, it shall be understood to mean Lead
Borrower or Borrowers and their Restricted Subsidiaries on a Consolidated basis,
unless the context clearly requires otherwise.

 

(b)                   Changes in GAAP.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Lead Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Lead Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided, that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Lead Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

1.04.  Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein

 

75

--------------------------------------------------------------------------------


 

and rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05.  Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06.  Letter of Credit Amounts.  Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided, that,
with respect to any Letter of Credit that, by its terms, provides for one or
more automatic increases in the Stated Amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum Stated Amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
Stated Amount is in effect at such time.

 

1.07.  Currency Equivalents Generally.  Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars.  The
Outstanding Amount of Letters of Credit stated in any currency other than
Dollars, shall be, at the time of any such determination the equivalent amount
in Dollars of such currency or currencies as determined by the Administrative
Agent on the basis of the Spot Rate for the purchase of Dollars with such
currency or currencies at such time.  For purposes of this Section 1.07, the
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided, that,
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01.  Committed Loans.

 

(a)                   Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans in Dollars (each such loan, a “Committed
Loan”) to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Lender’s Commitment, or
(y) such Lender’s Applicable Percentage of the Borrowing Base; subject in each
case to the following limitations:

 

(i)                       after giving effect to any Committed Borrowing, the
Total Outstandings shall not exceed the Loan Cap,

 

(ii)                    after giving effect to any Committed Borrowing, the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all LC Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment,

 

(iii)                 the Outstanding Amount of all LC Obligations shall not at
any time exceed the Letter of Credit Sublimit.

 

76

--------------------------------------------------------------------------------


 

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01.  Committed Loans may
be Base Rate Loans, or LIBO Rate Loans, as further provided herein.

 

(b)                   The Administrative Agent shall have the right, at any time
and from time to time after the Closing Date in their Permitted Discretion to
establish, modify or eliminate Reserves.  The Administrative Agent will provide
the Lead Borrower one (1) Business Day’s prior notice of the establishment of
any new categories of Reserves or for changes in the methodology of the
calculation of an existing category of Reserves, provided, that, no such notice
shall be required (i) at any time that a Default or Event of Default shall exist
or have occurred and be continuing, (ii) for changes to any Reserves resulting
solely by virtue of mathematical calculations of the amount of the Reserve in
accordance with the methodology of calculation previously utilized (such as, but
not limited to, rent and Customer Credit Liabilities), or (iii) for changes to
categories of Reserves or methodology of calculation if a Material Adverse
Effect has occurred or it would be reasonably likely to occur were such
categories of Reserves or methodology not changed prior to the expiration of
such one (1) Business Day period.

 

2.02.  Borrowings, Conversions and Continuations of Committed Loans.

 

(a)                   Committed Loans shall be (i) Base Rate Loans, or (ii) LIBO
Rate Loans as the Lead Borrower may request subject to and in accordance with
this Section 2.02.  All Swing Line Loans shall be only Base Rate Loans.  Subject
to the other provisions of this Section 2.02, Committed Borrowings of more than
one Type may be incurred at the same time.

 

(b)                   Each Committed Borrowing, each conversion of Committed
Loans from one Type to the other, and each continuation of LIBO Rate Loans shall
be made upon the Lead Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than (i) 4:00 p.m. three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of LIBO
Rate Loans, and (ii) 1:00 p.m. on the Business Day that is the requested date of
any Borrowing of Base Rate Loans or of any conversion of LIBO Rate Loans to Base
Rate Loans; provided, that, if the Lead Borrower wishes to request LIBO Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period”, the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them.  Not later than 11:00 a.m., two Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Lead Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Lead Borrower pursuant to this
Section 2.02(b) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Lead Borrower.  Each Borrowing of, conversion to or
continuation of LIBO Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $500,000 in excess thereof.  Each Borrowing of, conversion
to or continuation of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Lead Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of LIBO Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Lead Borrower
fails to specify a

 

77

--------------------------------------------------------------------------------


 

Type of Committed Loan in a Committed Loan Notice or if the Lead Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
LIBO Rate Loans.  If the Lead Borrower requests a Borrowing of, conversion to,
or continuation of LIBO Rate Loans in any such Committed Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.  Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a LIBO Rate Loan.

 

(c)                    Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Committed Loans, the Type of such
Committed Loans and, if such Committed Loans are LIBO Rate loans, the Interest
Period applicable thereto and if no timely notice of a conversion or
continuation is provided by the Lead Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(b).  In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 3:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), to the extent that Administrative Agent has received such funds
from Lenders in a timely manner, the Administrative Agent shall use reasonable
efforts to make all funds so received available to the Borrowers in like funds
by no later than 4:00 p.m. on the Business Day requested in the applicable
Committed Loan Notice either by (i) crediting the account of the Lead Borrower
on the books of Wells Fargo with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Lead Borrower.

 

(d)                   The Administrative Agent, without the request of the Lead
Borrower, may advance any interest, fee, service charge (including direct wire
fees), Credit Party Expenses, or other payment to which any Credit Party is
entitled from the Loan Parties pursuant hereto or any other Loan Document and
may charge the same to the Loan Account notwithstanding that an Overadvance may
result thereby, provided, that, in the event that Administrative Agent has
received payment by wire transfer to the Agent Payment Account prior to
3:00 p.m. on the date such amount is due and payable, Administrative Agent will
not make such advance or charge the Loan Account  The Administrative Agent shall
advise the Lead Borrower of any such advance or charge promptly after the making
thereof.  Such action on the part of the Administrative Agent shall not
constitute a waiver of the Administrative Agent’s rights and the Borrowers’
obligations under Section 2.05(c).  Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.02(d) shall bear
interest at the interest rate then and thereafter applicable to Base Rate Loans.

 

(e)                    Except as otherwise provided herein, a LIBO Rate Loan may
be continued or converted only on the last day of an Interest Period for such
LIBO Rate Loan.  During the existence of a Default, no Loans may be requested
as, converted to or continued as LIBO Rate Loans without the consent of the
Required Lenders.

 

(f)                     The Administrative Agent shall promptly notify the Lead
Borrower and the Lenders of the interest rate applicable to any Interest Period
for LIBO Rate Loans upon determination of such interest rate.  At any time that
Base Rate Loans are outstanding, the Administrative Agent shall promptly notify
the Lead Borrower of any change in the Base Rate.

 

78

--------------------------------------------------------------------------------


 

(g)                    After giving effect to all Committed Borrowings, all
conversions of Committed Loans from one Type to the other, and all continuations
of Committed Loans as the same Type, there shall not be more than twelve (12)
Interest Periods in effect with respect to LIBO Rate Loans.

 

(h)                   The Administrative Agent, the Lenders, the Swing Line
Lender and the LC Issuers shall have no obligation to make any Loan or to
provide any Letter of Credit if an Overadvance would result.  The Administrative
Agent may, in its discretion, make Permitted Overadvances without the consent of
the Borrowers, the Lenders, the Swing Line Lender and the LC Issuers and the
Borrowers and each Lender shall be bound thereby.  Any Permitted Overadvance may
constitute a Swing Line Loan. A Permitted Overadvance is for the account of the
Borrowers and shall constitute a Base Rate Loan and an Obligation and shall be
repaid by the Borrowers in accordance with the provisions of Section 2.05(c). 
The making of any such Permitted Overadvance on any one occasion shall not
obligate the Administrative Agent or any Lender to make or permit any Permitted
Overadvance on any other occasion or to permit such Permitted Overadvances to
remain outstanding. The making by the Administrative Agent of a Permitted
Overadvance shall not modify or abrogate any of the provisions of Section 2.03
regarding the Lenders’ obligations to purchase participations with respect to
Letter of Credits or of Section 2.04 regarding the Lenders’ obligations to
purchase participations with respect to Swing Line Loans.  The Administrative
Agent shall have no liability for, and no Loan Party or Credit Party shall have
the right to, or shall, bring any claim of any kind whatsoever against the
Administrative Agent with respect to Unintentional Overadvances regardless of
the amount of any such Overadvance(s).

 

2.03.  Letters of Credit.

 

(a)                   The Letter of Credit Commitment.

 

(i)                       Subject to the terms and conditions set forth herein,
(A) each LC Issuer agrees, in reliance upon the agreements of the Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Loan Parties, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b) below, and (2) to honor drawings under the Letters of Credit
that comply with the terms thereof; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Loan Parties and
any drawings thereunder; provided, that, after giving effect to any LC Credit
Extension with respect to any Letter of Credit, (1) the Total Outstandings shall
not exceed the Loan Cap, (2) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all LC Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (3) the Outstanding Amount of the LC Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Lead Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the LC Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

(ii)                    Each LC Issuer (other than Wells Fargo or any of its
Affiliates) shall notify the Administrative Agent in writing on each Business
Day of each LC Credit Extension issued on the prior Business Day by such LC
Issuer; provided, that, (A) until the Administrative Agent advises any such LC
Issuer that the provisions of Section 4.02 are not satisfied, or (B) the
aggregate amount of the Letters of Credit issued in any such week exceeds such
amount as shall be agreed by the Administrative Agent and the LC Issuers, each
LC Issuer shall be required to so notify the Administrative Agent in writing
only

 

79

--------------------------------------------------------------------------------


 

once each week of the Letters of Credit issued by such LC Issuer during the
immediately preceding week as well as the daily amounts outstanding for the
prior week, such notice to be furnished on such day of the week as the
Administrative Agent and such LC Issuer may agree.

 

(iii)                 All Existing Letters of Credit, whether or not issued for
the account of a Loan Party, shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof, including all obligations of Borrowers
hereunder

 

(iv)                No Letter of Credit shall be issued if:

 

(A)       subject to Section 2.03(b)(iii), the expiry date of such requested
Standby Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or

 

(B)       subject to Section 2.03(b)(iii), the expiry date of such requested
Commercial Letter of Credit would occur more than one hundred twenty (120) days
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(C)       the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless either (1) such Letter of Credit is
Cash Collateralized on or prior to the date of issuance of such Letter of Credit
(or such later date as to which the Administrative Agent may agree) or (2) all
the Lenders have approved such expiry date.

 

(v)                   No Letter of Credit shall be issued without the prior
consent of the Administrative Agent if:

 

(A)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable LC
Issuer from issuing such Letter of Credit, or any Law applicable to such LC
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such LC Issuer shall prohibit,
or request that such LC Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such LC
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such LC Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the LC Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the LC Issuer in good faith deems material to it;

 

(B)       the issuance of such Letter of Credit would violate one or more
policies of the applicable LC Issuer applicable to letters of credit generally;

 

(C)       such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or

 

(D)       a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the Administrative Agent or LC Issuer has entered into
reasonably satisfactory arrangements with the Borrowers, the other Lenders or
such Lender to eliminate the LC Issuer’s risk with respect to such Lender.

 

(vi)                If a Letter of Credit is to be denominated in a currency
other than Dollars, all reimbursements by the Borrowers of the honoring of any
drawing under such Letter of Credit shall be paid in Dollars based on the Spot
Rate.

 

80

--------------------------------------------------------------------------------


 

(vii)             No LC Issuer shall amend any Letter of Credit if (A) the LC
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

 

(viii)          If, at any time, it becomes unlawful for the LC Issuer to comply
with its obligations under any Letter of Credit (including, but not limited to,
as a result of any sanctions imposed by the United Nations, the European Union,
the Netherlands, the United Kingdom and/or the United States), such obligations
shall be suspended (and all corresponding rights shall cease to accrue) until
such time as it may again become lawful for the LC Issuer to comply with them,
and the LC Issuer shall not be liable for any losses which Loan Parties may
incur as a result.

 

(ix)                Each LC Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and to the extent that an LC Issuer is acting on behalf of the
Lenders in such circumstances, as to such Lenders, the LC Issuer shall be
entitled to the benefits and immunities provided to the Administrative Agent in
Article IX with respect to any acts taken or omissions suffered by such LC
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit;
provided, that, nothing in this clause (ix) shall be construed to affect the
rights of the Borrowers with respect to Letters of Credit.

 

(b)                   Procedures for Issuance and Amendment of Letters of Credit
and Auto-Extension Letters of Credit.

 

(i)                       Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of the Lead Borrower delivered to the
applicable LC Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Lead Borrower.  Such Letter of Credit Application
must be received by the applicable LC Issuer and the Administrative Agent not
later than 2:00 p.m. at least two Business Days (or such other date and time as
the Administrative Agent and the applicable LC Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be.  In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the Administrative Agent and the
applicable LC Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the Administrative
Agent or the applicable LC Issuer may reasonably require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the Administrative Agent and such LC Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the Administrative Agent or such LC Issuer may reasonably require.  In addition,
the Lead Borrower shall furnish to the applicable LC Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, and any Issuer Documents as
such LC Issuer or the Administrative Agent may reasonably require and the terms
of such Letter of Credit shall be in form and substance reasonably satisfactory
to such LC Issuer and may include partial drawings and, subject to the other
terms and conditions herein and therein, provide for the automatic reinstatement
of the Stated Amount thereunder.  To the extent that a Borrower may request a
direct pay Letter of Credit, additional agreements and documents may be required
in connection with the issuance and administration thereof, together with
related additional fees and charges to Borrowers.

 

81

--------------------------------------------------------------------------------


 

(ii)       Promptly after the receipt by an LC Issuer of any Letter of Credit
Application, such LC Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Lead Borrower and, if not, such  LC
Issuer will provide the Administrative Agent with a copy thereof.  Unless such
LC Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such LC Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable Loan
Party or enter into the applicable amendment, as the case may be, in each case
in accordance with such LC Issuer’s usual and customary business practices. 
Immediately upon the issuance or amendment of each Letter of Credit, each Lender
shall be deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from such LC Issuer, without recourse or
warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Applicable Percentage multiplied by the Stated
Amount of such Letter of Credit.  Upon any change in the Commitments under this
Agreement, with respect to all LC Obligations, there shall be an automatic
adjustment to the participations hereby created to reflect the new Applicable
Percentages of the assigning and assignee Lenders.

 

(iii)      If the Lead Borrower so requests in any applicable Letter of Credit
Application, the applicable LC Issuer may, in its sole and absolute discretion,
agree to issue a Standby Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided, that, any
such Auto-Extension Letter of Credit must permit such LC Issuer to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Standby Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Standby Letter
of Credit is issued.  Unless otherwise directed by the Administrative Agent or
the applicable LC Issuer, the Lead Borrower shall not be required to make a
specific request to the Administrative Agent or such LC Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the extension of such Standby Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, that, the
Administrative Agent shall instruct the LC Issuer not to permit any such
extension if (A) such LC Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Standby Letter of Credit
in its revised form (as extended) under the terms hereof (by reason of the
provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) such
LC Issuer has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Lead Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such LC
Issuer not to permit such extension.

 

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable LC Issuer will also deliver to the Lead
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)       Drawings and Reimbursements; Funding of Participations.

 

(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable LC Issuer shall
notify the Lead Borrower and the Administrative Agent of such demand for payment
and whether such LC Issuer has made or will make an LC Disbursement thereunder;
provided, that, any failure to give or delay in giving such notice shall not

 

82

--------------------------------------------------------------------------------


 

relieve the Borrowers of their obligation to reimburse such LC Issuer and the
Lenders with respect to any such LC Disbursement.  If an LC Issuer shall make an
LC Disbursement, the Borrowers shall reimburse such LC Disbursement by paying to
the Administrative Agent an amount equal to such LC Disbursement (each such
amount so paid until reimbursed, an “Unpaid Drawing”) not later than 12:00 noon
on the Business Day immediately following the date the Lead Borrower receives
the notice from such LC Issuer as provided above.  In the event that
Administrative Agent does not receive such payment by such time, except as
Administrative Agent may otherwise agree, the Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be immediately disbursed
in an amount equal to the applicable LC Disbursement, without regard to the
minimum and multiples specified in Section 2.02(c) for the principal amount of
Base Rate Loans and without regard to whether the conditions set forth in
Section 4.02 have been met.  Any notice given by an LC Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if confirmed in writing, provided, that, the lack of such immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.  If LC Issuer shall make any LC Disbursement, unless the Borrowers shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest at the interest rate applicable to
Base Rate Loans, for each day from and including the date such LC Disbursement
is made to but excluding the date that the Committed Loan is deemed made as
provided above.  Such interest accrued shall be for the account of the
applicable LC Issuer.

 

(ii)       Each Lender’s obligation to make Committed Loans or to reimburse the
LC Issuers for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against any LC Issuer, any Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing,  and without regard to whether the conditions
set forth in Section 4.02 have been met.

 

(d)      Repayment of Participations.  If any payment received by an LC Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by such LC Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of such LC Issuer its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)       Obligations Absolute.  The obligation of the Borrowers to reimburse
the applicable LC Issuer for each drawing under each Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document (other than such lack of validity or
enforceability that arises from the expiration of such Letter of Credit by its
terms);

 

(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such LC Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

83

--------------------------------------------------------------------------------


 

(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)     any payment by such LC Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such LC Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)      any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

 

(vi)     the fact that any Default or Event of Default shall have occurred and
be continuing.

 

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the Administrative Agent and the LC
Issuer.  The Borrowers shall be conclusively deemed to have waived any such
claim against the LC Issuer and its correspondents unless such notice is given
as aforesaid, provided, that, nothing in this Section 2.03(e) shall be construed
to limit or otherwise affect the rights of the Borrowers with respect to claims
of the Borrowers against an LC Issuer.

 

(f)       Role of LC Issuer.  Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the applicable LC Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
LC Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the LC Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document. 
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, that, this assumption is not intended to, and shall not, preclude the
Borrowers’ pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  None of the LC
Issuers, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of any LC Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e) or for any action, neglect or omission under or in connection
with any Letter of Credit or Issuer Documents, including, without limitation,
the issuance or any amendment of any Letter of Credit, the failure to issue or
amend any Letter of Credit, or the honoring or dishonoring of any demand under
any Letter of Credit, and such action or neglect or omission will bind the
Borrowers; provided, that, anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against an LC Issuer, and an LC
Issuer may be liable to the Borrowers, to the extent, but only to the extent, of
any direct, as opposed to consequential, exemplary or punitive damages suffered
by the Borrowers caused by (A) such LC Issuer’s

 

84

--------------------------------------------------------------------------------


 

willful misconduct or gross negligence (as determined by a final, non-appealable
order of a court of competent jurisdiction) in determining whether documents
presented under any Letter of Credit comply with the terms thereof or (B) such
LC Issuer’s willful failure to pay under any Letter of Credit after the
presentation to such LC Issuer by any beneficiary (or a successor beneficiary to
whom such Letter of Credit has been transferred in accordance with its terms) of
documents strictly complying with the terms and conditions of such Letter of
Credit; provided, that, any claim against such LC Issuer by the Borrowers for
any loss suffered or incurred by the Borrowers shall be reduced by an amount
equal to the sum of (A) the amount (if any) saved by the Borrowers as a result
of the breach or other wrongful conduct that allegedly caused such loss, and
(B) the amount (if any) of the loss that would have been avoided had the
Borrowers taken all reasonable steps to mitigate such loss, including, without
limitation, by enforcing their rights against any beneficiary and, in case of a
claim of wrongful dishonor, by specifically and timely authorizing such LC
Issuer to cure such dishonor.  In furtherance and not in limitation of the
foregoing, the LC Issuers may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary (or the LC Issuers may refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and the LC Issuers shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  The LC Issuers
shall not be responsible for the wording of any Letter of Credit (including,
without limitation, any drawing conditions or any terms or conditions that are
ineffective, ambiguous, inconsistent, unduly complicated or reasonably
impossible to satisfy), notwithstanding any assistance an LC Issuer may provide
to the Borrowers with drafting or recommending text for any Letter of Credit
Application or with the structuring of any transaction related to any Letter or
Credit, and the Borrowers hereby acknowledge and agree that any such assistance
will not constitute legal or other advice by an LC Issuer or any representation
or warranty by an LC  Issuer that any such wording or such Letter of Credit will
be effective.  Without limiting the foregoing, an LC Issuer may, as it deems
appropriate, to the extent necessary to conform with its customary practices and
procedures, after notice to and consent by Lead Borrower, modify or alter and
use in any Letter of Credit the terminology contained on the Letter of Credit
Application for such Letter of Credit.

 

(g)       Cash Collateral.

 

(i)        Upon the request of the Administrative Agent, (A) if an LC Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an LC Obligation that remains outstanding, or (B) if, as
of the Letter of Credit Expiration Date, any LC Obligation for any reason
remains outstanding, the Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all LC Obligations.  Sections
2.03(a)(iv)(C), 2.05 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder.  For purposes of this Section 2.03,
Section 1.02, Section 2.05 and Section 8.02(c), “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of such LC Issuer and the Lenders, as collateral for the LC Obligations, cash or
deposit account balances in an amount equal to one hundred three percent (103%)
of the Outstanding Amount of all LC Obligations (other than LC Obligations with
respect to Letters of Credit denominated in a currency other than Dollars, which
LC Obligations shall be Cash Collateralized in an amount equal to one hundred
fifteen percent (115%) of the Outstanding Amount of such LC Obligations),
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the LC Issuers (which documents are hereby consented to
by the Lenders).  The Borrowers hereby grant to the Administrative Agent a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo.

 

85

--------------------------------------------------------------------------------


 

(ii)       If at any time the Administrative Agent determines that any funds
held as Cash Collateral are subject to any right or claim of any Person other
than the Administrative Agent or that the total amount of such funds is less
than the aggregate Outstanding Amount of all LC Obligations, the Borrowers will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (A) such aggregate Outstanding Amount over (B) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the applicable LC Issuer and, to the extent not so applied, shall
thereafter be applied to satisfy other Obligations then due and payable.  After
all Obligations have been paid in full, any remaining Cash Collateral will be
released to the Lead Borrower or as otherwise required by applicable Law.

 

(h)      Applicability of ISP and UCP 600.  Unless otherwise expressly agreed by
the applicable LC Issuer and the Lead Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of either the ISP or UCP 600 shall apply to each Standby Letter of
Credit, and (ii) the rules of UCP 600 shall apply to each Commercial Letter of
Credit.

 

(i)        Letter of Credit Fees.  The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit, for each period referred to below, equal to the Applicable LC Fee
Rate on a per annum basis multiplied by the Average Daily Stated Amount under
each such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of the Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the first day of the month after the end of
each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand, and (ii) computed on a quarterly basis for each calendar
quarter in arrears.  If there is any change in the Applicable LC Fee Rate during
any calendar quarter, the daily amount available to be drawn under of each
Letter of Credit shall be computed and multiplied by the Applicable LC Fee Rate
separately for each period during such calendar quarter that such Applicable LC
Fee Rate was in effect.  Notwithstanding anything to the contrary contained
herein, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate as provided in Section 2.08(b) hereof.

 

(j)       Fronting Fee and Documentary and Processing Charges Payable to LC
Issuer.  The Borrowers shall pay directly to each LC Issuer, for its own
account, a fronting fee (the “Fronting Fee”) with respect to each Letter of
Credit issued by such LC Issuer, at a rate equal to 0.125% per annum, computed
on the Average Daily Stated Amount of such Letter of Credit and on a quarterly
basis in arrears.  Such Fronting Fees shall be due and payable on the first day
of the month after the end of each calendar quarter, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand, in each case upon receipt of an
invoice from the applicable LC Issuer.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of the
Letter of Credit shall be determined in accordance with Section 1.06.  Except,
at Borrowers’ option, as paid directly by a beneficiary of a Commercial Letter
of Credit to an LC Issuer, the Borrowers shall pay directly to each LC Issuer,
for its own account, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such LC Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(k)      Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

86

--------------------------------------------------------------------------------


 

2.04.  Swing Line Loans.

 

(a)      The Swing Line.  Subject to the terms and conditions set forth herein,
the Swing Line Lender may, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”)
to the Borrowers from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and LC Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment (in its capacity as a Lender
and not Swing Line Lender); provided, that, after giving effect to any Swing
Line Loan, (i) the Total Outstandings shall not exceed the Loan Cap, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender at
such time, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all LC Obligations at such time, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Commitment, and provided, that, the Borrowers shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage multiplied by the amount of such Swing Line
Loan.  The Swing Line Lender shall be entitled to the benefits and immunities
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the Swing Line Lender in connection with Swing
Line Loans; provided, that, nothing in this sentence shall be construed to
affect the rights of the Borrowers with respect to Swing Line Loans.

 

(b)      Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
2:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower.  Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent at the request of the Required Lenders prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender may, not
later than 5:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrowers either
by (i) crediting the account of the Lead Borrower on the books of Wells Fargo
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Swing Line Lender and Administrative Agent by the Lead Borrower.

 

87

--------------------------------------------------------------------------------


 

(c)       Refinancing of Swing Line Loans.

 

(i)        The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)       If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)      If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.   A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii)) shall be conclusive absent
manifest error.

 

(iv)     Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, that, each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.

 

88

--------------------------------------------------------------------------------


 

(d)      Repayment of Participations.

 

(i)        At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

 

(ii)       If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)       Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

 

(f)       Payments Directly to Swing Line Lender.  The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.05.  Prepayments.

 

(a)      The Borrowers may, upon irrevocable notice from the Lead Borrower to
the Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided, that,
(i) such notice must be received by the Administrative Agent not later than
(A) 4:00 p.m. three (3) Business Days prior to any date of prepayment of LIBO
Rate Loans and (B) 1 p.m. on the date of prepayment of Base Rate Loans; (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if LIBO
Rate Loans, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment.  If such
notice is given by the Lead Borrower, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.  Any prepayment of a LIBO Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05.  Each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

 

(b)      The Borrowers may, upon irrevocable notice from the Lead Borrower to
the Swing Line Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided, that, (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Lead

 

89

--------------------------------------------------------------------------------


 

Borrower, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(c)       If for any reason the Total Outstandings at any time exceed the Loan
Cap as then in effect, the Borrowers shall immediately prepay Committed Loans,
Swing Line Loans and/or Cash Collateralize the LC Obligations in an aggregate
amount equal to such excess, in each case in cash without any prepayment premium
or penalty (but including all breakage or similar costs); provided, that, the
Borrowers shall not be required to Cash Collateralize the LC Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Loans the Total Outstandings exceed the Loan Cap as then in effect.

 

(d)      The Borrowers shall prepay the Loans and, to the extent otherwise
required in this Agreement (including as provided in clause (g) below), Cash
Collateralize the LC Obligations in accordance with the provisions of
Section 6.13 hereof.

 

(e)       The Borrowers shall prepay the Loans and, to the extent otherwise
required in this Agreement (including as provided in clause (g) below), Cash
Collateralize the LC Obligations in an amount equal to the Net Proceeds received
by a Loan Party on account of a Prepayment Event (subject to the rights of Term
Loan Lenders to receive prepayments from the proceeds of certain asset
dispositions as set forth in the Term Loan Agreement as in effect on the date
hereof or as amended in accordance with the Term Loan Intercreditor Agreement,
provided, that, in no event shall any such prepayment be with any ABL Priority
Collateral or proceeds thereof).

 

(f)       The Borrowers shall prepay the Loans and Cash Collateralize the LC
Obligations, to the extent otherwise required in this Agreement (including as
provided in clause (g) below).

 

(g)       Prepayments made pursuant to Section 2.05(c), (d), (e) and (f) above,
shall be applied first, to the Swing Line Loans, second, ratably to the
outstanding Committed Loans, third, to the extent required pursuant to
Section 2.03(g), 2.05(c) or 8.02, to Cash Collateralize the remaining LC
Obligations; and, fourth, to the remaining Obligations.  Upon the drawing of any
Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrowers or any other Loan Party) to reimburse the applicable LC Issuer or
the Lenders, as applicable.

 

2.06.  Termination or Reduction of Commitments.

 

(a)      The Borrowers may, upon irrevocable notice from the Lead Borrower to
the Administrative Agent, terminate the Aggregate Commitments (and the
Commitment of each Lender shall be reduced on a pro rata basis), the Letter of
Credit Sublimit or the Swing Line Sublimit or from time to time permanently
reduce the Aggregate Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided, that, (i) any such notice shall be received by the
Administrative Agent not later than 2:00 p.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
shall be in an aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrowers shall not (A) terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, (B) terminate or reduce the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of LC Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit, and
(C) terminate or reduce the Swing Line Sublimit if, after giving effect thereto,
and to any concurrent payments hereunder, the Outstanding Amount of Swing Line
Loans hereunder would exceed the Swing Line Sublimit.

 

90

--------------------------------------------------------------------------------


 

(b)      If, after giving effect to any reduction of the Aggregate Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.

 

(c)       The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Commitments under this Section 2.06.  All fees (including,
without limitation, commitment fees, and Letter of Credit Fees) and interest in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

 

2.07.  Repayment of Loans.

 

(a)      The Borrowers shall repay to the Lenders on the Termination Date the
aggregate principal amount of Committed Loans outstanding on such date.

 

(b)      To the extent not previously paid, the Borrowers shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.

 

(c)       Notwithstanding the foregoing, in the event that there are any
obligations outstanding under the SVU 2016 Notes on the date ninety (90) days
prior to the scheduled maturity date of the SVU 2016 Notes, then the Obligations
shall become immediately due and payable in full and the Maturity Date for
purposes of this Agreement shall be such date unless each of the following
conditions shall have been satisfied on such date: (i) the obligations under the
SVU 2016 Notes are $250,000,000 or less, (ii) Administrative Agent shall have
received, reasonably satisfactory financial projections of the Lead Borrower and
its Subsidiaries (on a consolidated basis) for such ninety (90) day period (the
“Pre-Maturity Period”) and for the six (6) consecutive Fiscal Periods after the
scheduled maturity date of the SVU 2016 Notes (the “Post-Maturity Period” and
together with the Pre-Maturity Period, the “Maturity Projection Period”) showing
minimum Excess Availability at all times during the Maturity Projection Period,
on a pro forma basis after giving effect to the SVU 2016 Notes Reserve for the
Pre-Maturity Period, of not less than twenty-two and one half percent (22.5%) of
the Aggregate Commitments, and (iii) Administrative Agent shall have established
Availability Reserves in an amount equal to the outstanding obligations
evidenced by or arising under the SVU 2016 Notes that are due at the end of such
ninety (90) day period (the “SVU 2016 Notes Reserve”).  The projections to be
provided under clause (ii) above shall show the Excess Availability as of the
end of each Fiscal Period during the Maturity Projection Period.  In the event
that, after giving effect to the SVU 2016 Notes Reserve Excess Availability
during the Pre-Maturity Period is less than the amount equal to twenty-two and
one-half percent (22.5%) of the Aggregate Commitments for any three
(3) consecutive Business Days then the Obligations shall become immediately due
and payable in full and the Maturity Date for purposes of this Agreement shall
be the date immediately following the third consecutive Business Day during
which Excess Availability has been less than such amount.  In the event that the
SVU 2016 Notes Reserve is established with respect to Indebtedness under the SVU
2016 Notes, such SVU 2016 Notes Reserve shall be reduced or terminated
substantially contemporaneously with the payment of such Indebtedness by the
amount of such payment upon the Administrative Agent’s receipt of evidence
thereof.

 

(d)      In the event of a Change of Control, the Obligations shall become
immediately due and payable in full and the date of such Change of Control shall
be the Maturity Date for purposes of this Agreement.

 

91

--------------------------------------------------------------------------------


 

2.08.  Interest.

 

(a)      Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

 

(b)      If any amount payable under any Loan Document is not paid when due,
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws. 
If any other Event of Default exists, then the Administrative Agent may, and
upon the request of the Required Lenders shall, notify the Lead Borrower that
all outstanding Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate and thereafter
such Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.  Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

(c)       Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09.  Fees.  In addition to certain fees described in clauses (i) and (j) of
Section 2.03:

 

(a)      Commitment Fee.  The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Commitment Fee Percentage multiplied by
the actual daily amount by which the Aggregate Commitments exceed the Total
Outstandings.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first day after the end of each calendar quarter, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period.  The commitment fee shall be calculated quarterly in
arrears.  Swing Line Loans and Permitted Overadvances will not be considered in
the calculation of the commitment fee.

 

(b)      Other Fees.  The Borrowers shall pay to the Administrative Agent for
its own account fees in the amounts and at the times specified in the Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.10.  Computation of Interest and Fees.  All computations of fees and interest
shall be made on the basis of a three hundred sixty (360) day year and actual
days elapsed.  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided, that, any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.11.  Evidence of Debt.

 

(a)      The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Administrative Agent (the “Loan
Account”) in the ordinary course

 

92

--------------------------------------------------------------------------------


 

of business.  In addition, each Lender may record in such Lender’s internal
records, an appropriate notation evidencing the date and amount of each Loan
from such Lender, each payment and prepayment of principal of any such Loan, and
each payment of interest, fees and other amounts due in connection with the
Obligations due to such Lender.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.  Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note and upon cancellation of such Note, the Borrowers will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.

 

(b)      In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12.  Payments Generally; Administrative Agent’s Clawback.

 

(a)      General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m., at the option of the Administrative Agent, shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.  If any payment to be made by the Borrowers
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(b)      Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBO Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the

 

93

--------------------------------------------------------------------------------


 

Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(c)       Payments by Borrowers; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Lead Borrower prior
to the time at which any payment is due to the Administrative Agent for the
account of the Lenders or the LC Issuers hereunder that the Borrowers will not
make such payment, the Administrative Agent may assume that the Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the LC Issuers, as the case may
be, the amount due.  In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the LC Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or LC Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.  A notice of the Administrative Agent to any
Lender or the Lead Borrower with respect to any amount owing under this clause
(c) shall be conclusive, absent manifest error.

 

(d)      Failure to Satisfy Conditions Precedent.  If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

(e)       Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments hereunder are several and not joint. 
The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment hereunder on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, to purchase its participation or to make
its payment hereunder.

 

(f)       Funding Source.  Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

94

--------------------------------------------------------------------------------


 

2.13.  Sharing of Payments by Lenders.  If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its share thereof as provided
herein (including as in contravention of the priorities of payment set forth in
Section 8.03), then the Credit Party receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Obligations of the other Credit Parties, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Credit Parties ratably and in the
priorities set forth in Section 8.03, provided, that:

 

(i)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)       the provisions of this Section shall not be construed to apply to
(A) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in LC Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14.  Settlement Amongst Lenders

 

(a)      The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.

 

(b)      The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Committed Loans and Swing Line Loans for the period and the amount of repayments
received for the period.  As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its Applicable Percentage of
repayments, and (ii) each Lender shall transfer to the Administrative Agent (as
provided below) or the Administrative Agent shall transfer to each Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Committed Loans made by each Lender shall be equal to
such Lender’s Applicable Percentage of all Committed Loans outstanding as of
such Settlement Date.  If the summary statement requires transfers to be made to
the Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent.  If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds

 

95

--------------------------------------------------------------------------------


 

Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
connection with the foregoing.

 

2.15.  Increase in Commitments.

 

(a)      Request for Increase.  Lead Borrower may from time to time request an
increase in the Aggregate Commitments by an amount (for all such requests) not
exceeding $250,000,000; provided, that, (i) any such request for an increase
shall be in a minimum amount of $10,000,000, (ii) the Lead Borrower may make a
maximum of five (5) such requests, and (iii) as of the date of such request no
Default or Event of Default shall exist or have occurred and be continuing.  At
the time of sending such notice, the Lead Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).

 

(b)      Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

 

(c)       Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Lead Borrower and each Lender of the
Lenders’ responses to each request made hereunder.  To achieve the full amount
of a requested increase and subject to the approval of the Administrative Agent,
the LC Issuers and the Swing Line Lender (which approvals shall not be
unreasonably withheld), to the extent that the existing Lenders decline to
increase their Commitments, or decline to increase their Commitments to the
amount requested by the Lead Borrower, the Administrative Agent, in consultation
with the Lead Borrower, will use its reasonable efforts to arrange for other
Eligible Assignees to become a Lender hereunder and to issue commitments in an
amount equal to the amount of the increase in the Aggregate Commitments
requested by the Lead Borrower and not accepted by the existing Lenders (and the
Lead Borrower may also invite additional Eligible Assignees to become Lenders),
provided, that, except for the initial fee payable in respect of the new or
additional Commitment of a Lender, in no event shall the fees, interest rate and
other compensation offered or paid in respect of additional Commitments or
increase in Commitments have higher rates than the amounts paid and payable to
the then existing Lenders in respect of their Commitments, unless the fees,
interest rate and other compensation payable to the then existing Lenders are
increased to the same as those paid in connection with the additional
Commitments or increase in Commitments.  Each new or existing Lender that
provides a new or increased Commitment as provided in this Section 2.15 is an
“Additional Commitment Lender”.

 

(d)      Conditions to Effectiveness of Increase.  Such increase shall be
subject to the satisfaction of each of the following conditions precedent:
(i) the Lead Borrower shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except (1) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, (2) in the case of any representation and
warranty qualified by materiality or Material Adverse Effect (or words of
similar import), they shall be true and correct in all respects in accordance
with the terms thereof, and (3) that for purposes of this Section 2.15, the
representations and warranties contained

 

96

--------------------------------------------------------------------------------


 

in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; (ii) the Borrowers, the Administrative Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Administrative Agent shall reasonably require;
(iii) the Borrowers shall have paid such fees and other compensation to the
Additional Commitment Lenders as the Lead Borrower and such Additional
Commitment Lenders shall agree; (iv) the Borrowers shall have paid such
arrangement fees to the Administrative Agent as the Lead Borrower and the
Administrative Agent may agree; (v) upon the request of Administrative Agent,
the Borrowers shall deliver to the Administrative Agent and the Lenders an
opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Borrowers reasonably satisfactory to
the Administrative Agent and dated such date; (vi) the Borrowers and the
Additional Commitment Lender shall have delivered such other instruments,
documents and agreements as the Administrative Agent may reasonably have
requested; and (vii) no Default or Event of Default shall exist or have occurred
and be continuing.

 

(e)       Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent, in
consultation with the Lead Borrower, shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Lead Borrower and the Lenders of
the final allocation of such increase and the Increase Effective Date and on the
Increase Effective Date (i) the Aggregate Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Commitment Increases, and (ii) Schedule 2.01 shall be deemed modified, without
further action, to reflect the revised Commitments and Applicable Percentages of
the Lenders.  On the Increase Effective Date and notwithstanding any other
provisions of this Agreement to the contrary (A) each Lender shall make such
payments as shall be directed by the Administrative Agent in order that the
outstanding Loans shall be held ratably by the Lenders based on their respective
Commitments; provided, that, if the Increase Effective Date occurs on a date
which is not the last day of the Interest Period with respect to any LIBO Rate
Borrowing, then such payments shall be deemed to be the purchase and sale of
participations in each LIBO Rate Loan until the end of such Interest Period, and
the Administrative Agent shall determine the amount of each participation in
such LIBO Rate Loans such that the Borrowers shall not be required to pay
additional costs pursuant to Section 3.05 and (B) participations in outstanding
Letters of Credit and risk participations in Swing Line Loans shall be deemed to
be reallocated according to the respective Commitments of the Lenders.  Payments
of interest, fees and commissions with respect to the Loans, Swingline Loans and
Letters of Credit shall be made to give effect to any adjustments in the Loans
and participations in the Letters of Credit made pursuant to this Section 2.15.

 

(f)       Conflicting Provisions.  This Section shall supersede any provisions
in Sections 2.13 or 10.01 to the contrary.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER

 

3.01.  Taxes.

 

(a)      Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided, that, if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
LC Issuer, as the case may be, receives an amount equal to the sum it

 

97

--------------------------------------------------------------------------------


 

would have received had no such deductions been made, (ii) the Borrowers shall
make such deductions and (iii) the Borrowers shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)      Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of clause (a) above, the Borrowers shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(c)       Indemnification by the Loan Parties.  The Loan Parties shall indemnify
the Administrative Agent, each Lender and each LC Issuer, within thirty (30)
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or such LC Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Lender or an LC Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
LC Issuer, shall be conclusive absent manifest error.

 

(d)      Evidence of Payments.  Not later than thirty (30) days after any
payment of Indemnified Taxes or Other Taxes by the Borrowers to a Governmental
Authority pursuant to this Section, the Lead Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)       Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Lead Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. Such delivery shall be provided on the Closing Date and on or
before such documentation expires or becomes obsolete or after the occurrence of
an event requiring a change in the documentation most recently delivered.  In
addition, any Lender, if requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.

 

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)        duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(ii)       duly completed copies of Internal Revenue Service Form W-8ECI,

 

98

--------------------------------------------------------------------------------


 

(iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrowers within the meaning of Section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (y) duly completed copies of  Internal Revenue Service Form W-8BEN, or

 

(iv)     any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made, including under FATCA.

 

(f)       Treatment of Certain Refunds.  If the Administrative Agent, any Lender
or any LC Issuer determines, in its sole reasonable discretion (or in the case
of Administrative Agent, its Permitted Discretion), that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which the Borrowers have paid additional amounts
pursuant to this Section, it shall pay to the Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrowers under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the LC Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided, that, the Borrowers, upon the
request of the Administrative Agent, such Lender or the LC Issuer, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such LC Issuer in the event the
Administrative Agent, such Lender or such LC Issuer is required to repay such
refund to such Governmental Authority.  This clause shall not be construed to
require the Administrative Agent, any Lender or such LC Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.

 

3.02.  Illegality.  If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund LIBO Rate
Loans, or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall
be suspended until such Lender notifies the Administrative Agent and the Lead
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans.  Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03.  Inability to Determine Rates.  If the Administrative Agent determines
that for any reason in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does

 

99

--------------------------------------------------------------------------------


 

not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Lead Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain LIBO Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Lead Borrower may revoke any pending request for a Borrowing of, conversion to
or continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

3.04.  Increased Costs; Reserves on LIBO Rate Loans.

 

(a)      Increased Costs Generally.  If any Change in Law shall:

 

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate) or the LC
Issuer;

 

(ii)       subject any Lender or LC Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBO Rate Loan made by it, or change the basis of
taxation of payments to such Lender or LC Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or LC
Issuer); or

 

(iii)      impose on any Lender or any LC Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such LC Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such LC Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such LC Issuer, the Borrowers will
pay to such Lender or such LC Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or such LC Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)      Capital Requirements.  If any Lender or LC Issuer determines that any
Change in Law affecting such Lender or LC Issuer or any Lending Office of such
Lender or such Lender’s or LC Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such LC Issuer, to a level below that which such Lender or LC
Issuer or such Lender’s or LC Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or LC Issuer’s
policies and the policies of such Lender’s or LC Issuer’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lender or LC Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or LC Issuer or such Lender’s or LC Issuer’s
holding company for any such reduction suffered.

 

100

--------------------------------------------------------------------------------


 

(c)       Certificates for Reimbursement.  A certificate of a Lender or an LC
Issuer setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such LC Issuer or its holding company, as the case may
be, as specified in clauses (a) or (b) of this Section and delivered to the Lead
Borrower shall be conclusive absent manifest error.  The Borrowers shall pay
such Lender or such LC Issuer, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

(d)      Delay in Requests.  Failure or delay on the part of any Lender or LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or LC Issuer’s right to
demand such compensation, provided, that, the Borrowers shall not be required to
compensate a Lender or LC Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than one
hundred eighty (180) days prior to the date that such Lender or the LC Issuer,
as the case may be, notifies the Lead Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or LC Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the one
hundred eighty (180) day period referred to above shall be extended to include
the period of retroactive effect thereof).

 

(e)       Reserves on LIBO Rate Loans.  The Borrowers shall pay to each Lender,
so long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan; provided, that,
(i) the Lead Borrower shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender and (ii) any such payments by Borrowers to a Lender shall be reduced by
the amount that such Lender has received as a result of the Statutory Reserve
Rate applied to such Loan by such Lender in connection with such reserves, if
any.  If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.

 

3.05.  Compensation for Losses, Costs or Expenses.  Upon written demand of any
Lender (with a copy to the Administrative Agent) from time to time, the
Borrowers shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

 

(a)      any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)      any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or

 

(c)       any assignment of a LIBO Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.  Each Lender shall
provide a certificate setting forth any amount or amounts which such Lender is
entitled to receive pursuant to this

 

101

--------------------------------------------------------------------------------


 

Section 3.05 to the Borrower within one hundred eighty (180) days after the
event which is the basis for such demand and such certificate shall be
conclusive absent manifest error.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

 

3.06.  Mitigation Obligations; Replacement of Lenders.

 

(a)      Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

 

3.07.  Survival.  All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

 

3.08.  Designation of Lead Borrower as Borrowers’ Agent.

 

(a)      Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement.  As the disclosed principal for its agent, each Borrower shall
be obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower.  In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead 
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.

 

(b)      Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers.  Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.

 

(c)       The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension.  Neither the

 

102

--------------------------------------------------------------------------------


 

Administrative Agent nor any other Credit Party shall have any obligation to see
to the application of such proceeds therefrom.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01.  Conditions of Initial Credit Extension.  The obligation of the LC Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

 

(a)      the Administrative Agent shall have received evidence, in form and
substance reasonably satisfactory to Administrative Agent, that Administrative
Agent has (or will have concurrently with the effectiveness of the Agreement) a
valid perfected first priority security interest in the ABL Priority Collateral;

 

(b)      the Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or other electronic image scan transmission
(e.g., “pdf” or “tif “ via e-mail) (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party or the Lenders, as applicable, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)        executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;

 

(ii)       a Note executed by the Borrowers in favor of each Lender requesting a
Note;

 

(iii)      such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing (A) the authority of
each Loan Party to enter into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to become a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to become a party;

 

(iv)     copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction would not reasonably be expected
to have a Material Adverse Effect;

 

(v)      a favorable written opinion of Dorsey & Whitney LLP, counsel for the
Loan Parties, and such other counsel for the Loan Parties as may be reasonably
requested by Administrative Agent, (A)  dated the Closing Date, (B) addressed to
the Administrative Agent and the Lenders and (C) in form and substance
reasonably satisfactory to the Administrative Agent, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

 

(vi)     a certificate signed by a Responsible Officer of Lead Borrower
certifying that the conditions specified in Section 4.01(e) and Sections
4.02(a) and (b) have been satisfied;

 

103

--------------------------------------------------------------------------------


 

(vii)    a certificate signed by a Responsible Officer of Lead Borrower
certifying that the obligations of the Loan Parties hereunder and the Term Loan
Facility do not give rise to any obligation of the Lead Borrower or its
Subsidiaries to grant any Liens in respect of any existing indebtedness of the
Lead Borrower or its Subsidiaries or violate any of the terms of the agreements
with respect thereto, together with such supporting detail as Administrative
Agent may request, including with respect to the calculation of Consolidated
tangible net assets or any other amounts that are the basis for such
certification;

 

(viii)   a duly completed Compliance Certificate as of the last day of the most
recent Fiscal Quarter of the Lead Borrower and its Subsidiaries ended at least
forty-five (45) days prior to the Closing Date, signed by a Responsible Officer
of the Lead Borrower;

 

(ix)     certificates of insurance for the insurance policies required by
Section 6.07 and the applicable provisions of the other Loan Documents
(including customary lender’s loss payable endorsements and naming the
Administrative Agent as an additional insured, in each case in form and
substance reasonably satisfactory to the Administrative Agent);

 

(x)      a payoff letter from the Existing Term Loan Agent reasonably
satisfactory in form and substance to the Administrative Agent evidencing that
the Existing Term Loan Agreement has been or concurrently with the Closing Date
is being terminated, all obligations thereunder are being paid in full, and all
Liens securing obligations under the Existing Term Loan Agreement have been or
concurrently with the Closing Date are being released;

 

(xi)     the Security Documents (other than the Mortgages and the Related Real
Estate Collateral Security Agreements), each duly executed by the applicable
Loan Parties;

 

(xii)    all other Loan Documents (other than the Mortgages and the Related Real
Estate Collateral Security Agreements), each duly executed by the applicable
Loan Parties;

 

(xiii)   results of Lien searches with respect to each Loan Party (in each case
dated as of a date reasonably satisfactory to the Administrative Agent)
indicating the absence of Liens on the Collateral, except for Permitted
Encumbrances and Liens for which termination statements and releases,
satisfactions and discharges of any Mortgages, and releases  or subordination
agreements reasonably satisfactory to the Administrative Agent are being
tendered concurrently with such extension of credit or other arrangements
reasonably satisfactory to the Administrative Agent for the delivery of such
termination statements and releases, satisfactions and discharges have been
made; and

 

(xiv)   (A) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create, perfect or
continue the perfection of the first priority Liens in the ABL Priority
Collateral and all such documents and instruments will be filed, registered or
recorded to the satisfaction of the Administrative Agent, (B) the DDA
Notifications, Credit Card Notifications, and Blocked Account Agreements
required pursuant to Section 6.13 hereof, and (C) other than for Store
locations, Collateral Access Agreements for locations where there is ABL
Priority Collateral or other assets Administrative Agent may require access and
use of to realize on ABL Priority Collateral as such Collateral Access
Agreements may be required by the Administrative Agent;

 

(c)       after giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby, (iii) provision for payment of all other
fees and expenses of the Transactions, and (iv) all Letters of Credit to

 

104

--------------------------------------------------------------------------------


 

be issued at, or immediately subsequent to, such establishment, Excess
Availability shall be not less than $400,000,000;

 

(d)      the Administrative Agent shall have received a Borrowing Base
Certificate dated the Closing Date, relating to the Fiscal Period ended on
February 23, 2013, and executed by a Responsible Officer of the Lead Borrower;

 

(e)       no Company Material Adverse Effect  shall have occurred since
February 25, 2012;

 

(f)       the Lead Arrangers shall have received (i) projected balance sheets,
income statements, statements of cash flows and availability of the Loan Parties
for the period from and including the 2014 Fiscal Year through the 2018 Fiscal
Year (on a Fiscal Period basis for the 2014 Fiscal Year, on a quarterly basis
for the 2015 Fiscal Year and an annual basis thereafter), and a deal-basis
carve-out balance sheet for the Loan Parties as of February 21, 2013, in each
case in form and substance reasonably satisfactory to Administrative Agent,
(ii) a quality of earnings review of the Lead Borrower and its Subsidiaries for
the 2012 Fiscal Year and for the year-to-date 28-week period ending September 6,
2012 by Deloitte & Touche and (iii)(A) deal basis carve-out income statements
for the Lead Borrower and its Subsidiaries for the 2011 and 2012 Fiscal Year and
52-week period ending December 1, 2012 (or the last day of the most recent
Fiscal Quarter of the Lead Borrower ended at least forty-five (45) days prior to
the Closing Date (or ninety (90) days prior to the Closing Date if such Fiscal
Quarter is the final Fiscal Quarter of the relevant Fiscal Year)) and (B) deal
basis carve-out balance sheets for the Lead Borrower and its Subsidiaries as of
February 25, 2012 and December 1, 2012 (or the last day of the most recent
Fiscal Quarter of the Lead Borrower ended at least forty-five (45) days prior to
the Closing Date (or ninety (90) days prior to the Closing Date if such Fiscal
Quarter is the final Fiscal Quarter of the relevant Fiscal Year)) (the foregoing
financial information, the “Deal-based Breakout Financial Information”);

 

(g)       the Lead Arrangers shall have received a solvency certificate
substantially in the form attached hereto as Exhibit L, which shall have been
executed by the chief financial officer of the Lead Borrower or other officer
with equivalent duties of the Lead Borrower;

 

(h)      there shall not exist any action, suit, investigation, litigation or
proceeding pending in any court or before any arbitrator or governmental
authority that challenges the legality of, or otherwise seeks to enjoin, the
revolving credit facilities to be made available under this Agreement which
Administrative Agent in its sole discretion believes is material;

 

(i)        all costs, fees and expenses contemplated by the Loan Documents or
otherwise due and payable to the Administrative Agent, the Lead Arrangers or the
Lenders on or before the Closing Date in respect of the Transactions for which
the Lead Borrower has received notice at least two (2) Business Days’ prior to
the Closing Date have been paid in full;

 

(j)       the Lead Arrangers shall have received all documentation and
information at least five (5) Business Days prior to the Closing Date as is
reasonably requested in writing by the Lead Arrangers about the Lead Borrower
and its Subsidiaries required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the Patriot Act, in each case to the extent requested in
writing at least ten (10) Business Days prior to the Closing Date;

 

(k)      the accuracy of each of the representations made by Buyer in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Lead Borrower has (or its applicable Affiliate has) the
right to terminate its obligations under the Acquisition Agreement

 

105

--------------------------------------------------------------------------------


 

or to decline to consummate the NAI Sale as a result of a breach of such
representations and warranties in the Acquisition Agreement;

 

(l)        the Administrative Agent shall have received evidence that the Lead
Borrower has received gross proceeds of not less than $1,500,000,000 from
borrowings under the Term Loan Facility and the Lead Arrangers shall have
received all documents in connection therewith (other than the fee letter),
which shall be on terms and conditions reasonably satisfactory to the Lead
Arrangers (it being agreed that the terms and conditions of the Term Loan
Facility as set forth in commitment letter dated as of January 10, 2013 (as
amended February 19, 2012) are reasonably acceptable to the Lead Arrangers);

 

(m)     the Administrative Agent shall have received the Term Loan Intercreditor
Agreement, duly executed by the applicable parties;

 

(n)      the NAI Sale shall have occurred on terms and conditions reasonably
satisfactory to the Lead Arrangers and the Lead Arrangers shall have received
copies of all documents in connection therewith, duly executed by the parties
thereto (it being agreed that the terms and conditions of the NAI Sale as set
forth in the Acquisition Agreement (including all schedules, exhibits and
annexes thereto) are reasonably acceptable to the Lead Arrangers);

 

(o)      the SVU 2014 Note Repayment shall have occurred on terms and conditions
reasonably satisfactory to the Lead Arrangers and the Lead Arrangers shall have
received all documents in connection therewith; and

 

(p)      the Lead Arrangers shall have received evidence, in form and substance
reasonably satisfactory to the Lead Arrangers, of the payment in full of all
obligations of Lead Borrower and its Subsidiaries under the Existing Receivables
Transfer Agreements, the repurchase by Lead Borrower of all receivables sold
thereunder, and the termination of all Liens securing obligations under the
Existing Receivables Transfer Agreements.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02.  Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) and each LC Issuer to issue each Letter of
Credit is subject to the following conditions precedent:

 

(a)      the representations and warranties of each other Loan Party contained
in Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (ii) in the case of any representation and
warranty qualified by materiality or Material Adverse Effect (or words of
similar import), they shall be true and correct in all respects in accordance
with the terms thereof, and (iii) for purposes of this Section 4.02, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01; provided, that, as of the
Closing Date, only the Specified

 

106

--------------------------------------------------------------------------------


 

Representations shall be true and correct in all material respects except (A) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, (B) in the case of any representation and warranty qualified by
materiality or Material Adverse Effect (or words of similar import), they shall
be true and correct in all respects in accordance with the terms thereof;

 

(b)      as of the date of such Request for Credit Extension, and after giving
effect to such proposed Credit Extension and to the application of the proceeds
thereof, no Default shall exist (other than, as of the Closing Date, any default
arising from the inaccuracy of representations and warranties which are not
Specified Representations);

 

(c)       the Administrative Agent and, if applicable, the applicable LC Issuer
or the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof; and

 

(d)      no Overadvance shall result from such Credit Extension.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty by the Borrowers that the conditions specified in Sections 4.02(a),
(b), (c) and (d) have been satisfied on and as of the date of the applicable
Credit Extension.  The conditions set forth in this Section 4.02 are for the
sole benefit of the Credit Parties but until the Required Lenders otherwise
direct the Administrative Agent to cease making Committed Loans, the Lenders
will fund their Applicable Percentage of all Loans and participate in all Swing
Line Loans and Letters of Credit whenever made or issued, which are requested by
the Lead Borrower and which, notwithstanding the failure of the Loan Parties  to
comply with the provisions of this Article IV, agreed to by the Administrative
Agent, provided, that, the making of any such Loans or the issuance of any
Letters of Credit shall not be deemed a modification or waiver by any Credit
Party of the provisions of this Article IV on any future occasion or a waiver of
any rights of the Credit Parties as a result of any such failure to comply.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, (i) each Loan Party makes as of the
Closing Date, the Specified Representations, each of which shall be true and
correct, in all material respects except (A) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and (B) in the case
of any representation and warranty qualified by materiality or Material Adverse
Effect (or words of similar import), they shall be true and correct in all
respects in accordance with the terms thereof; and (ii) each Loan Party makes at
and as of the date of the making of each Credit Extension (or the issuance,
amendment, renewal or extension of any Letter of Credit) after the Closing Date
each of the following representations and warranties to the Credit Parties, each
of which shall be true and correct, in all material respects except (A) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
(B) in the case of any representation and warranty qualified by materiality or
Material Adverse Effect (or words of similar import), they shall be true and
correct in all respects in accordance with the terms thereof, as of the date of
the making of such Credit Extension (or the issuance, amendment, renewal or
extension of such Letter of Credit), as though made on and as of the date of
such Credit Extension (or the issuance, amendment, renewal or extension of such
Letter of Credit):

 

107

--------------------------------------------------------------------------------


 

5.01.  Existence, Qualification and Power.  Each Loan Party and each Restricted
Subsidiary thereof (a) is a corporation, limited liability company, trust,
partnership or limited partnership, duly incorporated, organized or formed,
validly existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation, organization, or formation; (b) has all
requisite power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party; and (c) is duly qualified and is licensed
and, where applicable, in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license; except in each case referred to
in clause (c), to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.  Schedule 5.01 annexed hereto sets
forth, as of the Closing Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, organization type,
organization number, if any, issued by its state of incorporation or
organization, and its federal employer identification number.

 

5.02.  Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party,
(a) has been duly authorized by all necessary corporate or other organizational
action, and (b) does not and will not (i) contravene the terms of any of such
Person’s Organization Documents; (ii) conflict with or result in any breach,
termination, or contravention of, or constitute a default under, or require any
payment to be made under (A) any Material Contract or any Material Indebtedness
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Subsidiaries or (B) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject in each case which has or would reasonably be
expected to have a Material Adverse Effect; (iii) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Liens in favor
of the Administrative Agent under the Security Documents); or (iv) violate any
applicable Law where such violation has or would reasonably be expected to have
a Material Adverse Effect.

 

5.03.  Governmental Authorization; Other Consents.  No approval, consent
(including, the consent of equity holders or creditors of any Loan Party or
Restricted Subsidiary), exemption, authorization, license or other action by, or
notice to, or filing with, any Governmental Authority or regulatory body or any
other Person is necessary or required for the grant of the security interest by
such Loan Party or Restricted Subsidiary of the Collateral pledged by it
pursuant to the Security Documents or for the execution, delivery or performance
by, or enforcement against, any Loan Party or Restricted Subsidiary of this
Agreement or any other Loan Document, except for (a) the perfection or
maintenance of the Liens created under the Security Documents or the priority
thereof, (b) such consents which have been obtained or made prior to the date
hereof and are in full force and effect and (c) consents required for the
exercise of remedies with respect to the Term Loan Priority Collateral, if any,
required under the terms of the Term Loan Intercreditor Agreement or any other
Loan Document.

 

5.04.  Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto.  This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

108

--------------------------------------------------------------------------------


 

5.05.  Financial Statements; No Material Adverse Effect.

 

(a)      The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of the Lead Borrower and its Subsidiaries (prior to giving effect to
the Transactions) as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

 

(b)      The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries (prior to giving effect to the Transactions) dated December 1,
2012, and the related Consolidated statements of income or operations, and cash
flows for the Fiscal Quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Lead Borrower and its Subsidiaries (prior to giving effect to
the Transactions) as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)       Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect, provided, that,
the matters disclosed in earnings guidance and forecasted revenue trends of the
Lead Borrower and its Subsidiaries to the Initial Lead Arrangers prior to
January 10, 2013 (but not the underlying circumstances giving rise to such
earnings guidance and forecasted revenue trends, but solely to the extent such
underlying circumstances impact the Lead Borrower and its Subsidiaries in a
manner that is adverse compared with the impact shown on the face of such
earnings guidance or forecasted revenue trends) shall not be deemed to
constitute a Material Adverse Effect.

 

(d)      To the best knowledge of the Lead Borrower, no Internal Control Event
exists or has occurred since the date of the Audited Financial Statements that
has resulted in or would reasonably be expected to result in a misstatement in
any material respect, in any financial information delivered or to be delivered
to the Administrative Agent or the Lenders, of (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Lead Borrower and its Subsidiaries on
a Consolidated basis.

 

(e)       The Consolidated forecasted balance sheet and statements of income and
cash flows of the Lead Borrower and its Subsidiaries delivered pursuant to
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by Lead Borrower to be
reasonable at the time made and at the time of delivery of such forecasts (it
being understood that projections by their nature are inherently uncertain and
that, even though the Projections are prepared in good faith on the basis of
assumptions believed to be reasonable at the time such Projections were
prepared, the results reflected in the Projections may not be achieved and
actual results may differ and such differences may be material).

 

(f)       The Deal-based Breakout Financial Information has been prepared to
reflect in all material respects the historical financial information of the
remaining operations of Lead Borrower and its Subsidiaries following the
Transactions.  The Deal-based Breakout Financial Information excludes the
financial information of NAI’s business operations expected to be sold to the
Buyer, other than the assets and liabilities of NAI and its Subsidiaries that
are expected to be retained by Lead Borrower pursuant to the Acquisition
Agreement.   The Deal-based Breakout Financial Information reflects periods
during which Lead Borrower and its Subsidiaries operated as a consolidated
entity inclusive of the operations of NAI, and its Subsidiaries and accordingly,
the presentation to exclude such operations has relied on assumptions and
allocations to separate the operations of NAI and its Subsidiaries, and are not
necessarily indicative of the future operations or financial position of Lead
Borrower and its Subsidiaries following

 

109

--------------------------------------------------------------------------------


 

the Transactions.  Lead Borrower believes the assumptions and allocations
underlying the Deal-based Breakout Financial Information are reasonable and
appropriate, but such assumptions and allocations are preliminary and based on
estimates and are subject to change.  The Deal-based Breakout Financial
Information was not prepared to comply with the requirements of GAAP, and does
not purport to comply with pro forma disclosures in accordance with SEC
Regulation S X.  Therefore, the assumptions and allocations underlying the
financial information included in the Deal-based Breakout Financial Information
differ from those that would be included in pro forma financial information for
the Lead Borrower giving effect to the Transactions, and such differences may be
material.  The Deal-based Breakout Financial Information shall not constitute
material non-public information with respect to the Lead Borrower, its
Subsidiaries or their respective securities for purposes of United States
federal and state securities laws.

 

5.06.  Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties, rights or revenues that
(a) purport to materially and adversely affect or pertain to this Agreement or
any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect.  Since the Closing Date, there has been no material
adverse change in the status, or financial effect on any Loan Party or any
Restricted Subsidiary thereof, of the matters described on Schedule 5.06.

 

5.07.  No Default.  No Loan Party or any Restricted Subsidiary is in default
under or with respect to any Material Indebtedness.  No Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.  Neither
the Lead Borrower nor any of its Subsidiaries is a party to any agreement or
instrument or subject to any corporate restriction that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

5.08.  Ownership of Property; Liens.

 

(a)      Each Loan Party and each Restricted Subsidiary has good and marketable
title in fee simple to or valid leasehold interests in, all Real Estate
necessary or used in the ordinary conduct of its business and each Loan Party
and each Restricted Subsidiary has good title to, valid leasehold interests in,
or valid licenses or service agreements for all personal property material to
the ordinary conduct of its business, except in each case as does not have and
would not reasonably be expected to have a Material Adverse Effect.  The
property of each Loan Party and each Restricted Subsidiary is subject to no
Liens other than Permitted Encumbrances.

 

(b)      Schedule 5.08(b) sets forth the street address, county and state of
each site of land that is fee owned by any Loan Party or any Restricted
Subsidiary as of the Closing Date.  As of the Closing Date, except as set forth
in Schedule 5.08(b), no Responsible Officer of a Loan Party or Restricted
Subsidiary has received any written notice of, or has any knowledge of, any
pending or contemplated condemnation proceeding affecting any Real Estate
Collateral Property or any sale or disposition thereof in lieu of condemnation. 
As of the Closing Date, to the best of the knowledge of any Responsible Officer,
except as set forth on Schedule 5.08(b),no Loan Party or Restricted Subsidiary
is obligated under any unrecorded right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any such Real Estate
Collateral Property or any interest therein that would not constitute a
Permitted Encumbrance.

 

110

--------------------------------------------------------------------------------


 

(c)       Schedule 5.08(c) sets forth, as of the Closing Date, each Lease that
constitutes a Material Contract, a Ground Lease (pursuant to the Closing Date
Collateral List), or a Lease of any location where ABL Priority Collateral is
located to which any Loan Party or any Restricted Subsidiary is a party as
tenant or subtenant, together with the street address, county and state of the
property subject thereto, and the name and contact information of the lessor
thereunder.  Each of such Leases is in full force and effect, the Loan Parties
and the Restricted Subsidiaries are not in default (beyond applicable cure
periods) of the terms of any such Leases and each of the Loan Parties and the
Restricted Subsidiaries enjoys peaceful and undisturbed possession under all
such Leases, except, in each case, as would not reasonably be expected to have a
Material Adverse Effect.

 

(d)      Schedule 7.01 sets forth a complete and accurate list of all Liens on
the property or assets of each Loan Party and each of its Restricted
Subsidiaries, other than Immaterial Subsidiaries or for those other Subsidiaries
that are not Loan Parties as referred to in Schedule 6.21 (other than Liens that
constitute Permitted Encumbrances described in clauses (a) through (g) or
clauses (j) through (l) or clauses (n) through (s) of the definition thereof) as
of the Closing Date showing the lienholder thereof and the property or assets of
such Loan Party or such Subsidiary subject thereto.

 

(e)       Schedule 7.02 sets forth a true and accurate copy of the investment
policy of the Lead Borrower and its Restricted Subsidiaries and a complete and
accurate list of all Investments held by any Loan Party or any Restricted
Subsidiary of a Loan Party on the Closing Date, other than Investments in
Subsidiaries and Cash Equivalents, in each case in excess of $10,000,000.

 

(f)       Schedule 7.03 sets forth a complete and accurate list of all
Indebtedness of each Loan Party (other than Indebtedness among the Loan Parties
and Indebtedness permitted pursuant to clause (b)(ii) of the definition of the
term Permitted Indebtedness) or any Restricted Subsidiary of a Loan Party on the
Closing Date, in each case in excess of $10,000,000, showing as of the date
hereof the amount, obligor or issuer and maturity thereof, provided, that, for
Capital Leases, Schedule 7.03 sets forth only the aggregate amount of each type
of Capital Lease.

 

5.09.  Environmental Compliance.

 

(a)      Except as specifically disclosed in Schedule 5.09, no Loan Party or any
Restricted Subsidiary thereof (i)  has failed to comply in all material respects
with applicable Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under applicable Environmental Law,
(ii) has become subject to any material Environmental Liability, (iii) has
received notice of any claim with respect to any material Environmental
Liability or (iv) has a Responsible Officer with knowledge of any basis for any
material Environmental Liability, except, in each case, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)      Except as specifically disclosed in Schedule 5.09, (i) none of the
properties currently or formerly owned or operated by any Loan Party or
Restricted Subsidiary is or was listed or proposed for listing on the NPL or on
the CERCLIS or any analogous state or local list at any time while such property
was owned by such Loan Party or, to the knowledge of any Responsible Officer, at
any time prior to or after such property was owned by such Loan Party, and, to
the knowledge of any Responsible Officer, no property currently owned or
operated by any Loan Party or Restricted Subsidiary is adjacent to any such
property, in each case in connection with any matter for which any Loan Party or
Restricted Subsidiary would have any material Environmental Liability;
(ii) there are no and never have been any underground or above-ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or Restricted Subsidiary
in violation of any Environmental Laws or, to the best of the knowledge of any
Responsible Officer, on any property formerly owned or operated by

 

111

--------------------------------------------------------------------------------


 

any Loan Party or Restricted Subsidiary; (iii) there is no friable asbestos or
friable asbestos-containing material on any property currently owned or operated
by any Loan Party or Restricted Subsidiary; (iv) Hazardous Materials have not
been Released, discharged or disposed of on any property currently or formerly
owned or operated by any Loan Party or Restricted Subsidiary in violation of any
Environmental Laws; and (v) to the knowledge of any Responsible Officer, there
are no pending or threatened Liens under or pursuant to any applicable
Environmental Laws on any real property or other assets owned or leased by any
Loan Party or Restricted Subsidiary, and to the best of the knowledge of any
Responsible Officer, no actions by any Governmental Authority have been taken or
are in process which would subject any of such properties or assets to such
Liens, except, in the case of clauses (i) through (v) above, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(c)       Except as specifically disclosed in Schedule 5.09, no Loan Party or
Restricted Subsidiary is undertaking, and no Loan Party or Restricted Subsidiary
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law that has or would reasonably be expected to have a Material
Adverse Effect; and all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by the Loan Parties and their Restricted Subsidiaries have been
disposed of in a manner not reasonably expected to, individually or in the
aggregate, result in a Material Adverse Effect.

 

5.10.  Insurance.

 

The properties of the Loan Parties and the Restricted Subsidiaries are insured
with financially sound and reputable insurance companies (including any
Insurance Captive) in such amounts (after giving effect to any self-insurance),
with such deductibles and covering such risks (including, without limitation,
workers’ compensation, public liability, business interruption and property
damage insurance) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or Restricted Subsidiary operates.  Schedule 5.10 sets forth a description
of all such insurance currently maintained (excluding title, group health and
disability, and similar types of insurance) by or on behalf of the Loan Parties
and the Restricted Subsidiaries as of the Closing Date.  Each insurance policy
listed on Schedule 5.10 is in full force and effect and all premiums in respect
thereof that are due and payable have been paid.

 

5.11.  Taxes.  The Loan Parties and their Restricted Subsidiaries have filed all
Federal, state and other material tax returns (collectively, the “Tax Returns”)
and reports required to be filed and all such Tax Returns are true, correct and
complete in all material respects, and have paid when due and payable (subject
to any grace periods) all Taxes levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings being diligently conducted,
for which adequate reserves have been provided in accordance with GAAP, as to
which Taxes no Lien has been filed and which contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien securing
such obligation.  There is no proposed tax assessment against any Loan Party or
any Restricted Subsidiary that would, if made, have a Material Adverse Effect. 
No Loan Party or any Restricted Subsidiary thereof is a party to any tax sharing
agreement.

 

5.12.  ERISA Compliance.

 

(a)      Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead

 

112

--------------------------------------------------------------------------------


 

Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification.  The Loan Parties and each ERISA Affiliate have made all required
contributions, including any such contributions required pursuant to the PBGC
Agreement, to each Plan subject to Sections 302 or 303 of ERISA or Sections 412
or 430 of the Code, and no application for a funding waiver or an extension of
any amortization period pursuant to Section 302 of ERISA or Section 412 of the
Code has been made with respect to any Plan.  No Lien imposed under the Code or
ERISA exists or is likely to arise on account of any Plan.

 

(b)      There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

 

(c)       (i)  No ERISA Event has occurred or is reasonably expected to occur
that, together with all other ERISA Events that have occurred or are reasonably
expected to occur, has or would reasonably be expected to have a Material
Adverse Effect; (ii) no Pension Plan has any Unfunded Pension Liability; except,
that, based on the latest valuation of the SUPERVALU INC. Retirement Plan and on
the actuarial methods and assumptions employed for such valuation (determined in
accordance with the assumptions used for funding such Pension Plan pursuant to
Section 412 or 430 of the Code or Sections 302 or 303 of ERISA), as of the date
hereof the aggregate current value of accumulated “benefit liabilities” of such
Pension Plan under Section 4001(a)(16) of ERISA is in excess of the aggregate
current value of the assets of such Pension Plan, but the scheduled payments
with respect to such underfunding does not have, and would not reasonably be
expected to have, a Material Adverse Effect and the Loan Parties have and shall
continue to comply with the requirements of ERISA and the PBGC Agreement with
respect to the funding of each of their Pension Plans; (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan that,
individually or in the aggregate, has, or would reasonably be expected to have,
a Material Adverse Effect; provided, that, solely for purposes of the
representation in this clause (iii) the foregoing shall not be deemed to apply
to premiums due and not delinquent under Section 4007 of ERISA and amounts
payable under the PBGC Agreement; (iv)  neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan that has or would reasonably be expected to have
a Material Adverse Effect; and (v)  neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that would be subject to Sections 4069 or
4212(c) of ERISA.

 

5.13.  Subsidiaries; Equity Interests.  The Loan Parties have no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, which
Schedule sets forth the legal name, jurisdiction of incorporation or formation
and the percentage interest of such Loan Party therein.  The outstanding Equity
Interests in such Subsidiaries described on Part (a) of Schedule 5.13 as owned
by a Loan Party or a Subsidiary of a Loan Party have been validly issued, are
fully paid and non-assessable and are owned by a Loan Party (or a Subsidiary of
a Loan Party) free and clear of all Liens.  Except as set forth in Schedule
5.13, there are no outstanding rights to purchase any Equity Interests in any
Restricted Subsidiary.  All of the outstanding Equity Interests in the Loan
Parties have been validly issued, and are fully paid and non-assessable and with
respect to the Loan Parties and their Subsidiaries (other than the Lead Borrower
and Excluded Subsidiaries) are owned in the amounts specified on Part (c) of
Schedule 5.13 free and clear of all Liens.  The copies of the Organization
Documents of each Loan Party and each amendment thereto provided pursuant to
Section 4.01 are true and correct copies of each such document, each of which is
valid and in full force and effect.

 

113

--------------------------------------------------------------------------------


 

5.14.  Margin Regulations; Investment Company Act.

 

(a)      No Loan Party or Restricted Subsidiary is engaged or will be engaged,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. 
None of the proceeds of the Credit Extensions shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any margin stock or for any other purpose that might cause any
of the Credit Extensions to be considered a “purpose credit” within the meaning
of Regulations T, U, or X issued by the FRB.

 

(b)      None of the Loan Parties or any Restricted Subsidiary is or is required
to be registered as an “investment company” under the Investment Company Act of
1940.

 

5.15.  Disclosure.  Each Loan Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or any other Loan Document or delivered hereunder or under any other
Loan Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (based upon accounting principles consistent with the
historical audited financial statements of the Lead Borrower) and using due care
in the preparation of such information, report, financial statement or
certificate.

 

5.16.  Compliance with Laws.  Each of the Loan Parties and each Restricted
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

5.17.  Intellectual Property; Licenses, Etc.  The Loan Parties and their
Restricted Subsidiaries own, or possess the right to use, all of the
Intellectual Property, licenses, permits and other authorizations that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person.  To the best of the knowledge of
the Loan Parties, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Loan Party or any Restricted Subsidiary infringes upon any
rights held by any other Person.  Except as specifically disclosed in Schedule
5.17, no claim or litigation regarding any of the foregoing is pending or, to
the best of the knowledge of the Loan Parties, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

5.18.  Labor Matters.  There are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party or any Restricted Subsidiary
thereof pending or, to the knowledge of any Loan Party, threatened. The hours
worked by and payments made to employees of the Loan Parties and their
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act and any other applicable federal, state, local or foreign Law dealing with
such matters in any material respect.  All

 

114

--------------------------------------------------------------------------------


 

payments due from any Loan Party and its Restricted Subsidiaries, or for which
any claim may be made against any Loan Party or any of its Restricted
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party or Restricted Subsidiary.  The Loan
Parties and their Restricted Subsidiaries have disclosed, in accordance with all
applicable Securities Laws, any collective bargaining agreement, management
agreement, employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement, or any similar plan, agreement or arrangement
required to be disclosed. There are no complaints, unfair labor practice
charges, grievances, arbitrations, unfair employment practices charges or any
other claims or complaints against any Loan Party or Restricted Subsidiary
pending or, to the knowledge of any Loan Party, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment of
any employee of any Loan Party or Restricted Subsidiary which has had or would
reasonably be expected to have a Material Adverse Effect.  The consummation of
the transactions contemplated by the Loan Documents will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which any Loan Party or any of its
Restricted Subsidiaries is bound.

 

5.19.  Security Documents.

 

(a)      The Security Agreement creates in favor of the Administrative Agent,
for the benefit of the Credit Parties referred to therein, a legal, valid,
continuing and enforceable security interest in the Collateral (as defined in
the Security Agreement), the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(b)      The financing statements, releases and other filings are in appropriate
form and have been or will be filed in the offices specified in Schedule II of
the Security Agreement.  Upon such filings and/or the obtaining of “control” (as
defined in the UCC), the Administrative Agent will have a perfected Lien on, and
security interest in, to and under all right, title and interest of the Loan
Parties in all Collateral that may be perfected by filing, recording or
registering a financing statement or analogous document (including, without
limitation, the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) or by obtaining control, under the UCC (in effect
on the date this representation is made) in each case, prior and superior in
right to any other Person, except for those Permitted Encumbrances that have
priority in such Collateral by operation of law and except as to the Term Loan
Priority Collateral, for the Liens of the Term Loan Agent to the extent provided
in the Term Loan Intercreditor Agreement.

 

(c)       When the Security Agreement (or a short form thereof) is filed in the
United States Patent and Trademark Office and the United States Copyright Office
and when financing statements, releases and other filings in appropriate form
are filed in the offices specified in Schedule II of the Security Agreement, the
Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the applicable Loan Parties in the
Intellectual Property (as defined in the Security Agreement) in which a security
interest may be perfected by filing, recording or registering a security
agreement, financing statement or analogous document in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, in
each case prior and superior in right to any other Person (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks, trademark applications and copyrights acquired by the
Loan Parties after the date hereof), except for those Permitted Encumbrances
that have priority in such Collateral by operation of law and except as to the
Term Loan Priority Collateral, as provided in the Term Loan Intercreditor
Agreement.

 

115

--------------------------------------------------------------------------------


 

(d)      Upon the execution and delivery thereof, the Mortgages shall create in
favor of the Administrative Agent, for the benefit of the Credit Parties
referred to therein, a legal, valid, continuing and enforceable Lien on, and
security interests in, the Real Estate Collateral Property described therein,
subject to Permitted Encumbrances, the enforceability of which is subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. 
Upon the filing or recording of the Mortgages with the appropriate Governmental
Authorities, the Administrative Agent will have a perfected Lien on, and
security interest in, to and under all right, title and interest of the grantors
thereunder in all Real Estate Collateral Property that may be perfected by such
filing (including, without limitation, the proceeds of such Real Estate
Collateral Property), in each case prior and superior in right to any other
Person, except for those Permitted Encumbrances that have priority in such
Collateral by operation of law and except as to the Term Loan Priority
Collateral, for the Liens of the Term Loan Agent to the extent provided in the
Term Loan Intercreditor Agreement.

 

5.20.  Solvency.

 

(a)      After giving effect to the transactions contemplated by this Agreement,
and before and after giving effect to each Credit Extension, the Loan Parties,
on a consolidated basis, are Solvent.

 

(b)      No transfer of property has been or will be made by any Loan Party and
no obligation has been or will be incurred by any Loan Party in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
any Loan Party.

 

5.21.  Deposit Accounts; Credit Card Arrangements.

 

(a)      Annexed hereto as Schedule 5.21(a) is a list of all DDAs (and including
Blocked Accounts and the Master Concentration Accounts) maintained by the Loan
Parties as of the Closing Date, which Schedule includes, with respect to each
DDA (i) the name and address of the depository; (ii) the purpose of the DDA and
(iii) the identification of the Blocked Account Bank to which funds from such
DDA are sent.

 

(b)      Annexed hereto as Schedule 5.21(b) is a list describing all
arrangements as of the Closing Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.

 

5.22.  Brokers.  No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan  Party, Restricted Subsidiary or Affiliate thereof has any obligation to
any Person in respect of any finder’s or brokerage fees in connection therewith.

 

5.23.  Trade Relations.  There exists no actual or, to the knowledge of any Loan
Party, threatened, termination or cancellation of, or any material adverse
modification or change in the business relationship of any Loan Party with any
supplier material to its operations.

 

5.24.  Material Contracts.  The Loan Parties and the Restricted Subsidiaries
have disclosed, in accordance with all applicable Securities Laws, all Material
Contracts.  The Loan Parties are not in breach or in default in any material
respect of or under any Material Contract and have not received any notice of
the intention of any other party thereto to terminate any Material Contract, in
each case that has resulted in, or would  reasonably be expected to result in, a
Material Adverse Effect.

 

116

--------------------------------------------------------------------------------


 

5.25.  Casualty.  Neither the businesses nor the properties of any Loan Party or
any of its Restricted Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that has had or would reasonably be
expected to have a Material Adverse Effect.

 

5.26.  Payable Practices.  No Loan Party has made any material change in the
historical accounts payable practices from those in effect immediately prior to
the Closing Date that has or would reasonably be expected to have a Material
Adverse Effect.

 

5.27.  Notices from Farm Products Sellers, etc.

 

(a)      Each Loan Party has not, within the one (1) year period prior to the
Closing Date, received any written notice pursuant to the applicable provisions
of the PSA, PACA, the Food Security Act, the UCC or any other applicable local
laws from (i) any Farm Products Seller or (ii) any lender to any Farm Products
Seller or any other Person with a security interest in the assets of any Farm
Products Seller or (iii) the Secretary of State (or equivalent official) or
other Governmental Authority of any State, Commonwealth or political subdivision
thereof in which any Farm Products purchased by such Loan Party are produced, in
any case advising or notifying such Loan Party of the intention of such Farm
Products Seller or other Person to preserve the benefits of any trust applicable
to any assets of any Borrower established in favor of such Farm Products Seller
or other Person under the provisions of any law or claiming a Lien upon or other
claim or encumbrance with respect to any perishable agricultural commodity or
any other Farm Products which may be or have been purchased by a Loan Party or
any related or other assets of such Loan Party (all of the foregoing, together
with any such notices as any Loan Party may at any time hereafter receive,
collectively, the “Food Security Act Notices”).

 

(b)      No Loan Party is a “live poultry dealer” (as such term is defined in
the PSA) or otherwise purchases or deals in live poultry of any type
whatsoever.  The Loan Parties do not purchase livestock pursuant to cash sales
as such term is defined in the PSA. Each Loan Party is not engaged in, and shall
not engage in, raising, cultivating, propagating, fattening, grazing or any
other farming, livestock or aquacultural operations.

 

5.28.  HIPAA Compliance.

 

(a)      To the extent that and for so long as any Loan Party is a “covered
entity” within the meaning of HIPAA, such Loan Party (i) has undertaken or will
promptly undertake all appropriate surveys, audits, inventories, reviews,
analyses and/or assessments (including any necessary risk assessments) of all
areas of its business and operations required by HIPAA; (ii)  has developed or
will promptly develop an appropriate plan and time line for becoming HIPAA
Compliant (a “HIPAA Compliance Plan”); and (iii) has implemented or will
implement those provisions of such HIPAA Compliance Plan in all material
respects necessary to ensure that such Loan Party is or becomes HIPAA Compliant.

 

(b)      For purposes hereof, “HIPAA Compliant” shall mean that a Loan Party or
Restricted Subsidiary (i) is or will be in compliance in all material respects
with each of the applicable requirements of the so-called “Administrative
Simplification” provisions of HIPAA on and as of each date that any part
thereof, or any final rule or regulation thereunder, becomes effective in
accordance with its or their terms, as the case may be (each such date, a “HIPAA
Compliance Date”) and (ii) is not and would not reasonably be expected to
become, as of any date following any such HIPAA Compliance Date, the subject of
any civil or criminal penalty, process, claim, action or proceeding, or any
administrative or other regulatory review, survey, process or proceeding (other
than routine or mandated surveys or reviews

 

117

--------------------------------------------------------------------------------


 

conducted by any Governmental Authority, government health plan or other
accreditation entity) that has had or would reasonably be expected to have a
Material Adverse Effect.

 

(c)       Each Loan Party has entered into a business associate agreement with
any third party acting on behalf of the Loan Party as a business associate as
defined in 45 C.F.R. §160.103, where the failure to enter into such a business
associate agreement has had or would reasonably be expected to have a Material
Adverse Effect.

 

5.29.  Compliance with Health Care Laws.  Without limiting the generality of
Sections 5.16 or 5.28, or any other representation or warranty made herein or in
any of the other Loan Documents:

 

(a)      Each Loan Party is in compliance in all material respects with all
applicable Health Care Laws, including all Medicare and Medicaid program
rules and regulations applicable to them.  Without limiting the generality of
the foregoing, no Loan Party has received notice by a Governmental Authority of
any violation of any provisions of the Medicare and Medicaid Anti-Fraud and
Abuse or Anti-Kickback Amendments of the Social Security Act (presently codified
in Section 1128(B)(b) of the Social Security Act) or the Medicare and Medicaid
Patient and Program Protection Act of 1987.

 

(b)      Each Loan Party has maintained in all material respects all records
required to be maintained by the Food and Drug Administration, Drug Enforcement
Agency and State Boards of Pharmacy, the Federal and State Medicare and Medicaid
programs and as otherwise required by applicable Health Care Laws and each Loan
Party has all necessary permits, licenses, franchises, certificates and other
approvals or authorizations of Governmental Authority as are required under
applicable Health Care Laws.

 

(c)       Each Loan Party and each Restricted Subsidiary who is a Certified
Medicare Provider or Certified Medicaid Provider has in a timely manner filed
all requisite cost reports, claims and other reports required to be filed in
connection with all Medicare and Medicaid programs due on or before the date
hereof, all of which are complete and correct in all material respects.  There
are no known claims, actions or appeals pending before any Third Party Payor or
Governmental Authority, including any Fiscal Intermediary, the Provider
Reimbursement Review Board or the Administrator of the Centers for Medicare and
Medicaid Services, with respect to any Medicare or Medicaid cost reports or
claims filed by any Loan Party or Restricted Subsidiary on or before the date
hereof.  There currently exist no restrictions, deficiencies, required plans of
correction actions or other such remedial measures with respect to Federal and
State Medicare and Medicaid certifications or licensure.

 

5.30.  OFAC.  No Loan Party or Restricted Subsidiary, nor to the knowledge of
Lead Borrower, any director, officer, agent, employee or Affiliate of any Loan
Party or Restricted Subsidiary is currently subject to any U.S. sanctions
administered by OFAC; and Borrowers will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any Person
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.

 

5.31.  Patriot Act.  To the extent applicable, each Loan Party and each
Restricted Subsidiary is in compliance, in all material respects, with the
(a) Trading With the Enemy Act, and the Foreign Assets Control Regulations, and
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). 
No part of the proceeds of the loans made hereunder will be used by any Loan
Party or any of their Affiliates, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

118

--------------------------------------------------------------------------------


 

5.32.  Transaction Documents.  The Lead Borrower has delivered to the
Administrative Agent a complete and correct copy of the Acquisition Agreement
and the Tender Offer Agreement (in each case, including all schedules, exhibits,
amendments, supplements and modifications thereto).

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder and until the payment
in full of the Obligations, the Loan Parties shall, and shall, to the extent
provided below, cause each Restricted Subsidiary to:

 

6.01.  Financial Statements.  Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:

 

(a)      as soon as available, but in any event within ninety (90) days after
the end of each Fiscal Year of the Lead Borrower, a Consolidated balance sheet
of the Lead Borrower as at the end of such Fiscal Year, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such Consolidated statements to be audited and accompanied
by (i) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit to the effect that such Consolidated financial statements fairly
present the financial condition and results of operations of the Lead Borrower
and its Subsidiaries on a Consolidated and consolidating basis in accordance
with GAAP consistently applied, together with a customary “management discussion
and analysis” provision, and (ii) an opinion of such Registered Public
Accounting Firm independently assessing the Loan Parties’ internal controls over
financial reporting in accordance with Item 308 of SEC Regulation S-K, PCAOB
Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a
conclusion that contains no statement that there is a material weakness in such
internal controls, except for such material weaknesses as to which the Required
Lenders do not object;

 

(b)      as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) Fiscal Quarters of each Fiscal Year
of the Lead Borrower, a Consolidated balance sheet of the Lead Borrower as at
the end of such Fiscal Quarter, and the related Consolidated statements of
income or operations and cash flows for such Fiscal Quarter and for the portion
of the Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (i) the corresponding Fiscal Quarter of the
previous Fiscal Year and (ii) the corresponding year-to-date portion of the
previous Fiscal Year, all in reasonable detail, such Consolidated statements to
be certified by a Responsible Officer of the Lead Borrower as fairly presenting
the financial condition, results of operations and cash flows of the Lead
Borrower as of the end of such Fiscal Quarter in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments, together
with a customary “management discussion and analysis” provision, subject only to
normal year-end audit adjustments and the absence of footnotes;

 

(c)       in the event that Excess Availability is less than twenty percent
(20%) of the Aggregate Commitments at any time, as soon as available, but in any
event within thirty (30) days after (x) the end of each Fiscal Period that is
not the final Fiscal Period of a Fiscal Quarter (commencing with the Fiscal
Period ended after the date on which Excess Availability is less than such
amount), and (y) in addition, after the end of each Fiscal Period that is the
end of a Fiscal Year, a Consolidated balance sheet of the

 

119

--------------------------------------------------------------------------------


 

Lead Borrower and its Subsidiaries as at the end of such Fiscal Period, and the
related Consolidated statements of income or operations and cash flows for such
Fiscal Period, and for the portion of the Lead Borrower’s Fiscal Year then
ended, setting forth in each case in comparative form the figures for (i) the
corresponding Fiscal Period of the previous Fiscal Year and (ii) the
corresponding year-to-date portion of the previous Fiscal Year, all in
reasonable detail, such Consolidated statements to be certified by a Responsible
Officer of the Lead Borrower as fairly presenting the financial condition,
results of operations and cash flows of the Lead Borrower as of the end of such
Fiscal Period in accordance with the Lead Borrower’s practices, which shall be
reasonably satisfactory to Administrative Agent; provided, that, if after the
Loan Parties have been delivering financial statements for each Fiscal Period as
provided above, thereafter Excess Availability shall be equal to or greater than
twenty percent (20%) of the Aggregate Commitments for forty-five (45) days, then
the Loan Parties shall not be required to deliver the financial statements under
this clause (c), until such time as Excess Availability may again be less than
twenty percent (20%) of the Aggregate Commitments; and

 

(d)      as soon as available, but in any event no more than forty-five (45)
days after the end of each Fiscal Year of the Lead Borrower, forecasts prepared
by management of the Lead Borrower, in form reasonably satisfactory to the
Administrative Agent, of Consolidated balance sheets and statements of income or
operations, cash flows and availability of the Lead Borrower and its
Subsidiaries on a basis using Fiscal Periods for the immediately following
Fiscal Year (including the Fiscal Year in which the Maturity Date occurs), and
as soon as available, any significant revisions to such forecasts with respect
to such Fiscal Year.

 

6.02.  Certificates; Other Information.

 

(a)      Deliver to the Administrative Agent and upon Administrative Agent’s
request, each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:

 

(i)        concurrently with the delivery of the financial statements referred
to in Sections 6.01(a), (b) and (c), (A) a duly completed Compliance Certificate
signed by a Responsible Officer of the Lead Borrower, but only with the
financial statements referred to in Section 6.01(c) after Excess Availability is
less than twenty percent (20%) of the Aggregate Commitments, and (B) in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Lead Borrower shall also provide a
statement of reconciliation conforming such financial statements to GAAP and a
copy of management’s discussion and analysis with respect to such financial
statements;

 

(ii)       ten (10) days after the end of each Fiscal Period (or, if such day is
not a Business Day, on the next succeeding Business Day), a certificate in the
form of Exhibit F (a “Borrowing Base Certificate”) showing the Borrowing Base as
of the close of business as of the last day of such Fiscal Period, each
Borrowing Base Certificate to be certified as complete and correct by a
Responsible Officer of the Lead Borrower; provided, that, at any time that an
Accelerated Borrowing Base Delivery Event has occurred and is continuing, such
Borrowing Base Certificate shall be delivered on the fourth Business Day
following the last day of each week showing the Borrowing Base as of the close
of business as of the last day of such week (which Borrowing Base Certificate
may include certain information as of the end of the prior Fiscal Period in each
case as is reasonably satisfactory to Administrative Agent to account for the
greater frequency and shorter periods for the delivery of such certificate);

 

(iii)      promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Loan Parties, and copies of all annual, regular, periodic
and special reports and registration statements which any Loan Party may file or
be required to file with the SEC under Sections 13 or 15(d) of the Securities
Exchange

 

120

--------------------------------------------------------------------------------


 

Act of 1934 or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

 

(iv)     the financial and collateral reports described on Schedule 6.02 hereto,
at the times set forth in such Schedule;

 

(v)      as soon as available, but in any event within thirty (30) days after
the end of each Fiscal Year, and as more frequently as may be reasonably
requested by the Administrative Agent, (A) a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify and (B) a report summarizing collective bargaining agreements
then in effect (specifying parties, expiration dates, number of employees
covered and locations) and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent may
reasonably specify;

 

(vi)     promptly after the Administrative Agent’s request therefor, copies of
all Material Contracts (but only to the extent not then publicly available from
the SEC) and documents evidencing Material Indebtedness;

 

(vii)    promptly after the Administrative Agent’s request therefor, a list of
any “business associate agreements” (as such term is defined in HIPAA) that any
Loan Party is a party to or bound by that is accurate in all material respects
as of the date set forth therein and a copy of any standard form of such
agreement used by any Loan Party;

 

(viii)   promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect;

 

(ix)     if requested by Administrative Agent, promptly and in any event within
five (5) Business Days after such request, provide to Administrative Agent, the
name(s) used on each tax return filed by the Lead Borrower or by any of its
Subsidiaries, together with a copy of the portion of the tax return that shows
such name(s);

 

(x)      promptly after Administrative Agent’s request therefor, any collective
bargaining agreement or other labor contract to which a Loan Party becomes a
party, or the application for the certification of a collective bargaining
agent, and/or at Administrative Agent’s option, a description of the material
terms thereof;

 

(xi)     promptly after the receipt thereof by the Lead Borrower or any of its
Subsidiaries, a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto;

 

(xii)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and

 

121

--------------------------------------------------------------------------------


 

(xiii)          promptly, such additional information regarding the business
affairs, financial condition or operations of any Loan Party or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.

 

(b)                   Documents required to be delivered pursuant to
Section 6.01 or Section 6.02 may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i)  specified in
Section 10.02(b)(i) with respect to e-mail communications, (ii) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (iii) on which such documents are posted on the Lead Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, that: (A) promptly
upon the request of Administrative Agent or any Lender at any time or from time
to time as to any of such documents, the Lead Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender making such
request and (B) the Lead Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
as provided in clauses (ii) and (iii) above and if for any reason Administrative
Agent is unable to obtain electronic versions of the documents posted, promptly
upon Administrative Agent’s request provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, except as Administrative Agent may
specify otherwise at any time and from time to time, in every instance the Lead
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a)(i) to the Administrative Agent.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Loan Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents

 

(c)                    The Loan Parties hereby acknowledge that (i) the
Administrative Agent and/or the Initial Lead Arrangers will make available to
the Lenders and the LC Issuers materials and/or information provided by or on
behalf of the Loan Parties hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (ii) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Loan Parties or their securities) (each, a
“Public Lender”).  The Loan Parties hereby agree that (A) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (B) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Loan Parties,
theirs Subsidiaries or their respective securities for purposes of United States
Federal and state securities laws (provided, that, to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (C) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (D) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.” 
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC” and the Loan Parties agree that the following documents may be
distributed to all Lenders (including Public Lenders) unless, solely with
respect to the documents described in clauses (B) and (C) below, the Lead
Borrower advises the Administrative Agent in writing (including by e-mail)
within a reasonable time prior to their intended distribution that such material
should only be distributed to Lenders other than Public Lenders (it being agreed
that the Lead Borrower and its counsel shall have been given a reasonable
opportunity to review such documents and comply with applicable securities law
disclosure obligations):

 

122

--------------------------------------------------------------------------------


 

(A) the Loan Documents; (B) administrative materials prepared by the
Administrative Agent for prospective Lenders; (C) term sheets and notification
of changes in the terms of the financing hereunder; and (D) the Audited
Financial Statements, the Deal-based Breakout Financial Information and the
financial statements and certificates furnished pursuant to Sections 6.01(a) and
6.01(b).

 

(d)                   Lead Borrower hereby acknowledges and agrees that all
financial statements and certificates furnished pursuant to Sections 6.01(a) and
(b) are hereby deemed to be Borrower Materials suitable for distribution, and to
be made available, to Public Lenders as contemplated by Section 10.02(b) and may
be treated by the Administrative Agent and the Lenders as if the same had been
marked “PUBLIC” in accordance with such Section.

 

(e)                    Administrative Agent shall notify the Lead Borrower
(which notice may be by telephone) if any Lender becomes a Public Lender, within
thirty (30) days after Administrative Agent receives written notification
thereof from such Lender.

 

6.03.  Notices.  Promptly notify the Administrative Agent of:

 

(a)                   the occurrence of any Default or Event of Default,
specifying the nature and extent thereof and the corrective action (if any)
taken or proposed to be taken with respect thereto;

 

(b)                   any matter that has resulted or would reasonably be
expected to result in a Material Adverse Effect, such as arising from (i) breach
or non-performance of, or any default under, a Material Contract or with respect
to Material Indebtedness of any Loan Party or any Restricted Subsidiary thereof;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Restricted Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Restricted Subsidiary
thereof, including pursuant to any applicable Environmental Laws;

 

(c)                    the occurrence of any event, including any violation of
Environmental Law, Release of Hazardous Materials, acquisition of any stock,
assets or property, or the receipt of notice, claim, demand, action or suit
pertaining to any of the foregoing, that, in each case, would reasonably be
expected to result in Environmental Liabilities in excess of $20,000,000;

 

(d)                   the occurrence of any ERISA Event that itself, or together
with any other ERISA Events that have occurred, has had or would reasonably be
expected to have a Material Adverse Effect;

 

(e)                    any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;

 

(f)                     any change in any Loan Party’s chief executive officer,
chief financial officer, chief operating officer or treasurer;

 

(g)                    the discharge by any Loan Party of its present Registered
Public Accounting Firm or any withdrawal or resignation by such Registered
Public Accounting Firm;

 

(h)                   the filing of any Lien for unpaid taxes exceeding
$20,000,000 in the aggregate against the Loan Parties;

 

(i)                       any casualty or other insured damage to any material
portion of the Collateral or the commencement of any action or proceeding for
the taking of any interest in a material portion of the

 

123

--------------------------------------------------------------------------------


 

Collateral under power of eminent domain or by condemnation or similar
proceeding or if any material portion of the Collateral is damaged or destroyed;

 

(j)                      the receipt of any notice from a supplier, seller, or
agent pursuant to the Food Security Act, PACA or the PSA;

 

(k)                   any transaction of the nature contained in Article VII
hereof, occurring after the Closing Date, consisting of: (i) the entry by a Loan
Party into a Material Contract, (ii) the incurrence by a Loan Party of Material
Indebtedness (or in the case of Indebtedness of less than $50,000,000 but
greater than $25,000,000, notify Administrative Agent at the same time as the
next Borrowing Base Certificate to be delivered to Administrative Agent),
(iii) the voluntary or involuntary grant of any Lien other than a Permitted
Encumbrance upon any property of a Loan Party; or (iv) the making of any
Permitted Investments by a Loan Party in excess of $50,000,000 (or in the case
of any Permitted Investment less than $50,000,000 but greater than $25,000,000,
notify Administrative Agent at the same time as the next Borrowing Base
Certificate to be delivered to Administrative Agent); and (v) mergers or
acquisitions permitted under Section 7.04;

 

(l)                       any failure by the Loan Parties to pay rent at
(i) five percent (5%) or more of the Loan Parties’ locations in the aggregate or
(ii) any of such Loan Party’s locations if such failure continues for more than
ten (10) days following the day on which such rent first came due and such
failure has had or would reasonably be expected to have a Material Adverse
Effect;

 

(m)               (i) any claim being asserted for payment under the ASC
Guarantee, (ii) any payment being made from the Initial Escrow Amount Subaccount
(as defined in the Escrow Agreement) other than to retire principal obligations
on the ASC Notes, or from the Additional Escrow Amount Subaccount (as defined in
the Escrow Agreement) to pay amounts other than interest on the ASC Notes,
(iii) any claim for payment being made from either subaccount of the Escrow
Account (as defined in the Escrow Agreement) and such claim not being honored by
the Escrow Agent (as defined in the Escrow Agreement) or (iv) any claim being
asserted for payment under the Lead Borrower’s guarantee of NAI Workers’
Compensation Liabilities.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04.  Payment of Obligations.  Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties, assets, income or profits, (b) all lawful claims (including claims
of landlords, warehousemen, freight forwarders, and carriers, and all claims for
labor materials and supplies or otherwise) which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except, in each case under clause (a),
(b) or (c), where (i) the validity or amount thereof is being contested in good
faith by appropriate proceedings, (ii) such Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (iii) such
contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, (iv) no notice of a Lien with
respect thereto has been filed in any applicable filing office, (v) in the case
of any Real Estate Collateral Property subject to a Mortgage, there is no
present risk of forfeiture of such Real Estate Collateral Property, and (vi) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect. Nothing

 

124

--------------------------------------------------------------------------------


 

contained in this Section 6.04 shall be deemed to limit the rights of the
Administrative Agent with respect to determining Reserves pursuant to this
Agreement.

 

6.05.  Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all necessary action to maintain and keep in
full force and effect all rights, privileges, permits, licenses and franchises
material to the normal conduct of its business; and (c) preserve or renew all of
its Intellectual Property, except to the extent such Intellectual Property
(i) is no longer used or useful in the business of any Loan Party or any of its
Restricted Subsidiaries, and (ii) is not otherwise material to the business of
any Loan Party or any of its Restricted Subsidiaries in any respect.

 

6.06.  Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment material to the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all repairs thereto and renewals, improvements, additions and replacements
thereof necessary in order that the business carried on in connection therewith
may be properly conducted at all times and (c) perform and observe all the terms
and provisions of each Ground Lease to be performed or observed by it, maintain
each such Ground Lease in full force and effect, enforce each such Ground Lease
in accordance with its material terms, take all such action to such end as may
be from time to time reasonably requested by the Term Loan Agent (or, if the
Term Loan Facility has been repaid in full and no Refinancing Indebtedness in
respect thereof  with the same or similar rights as to such Ground Leases as
under the Term Loan Facility is outstanding, the Administrative Agent) and, upon
reasonable request of the Term Loan Agent (or, if the Term Loan Facility has
been repaid in full and no Refinancing Indebtedness in respect thereof  with the
same or similar rights as to such Ground Leases as under the Term Loan Facility
is outstanding, the Administrative Agent), make to each other party to each such
Ground Lease such demands and requests for information and reports or for action
as any Loan Party or any of its Subsidiaries is entitled to make under such
Ground Lease, and cause each of its Subsidiaries that are party to Ground Leases
to do so.

 

6.07.  Maintenance of Insurance.

 

(a)                   Maintain with financially sound and reputable insurance
companies reasonably acceptable to the Administrative Agent and not Affiliates
of the Loan Parties (except to the extent that the Insurance Captives are
Affiliates of the Loan Parties), insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business and operating in the same or
similar locations and as is otherwise required by applicable Law, of such types
and in such amounts (after giving effect to any self-insurance compatible with
the following standards) as are customarily carried under similar circumstances
by such other Persons and as are reasonably acceptable to the Administrative
Agent, including coverage for business interruption and public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by it.

 

(b)                   Cause fire and extended coverage policies maintained with
respect to any Collateral and business interruption coverage to provide (by
endorsement or otherwise):

 

(i)                       a non-contributing mortgage clause (regarding
improvements to real property);

 

(ii)                    that none of the Loan Parties, Credit Parties or any
other Person (other than an Insurance Captive) shall be a co-insurer;

 

125

--------------------------------------------------------------------------------


 

(iii)                 a customary lender’s loss payable clause, in form and
substance reasonably satisfactory to the Administrative Agent, which shall
provide that the insurance carrier shall pay all proceeds otherwise payable to
the Loan Parties under the policies to the Administrative Agent as its interests
may appear (it being understood that there will be a separate lender’s loss
payable clause for the benefit of the Term Loan Agent as its interests may
appear, and that the rights of Administrative Agent and Term Loan Agent will be
subject to the Term Loan Intercreditor Agreement);

 

(iv)                that neither the Loan Parties, the Administrative Agent nor
any other Person (other than an Insurance Captive) shall be a co-insurer
thereunder;

 

(v)                   a “Replacement Cost Endorsement”, without any deduction
for depreciation; and

 

(vi)                such other provisions as the Administrative Agent may
reasonably require from time to time to protect its and the Lenders’ interests.

 

(c)                    Cause commercial general liability policies to provide
coverage to the Administrative Agent as an additional insured.

 

(d)                   (i) Cause each policy of insurance required by this
Section 6.07 to also provide that it shall not be canceled by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Administrative Agent or for any other
reason except upon not less than thirty (30) days’ prior written notice thereof
by the insurer to the Administrative Agent, except, in each case, in the case of
force majeure, (ii) notify the Administrative Agent promptly (and in any event
within five (5) Business Days) whenever it receives a notice from the insurance
carrier that any policy required by this Section 6.07 will be canceled for any
reason and (iii) use reasonable efforts to include in such clause that the
insurance carrier will provide prior written notice to the loss payee of any
modification to the policy so as to reduce the scope or amount of coverage in
any material respect and otherwise notify the Administrative Agent on or about
the date that any policy required by this Section 6.07 is modified so as to
reduce the scope or amount of coverage in any material respect.

 

(e)                    Deliver to the Administrative Agent, on or about the date
of the cancellation or non-renewal of any policy of insurance required by this
Section 6.07, a certificate of insurance for the replacement policy; and deliver
to the Administrative Agent, on or about the date of the renewal of any policy
of insurance required by this Section 6.07, a certificate evidencing renewal of
each such policy.

 

(f)                     Maintain for themselves and their Subsidiaries, a
Directors and Officers insurance policy, and a “Blanket Crime” policy, the
“Blanket Crime” policy including employee dishonesty, forgery or alteration,
theft, disappearance and destruction, robbery and safe burglary, and computer
fraud coverage, placed with responsible companies and otherwise as customarily
insured against by Persons engaged in the same or similar business and operating
in the same or similar locations and as is otherwise required by applicable Law,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons, and will upon request by the
Administrative Agent furnish the Administrative Agent certificates evidencing
renewal of each such policy.

 

(g)                    Permit, upon the reasonable request of the Administrative
Agent, any representatives that are designated by the Administrative Agent to
inspect the insurance policies maintained by or on behalf of the Loan Parties
and to inspect books and records related thereto and any properties covered
thereby at any reasonable time during business hours.

 

126

--------------------------------------------------------------------------------


 

(h)                   Deliver to the Administrative Agent, upon the
Administrative Agent’s reasonable request therefor, (i) copies and updated
certificates of insurance for the insurance policies required by this
Section 6.07 and the applicable provisions of the Security Documents, and
(ii) duplicate originals or certified copies of all such policies covering any
Collateral.

 

(i)                       If at any time the area in which any Real Estate
Collateral Property subject to a Mortgage is located is designated (i) a
“special flood hazard area” in any Flood Insurance Rate Map published by the
Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such total amount (after giving effect to any self-insurance
compatible with the following standards) as is customarily carried under similar
circumstances by Persons engaged in the same or similar business and operating
in the same or similar locations, and as is otherwise required by applicable
Law, and as is reasonably acceptable to the Administrative Agent, and otherwise
comply with the Flood Program, or (ii)  in “seismic zone” 3 or 4 (as defined in
the Uniform Building Code 1997 map published by the International Conference of
Building Officials), obtain earthquake insurance in such total amount as is
customarily carried under similar circumstances by Persons engaged in the same
or similar business and operating in the same or similar locations, and as is
otherwise required by applicable Law, and as is reasonably acceptable to the
Administrative Agent.

 

(j)                      With respect to any Real Estate Collateral Property,
carry and maintain commercial general liability insurance on an occurrence basis
covering bodily injury including death, and property damage liability in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as is customarily carried under similar circumstances by Persons
engaged in the same or similar business and operating in the same or similar
locations and as is otherwise required by applicable Law, and as is reasonably
acceptable to the Administrative Agent, naming the Administrative Agent as an
additional insured.

 

(k)                   (i) Notify the Administrative Agent promptly whenever any
separate insurance concurrent in form or contributing in the event of loss with
that required to be maintained under this Section 6.07 is taken out by any Loan
Party, and (ii) deliver to the Administrative Agent a certificate of insurance
for such policy or policies within thirty (30) days of such policy or policies
(or, at the reasonable request of the Administrative Agent, duplicate originals
thereof) being taken out by any Loan Party.

 

(l)                       The insurance companies providing the insurance
required to be maintained under this Section 6.07 shall have no rights of
subrogation against any Credit Party or its agents or employees.  If, however,
the insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Loan Parties hereby agree, to the extent
permitted by law, to waive their right of recovery, if any, against the Credit
Parties and their agents and employees to the extent payment for such loss or
damage is actually made by the insurance companies issuing the insurance
policies required to be maintained under this Section 6.07.  The designation of
any form, type or amount of insurance coverage by any Credit Party under this
Section 6.07 shall in no event be deemed a representation, warranty or advice by
such Credit Party that such insurance is adequate for the purposes of the
business of the Loan Parties or the protection of their properties.

 

6.08.  Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

 

127

--------------------------------------------------------------------------------


 

6.09.  Books and Records; Accountants.

 

(a)                   Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied 
shall be made of all financial transactions and matters involving the assets and
business of the Lead Borrower and its Subsidiaries, as the case may be; and
(ii) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Lead Borrower and its Subsidiaries, as the case may be.

 

(b)                   At all times retain a Registered Public Accounting Firm
which is reasonably satisfactory to the Administrative Agent and shall instruct
such Registered Public Accounting Firm to cooperate with, and be available to,
the Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Administrative Agent.  A representative
of the Lead Borrower shall attend any meeting between the Administrative Agent
or its representatives and such Registered Public Accounting Firm, provided,
that, so long as the Administrative Agent shall provide not less than five
(5) Business Days prior notice if no Default or Event of Default has occurred
and is continuing, or prior notice if a Default or Event of Default exists, to
the Lead Borrower of any proposed meeting with such Registered Public Accounting
Firm, if no representative of the Lead Borrower attends such meeting, such
Registered Public Accounting Firm may meet to discuss such matters with the
Administrative Agent or its representatives without the representative of the
Lead Borrower present.

 

6.10.  Inspection Rights; Field Examinations; Appraisals.

 

(a)                   Permit representatives and independent contractors of the
Administrative Agent to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and Registered Public Accounting Firm, all at the expense of the Loan
Parties and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Lead
Borrower; provided, that, (i) when an Event of Default exists the Administrative
Agent (or any of its representatives or independent contractors) may do any of
the foregoing at the expense of the Loan Parties at any time during normal
business hours and without advance notice and (ii) the foregoing shall not apply
to field examinations and appraisals, which shall be subject to the limitations
set forth in Sections 6.10(b) and 6.10(c) below.

 

(b)                   Upon the request of the Administrative Agent after
reasonable prior notice, permit the Administrative Agent or professionals
(including investment bankers, consultants, accountants and lawyers) retained by
the Administrative Agent to conduct field examinations and other evaluations,
including, without limitation, of (i) the Lead Borrower’s practices in the
computation of the Borrowing Base, (ii) the assets included in the Borrowing
Base and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves, and (iii) the Loan Parties’ business
plan and cash flows.  The Administrative Agent will make such request, and make
arrangements, for at least one such field examination in any thirteen (13)
consecutive Fiscal Periods.  The Loan Parties shall pay the fees and expenses of
the Administrative Agent and one set of such professionals with respect to such
examinations and evaluations (the “Field Examination Expenses”), with respect to
one (1) field examination in each period of thirteen (13) consecutive Fiscal
Periods; provided, that, if Excess Availability is less than the amount equal to
thirty-five percent (35%) of the Borrowing Base at any time during such thirteen
(13) consecutive Fiscal Periods, the Administrative Agent may, in its Permitted
Discretion, require the Loan Parties to pay the Field Examination Expenses with
respect to one (1) additional field examination done during such thirteen (13)
consecutive Fiscal Periods.  Notwithstanding the foregoing, in addition to the
field examinations described above, the Administrative Agent may have additional
field examinations done (A) as it in its Permitted Discretion deems necessary or
appropriate at

 

128

--------------------------------------------------------------------------------


 

the expense of Agent and Lenders, or (B) if an Event of Default shall have
occurred and be continuing, at the Loan Parties’ expense.

 

(c)                    Upon the request of the Administrative Agent after
reasonable prior notice, permit the Administrative Agent or professionals
(including appraisers) retained by the Administrative Agent to conduct
appraisals of the ABL Priority Collateral, including, without limitation, the
assets included in the Borrowing Base.  The Administrative Agent will make such
request, and make arrangements, for at least one such appraisal of the Inventory
and Prescription Files in any thirteen (13) consecutive Fiscal Periods.  The
Loan Parties shall pay the fees and expenses of the Administrative Agent and one
set of such professionals with respect to such appraisals of the ABL Priority
Collateral (the “Appraisal Expenses”) with respect to up to one (1) Inventory
and Prescription File appraisal in each period of thirteen (13) consecutive
Fiscal Periods; provided, that, if Excess Availability is less than the amount
equal to thirty-five percent (35%) of the Borrowing Base at any time during any
such period of thirteen (13) consecutive Fiscal Periods, the Administrative
Agent may, in its Permitted Discretion, require the Loan Parties to pay the
Appraisal Expenses with respect to one (1) additional Inventory and Prescription
File appraisal during such thirteen (13) consecutive Fiscal Periods. 
Notwithstanding the foregoing, the Administrative Agent may cause additional
appraisals to be undertaken (i) as it in its Permitted Discretion deems
necessary or appropriate, at it’s the expense of Agent and Lenders or (ii) if an
Event of Default shall have occurred and be continuing, at the Loan Parties’
expense.

 

(d)                   Upon the request of the Administrative Agent after
reasonable prior notice, permit the Administrative Agent or professionals
(including appraisers) retained by the Administrative Agent to conduct or obtain
valuations of the Term Loan Priority Collateral in connection with substitutions
and additions as provided in Schedule 6.17.

 

6.11.  Use of Proceeds.  Use the proceeds of the Credit Extensions (a) to
finance the acquisition of working capital assets of the Borrowers, including
the purchase of inventory and equipment, in each case in the ordinary course of
business, (b) to finance Capital Expenditures of the Borrowers, (c) on the
Closing Date to (i) restate the Indebtedness outstanding under the Existing
Credit Agreement, (ii) satisfy the Indebtedness outstanding under the Existing
Term Loan Agreement, the SVU 2014 Notes and the Existing Receivables Transfer
Agreements, and (iii) finance the repurchase by Lead Borrower of all receivables
sold under the Existing Receivables Transfer Agreements, (d) to pay costs,
expenses and fees in connection with the credit facility provided for hereunder,
under the Term Loan Facility and under the other Transactions, and (e) for
general corporate purposes of the Borrowers (including Capital Expenditures and
Permitted Acquisitions), in each case to the extent expressly permitted under
applicable Law and the Loan Documents.

 

6.12.  Additional Loan Parties.  Notify the Administrative Agent at the time
that any Person becomes a Subsidiary, whether such Person shall be a Restricted
Subsidiary or an Unrestricted Subsidiary, and promptly thereafter (and in any
event within thirty (30) days), cause any such Person (a) which is not an
Excluded Subsidiary, to (i) become a Loan Party by executing and delivering to
the Administrative Agent a Joinder to this Agreement and if such Person is not a
Borrower, a counterpart of the Facility Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a Lien
to the Administrative Agent on such Person’s assets of the types constituting
Collateral to secure the Obligations, and (iii) deliver to the Administrative
Agent documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(b) and upon Administrative Agent’s request, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), and (b) if any Indebtedness of such Person is owned by or on behalf
of any Loan Party, to pledge such Indebtedness and promissory notes evidencing
such Indebtedness to the extent any such Indebtedness is in an amount in excess
of $10,000,000, in each case in form, content and scope reasonably satisfactory
to the Administrative Agent.

 

129

--------------------------------------------------------------------------------


 

In no event shall compliance with this Section 6.12 waive or be deemed a waiver
or consent to any transaction giving rise to the need to comply with this
Section 6.12 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or permit the inclusion of
any acquired assets in the computation of the Borrowing Base.

 

6.13.  Cash Management.

 

(a)                   On or prior to the Closing Date, deliver to the
Administrative Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit H which have
been executed on behalf of such Loan Party and delivered to such Loan Party’s
Credit Card Processors listed on Schedule 5.21(b).

 

(b)                   The Loan Parties shall ACH or wire transfer no less
frequently than daily (and whether or not there are then any outstanding
Obligations), (i) other than as to certain Store locations consistent with
current practices, for which such ACH or wire transfer will be no less
frequently than weekly (so long as the aggregate amount of the funds in all such
accounts at any time does not exceed $1,000,000), to a Blocked Account
(including Banner Accounts) or a Master Concentration Account all available
amounts on deposit in each DDA used by any Store or other retail location or
otherwise for the receipt of proceeds of Accounts or other Collateral from
customers and other obligors (which shall not include any Excluded DDA, so that
funds in an Excluded DDA are not sent to a Blocked Account), (ii) all payments
due from Credit Card Issuers and Credit Card Processors or otherwise in respect
of ABL Priority Collateral to a Blocked Account or a Master Concentration
Account and (iii) all amounts on deposit in a Blocked Account to a Master
Concentration Account; provided, that, (A) with respect to a DDA relating to a
Store location for which such ACH or wire transfer is no less frequently than
weekly, up to $25,000 may remain in any such DDA, not to exceed $1,000,000 in
the aggregate for all such DDAs and (B) with respect to a DDA for which such ACH
or wire transfer is no less frequently than daily, the available amounts from
such DDA shall only be required to be transferred if the available amount on
deposit in such DDA on such day is greater than $250,000, so long as the
aggregate amount of available funds in all such DDAs at any time, immediately
after giving effect to the transfers for such day, does not exceed $3,500,000
(except that so long as no Cash Dominion Event exists, Borrowers may maintain,
in addition and to the extent that no Base Rate Loans are outstanding, available
amounts for all such Blocked Accounts of up to an aggregate amount of
$100,000,000 for a period of seven (7) days).

 

(c)                    Within sixty (60) days after the Closing Date (or such
longer period as the Administrative Agent may approve in writing in its sole
discretion but in no event more than one hundred eighty (180) days from the
Closing Date), deliver to Administrative Agent (i) Blocked Account Agreements
reasonably satisfactory in form and substance to the Administrative Agent as
duly authorized, executed and delivered by such Loan Party and the applicable
Blocked Account Bank with which such Loan Party maintains each Blocked Account
and each Master Concentration Account covering each such Blocked Account and
Master Concentration Account and (ii) control agreements reasonably satisfactory
in form and substance to the Administrative Agent as duly authorized executed
and delivered by such Loan Party and any securities intermediary with which such
Loan Party maintains any securities or investment accounts, covering each such
securities or investment account maintained with such securities intermediary
that at any time holds or constitutes any Related Collateral (as defined in the
Security Agreement) or other Collateral.

 

(d)                   Each Blocked Account Agreement as to a Blocked Account
shall require that the applicable Blocked Account Bank transfer no less
frequently than daily (subject to the limitations set forth in
Section 6.13(b) above) to a Master Concentration Account all available amounts
on deposit in the Blocked Account subject to such agreement, including, without
limitation, the following: (i) all available

 

130

--------------------------------------------------------------------------------


 

cash receipts from the sale of Inventory and other assets (whether or not
constituting Collateral); (ii) all proceeds of collections of Accounts;
(iii) all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event.  Each
Blocked Account Agreement as to a Master Concentration Account shall require
that the applicable Blocked Account Bank, after notice by Administrative Agent
to the applicable Blocked Account Bank transfer no less frequently than daily to
the Agent Payment Account, all funds on deposit therein, provided, that,
Administrative Agent shall only send such notice to a Blocked Account Bank with
respect to a Master Concentration Account at any time a Cash Dominion Event
shall exist.

 

(e)                    All funds received in the Agent Payment Account shall be
applied to the Obligations as provided in accordance with Section 8.03 of this
Agreement to the extent then due and payable.  In the event that,
notwithstanding the provisions of this Section 6.13, any Loan Party receives or
otherwise has dominion and control of any such proceeds or collections, such
proceeds and collections shall be held in trust by such Loan Party for the
Administrative Agent, shall not be commingled with any of such Loan Party’s
other funds or deposited in any account of such Loan Party and shall, not later
than the Business Day after receipt thereof, be deposited into a Blocked Account
or a Master Concentration Account, or if there then exists a Cash Dominion
Event, dealt with in such other fashion as such Loan Party may be instructed by
the Administrative Agent.

 

(f)                     Upon the request of the Administrative Agent, the Loan
Parties shall cause bank statements and/or other reports to be delivered to the
Administrative Agent not less often than monthly, accurately setting forth all
amounts deposited in each Blocked Account to ensure the proper transfer of funds
as set forth above.

 

6.14.  Information Regarding the Collateral.

 

(a)                   Furnish to the Administrative Agent (i) at least ten
(10) Business Days prior written notice of any change in (A) any Loan Party’s
name, organizational structure, jurisdiction of incorporation or formation or
other change in location as determined in accordance with Article 9 of the UCC
and (B) the location of any Loan Party’s primary recordkeeping functions
currently conducted in its offices in Eden Prairie, Minnesota, St. Louis,
Missouri or Boise, Idaho, and (ii) at least thirty (30) days written notice
after any change in any Loan Party’s Federal taxpayer identification number or
organizational identification number assigned to it by its state of
organization.

 

(b)                   Should any of the information on any (i) Periodic Update
Schedule hereto become inaccurate or misleading in any material respect as a
result of changes after the Closing Date, the Lead Borrower shall provide
updated versions of such Periodic Update Schedule together with the next
delivery of financial statements required to be delivered to the Administrative
Agent pursuant to Section 6.01(a), (b) or (c) and (ii) Occurrence Update
Schedule become inaccurate or misleading in any material respect as a result of
changes after the Closing Date, the Lead Borrower shall advise the
Administrative Agent in writing of such revisions or updates as may be necessary
or appropriate to update or correct the same promptly, but in any event within
ten (10) Business Days.  From time to time as may be reasonably requested by the
Administrative Agent, the Lead Borrower shall supplement each Schedule hereto,
or any representation herein or in any other Loan Document, with respect to any
matter arising after the Closing Date that, if existing or occurring on the
Closing Date, would have been required to be set forth or described in such
Schedule or as an exception to such representation or that is necessary to
correct any information in such Schedule or representation which has been
rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein).  Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated

 

131

--------------------------------------------------------------------------------


 

Schedules or revised representations nor permit the Loan Parties to undertake
any actions otherwise prohibited hereunder or fail to undertake any action
required hereunder from the restrictions and requirements in existence prior to
the delivery of such updated Schedules or such revision of a representation; nor
shall any such supplement or revision to any Schedule or representation be
deemed the Credit Parties’ waiver of any Default resulting from the matters
disclosed therein.

 

6.15.  Physical Inventories.

 

(a)                   Cause a physical inventory to be undertaken with respect
to all Inventory locations, at the expense of the Loan Parties, pursuant to
periodic cycle counts consistent with the current practices and procedures of
Loan Parties as in effect on the date hereof, but in no event will Inventory at
all locations be counted less than two times in any period of thirteen (13)
Fiscal Periods, using the methodology used as of the date hereof or as otherwise
may be reasonably satisfactory to the Administrative Agent. The Administrative
Agent, at the expense of the Loan Parties, may participate in and/or observe
scheduled physical counts of Inventory undertaken on behalf of any Loan Party. 
The Lead Borrower, (i) within twenty (20) days following the completion of such
physical inventory pursuant to the cycle count (with respect to any location, as
and when completed at such location), shall post such results to the Loan
Parties’ stock ledgers and general ledgers, as applicable and (ii) on a
quarterly basis, concurrently with the delivery of the financial statements
referred to in Section 6.01(b), shall provide the Administrative Agent with a
reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by a Loan Party).

 

(b)                   The Administrative Agent, in its Permitted Discretion, if
any Default or Event of Default exists, may cause additional such inventories to
be taken as the Administrative Agent determines (each, at the expense of the
Loan Parties).

 

6.16.  Environmental Laws.  (a) Conduct its operations and keep and maintain its
Real Estate and require all lessees and sublessees of such Real Estate to
operate and maintain such Real Estate, in material compliance with all
Environmental Laws; (b) obtain and renew all environmental permits necessary for
its operations and properties; and (c) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
comply with Environmental Laws pertaining to the presence, generation,
treatment, storage, use, disposal, transportation or Release of any Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate,
provided, that, neither a Loan Party nor any of its Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and adequate reserves have been set aside and are being
maintained by the Loan Parties and Restricted Subsidiaries with respect to such
circumstances in accordance with GAAP.

 

6.17.  Further Assurances.

 

(a)                   Execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any applicable Law, or which the
Administrative Agent may reasonably request, to carry out the terms and
conditions of this Agreement and the other Loan Documents and to establish,
maintain, renew, preserve or protect the rights and remedies of Administrative
Agent and other Credit Parties hereunder and under the other Loan Documents, or
to grant, preserve, protect or perfect the Liens created or intended to be
created by the Security Documents or the validity or priority of any such Lien,
all at the expense of the Loan Parties. The Loan Parties also agree to provide
to the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

 

132

--------------------------------------------------------------------------------


 

(b)                   If any assets of a type that constitute ABL Priority
Collateral are acquired by any Loan Party after the Closing Date (and the
Security Documents do not create and perfect a first priority security interest
in such assets without any further action upon acquisition thereof), notify the
Administrative Agent thereof, and the Loan Parties will cause such assets to be
subjected to a Lien securing the Obligations and will take such actions as shall
be necessary or shall be requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section 6.17, all at the expense of the Loan Parties. In no event shall
compliance with this Section 6.17(b) waive or be deemed a waiver or consent to
any transaction giving rise to the need to comply with this Section 6.17(b) if
such transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute consent to the inclusion of any acquired
assets in the computation of the Borrowing Base.  If the Loan Parties add one or
more fee-owned or ground leased Real Estate sites (and the Equipment located
thereon owned by any Loan Party) as Term Loan Priority Collateral in lieu of any
one or more Real Estate Collateral Properties and the Related Real Estate
Collateral (as defined on Schedule 6.17)  located thereon, or add the Related
Real Estate Collateral located at one or more Material Related Collateral
Locations as Term Loan Priority Collateral in lieu of the Related Real Estate
Collateral located at one or more other Material Related Collateral Locations
(in either case, a “Substitute Property”), the Loan Parties shall,
contemporaneously with the granting and perfection of the security interest of
the Term Loan Agent or any of the Term Loan Lenders in such Substitute Property,
deliver to the Administrative Agent evidence of the granting and perfection of a
valid second priority security interest in the Substitute Property (subordinate
only as provided in the Term Loan Intercreditor Agreement and to other Permitted
Encumbrances to the extent such Permitted Encumbrances have priority by
operation of law) for the benefit of the Administrative Agent.

 

(c)                    Upon the request of the Administrative Agent, cause any
of its landlords (other than with respect to Stores and locations where no ABL
Priority Collateral or other assets which Administrative Agent may require
access and use of to realize on ABL Priority Collateral are located) to deliver
a Collateral Access Agreement to the Administrative Agent in such form as the
Administrative Agent may reasonably require.

 

(d)                   Upon the request of the Administrative Agent, deliver to
the Administrative Agent copies of notifications (each, a “DDA Notification”)
substantially in the form attached hereto as Exhibit G which have been executed
on behalf of such Loan Party and delivered to each depository institution at
which a DDA (other than an Excluded DDA) is maintained.

 

6.18.  Lender Meetings.  Within sixty (60) days after the receipt by
Administrative Agent of the audited financial statements pursuant to
Section 6.01(a)(i) for the then most recently ended Fiscal Year of Lead Borrower
commencing with the 2014 Fiscal Year or on such other date as Administrative
Agent and Lead Borrower may agree, at the request of Administrative Agent or of
the Required Lenders and upon reasonable prior notice, hold a meeting (at a
mutually agreeable location and time or, at the option of Administrative Agent,
by conference call) with all Lenders who choose to attend such meeting at which
meeting shall be reviewed the financial results of the previous Fiscal Year and
the financial condition of the Lead Borrower and its Subsidiaries and the
projections presented for the current Fiscal Year of Lead Borrower.

 

6.19.  ERISA.

 

(a)                   Each Loan Party shall, and shall cause each of its ERISA
Affiliates to: (i) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal and State
law; (ii) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (iii) not terminate any Pension Plan so as to incur
any material liability to the Pension Benefit Guaranty Corporation; (iv) not
allow or suffer to exist any prohibited transaction

 

133

--------------------------------------------------------------------------------


 

involving any Plan or any trust created thereunder which would subject such
Borrower, Guarantor or such ERISA Affiliate to a material tax or other liability
on prohibited transactions imposed under Section 4975 of the Code or ERISA;
(v) make all required contributions to any Plan which it is obligated to pay
under Sections 302 or 303 of ERISA, Sections 412 or 430 of the Code, the PBGC
Agreement or the terms of such Plan; (vi) not allow or suffer to exist any
violation of the “minimum funding standards” (within the meaning of Section 302
of ERISA and Section 412 of the Code), whether or not waived, with respect to
any such Pension Plan; (vii) not engage in a transaction that could be subject
to Section 4069 or 4212(c) of ERISA; or (viii) not allow or suffer to exist any
occurrence of a Reportable Event or any other event or condition which presents
a material risk of termination by the PBGC of any Plan that is a single employer
plan, which termination could result in any material liability to the PBGC.

 

(b)                   Promptly upon each determination of the amount of the
contributions or other payments required to be made for any calendar year by any
Loan Party in respect of any underfunded Pension Plan in order to eliminate or
reduce the funding deficiency and prior to any Loan Party making any
contribution of other payment in respect of such calendar year, Lead Borrower
shall notify Administrative Agent of such determination and provide such
information with respect thereto as Administrative Agent may reasonably request.

 

6.20.  Agricultural Products.

 

(a)                   Each Borrower shall at all times comply in all material
respects with all existing and future Food Security Act Notices during their
periods of effectiveness under the Food Security Act, including, without
limitation, directions to make payments to the Farm Products Seller by issuing
payment instruments directly to the secured party with respect to any assets of
the Farm Products Seller or jointly payable to the Farm Products Seller and any
secured party with respect to the assets of such Farm Products Seller, as
specified in the Food Security Act Notice, so as to terminate or release the
security interest in any Farm Products maintained by such Farm Products Seller
or any secured party with respect to the assets of such Farm Products Seller
under the Food Security Act.

 

(b)                   Each Borrower shall take all other actions as may be
reasonably required, if any, to ensure that any perishable agricultural
commodity (in whatever form) or other Farm Products are purchased free and clear
of any Lien or other claims in favor of any Farm Products Seller or any secured
party with respect to the assets of any Farm Products Seller.

 

(c)                    Each Borrower shall promptly notify Administrative Agent
in writing after receipt by or on behalf of such Borrower of any Food Security
Act Notice or amendment to a previous Food Security Act Notice, and including
any notice from any Farm Products Seller of the intention of such Farm Products
Seller to preserve the benefits of any trust applicable to any assets of any
Loan Party under the provisions of the PSA, PACA or any other statute and upon
the request of the Administrative Agent, such Borrower shall promptly provide
Administrative Agent with a true, correct and complete copy of such Food
Security Act Notice or amendment, as the case may be, and other information
delivered to or on behalf of such Borrower pursuant to the Food Security Act.

 

(d)                   To the extent that a Borrower purchases any Farm Products
from a Person who produces such Farm Products in a state with a central filing
system certified by the United States Secretary of Agriculture, such Borrower
shall immediately register, as a buyer, with the Secretary of State of such
state (or the designated system operator).  Each Borrower shall forward promptly
to Administrative Agent a copy of such registration as well as a copy of all
relevant portions of the master list periodically distributed by any such
Secretary of State (or the designated system operator).  Each Borrower shall
comply with any payment of obligations in connection with the purchase of any
Farm Products imposed by a secured party as a condition of the waiver or release
of a security interest effective

 

134

--------------------------------------------------------------------------------


 

under the Food Security Act or other applicable law whether or not as a result
of direct notice or the filing under any applicable central filing system.  Each
Borrower shall also provide to Administrative Agent from time to time upon its
request true and correct copies of all state filings recorded in any such
central filing system in respect of a Person from whom a Borrower has purchased
Farm Products within the preceding twelve (12) months.

 

6.21.  Post-Closing Matters.  Execute and deliver the documents and complete the
tasks set forth on Schedule 6.21, in each case within the time limits specified
on such schedule (unless Administrative Agent, in its Permitted Discretion,
shall have agreed to any particular longer period).

 

6.22.  Escrow Agreement, 2014 Notes and Indemnity.

 

(a)                   To the extent that any demand for payment has been made on
the Lead Borrower in respect of its obligations under the ASC Guarantee, the
Lead Borrower shall diligently exercise its rights pursuant to the Escrow
Agreement and Section 5.11(c) of the Acquisition Agreement to obtain payment
(directly or indirectly to the indenture trustee under the ASC Indenture in
satisfaction in full of the amount demanded) in respect of any amount demanded
under the ASC Guarantee prior to the Lead Borrower making any payment in respect
thereof and, to the extent the Lead Borrower makes any payment in respect
thereof, the Lead Borrower will appropriately exercise its rights pursuant to
the Escrow Agreement and Section 5.11(c) of the Acquisition Agreement to obtain
reimbursement for such payment.

 

(b)                   The Escrow Fund and all other assets and property subject
to the Escrow Agreement shall at all times be and remain invested in a MMMF or
one or more other investments reasonably satisfactory to the Administrative
Agent, except for cash or Cash Equivalents received in connection with
liquidations distributing proceeds thereof and except for other liquid non-cash
investments off the type described in clauses (a) through (e) of the term
“Permitted Investments”.

 

(c)                    Each Loan Party shall in a timely manner take any actions
required to be taken by it in connection with the redemption of all outstanding
SVU 2014 Notes and to otherwise repay and satisfy all obligations in connection
therewith.

 

6.23.  Preparation of Environmental Reports.  If any Loan Party is at any time
obligated to provide to the Term Loan Agent or any Term Loan Lender
environmental assessment reports pursuant to Section 5.24 of the Term Loan
Agreement as in effect on the date hereof, the Loan Parties shall promptly, and
in any event no later than five (5) Business Days after delivery of any such
reports to Term Loan Agent or any Term Loan Lender, provide copies of such
reports to the Administrative Agent.

 

ARTICLE VII              
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder and until the payment
in full of the Obligations, no Loan Party shall, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

 

7.01.  Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Loan Party or any Subsidiary
thereof as debtor; or sign or suffer to exist any security agreement authorizing
any Person thereunder to file such financing statement; sell any of its property
or assets subject to an understanding or agreement (contingent or otherwise) to
repurchase such property or assets with recourse to it or any of its
Subsidiaries; or assign or otherwise transfer any accounts or other rights to
receive income, except as

 

135

--------------------------------------------------------------------------------


 

to all of the above, Permitted Encumbrances and in the case of the assignment or
transfer of accounts or other rights to receive payment except for Permitted
Dispositions.

 

7.02.  Investments.  Make any Investments, except Permitted Investments.

 

7.03.  Indebtedness; Disqualified Stock.

 

(a)                   Create, incur, assume, guarantee, suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness, except
Permitted Indebtedness;

 

(b)                   issue Disqualified Stock.

 

7.04.  Fundamental Changes.  Merge, dissolve, liquidate, or consolidate with or
into another Person, (or agree to do any of the foregoing), except that, so long
as no Default or Event of Default shall have occurred and be continuing prior to
or immediately after giving effect to any action described below or would result
therefrom:

 

(a)                   a Loan Party may merge with any Excluded Subsidiary,
provided, that, the Loan Party shall be the continuing or surviving Person;

 

(b)                   any Loan Party may merge into any Loan Party, provided,
that, in any merger involving one or more Borrowers, a Borrower shall be the
continuing or surviving Person;

 

(c)                    in connection with a Permitted Acquisition, any
Restricted Subsidiary (other than a Loan Party) may merge with or into or
consolidate with any other Person or permit any other Person to merge with or
into or consolidate with it, provided, that, (i) the Person surviving such
merger shall be a Subsidiary of a Loan Party and (ii) in the case of any such
merger to which any Loan Party is a party, such Loan Party is the surviving
Person;

 

(d)                   any Restricted Subsidiary may be wound up and dissolved,
provided, that, promptly upon the commencement of the winding up or any action
to dissolve such Restricted Subsidiary, (i) any assets of such Restricted
Subsidiary which constitute Collateral are either (A) transferred to a Loan
Party and are subject to the valid perfected first priority security interest of
the Administrative Agent as to any ABL Priority Collateral and valid perfected
second priority security interest of Administrative Agent as to any Term Loan
Priority Collateral or (B) are subject to a Permitted Disposition and (ii) any
such Restricted Subsidiary that is a Borrower shall cease to be a Borrower.

 

7.05.  Dispositions.  Make any Disposition or enter into any agreement to make
any Disposition, except Permitted Dispositions.

 

7.06.  Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so;
except that as of the date of any such Restricted Payment and after giving
effect thereto:

 

(a)                   a Loan Party or a Restricted Subsidiary that is not a Loan
Party may make Restricted Payments to any Loan Party and a Restricted Subsidiary
that is not a Loan Party may make a Restricted Payment to another Restricted
Subsidiary that is not a Loan Party;

 

(b)                   a Restricted Subsidiary that is not wholly-owned, directly
or indirectly, by a Loan Party may make Restricted Payments in a pro rata amount
to its minority owners at the time of any Restricted Payment made to a Loan
Party or Restricted Subsidiary pursuant to clause (a) above;

 

136

--------------------------------------------------------------------------------


 

(c)                    the Lead Borrower may declare and make regularly
scheduled dividend payments in respect of Equity Interests consisting of common
stock of the Lead Borrower, or redeem such Equity Interests, provided, that, as
of the date of the payment of any such dividend or redemption and after giving
effect thereto, (i) the aggregate amount of such dividends and redemptions in
any Fiscal Year shall not exceed $50,000,000, and (ii) no Cash Dominion Event
shall exist;

 

(d)                   the Lead Borrower may make Restricted Payments, provided,
that, as of the date of any such payment and after giving effect thereto,
(i) each of the Payment Conditions is satisfied, (ii) Administrative Agent shall
have received ten (10) Business Days’ prior written notice of such transaction
and (iii) Administrative Agent shall have received such other information
related to such transaction as the Administrative Agent may reasonably require;
and

 

(e)                    a Loan Party may issue securities or make payments to the
extent permitted under Section 7.09(b)(iii) hereof.

 

7.07.  Prepayments of Indebtedness.  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in respect of any of the Term Loan Debt, any
of the Subordinated Indebtedness or any other Material Indebtedness, except:
(a) regularly scheduled or mandatory repayments (including repayments required
as a result of a Permitted Disposition), repurchases, redemptions or defeasances
of Permitted Indebtedness (other than Subordinated Indebtedness), provided,
that, in the case of mandatory payments under the Term Loan Facility in respect
of, or based on, excess cash flow of the Lead Borrower or any of its
Subsidiaries, no proceeds of Loans or Letters of Credit may be used to make any
such mandatory payment unless, after giving effect to any such payment, on a pro
forma basis using the most recent calculation of the Borrowing Base immediately
prior to any such payment, the Excess Availability shall be not less than
twenty-two and one-half percent (22.5%) of the Aggregate Commitments,
(b) repayments and prepayments of Subordinated Indebtedness in accordance with
the subordination terms thereof, so long as, on the date of any such payment and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing, (c) voluntary prepayments, repurchases, redemptions
or defeasances of Permitted Indebtedness (but excluding on account of any
Subordinated Indebtedness except to the extent permitted under the subordination
provisions applicable thereto) so long as (i) each of the Payment Conditions is
satisfied, (ii) Administrative Agent shall have received ten (10) Business Days’
prior written notice of such transaction and, (iii) Administrative Agent shall
have received such other information related to such transaction as the
Administrative Agent may reasonably require; and (d) refinancings and refundings
of such Indebtedness to the extent permitted hereunder.

 

7.08.  Change in Nature of Business.  In the case of each of the Loan Parties,
engage in any line of business substantially different from the Business
conducted by the Loan Parties and their Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

 

7.09.  Transactions with Affiliates.

 

(a)                   Enter into, renew, extend or be a party to any transaction
of any kind with any Affiliate of any Loan Party,  whether or not in the
ordinary course of business, other than (i) as set forth on Schedule 7.09,
(ii) Restricted Payments permitted under Section 7.06, (iii) the payment of
compensation and benefits and the providing of indemnification to officers and
directors in the ordinary course of business and consistent with past practices,
(iv) sales of Securitization Assets to a Receivables Financing Subsidiary in a
Permitted Securitization Facility, or (v) on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate,

 

137

--------------------------------------------------------------------------------


 

provided, that, the foregoing restriction shall not apply to a transaction
between or among the Loan Parties.

 

(b)                   The foregoing restriction shall not restrict (i) a
transaction between or among the Loan Parties, (ii) advances for commissions,
travel and other similar purposes in the ordinary course of business to
directors, officers and employees, (iii) any employment or compensation
arrangement or agreement, employee benefit plan or arrangement, severance or
retention agreement, plan or arrangement, officer or director indemnification
agreement or any similar arrangement or other compensation arrangement entered
into by the Lead Borrower or any of its Subsidiaries in the ordinary course of
business and payments, issuance of securities or awards pursuant thereto, and
including the grant of stock options, restricted stock, stock appreciation
rights, phantom stock awards or similar rights to employees and directors in
each case approved by the Board of Directors of the Lead Borrower or such
Subsidiary, and (iv) the payment of reasonable fees and out-of-pocket costs to
directors of the Lead Borrower or any of its Subsidiaries.

 

7.10.  Burdensome Agreements.  Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document or any Term
Loan Documents) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments or other distributions to any Loan Party or to otherwise
transfer property to or invest in a Loan Party, (ii) of any Subsidiary (other
than an Excluded Subsidiary) to Guarantee the Obligations, (iii) of any
Subsidiary (other than an Excluded Subsidiary) to make or repay loans to a Loan
Party, or (iv) of the Loan Parties or any Subsidiary (other than an Excluded
Subsidiary) to create, incur, assume or suffer to exist Liens on property of
such Person in favor of the Administrative Agent; provided, that, this clause
(iv) shall not prohibit any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under clauses (c) or (f) of the definition of
Permitted Indebtedness solely to the extent any such negative pledge relates to
the property financed by or securing such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

 

7.11.  Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
(a) to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose; or
(b) for purposes other than those permitted under this Agreement.

 

7.12.  Amendment of Material Documents.  Amend, modify, consent to or waive any
of a Loan Party’s rights under or any provision of (a) its Organization
Documents, the Acquisition Agreement or any document related to the Acquisition
Agreement (including the Escrow Agreement and the transition services agreements
referred to in the Acquisition Agreement), in each case in a manner materially
adverse to the Credit Parties or (b) the SVU Indenture, the SVU 2016 Notes, the
ASC Guarantee or any other Material Indebtedness, in each case in a manner that
would be materially adverse to the Credit Parties (including, in the case of the
SVU Indenture, the SVU 2016 Notes and the ASC Guarantee, changing the obligors
with respect to such Material Indebtedness except as required by the terms
thereof as in effect on the Closing Date) or to the extent that such amendment,
modification or waiver has or would reasonably be expected to have a Material
Adverse Effect.

 

7.13.  Fiscal Year.  Change the Fiscal Year of any Loan Party, or the accounting
policies or reporting practices of the Loan Parties, except as required by GAAP.

 

7.14.  Deposit Accounts.  Open new DDAs (other than an Excluded DDA), Blocked
Accounts or Master Concentration Accounts unless, upon the request of
Administrative Agent, the Loan Parties shall have delivered to the
Administrative Agent appropriate DDA Notifications or Blocked Account

 

138

--------------------------------------------------------------------------------


 

Agreements consistent with the provisions of Section 6.13 and otherwise
reasonably satisfactory to the Administrative Agent.

 

7.15.  Minimum Fixed Charge Coverage Ratio.  At any time that a Covenant
Compliance Event exists, permit the Consolidated Fixed Charge Coverage Ratio of
Lead Borrower and its Restricted Subsidiaries determined for the applicable
Measurement Period as of the end of the most recently ended Fiscal Period for
which Administrative Agent has received financial statements to be less than
1.00 to 1.00.

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01.  Events of Default.  Any of the following shall constitute an Event of
Default:

 

(a)                   Non-Payment.  Any Loan Party or any Restricted Subsidiary
fails to pay when and as required to be paid herein, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise, (i) any amount of principal of any Loan or any LC Obligation, or
deposit any funds as Cash Collateral in respect of LC Obligations, or (ii) any
interest on any Loan or on any LC Obligation, or any fee due hereunder, within
three (3) Business Days of the due date, or (iii) any other amount payable
hereunder or under any other Loan Document, within three (3) Business Days of
the due date; or

 

(b)                   Specific Covenants.  Any Loan Party or any Restricted
Subsidiary fails to perform or observe any term, covenant or agreement contained
in any of Section 6.01, 6.02(a)(i), (ii), (iv), and (viii), 6.03, 6.05, 6.07,
6.10, 6.11, 6.12, 6.13 or 6.14 or Article VII (excluding Section 7.10) of this
Agreement or Sections 4.9 of the Security Agreement or Sections 5(a), 5(c) (as
to the first sentence thereof), 6 and 7 of the Mortgages; or

 

(c)                    Other Defaults.  Any Loan Party or any Restricted
Subsidiary fails to perform or observe any term, covenant or agreement (not
specified in Sections 8.01(a) or 8.01(b) above) contained in this Agreement or
any other Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the date written notice thereof shall have
been given to the Lead Borrower by the Administrative Agent or any Lender;
provided, that, in the event the Lead Borrower fails to notify the
Administrative Agent in accordance with the terms of Section 6.03(a) within
three (3) Business Days after the occurrence of its failure to perform or
observe such term, covenant or agreement as provided therein, an Event of
Default will occur as a result of the failure to perform or observe such term,
covenant or agreement on the date thirty (30) days after the earlier of (i) the
date of the event or occurrence which is the basis for such Event of Default or
(ii) the date written notice thereof shall have been given to the Lead Borrower
by the Administrative Agent or any Lender; or

 

(d)                   Representations and Warranties.  Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Loan Party or any other Restricted Subsidiary herein, in any other Loan
Document, or in any document, report, certificate, financial statement or other
instrument delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made, except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified by materiality or “Material Adverse Effect” (or words of
similar import); or

 

(e)                    Cross-Default.  (i) Any Loan Party or any Restricted
Subsidiary thereof (A) fails to make any payment when due (regardless of amount
and whether by scheduled maturity, required

 

139

--------------------------------------------------------------------------------


 

prepayment, acceleration, demand, or otherwise) in respect of any Material
Indebtedness (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement), or (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with or without the
giving of notice, lapse of time or both, such Indebtedness to be demanded,
accelerated or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be demanded
or in the case of any Permitted Securitization Facility that is greater than
$50,000,000, to terminate such facility, or cease purchasing any Accounts or
cause any Loan Party to cease being a servicer or acting in any similar capacity
thereunder; (ii)  there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as defined in such Swap Contract) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as defined in such Swap
Contract) and, in either event, the Swap Termination Value owed by the Loan
Party or such Subsidiary as a result thereof is greater than $50,000,000;
(iii) (A) any party to the Escrow Agreement fails to pay any amount due to the
Lead Borrower thereunder, to deposit any amount required to be deposited
thereunder, or follow the terms of the Escrow Agreement with respect to any
dispute by Lead Borrower thereunder, (B) the Escrow Agent (as defined in the
Escrow Agreement) fails to comply with its obligations not to enter into any
control agreement or any other agreement with any other Person relating to the
securities accounts established pursuant to the Escrow Agreement, (C) ASC fails
to comply with its obligations not to grant any Lien on its rights under the
Escrow Agreement or on any funds deposited pursuant thereto except as
contemplated by the Escrow Agreement or (D) the Escrow Agent (as defined in the
Escrow Agreement) disburses funds deposited pursuant to the Escrow Agreement
other than in accordance with the terms thereof, and in each case with respect
to this clause (iii) such failure continues for forty-five (45) days (after the
Lead Borrower obtains knowledge thereof other than in the case of any such
failure on the part of the Lead Borrower); (iv) the Lead Borrower fails to
observe or perform any agreement or condition contained in the ASC Guarantee, or
any other event occurs, the effect of which default or other event is to cause
the ASC Guarantee to be in default, and such failure continues for forty-five
(45) days;  (v) the Lead Borrower fails to observe or perform its obligations
under any Guarantee of NAI Workers’ Compensation Liabilities, and such failure
continues for forty-five (45) days; or

 

(f)                     Insolvency Proceedings, Etc.  Any Loan Party or any
Subsidiary (other than an Excluded Subsidiary) (i) institutes or consents to the
institution of any voluntary or involuntary proceeding under any Debtor Relief
Law, or makes a general assignment for the benefit of creditors; or (ii) applies
for or consents to the appointment of any receiver, trustee, custodian,
sequestrator, conservator, liquidator, rehabilitator or similar officer for it
or for all or any material part of its property; or (iii) a proceeding shall be
commenced or a petition filed, without the application or consent of such
Person, seeking or requesting the appointment of any receiver, trustee,
custodian, sequestrator, conservator, liquidator, rehabilitator or similar
officer is appointed and the appointment continues undischarged, undismissed or
unstayed for sixty (60) calendar days or an order or decree approving or
ordering any of the foregoing shall be entered; or (iv) files an answer
admitting the material allegations of a petition filed against it in any
proceeding described in the foregoing clauses (i), (ii) or (iii); or (v) any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

 

140

--------------------------------------------------------------------------------


 

(g)                    Inability to Pay Debts; Attachment.  (i) Any Loan Party
or any Subsidiary (other than any Excluded Subsidiary) becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due
in the ordinary course of business, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) days after its issuance or levy (except in the case of
an attachment of  the Blocked Accounts or Master Concentration Accounts, within
five (5) days), or (iii) takes any action for the purpose of effecting the
events described in the foregoing paragraph (f) or this paragraph (g); or

 

(h)                   Judgments.  There is entered against any Loan Party or any
Subsidiary (other than an Excluded Subsidiary) (i) one or more judgments or
orders or any combination thereof for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $50,000,000 (to the
extent not covered by independent third-party insurance as to which the insurer
is rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of forty-five (45) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)                       Racketeering.  There is filed against any Loan Party
or any of its Subsidiaries by any federal or state Governmental Authority any
action, suit or proceeding under any federal or state racketeering statute
(including the Racketeer Influenced and Corrupt Organization Act of 1970), which
action, suit or proceeding: (i) is not dismissed within one hundred twenty (120)
days and (ii) would reasonably be expected to result in the confiscation or
forfeiture of any material portion of the Collateral; or

 

(j)                      ERISA.  (i) An ERISA Event occurs with respect to a
Pension Plan, Multiemployer Plan or the PBGC Agreement which, in the case of a
Pension Plan or Multiemployer Plan, has resulted or would reasonably be expected
to result in the liability of any Borrower or any Restricted Subsidiary under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC and that
has or would reasonably be expected to have a Material Adverse Effect when taken
together with all other such ERISA Events or (ii) a Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan or any installment in
connection with an underfunded Pension Plan as provided in Section 6.19, in
either case as to any such installment that is in excess of $50,000,000; or

 

(k)                   Invalidity of Loan Documents.  (i)  Any provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect (other than
in accordance with its terms) and as a result thereof, a Material Adverse Effect
occurs or would reasonably be expected to occur; or any Loan Party or any other
Person contests in any manner the validity or enforceability of any provision of
any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any provision of any Loan Document (other than as a result
of the discharge of such Loan Party in accordance with the terms of the
applicable Loan Document), or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be, or
shall be asserted by any Loan Party or any other Person not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document; or

 

141

--------------------------------------------------------------------------------


 

(l)                       Cessation of Business.  Except as otherwise expressly
permitted hereunder, any Loan Party or any Restricted Subsidiary shall take any
action to suspend the operation of its business in the ordinary course,
liquidate all or a material portion of its assets or Store locations, or employ
an agent or other third party to conduct a program of closings, liquidations or
“going-out-of-business” sales of any material portion of its business; or

 

(m)               Loss of Collateral.  There occurs any uninsured loss to any
portion of the Collateral having a value in excess of $50,000,000; or

 

(n)                   Indictment.  The indictment or institution of any legal
process or proceeding against, any Loan Party or any Restricted Subsidiary
thereof, under any federal or state criminal statute, rule, regulation, order,
or other requirement having the force of law for a felony; or

 

(o)                   Guaranty.  The termination or attempted termination of any
Facility Guaranty except as expressly permitted hereunder or under any other
Loan Document; or

 

(p)                   Credit Card Agreements.  (i) any Credit Card Issuer or
Credit Card Processor shall send notice to any Borrower that it is ceasing to
make or suspending payments to such Borrower of amounts due or to become due to
such Borrower or shall cease or suspend such payments, or shall send notice to
such Borrower that it is terminating its arrangements with Borrower or such
arrangements shall terminate as a result of any event of default under such
arrangements, which continues for more than the applicable cure period, if any,
with respect thereto, unless such Borrower shall have entered into arrangements
with another Credit Card Issuer or Credit Card Processor, as the case may be,
within sixty (60) days after the date of any such notice or (ii) any Credit Card
Issuer or Credit Card Processor withholds payment of amounts otherwise payable
to a Borrower to fund a reserve account or otherwise hold as collateral, or
shall require a Borrower to pay funds into a reserve account or for such Credit
Card Issuer or Credit Card Processor to otherwise hold as collateral, or any
Borrower shall provide a letter of credit, guarantee, indemnity or similar
instrument to or in favor of such Credit Card Issuer or Credit Card Processors
such that in the aggregate all of such funds in the reserve account, other than
amounts held as collateral and the amount of such letters of credit, guarantees,
indemnities or similar instruments shall exceed an amount equal to or exceeding
ten percent (10%) of the Credit Card Receivables processed by such Credit Card
Issuer or Credit Card Processor in the immediately preceding Fiscal Year; or

 

(q)                   Material Adverse Effect.  There occurs any Material
Adverse Effect; or

 

(r)                      Subordination; Intercreditor Agreement.  (i)  The
subordination provisions of the documents evidencing or governing any
Subordinated Indebtedness, or provisions of the Term Loan Intercreditor
Agreement (or any other intercreditor agreement entered into by Administrative
Agent after the date hereof), any such provisions being referred to as the
“Intercreditor Provisions”, shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Indebtedness as a result of any act or omission of any
Loan Party or any Restricted Subsidiary; or (ii) any Loan Party or any
Restricted Subsidiary shall, directly or indirectly, disavow or contest in any
manner (A) the effectiveness, validity or enforceability of any of the
Intercreditor Provisions, (B) that the Intercreditor Provisions exist for the
benefit of the Credit Parties, or (C) in the case of Subordinated Indebtedness,
that all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party or any Restricted Subsidiary, shall be subject to any of the
Intercreditor Provisions; or

 

(s)                     Maturity of Term Loan Facility.  The maturity of the
Term Loan Facility prior to its originally scheduled maturity date (as a result
of the failure of any Borrower or any Restricted Subsidiary

 

142

--------------------------------------------------------------------------------


 

to obtain refinancing or otherwise as a result of any act or omission of any
Borrower or any Restricted Subsidiary after the Closing Date).

 

8.02.  Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:

 

(a)                   declare the Commitments of each Lender to make Loans and
any obligation of each LC Issuer to make LC Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;

 

(b)                   declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Loan Parties;

 

(c)                    require that the Loan Parties Cash Collateralize the LC
Obligations; and

 

(d)                   whether or not the maturity of the Obligations shall have
been accelerated pursuant hereto, proceed to protect, enforce and exercise all
rights and remedies of the Credit Parties under this Agreement, any of the other
Loan Documents or applicable Law, including, but not limited to, by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

 

provided, that, upon the entry of an order for relief (or similar order) with
respect to any Loan Party under any Debtor Relief Laws, the obligation of each
Lender to make Loans and any obligation of each LC Issuer to make LC Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Loan Parties to
Cash Collateralize the LC Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

8.03.  Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the Term Loan
Intercreditor Agreement, be applied by the Administrative Agent in the following
order:

 

first, to payment of that portion of the Obligations (excluding the Bank Product
Obligations and Commercial LC Facility Obligations) constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent, in its capacity as such;

 

143

--------------------------------------------------------------------------------


 

second, to payment of that portion of the Obligations (excluding the Bank
Product Obligations and Commercial LC Facility Obligations) constituting
indemnities, Credit Party Expenses, and other amounts (other than principal,
interest and fees) payable to the Lenders and the LC Issuers (including fees,
charges and disbursements of counsel to the respective Lenders and LC Issuers),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

third, to the extent not previously reimbursed by the Lenders, to payment to the
Administrative Agent of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances;

 

fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

 

fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Loans and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and the LC Issuers
in proportion to the respective amounts described in this clause Fifth payable
to them;

 

sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

 

seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans and Unpaid Drawings, ratably among the Lenders
and the LC Issuers in proportion to the respective amounts described in this
clause Seventh held by them;

 

eighth, to (i) the Administrative Agent for the account of the LC Issuers, to
Cash Collateralize that portion of LC Obligations comprised of the aggregate
undrawn amount of Letters of Credit and (ii) the applicable Lender (or its
Affiliate, as the case may be) to cash collateralize the aggregate undrawn
amount of letters of credit under a Commercial LC Facility, ratably among the
Credit Parties and the Lender (or its Affiliate) providing the Commercial LC
Facility in proportion to the respective amounts described in this clause Eighth
held by them;

 

ninth, to payment of all other Obligations (including, without limitation, the
cash collateralization of asserted but unliquidated indemnification obligations
as provided in Section 10.04(b), but excluding any Bank Product Obligations),
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Ninth held by them

 

tenth, to payment of that portion of the Bank Product Obligations arising from
Cash Management Services to the extent secured under the Security Documents,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Tenth held by them;

 

eleventh, to payment of all other Bank Product Obligations to the extent secured
under the Security Documents, ratably among the Credit Parties in proportion to
the respective amounts described in this clause Eleventh held by them;

 

last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

144

--------------------------------------------------------------------------------


 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

9.01.  Appointment and Authority.

 

(a)                   Each of the Lenders and the LC Issuers hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents, and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the LC Issuers, and no Loan Party or any Subsidiary thereof shall have rights as
a third party beneficiary of any of such provisions.

 

(b)                   Each of the Lenders (in its capacities as a Lender) and
the LC Issuers hereby irrevocably appoints Wells Fargo as Administrative Agent
and authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “administrative agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c)), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents, as if set forth in full herein with respect thereto.

 

(c)                    Each Lender and LC Issuer authorizes and directs the
Administrative Agent to enter into this Agreement and the other Loan Documents
to which it is a party, including the Term Loan Intercreditor Agreement.  Each
Lender agrees that any action taken by the Administrative Agent, Required
Lenders or Supermajority Lenders in accordance with the terms of this Agreement
or the other Loan Documents and the exercise by the Administrative Agent,
Required Lenders or Supermajority Lenders of their respective powers set forth
herein or therein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

(d)                   The Lenders, LC Issuers and any other holder of any
Obligations acknowledge that the Term Loan Debt is secured by Liens on the
Collateral and that the exercise of certain of the rights and remedies of
Administrative Agent under the Loan Documents may be subject to the provisions
of the Term Loan Intercreditor Agreement.  Each Lender and LC Issuer irrevocably
(i) consents to the subordination of Liens provided for under the Term Loan
Intercreditor Agreement and the other terms and conditions therein,
(ii) authorizes and directs the Administrative Agent to execute and deliver the
Term Loan Intercreditor Agreement and any documents relating thereto, in each
case, on behalf of such Lender or such LC Issuer and to take all actions (and
execute all documents) required (or deemed advisable) by it in accordance with
the terms of the Term Loan Intercreditor Agreement, in each case, and without
any further consent, authorization or other action by such Lender or LC Issuer,
(iii) agrees that, upon the execution and delivery thereof, such Lender and LC
Issuer will be bound by the provisions of

 

145

--------------------------------------------------------------------------------


 

the Term Loan Intercreditor Agreement as if it were a signatory thereto and will
take no actions contrary to the provisions of the Term Loan Intercreditor
Agreement, (iv) agrees that no Lender or LC Issuer shall have any right of
action whatsoever against the Administrative Agent as a result of any action
taken by Administrative Agent pursuant to this Section or in accordance with the
terms of the Term Loan Intercreditor Agreement and (v) acknowledges (or is
deemed to acknowledge) that a copy of the Term Loan Intercreditor Agreement has
been delivered, or made available, to such Lender and LC Issuer.  Each Lender
and LC Issuer hereby further irrevocably authorizes and directs the
Administrative Agent to enter into such amendments, supplements or other
modifications to the Term Loan Intercreditor Agreement as are approved by
Administrative Agent and the Required Lenders, provided, that, Administrative
Agent may execute and deliver such amendments, supplements and modifications
thereto as are contemplated by  the Term Loan Intercreditor Agreement in
connection with any extension, renewal, refinancing or replacement of this
Agreement or any refinancing of the Obligations, in each case, on behalf of such
Lender and LC Issuer and without any further consent, authorization or other
action by any Lender or LC Issuer.  The Administrative Agent shall have the
benefit of the provisions of Section 9 with respect to all actions taken by it
pursuant to this Section or in accordance with the terms of the Term Loan
Intercreditor Agreement to the full extent thereof.

 

9.02.  Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though they were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder, in each case in its individual
capacity.  Each such Person and its Affiliates may accept deposits from, lend
money to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Loan Parties or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

 

9.03.  Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                   shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

(b)                   shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided, that,
the Administrative Agent shall not be required to take any action that, in its
respective opinion or the opinion of its counsel, may expose the Administrative
Agent to liability or that is contrary to any Loan Document or applicable law;
and

 

(c)                    shall not, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to any Loan Parties or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or

 

146

--------------------------------------------------------------------------------


 

willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

 

The Administrative Agent shall not be deemed to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Loan Parties, a Lender or LC Issuer.  Upon the occurrence of an
Event of Default, the Administrative Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Applicable Lenders.  Unless and until the Administrative Agent shall have
received such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to any such Default or Event of Default as it shall deem advisable in the best
interest of the Credit Parties.  In no event shall the Administrative Agent be
required to comply with any such directions to the extent that the
Administrative Agent believes that its compliance with such directions would be
unlawful.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04.  Reliance by Administrative Agent.  Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. 
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
LC Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or LC Issuer unless the Administrative Agent shall
have received written notice to the contrary from such Lender or LC Issuer prior
to the making of such Loan or the issuance of such Letter of Credit. 
Administrative Agent may consult with legal counsel (who may be counsel for any
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05.  Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent, and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent, and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.

 

9.06.  Resignation of Administrative Agent.  Administrative Agent may at any
time give written notice of its resignation to the Lenders and the Lead
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall appoint a successor from among the Lenders, with the approval of

 

147

--------------------------------------------------------------------------------


 

the Lead Borrower, which approval shall not be unreasonably withheld or delayed,
provided, that, no such approval shall be required at any time a Default or
Event of Default exists or has occurred and is continuing.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the LC Issuers, appoint a successor Administrative
Agent that is an Eligible Assignee or an Affiliate of an Eligible Assignee,
after consultation with the Lead Borrower; provided, that, if the Administrative
Agent shall notify the Lead Borrower and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders or the LC Issuers under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and LC Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Lead Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent
hereunder.

 

Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swing Line Lender and the
resignation of Wells Fargo as LC Issuer.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring LC Issuer and Swing Line Lender, (b) the retiring LC Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
LC Issuer shall issue letters of credit in substitution for the Letters of
Credit issued by the retiring LC Issuer, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring LC Issuer to
effectively assume the obligations of the retiring LC Issuer with respect to
such Letters of Credit.

 

9.07.  Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
LC Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent, or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
LC Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent, or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.  Except as
provided in Section 9.12, the Administrative Agent shall not have any duty or
responsibility to provide any Credit Party with any other credit or other
information concerning the affairs, financial condition or business of any Loan
Party that may come into the possession of the Administrative Agent.

 

148

--------------------------------------------------------------------------------


 

9.08.  No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Bookrunners, Initial Lead Arrangers, Lead Arrangers, Co-Syndication
Agents or Co-Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, an LC Issuer or the Swing Line Lender hereunder.

 

9.09.  Administrative Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or LC Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                   to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, LC Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the LC Issuers, the Administrative Agent and the other Credit Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the LC Issuers, the Administrative Agent, such
Credit Parties and their respective agents and counsel and all other amounts due
the Lenders, the LC Issuers, the Administrative Agent and such Credit Parties
under Sections 2.03(i) and 2.03(j) as applicable, 2.09 and 10.04) allowed in
such judicial proceeding; and

 

(b)                   to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and LC Issuer to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the LC Issuers, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or LC Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or LC Issuer in any such proceeding.

 

9.10.  Collateral and Guaranty Matters.

 

(a)                   The Credit Parties irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(i)                       to release any Lien on any property granted to or held
by the Administrative Agent under any Loan Document (A) upon termination of the
Aggregate Commitments and payment in full of the Obligations, (B) constituting
property being sold or otherwise Disposed of if the Lead Borrower certifies to
Administrative Agent that the sale or other Disposition is a Permitted
Disposition (and Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (C) constituting property in which any
Loan Party did not own an interest at the time the security interest, mortgage
or lien was granted or at any time thereafter, or (D) having a value in the
aggregate in any twelve (12) month period of less than $50,000,000, and to the
extent Administrative Agent may release its

 

149

--------------------------------------------------------------------------------


 

Lien upon any such Collateral pursuant to the sale or other Disposition thereof,
such sale or other Disposition shall be deemed consented to by Lenders, (E) if
required or permitted under the terms of any of the other Loan Documents,
including the Term Loan Intercreditor Agreement or any other intercreditor
agreement, or (F) subject to Section 10.01(h), if the release is approved,
authorized or ratified in writing by the Required Lenders.

 

(ii)                    to release or subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by clause (i) of the
definition of Permitted Encumbrances; and

 

(iii)                 to release any Guarantor from its obligations under the
Facility Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

 

(b)                   In addition to the foregoing, in the event that Term Loan
Agent shall release its Lien on any of the Term Loan Priority Collateral at any
time in exchange for other Term Loan Priority Collateral in accordance with the
terms of the Term Loan Agreement (other than as result of payment in full of all
obligations under the Term Loan Agreement), the Credit Parties irrevocably
authorize and direct the Administrative Agent to release its Lien on such Term
Loan Priority Collateral subject to the receipt by Administrative Agent of a
certificate duly executed and delivered by the Lead Borrower that the release of
the Lien of Term Loan Agent on such Term Loan Priority Collateral in such
circumstances is in accordance with the terms of the Term Loan Agreement and
Administrative Agent may rely conclusively on any such certificate, without
further inquiry.  In addition, the Credit Parties irrevocably authorize and
direct the Administrative Agent to release its Lien on Term Loan Priority
Collateral in accordance with the terms and conditions of Schedule 6.17 hereof.

 

(c)                    Upon request by the Administrative Agent at any time, the
Applicable Lenders will confirm in writing the Administrative Agent’s authority
to release or subordinate its interest in particular types or items of property,
or to release any Guarantor from its obligations under the Facility Guaranty
pursuant to this Section 9.10.  In each case as specified in this Section 9.10,
the Administrative Agent will, at the Loan Parties’ expense, execute and deliver
to the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

 

9.11.  Notice of Transfer.  The Administrative Agent may deem and treat a Lender
party to this Agreement as the owner of such Lender’s portion of the Obligations
for all purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.

 

9.12.  Reports and Financial Statements.  By signing this Agreement, each
Lender:

 

(a)                   agrees to furnish the Administrative Agent (at such
frequency as the Administrative Agent may reasonably request) with a summary of
all Bank Product Obligations due or to become due to such Lender. In connection
with any distributions to be made hereunder, the Administrative Agent shall be
entitled to assume that no amounts are due to any Lender on account of Bank
Product Obligations unless the Administrative Agent has received written notice
thereof from such Lender;

 

(b)                   is deemed to have requested that the Administrative Agent
furnish such Lender, promptly after they become available, copies of all
financial statements required to be delivered by the

 

150

--------------------------------------------------------------------------------


 

Lead Borrower hereunder and all field examinations and appraisals of the
Collateral received by the Administrative Agent (collectively, the “Reports”);

 

(c)                    expressly agrees and acknowledges that the Administrative
Agent makes no representation or warranty as to the accuracy of the Reports, and
shall not be liable for any information contained in any Report;

 

(d)                   expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Administrative Agent or any other
party performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

(e)                    agrees to keep all Reports confidential in accordance
with the provisions of Section 10.07 hereof; and

 

(f)                     without limiting the generality of any other
indemnification provision contained in this Agreement, agrees: (i) to hold the
Administrative Agent and any such other Lender preparing a Report harmless from
any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any Credit
Extensions that the indemnifying Lender has made or may make to the Borrowers,
or the indemnifying Lender’s participation in, or the indemnifying Lender’s
purchase of, a Loan or Loans; and (ii) to pay and protect, and indemnify,
defend, and hold the Administrative Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Administrative Agent and any such other Lender preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.

 

9.13.  Agency for Perfection.  Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Administrative
Agent and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable Law of the United States can be perfected only by
possession.  Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

 

9.14.  Indemnification.  The Lenders hereby agree to indemnify the
Administrative Agent, the LC Issuers and any Related Party, as the case may be
(to the extent not reimbursed by the Loan Parties and without limiting the
obligations of Loan Parties hereunder), ratably according to their Applicable
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent, any LC Issuer or any Related Party in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted to be taken by the Administrative Agent, the LC
Issuer or any Related Party in connection therewith; provided, that, no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s, any LC Issuer’s or any Related
Party’s, as applicable, gross negligence or willful misconduct as determined by
a final and nonappealable judgment of a court of competent jurisdiction.

 

9.15.  Relation among Lenders.  The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Administrative Agent) authorized to
act for, any other Lender.

 

151

--------------------------------------------------------------------------------


 

9.16.  Defaulting Lender.

 

(a)                   If for any reason any Lender shall become a Defaulting
Lender or shall fail or refuse to abide by its obligations under this Agreement,
including, without limitation, its obligation to make available to
Administrative Agent its Applicable Percentage of any Loans, expenses or setoff
or purchase its Applicable Percentage of a participation interest in the Swing
Line Loans or Letter of Credit Exposure and such failure is not cured within one
(1) Business Day after receipt from the Administrative Agent of written notice
thereof, then, in addition to the rights and remedies that may be available to
the other Credit Parties, the Loan Parties or any other party at law or in
equity, and not at limitation thereof, (i) such Defaulting Lender’s right to
participate in the administration of, or decision-making rights related to, the
Obligations, this Agreement or the other Loan Documents shall be suspended
during the pendency of such failure or refusal, provided, that, (A) the
Commitment of a Defaulting Lender may not be increased, (B) the Loans of a
Defaulting Lender may not be reduced or forgiven and (C) the interest applicable
to Obligations owing to a Defaulting Lender may not be reduced in such a manner
that by its terms affects such Defaulting Lender more adversely than
Non-Defaulting Lenders, in each case of clauses (A), (B) and (C) without the
consent of such Defaulting Lender and (ii) the Administrative Agent shall be
authorized, and shall have the right to, use any and all payments due to a
Defaulting Lender from the Loan Parties, whether on account of outstanding
Loans, interest, fees or otherwise, to the remaining Non-Defaulting Lenders for
application to, and reduction of, their proportionate shares of all outstanding
Obligations until, as a result of application of such payments the Lenders’
respective Applicable Percentages of all outstanding Obligations shall have
returned to those in effect immediately prior to such delinquency and without
giving effect to the nonpayment causing such delinquency, and (iii) at the
option of the Administrative Agent, any amount payable to such Defaulting Lender
hereunder (whether on account of principal, interest, fees or otherwise) may, in
lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Committed Loan or existing or future
participating interest in any Swing Line Loan or Letter of Credit.

 

(b)                   The Non-Defaulting Lenders shall also have the right, but
not the obligation, in their respective, sole and absolute discretion, to cause
the termination and assignment, without any further action by the Defaulting
Lender for no cash consideration (pro rata, based on the respective Commitments
of those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans.  Upon any such purchase of the Applicable
Percentage of any Defaulting Lender, the Defaulting Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of purchase, and the Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance.  If the
Defaulting Lender fails for any reason to promptly execute and deliver any
Assignment and Acceptance or other agreement in connection with the purchase or
termination of its interests, Administrative Agent is irrevocably authorized, at
its option, but shall not be required to, execute and deliver such Assignment
and Acceptance or other agreement in the name or and on behalf of the Defaulting
Lender and regardless of whether Administrative Agent executes and delivers such
Assignment and Acceptance or other agreement, the Defaulting Lender shall be
deemed to have executed and delivered such Assignment and Acceptance or other
agreement.

 

(c)                    Each Defaulting Lender shall indemnify the Administrative
Agent and each Non-Defaulting Lender from and against any and all loss, damage
or expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by the Administrative Agent or by any Non-Defaulting Lender, on account
of a Defaulting Lender’s failure to timely fund its Applicable Percentage of a
Loan or to otherwise perform its obligations under the Loan Documents.

 

152

--------------------------------------------------------------------------------


 

(d)                   If any Swing Line Loans or Letters of Credit are
outstanding at the time a Lender becomes a Defaulting Lender then:

 

(i)                       all or any part of the interests of such Defaulting
Lender in Swing Line Loans and Letter of Credit Exposure of such Defaulting
Lender shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent (A) the sum of
the aggregate Outstanding Amount of the Committed Loans and Letter of Credit
Exposure of all Non-Defaulting Lenders, plus such Defaulting Lender’s interest
in such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans and Letter of Credit Exposure does not exceed the total of all
Non-Defaulting Lenders’ Commitments and (B) the conditions set forth in
Section 4.02 hereof are satisfied at the time of any such reallocation (and,
unless Borrowers shall have otherwise notified Administrative Agent at such
time, Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time);

 

(ii)                    if the reallocation described in clause (i) above
cannot, or can only partially, be effected, the Borrowers shall within three
(3) Business Days following notice by the Administrative Agent (A) first, prepay
such Outstanding Amount of Swing Line Loans in an amount equal to the amount by
which the sum of the aggregate Outstanding Amount of the Committed Loans and
Letter of Credit Exposure of all Non-Defaulting Lenders exceed the total of all
Non-Defaulting Lenders’ Commitments and (B) second, Cash Collateralize, for the
benefit of each applicable LC Issuer, the Borrowers’ obligations corresponding
to such Defaulting Lender’s Letter of Credit Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.03(g) for so long as such Letter of Credit
Exposure is outstanding;

 

(iii)                 if the Borrowers Cash Collateralize any portion of such
Defaulting Lender’s Letter of Credit Exposure pursuant to clause (ii) above, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.03(i) with respect to such Defaulting Lender’s Letter of
Credit Exposure during the period such Defaulting Lender’s Letter of Credit
Exposure is Cash Collateralized;

 

(iv)                if the Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.09(a) and Section 2.03(i) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                   if all or any portion of such Defaulting Lender’s Letter
of Credit Exposure is neither reallocated nor Cash Collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any LC Issuer or any Lender hereunder, all Letter of Credit Fees payable under
Section 2.03(i) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to the LC Issuer until such Letter of Credit Exposure
is reallocated and/or Cash Collateralized;

 

(vi)                so long as such Lender is a Defaulting Lender, an LC Issuer
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be one hundred percent (100%)
covered by the Commitments of the Non-Defaulting Lenders and/or cash collateral
has been provided by the Borrowers in accordance with Section 9.16(d) or
Section 2.03(g), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 9.16(d)(i) (and such Defaulting Lender shall not
participate therein); and

 

(vii)             so long as such Lender is a Defaulting Lender, the Swing Line
Lender shall not be required to make any Swing Line Loan, unless it is satisfied
that the related exposure will be one hundred percent (100%) covered by the
Commitments of the Non-Defaulting Lenders, and participating interests

 

153

--------------------------------------------------------------------------------


 

in any new Swing Line Loans shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 9.16(d)(i) (and such Defaulting Lender shall not
participate therein);

 

(e)                    In the event that each of the Administrative Agent, the
Lead Borrower, each LC Issuer and each Swing Line Lender agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the interests of the Lenders in the Swing Line
Loans and the Letter of Credit Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swing Line Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage, whereupon such Lender will cease to
be a Defaulting Lender; provided, that, (i) no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender, (ii) except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender and (iii) to the extent that the Letter of Credit Exposure was Cash
Collateralized pursuant to clause (d)(ii) above while such Lender was a
Defaulting Lender, and after giving effect to such Lender ceasing to be a
Defaulting Lender, the Letter of Credit Exposure is covered by the Commitments,
such Cash Collateral shall be released to the Lead Borrower.

 

9.17.  Secured Bank Product Obligations; Commercial LC Facility Obligations.

 

(a)                   Except as otherwise expressly set forth herein or in any
other Loan Documents, no Lender or any Affiliate of a Lender that is owed any
Bank Product Obligations, obligations under any Cash Management Services or
Commercial LC Facility Obligations shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender or an LC
Issuer and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations, obligations under Cash Management Services or Commercial LC
Facility Obligations.  Each Lender or Affiliate of Lender providing Bank
Products, Cash Management Services or a Commercial LC Facility will provide
written notice of the Bank Product Obligations, the obligations under such Cash
Management Services or Commercial LC Facility, as the case may be, to
Administrative Agent, together with such supporting documentation with respect
thereto as the Administrative Agent may request, including the amounts owing in
respect thereof.  Each Lender that is owed any Bank Product Obligations,
obligations under Cash Management Services or Commercial LC Facility Obligations
(or whose Affiliate is owed any thereof) will from time to time, promptly upon
the request of Administrative Agent, provide a summary of all Bank Product
Obligations, obligations under Cash Management Services or Commercial LC
Facility Obligations, as the case may be, owing to it or its Affiliates.  
Borrowers and each Lender or Affiliate of Lender at any time providing Bank
Products, Cash Management Services or a Commercial LC Facility authorizes and
consents to the disclosure of any information concerning such Bank Products,
Cash Management Services or Commercial LC Facility to any other Lender at any
time and from time to time, provided, that, in no event shall such disclosure be
deemed a representation or warranty by Administrative Agent of the accuracy or
completeness of such information.

 

(b)                   Each Lender hereby agrees that the benefit of the
provisions of the Loan Documents directly relating to the Collateral or any Lien
granted thereunder shall extend to and be available to any Person that is a
Lender at the time that it establishes a Bank Product, Cash Management Service
or Commercial LC Facility and thereafter ceases to be a Lender so long as, by
accepting such benefits, such

 

154

--------------------------------------------------------------------------------


 

Person agrees, as among Administrative Agent and all other Credit Parties, that
such Person is bound by (and, if requested by Administrative Agent, shall
confirm such agreement in a writing in form and substance reasonably acceptable
to Administrative Agent) this Article IX and Sections 3.01, 10.04, 10.07, 10.08,
10.16 and the Term Loan Intercreditor Agreement, and the decisions and actions
of Administrative Agent, or the Required Lenders (or, where expressly required
by the terms of this Agreement, a greater proportion of the Lenders or other
parties hereto as required herein) to the same extent a Lender is bound;
provided, that, notwithstanding the foregoing in this clause (b), (i) such
Person shall be bound by Section 10.04 only to the extent of liabilities,
reimbursement obligations, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements with respect to or otherwise
relating to the Liens and Collateral held for the benefit of such Person, in
which case the obligations of such Person thereunder shall not be limited by any
concept of pro rata share or similar concept, (ii) each of Administrative Agent,
the Lenders and the LC Issuers party hereto shall be entitled to act in its sole
discretion, without regard to the interest of such Person, regardless of whether
any Obligation to such Person thereafter remains outstanding, is deprived of the
benefit of the Collateral, becomes unsecured or is otherwise affected or put in
jeopardy thereby, and without any duty or liability to such Person or any such
Obligation and (iii) such Person shall not have any right to be notified of,
consent to, direct, require or be heard with respect to, any action taken or
omitted in respect of the Collateral or under any Loan Document.

 

9.18.  Co-Syndication Agents; Co-Documentation Agents and Joint Lead Arrangers. 
Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, no Person who is or becomes a Co-Syndication Agent or a
Co-Documentation Agent nor a Primary Lead Arranger, or a Lead Arranger shall
have any powers, rights, duties, responsibilities or liabilities with respect to
this Agreement and the other Loan Documents.

 

ARTICLE X

MISCELLANEOUS

 

10.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that, no such amendment, waiver or consent
shall:

 

(a)                   extend or, increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of each Lender directly affect thereby;

 

(b)                   postpone any date fixed by this Agreement or any other
Loan Document for any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written consent of such
Lender entitled to such payment hereunder or under such other Loan Document;

 

(c)                    reduce the principal of, or the rate of interest
specified herein on, any Loan, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, that, only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

 

155

--------------------------------------------------------------------------------


 

(d)                   change the order of application of funds provided in
Section 8.03 hereof or Section 8.7 of the Security Agreement without the consent
of each Lender directly affected thereby;

 

(e)                    change Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;

 

(f)                     change any provision of this Section or the definition
of “Required Lenders”, “Supermajority Lenders”, or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender;

 

(g)                    permit any Loan Party to assign its rights under the Loan
Documents, without the written consent of each Lender;

 

(h)                   except as expressly permitted hereunder or under any other
Loan Document, release, or limit the liability of, any Loan Party, without the
written consent of each Lender;

 

(i)                       release all or substantially all of the Collateral
from the Liens of the Security Documents, without the written consent of each
Lender;

 

(j)                      increase the percentages applied to eligible assets in
the definition of the Borrowing Base, without the consent of each Lender;

 

(k)                   subject to clause (j) above, change the definition of the
term “Borrowing Base” or any component definition thereof if as a result thereof
the amounts available to be borrowed by the Borrowers would be increased,
without the written consent of Supermajority Lenders, provided, that, the
foregoing shall not limit the discretion of the Administrative Agent to change,
establish or eliminate any Reserves; and

 

(l)                       except as expressly permitted herein or in any other
Loan Document, subordinate the Obligations hereunder or the Liens granted
hereunder or under the other Loan Documents, to any other Indebtedness or Lien,
as the case may be without the written consent of each Lender;

 

and, provided, that, (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable LC Issuer in addition to the Lenders
required above, affect the rights or duties of such LC Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter

 

156

--------------------------------------------------------------------------------


 

hereunder or under any of the other Loan Documents, including as to any matter
relating to the Collateral or the release of Collateral or any Loan Party.

 

If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender or of all Lenders directly affected thereby,
and that has been approved by the Required Lenders, the Lead Borrower may
replace such Non-Consenting Lender in accordance with Section 10.13; provided,
that, such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Lead Borrower to be made pursuant to this
paragraph).

 

10.02.  Notices; Effectiveness; Electronic Communications.

 

(a)                   Notices Generally.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)                       if to the Loan Parties, the Administrative Agent, the
LC Issuers or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                    if to any other Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

 

(b)                   Electronic Communications.  Notices and other
communications to the Lenders and the LC Issuers hereunder may be delivered or
furnished by electronic communication (including e mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided,
that, the foregoing shall not apply to notices to any Lender or LC Issuer
pursuant to Article II if such Lender or LC Issuer, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that, approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and provided further that if the sender
receives an “out-of-office” reply e-mail, that notice or other communication
shall be deemed

 

157

--------------------------------------------------------------------------------


 

received upon the sender’s compliance with the instructions in such
“out-of-office” reply e-mail regarding notification to any other person in the
intended recipient’s absence, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                    The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of their
Related Parties (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender, any LC Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Loan Parties’ or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, that, in no event shall any Agent Party have any liability to any Loan
Party, any Lender, any LC Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)                   Change of Address, Etc.  Each of the Loan Parties, the
Administrative Agent, the LC Issuers and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Lead Borrower, the Administrative Agent, each LC
Issuer and the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(e)                    Reliance by Administrative Agent, LC Issuers and
Lenders.  The Administrative Agent, the LC Issuers and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Loan Parties even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Administrative Agent, each LC Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Loan Parties.  All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03.  No Waiver; Cumulative Remedies.  No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any

 

158

--------------------------------------------------------------------------------


 

other right, remedy, power or privilege.  The rights, remedies, powers and
privileges provided herein and in the other Loan Documents are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Credit Party may have had notice or knowledge
of such Default at the time.

 

10.04.  Expenses; Indemnity; Damage Waiver.

 

(a)                   Costs and Expenses.  The Borrowers shall, upon
Administrative Agent’s demand (which may be upon the request of the Person or
Persons entitled thereto), pay all Credit Party Expenses.

 

(b)                   Indemnification by the Loan Parties.  The Loan Parties
shall indemnify the Administrative Agent (and any sub-agent thereof), each other
Credit Party, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agents thereof) and their Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an LC Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), any bank
advising or confirming a Letter of Credit or any other nominated person with
respect to a Letter of Credit seeking to be reimbursed or indemnified or
compensated, and any third party seeking to enforce the rights of a Borrower,
beneficiary, nominated person, transferee, assignee of Letter of Credit
proceeds, or holder of an instrument or document related to any Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided, that, (A) such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (1) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (2) result from a claim
brought by a Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrowers or such Loan Party has obtained a final and
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, and (B) the obligation to reimburse any Indemnitee for
legal fees and expenses shall be limited to legal fees and expenses of one firm
of counsel for all such Indemnitees and one local counsel in each appropriate
jurisdiction (and, to the extent required by the subject matter, one specialist
counsel for each such specialized area of law in each appropriate jurisdiction),
and in the case of an actual or perceived conflict of interest as determined by
the affected Indemnitee, one counsel for such affected Indemnitee).

 

159

--------------------------------------------------------------------------------


 

(c)                    Reimbursement by Lenders.  Without limiting their
obligations under Section 9.14 hereof, to the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under clause (a) or
(b) of this Section to be paid by it, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the LC Issuers or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the LC Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) such LC Issuer in connection with such capacity.  The obligations of
the Lenders under this clause (c) are subject to the provisions of
Section 2.12(d).

 

(d)                   Waiver of Consequential Damages, Etc.  To the fullest
extent permitted by applicable Law, the parties hereto shall not assert, and
hereby waive, any claim against any other party hereto or any Related Party
thereof, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                    Payments.  All amounts due under this Section shall be
payable on demand therefor.

 

(f)                     Survival.  The agreements in this Section shall survive
the resignation of the Administrative Agent and any LC Issuer, the assignment of
any Commitment or Loan by any Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

10.05.  Payments Set Aside.  To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and LC Issuer severally agrees to pay to the Administrative
Agent upon demand its Applicable Percentage (without duplication) of any amount
so recovered from or repaid by the Administrative Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders and the LC Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.06.  Successors and Assigns.

 

(a)                   Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted

 

160

--------------------------------------------------------------------------------


 

hereby, except that no Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.06(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Credit Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                   Assignments by Lenders.  Any Lender may at any time assign
to one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment(s) and the
Loans (including for purposes of this Section 10.06(b), participations in LC
Obligations and in Swing Line Loans) at the time owing to it); provided, that,
any such assignment shall be subject to the following conditions:

 

(i)                       Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and

 

(B)       in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall be not less than $10,000,000 (or not less than $5,000,000 in the
case of an assignment to another Lender, an Affiliate of a Lender or an Approved
Fund), unless each of the Administrative Agent and, so long as no Default has
occurred and is continuing, except as otherwise agreed, the Lead Borrower
consents (each such consent not to be unreasonably withheld or delayed) to an
assignment of a lesser amount; provided, that, concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

 

(ii)                    Proportionate Amounts.  Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)                 Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (b)(i)(B) of this
Section and, in addition:

 

(A)       the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment, (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund, or (3) otherwise
agreed by Lead Borrower, provided, that, the Lead Borrower shall be deemed to
have

 

161

--------------------------------------------------------------------------------


 

consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;

 

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and

 

(C)       the consent of each LC Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender that increases
the obligation of the assignee to participate in exposure under one or more
Letters of Credit (whether or not then outstanding); and

 

(D)       the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of any Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.

 

(iv)                Assignment and Assumption.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; provided,
that, the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
clause (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(c)                    Register.  The Administrative Agent, acting solely for
this purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and LC Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, absent manifest error, and the
Loan Parties, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Lead Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

 

162

--------------------------------------------------------------------------------


 

(d)                   Participations.  Any Lender may at any time, without the
consent of, or notice to, the Loan Parties or the Administrative Agent, sell
participations to any Person (other than a natural person, the Investors or any
of the Investors’ Affiliates or Subsidiaries, or the Loan Parties or any of the
Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Obligations and/or Swing Line Loans) owing to it);
provided, that, (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Loan Parties, the
Administrative Agent, the Lenders and the LC Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) so long as no Specified Event of
Default shall exist or have occurred and be continuing, such Lender shall not
sell participations to any Person that is a Competitor of the Loan Parties.  Any
Participant shall agree in writing to comply with all confidentiality
obligations set forth in Section 10.07 as if such Participant was a Lender
hereunder.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification that would reduce the
principal of or the interest rate on the Loans, extend the term or increase the
amount of the Commitment, as it relates to such Participant, or reduce the
amount of any unused line fee payable pursuant to Section 2.09(a) to which such
Participant is entitled.  Subject to clause (e) of this Section, the Loan
Parties agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.  Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrowers, shall maintain a register on which it records the name and address of
each participant and the principal amounts of each participant’s interest (and
stated interest with respect thereto) in the Loans and Commitments (each a
“Participant Register”).  A Lender shall not be obligated to disclose the
Participant Register to any Person except to the extent such disclosure is
necessary to establish that any Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(e)                    Limitations upon Participant Rights.  A Participant shall
not be entitled to receive any greater payment under Section 3.01 or 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Lead Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)                     Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided, that, no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

163

--------------------------------------------------------------------------------


 

(g)                    Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

(h)                   Resignation as LC Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Wells Fargo assigns all of its Commitment and Loans pursuant to clause
(b) above, Wells Fargo may, (i) upon thirty (30) days’ notice to the Lead
Borrower and the Lenders, resign as an LC Issuer and/or (ii) upon thirty (30)
days’ notice to the Lead Borrower, Wells Fargo may resign as Swing Line Lender. 
In the event of any such resignation as an LC Issuer or Swing Line Lender, the
Lead Borrower shall be entitled to appoint from among the Lenders a successor LC
Issuer or Swing Line Lender hereunder; provided, that, no failure by the Lead
Borrower to appoint any such successor shall affect the resignation of Wells
Fargo as an LC Issuer or Swing Line Lender, as the case may be.  If Wells Fargo
resigns as an LC Issuer, it shall retain all the rights, powers, privileges and
duties of an LC Issuer hereunder with respect to all Letters of Credit
outstanding and issued by it as of the effective date of its resignation as LC
Issuer and all LC Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans pursuant to Section 2.03(c)).  If
Wells Fargo resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor LC Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring LC Issuer or Swing Line Lender, as the
case may be, and (b) the successor LC Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Wells Fargo to effectively
assume the obligations of Wells Fargo with respect to such Letters of Credit.

 

10.07.  Treatment of Certain Information; Confidentiality.  Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to any Credit Party or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective

 

164

--------------------------------------------------------------------------------


 

businesses, other than any such information that is available to any Credit
Party on a non-confidential basis prior to disclosure by the Loan Parties or any
Subsidiary thereof, provided, that, in the case of information received from any
Loan Party or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

 

10.08.  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, or if any Lender shall have been served with an attachment or
similar process relating to property of a Loan Party, each Lender, each LC
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
LC Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or LC Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or LC Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or LC Issuer different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender, LC Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, LC Issuer or their respective Affiliates may have. 
Each Lender and the LC Issuer agrees to notify the Lead Borrower and the
Administrative Agent promptly after any such setoff and application, provided,
that, the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.09.  Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

10.10.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the

 

165

--------------------------------------------------------------------------------


 

subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic method shall be as effective as delivery of a
manually executed counterpart of this Agreement.

 

10.11.  Survival.  All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect so long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding that is not Cash Collateralized.  Further, the
provisions of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX shall survive
and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Administrative
Agent may require such indemnities and collateral security as it shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(a) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (b) any obligations that may thereafter
arise with respect to the Bank Product Obligations and (c) any Obligations
(other than contingent indemnification obligations for which no claim has been
asserted) that may thereafter arise under Section 10.04.

 

10.12.  Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13.  Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, or the
Administrative Agent may, at its option, in either case upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided, that,:

 

(a)                   the Borrowers shall have paid to the Administrative Agent
the assignment fee specified in Section 10.06(b);

 

(b)                   such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans, together with accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

 

166

--------------------------------------------------------------------------------


 

(c)                    in the case of any such assignment resulting from a claim
for compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)                   such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.  If the Defaulting Lender, Non-Consenting Lender or Lender
seeking additional compensation or amounts, as applicable, fails for any reason
to promptly execute and deliver any Assignment and Acceptance or other agreement
in connection with the purchase or termination of its interests, Administrative
Agent is irrevocably authorized, at its option, but shall not be required to,
execute and deliver such Assignment and Acceptance or other agreement in the
name or and on behalf of the Defaulting Lender, Non-Consenting Lender or other
Lender, as applicable, and regardless of whether Administrative Agent executes
and delivers such Assignment and Acceptance or other agreement, the Defaulting
Lender, Non-Consenting Lender or other Lender, as applicable, shall be deemed to
have executed and delivered such Assignment and Acceptance or other agreement.

 

10.14.  Governing Law; Jurisdiction; Etc.

 

(a)                   GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT EXCLUDING
ANY PRINCIPLES OF CONFLICTS OF LAW OR OTHER RULE OF LAW THAT WOULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE OF
NEW YORK.

 

(b)                   SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION IF REQUIRED TO
REALIZE UPON COLLATERAL OR ENFORCE ANY JUDGMENT.

 

(c)                    WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS

 

167

--------------------------------------------------------------------------------


 

AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION.  EACH OF THE LOAN PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                   SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02 EXCLUDING SERVICE OF PROCESS BY EMAIL.  NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW BUT IN NO EVENT SHALL SERVICE OF PROCESS BY EMAIL BE
EFFECTIVE.

 

(e)                    ACTIONS.  EACH LOAN PARTY AND, EXCEPT AS PROVIDED IN THE
LAST SENTENCE OF SECTION 10.14(b), EACH CREDIT PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

 

10.15.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16.  No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (a) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (b) in connection with the process leading to such
transaction, each Credit Party is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Loan Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (c) none of the Credit Parties has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Loan Parties with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any of the Credit Parties
has advised or is currently advising any Loan

 

168

--------------------------------------------------------------------------------


 

Party or any of its Affiliates on other matters) and none of the Credit Parties
has any obligation to any Loan Party or any of its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (d) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate.  Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

 

10.17.  USA PATRIOT Act Notice.  Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the Patriot Act.

 

10.18.  Foreign Asset Control Regulations.  Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).  Furthermore,
none of the Borrowers or their Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

 

10.19.  Time of the Essence.  Time is of the essence of the Loan Documents.

 

10.20.  Press Releases.

 

(a)                   Each Credit Party executing this Agreement agrees that
neither it nor its Affiliates will in the future issue any press releases or
other public disclosure using the name of Administrative Agent or its Affiliates
without at least two (2) Business Days’ prior notice to Administrative Agent and
without the prior written consent of Administrative Agent unless (and only to
the extent that) such Credit Party or Affiliate is required to do so under
applicable Law and then, in any event, such Credit Party or Affiliate will
consult with Administrative Agent before issuing such press release or other
public disclosure.

 

(b)                   Each Loan Party consents to the publication by
Administrative Agent or any Lender of advertising material relating to the
financing transactions contemplated by this Agreement using any Loan Party’s
name, logo or trademark.  Administrative Agent or such Lender shall provide a
draft reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the

 

169

--------------------------------------------------------------------------------


 

publication thereof.  Administrative Agent and Lead Arrangers reserve the right
to provide to industry trade organizations information necessary and customary
for inclusion in league table measurements.

 

10.21.  Additional Waivers.

 

(a)                   The Obligations are the joint and several obligation of
each Loan Party. To the fullest extent permitted by Applicable Law, the
obligations of each Loan Party shall not be affected by (i) the failure of any
Credit Party to assert any claim or demand or to enforce or exercise any right
or remedy against any other Loan Party under the provisions of this Agreement,
any other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement or any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Administrative Agent or any other Credit Party.

 

(b)                   The obligations of each Loan Party shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
the indefeasible payment in full in cash of the Obligations after the
termination of the Commitments), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Obligations or otherwise. Without limiting the generality of the foregoing,
the obligations of each Loan Party hereunder shall not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than the indefeasible payment in
full of all the Obligations after the termination of the Commitments).

 

(c)                    To the fullest extent permitted by applicable Law, each
Loan Party waives any defense based on or arising out of any defense of any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any other
Loan Party, other than the indefeasible payment in full of all the Obligations
and the termination of the Commitments. The Administrative Agent and the other
Credit Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or non-judicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with any other Loan Party, or
exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated.  Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

 

(d)                   Each Borrower is obligated to repay the Obligations as
joint and several obligors under this Agreement.  Upon payment by any Loan Party
of any Obligations, all rights of such Loan Party against any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the

 

170

--------------------------------------------------------------------------------


 

Obligations and no Loan Party will demand, sue for or otherwise attempt to
collect any such indebtedness.  If any amount shall erroneously be paid to any
Loan Party on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Loan Party, such
amount shall be held in trust for the benefit of the Credit Parties and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Obligations, whether matured or unmatured, in accordance with the terms
of this Agreement and the other Loan Documents.  Subject to the foregoing, to
the extent that any Borrower shall, under this Agreement as a joint and several
obligor, repay any of the Obligations constituting Revolving Loans made to
another Borrower hereunder or other Obligations incurred directly and primarily
by any other Borrower (an “Accommodation Payment”), then the Borrower making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers.  As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101(31) of
the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”)
or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Borrower with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Borrower unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA.

 

(e)                    Without limiting the generality of the foregoing, or of
any other waiver or other provision set forth in this Agreement, each Loan Party
hereby absolutely, knowingly, unconditionally, and expressly waives any and all
claim, defense or benefit arising directly or indirectly under any one or more
of Sections 2787 to 2855 inclusive of the California Civil Code or any similar
law of California.

 

10.22.  No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

10.23.  Attachments.  The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

ARTICLE XI

ACKNOWLEDGMENT AND RESTATEMENT

 

11.01.  Existing Obligations.  The Loan Parties hereby acknowledge, confirm and
agree that, as of the close of business on March 20, 2013, Borrowers are
indebted to Administrative Agent and Lenders in respect of Loans under the
Existing Credit Agreement in the aggregate principal amount of $210,000,000.00,
and with respect to the Existing Letters of Credit, in each case together with
all interest accrued and accruing thereon (to the extent applicable), and all
fees, costs, expenses and other charges relating thereto, all of which are
unconditionally owing by Borrowers to Administrative Agent and Lenders, without
offset, defense or counterclaim of any kind, nature or description whatsoever.

 

171

--------------------------------------------------------------------------------


 

11.02.  Acknowledgment of Security Interests. The Loan Parties hereby
acknowledge, confirm and agree that Administrative Agent on behalf of Credit
Parties shall continue to have a security interest in and lien upon the assets
of the Loan Parties constituting Collateral heretofore granted to Administrative
Agent pursuant to the Existing Loan Documents to secure the Obligations, as well
as any Collateral granted under this Agreement or under any of the other Loan
Documents or otherwise granted to or held by Administrative Agent or any
Lender.  The Liens of Administrative Agent in the Collateral shall be deemed to
be continuously granted and perfected from the earliest date of the granting and
perfection of such Liens interests to Administrative Agent and Lenders, whether
under the Existing Loan Documents, this Agreement or any of the other Loan
Documents.

 

11.03.  Existing Financing Agreements. The Loan Parties hereby acknowledge,
confirm and agree that: (a) the Existing Loan Documents have been duly executed
and delivered by the Loan Parties and are in full force and effect as of the
date hereof and (b) the agreements and obligations of the Loan Parties contained
in the Existing Loan Documents constitute the legal, valid and binding
obligations of the Loan Parties enforceable against the Loan Parties in
accordance with their respective terms, and the Loan Parties have no valid
defense to the enforcement of such obligations and (c) Administrative Agent on
behalf of the Credit Parties is entitled to all of the rights and remedies
provided for in favor of Administrative Agent and the other Credit Parties in
the Existing Loan Documents, as amended and restated by this Agreement.

 

11.04.  Restatement. Except as otherwise stated in Section 11.02 and this
Section 11.04, as of the date hereof, the terms, conditions, agreements,
covenants, representations and warranties set forth in the Existing Loan
Documents are hereby amended and restated in their entirety, and as so amended
and restated, replaced and superseded, by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement and the
other Loan Documents.  Except as provided below, the amendment and restatement
contained herein shall not, in any manner, be construed to constitute payment
of, or impair, limit, cancel or extinguish, or constitute a novation in respect
of, the Indebtedness and other obligations and liabilities of any Loan Party
evidenced by or arising under the Existing Loan Documents, and the Liens in the
Collateral (as such term is defined herein) of Administrative Agent securing
such Indebtedness and other obligations and liabilities, which shall not in any
manner be impaired, limited, terminated, waived or released, but shall continue
in full force and effect in favor of Administrative Agent for the benefit of the
Credit Parties.  The principal amount of the Loans and the amount of the Letters
of Credit outstanding as of the date hereof under the Existing Loan Documents
shall be allocated to the Loans and Letters of Credit hereunder in accordance
with the Applicable Percentages hereunder pursuant to the Commitment allocations
made in such manner and in such amounts as Administrative Agent shall determine.

 

[Remainder of this page intentionally left blank]

 

172

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

BORROWERS

 

 

 

SUPERVALU INC.

 

 

 

 

By:

/s/ Sherry Smith

 

Name:

Sherry M. Smith

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

ADVANTAGE LOGISTICS - SOUTHEAST, INC.

 

EASTERN REGION MANAGEMENT CORPORATION

 

FF ACQUISITION, L.L.C.

 

FOODARAMA LLC

 

RICHFOOD, INC.

 

RICHFOOD HOLDINGS, INC.

 

SHOP ‘N SAVE ST. LOUIS, INC.

 

SHOP ‘N SAVE WAREHOUSE FOODS, INC.

 

SHOPPERS FOOD WAREHOUSE CORP.

 

SUPER RITE FOODS, INC.

 

SUPERVALU HOLDINGS, INC.

 

SUPERVALU HOLDINGS - PA LLC

 

 

By: SUPERVALU Holdings, Inc., its sole member

 

SUPERVALU PHARMACIES, INC.

 

SUPERVALU TRANSPORTATION, INC.

 

SUPERVALU TTSJ, INC.

 

W. NEWELL & CO., LLC

 

 

 

 

By:

/s/ Sherry Smith

 

Name:

Sherry M. Smith

 

Title:

Vice President

 

 

 

CHAMPLIN 2005 L.L.C.

 

 

By: SUPERVALU INC., its sole member

 

 

 

 

By:

/s/ Sherry Smith

 

Name:

Sherry M. Smith

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

MORAN FOODS, LLC

 

 

 

 

By:

/s/ Santiago Roces

 

Name:

Santiago Roces

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

SAVE-A-LOT TYLER GROUP, LLC

 

 

 

 

By:

/s/ Sherry Smith

 

Name: 

Sherry M. Smith

 

Title: 

Senior Vice President, Finance, Treasurer

 

 

 

GUARANTORS

 

 

 

BUTSON’S ENTERPRISES, INC.

 

RICHFOOD PROCUREMENT, L.L.C.

 

SCOTT’S FOOD STORES, INC.

 

SFW HOLDING CORP.

 

SFW LICENSING CORP.

 

SUPERMARKET OPERATORS OF AMERICA INC.

 

SVH REALTY, INC.

 

 

 

 

By: 

/s/ Sherry Smith

 

Name: 

Sherry M. Smith

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Collateral
Agent, as LC Issuer, and as a Lender

 

 

 

 

By:

/s/ Joseph Burt

 

Name:

Joseph Burt

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender

 

 

 

 

By:

/s/ Kristina M. Miller

 

Name:

Kristina M. Miller

 

Title:

Duly Authorized Signatory

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as LC Issuer and as a Lender

 

 

 

 

By:

/s/ Lisa Freeman

 

Name:

Lisa Freeman

 

Title:

Senior Vice President

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as LC Issuer and as a Lender

 

 

 

 

By:

/s/ William Binder

 

Name:

William Binder

 

Title:

Executive Director

 

 

 

 

 

 

By:

/s/ James Purky

 

Name:

James Purky

 

Title:

Vice President

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

By:

/s/ Noam Azachi

 

Name:

NOAM AZACHI

 

Title:

VICE PRESIDENT

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

 

By:

/s/ Michael W. Scolaro

 

Name:

Michael W. Scolaro

 

Title:

Managing Director

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., as a
Lender

 

 

 

 

By:

/s/ Francis Garvin

 

Name:

Francis Garvin

 

Title:

Senior Vice President

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

By:

/s/ Bill O’Daly

 

Name:

Bill O’Daly

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Sanja Gazahi

 

Name:

Sanja Gazahi

 

Title:

Associate

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

By:

/s/ Louis Alexander

 

Name:

Louis Alexander

 

Title:

Attorney in Fact

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

By:

/s/ Robert Ehudin

 

Name:

Robert Ehudin

 

Title:

Authorized Signatory

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Greg Stewart

 

Name:

Greg Stewart

 

Title:

Vice President

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as LC Issuer and as a Lender

 

 

 

 

By:

/s/ Adam Moss

 

Name:

Adam Moss

 

Title:

Vice President

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender

 

 

 

 

By:

/s/ Julianne Low

 

Name:

Julianne Low

 

Title:

Vice President

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Brent Phillips

 

Name:

Brent Phillips

 

Title:

Vice President

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

SIEMENS FINANCIAL SERVICES, INC., as a Lender

 

 

 

 

By:

/s/ Jeffrey B. Iervese

 

Name:

Jeffrey B. Iervese

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Andrew Beneduce

 

Name:

Andrew Beneduce

 

Title:

 

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

CIT FINANCE LLC, as a Lender

 

 

 

 

By:

/s/ Robert L. Klein

 

Name:

Robert L. Klein

 

Title:

Director

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ Matthew Potter

 

Name:

Matthew Potter

 

Title:

Vice President

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Lisa Hanson

 

Name:

Lisa Hanson

 

Title:

Authorized Signatory

 

A&R Credit Agreement - Supervalu

 

--------------------------------------------------------------------------------


 

SCHEDULES TO CREDIT AGREEMENT

 

This document constitutes the Schedules referred to in the AMENDED AND RESTATED
CREDIT AGREEMENT (“Agreement”) entered into as of March 21, 2013, among
SUPERVALU INC., a Delaware corporation (the “Lead Borrower”), the subsidiaries
of the Lead Borrower listed on Schedule 1.01(a) hereto (together with the Lead
Borrower, each a “Borrower” and collectively, the “Borrowers”), the Guarantors
(as defined therein), each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”), Wells Fargo Bank, National
Association (“Wells Fargo”), as Administrative Agent, Swing Line Lender and LC
Issuer, U.S. Bank, National Association and Rabobank Nederland, New York Branch,
as Co-Syndication Agents, Goldman Sachs Bank USA, Credit Suisse AG, Morgan
Stanley Senior Funding, Inc., Barclays Bank PLC and Bank of America, N.A., as
Co-Documentation Agents, BMO Harris Bank N.A., RBS Citizens Business Capital, a
division of RBS Asset Finance, Inc., Regions Bank and Union Bank, N.A., as
Senior Managing Agents, and Wells Fargo, U.S. Bank, National Association,
Goldman Sachs Bank USA, Credit Suisse Securities (USA) LLC, Morgan Stanley
Senior Funding, Inc., Barclays Bank PLC, Rabobank Nederland, New York Branch,
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers
and Joint Bookrunners, and contains information referenced in the Agreement,
including certain disclosures and exceptions to the representations and
warranties of the Borrowers and Guarantors made in the Agreement.  Capitalized
terms used in these Schedules but not otherwise defined herein shall have the
same meanings ascribed to such terms in the Agreement.

 

The numbered sections and subsections referenced in these Schedules correspond
to the numbered sections and subsections of the Agreement.  The headings in
these Schedules are for reference purposes only.  Any matter disclosed in any
section or subsection of these Schedules shall be deemed to respond to the
related section or subsection of the Agreement and any other sections or
subsections of the Agreement or these Schedules where the applicability of such
disclosure is reasonably discernible, even if there is no cross-reference in
such section or sub-section to such other sections or subsections.  To the
extent a disclosure in these Schedules makes reference to or describes a
provision of any agreement or other document, such reference or description is
qualified in its entirety by the actual terms and provisions of such agreement
or other document.  Agreements and documents referenced within an agreement or
document disclosed herein shall not be deemed to be disclosed pursuant to these
Schedules unless specifically referred to in these Schedules.

 

The fact that any item of information is disclosed in these Schedules shall not
be construed as an admission of liability with respect to the matters covered by
such information.  No implication should be drawn that any information provided
in these Schedules is necessarily material or otherwise required to be
disclosed, or that the inclusion of such information establishes or implies a
standard of materiality, a standard for what is or is not a Material Adverse
Effect or any other standard contrary to that set forth in the Agreement.  No
disclosure in these Schedules relating to any possible breach, violation of, or
noncompliance with, any Law or contract or other topic to which such disclosure
is applicable shall be construed as an admission or indication that any such
breach, violation or noncompliance exists or has actually occurred.  These
Schedules are qualified in their entirety by reference to the specific
provisions of the Agreement and the representations, warranties, covenants and
agreements to which the disclosures herein pertain and to the extent these
Schedules modify such representations, warranties, covenants or agreements of
the Borrowers and the Guarantors, it shall become a part of and be read together
with the representations, warranties, covenants or agreements of the Borrowers
and the Guarantors contained in the Agreement.

 

The information contained herein is in all events subject to Section 10.07 of
the Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

Subsidiary Borrowers

 

1.              Advantage Logistics - Southeast, Inc.

2.              Champlin 2005 L.L.C.

3.              Eastern Region Management Corporation

4.              FF Acquisition, L.L.C.

5.              Foodarama LLC

6.              Moran Foods, LLC

7.              Richfood Holdings, Inc.

8.              Richfood, Inc.

9.              Save-A-Lot Tyler Group, LLC

10.       Shop ‘N Save St. Louis, Inc.

11.       Shop ‘N Save Warehouse Foods, Inc.

12.       Shoppers Food Warehouse Corp.

13.       Super Rite Foods, Inc.

14.       SUPERVALU Holdings, Inc.

15.       SUPERVALU Holdings - PA LLC

16.       SUPERVALU Pharmacies, Inc.

17.       SUPERVALU Transportation Inc.

18.       SUPERVALU TTSJ, Inc.

19.       W. Newell & Co., LLC

 

Sch. 1.01(a) - 2

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Existing Letters of Credit

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 1.01(b) - 1

--------------------------------------------------------------------------------


 

Schedule 1.01(c)

 

Transition Agreement Parties

 

Amended and Restated Transition Services Agreement:

 

Albertson’s LLC

SUPERVALU INC.

 

Transition Services Agreement:

 

New Albertson’s, Inc.

SUPERVALU INC.

 

Cross-License Agreement:

 

New Albertson’s, Inc.

SUPERVALU INC.

 

Sch. 1.01(c) - 1

--------------------------------------------------------------------------------


 

Schedule 1.01(d)

 

Unrestricted Subsidiaries

 

None.

 

Sch. 1.01(d) - 1

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments and Applicable Percentages of Commitments

 

COMMITMENT SCHEDULE

 

Lender

 

Commitment

 

Applicable Percentage

 

Wells Fargo Bank, National Association

 

$

300,000,000

 

30.00

%

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

 

$

125,000,000

 

12.50

%

U.S. Bank National Association

 

$

100,000,000

 

10.00

%

BMO Harris Bank N.A.

 

$

68,000,000

 

6.80

%

RBS Citizens Business Capital, a division of RBS Asset Finance, Inc.

 

$

50,000,000

 

5.00

%

Regions Bank

 

$

50,000,000

 

5.00

%

Union Bank, N.A.

 

$

37,000,000

 

3.70

%

CIT Finance LLC

 

$

35,000,000

 

3.50

%

Goldman Sachs Bank USA

 

$

35,000,000

 

3.50

%

PNC Bank, National Association

 

$

30,000,000

 

3.00

%

Bank of America, N.A.

 

$

25,000,000

 

2.50

%

Barclays Bank PLC

 

$

25,000,000

 

2.50

%

Credit Suisse AG, Cayman Islands Branch

 

$

25,000,000

 

2.50

%

Morgan Stanley Bank

 

$

25,000,000

 

2.50

%

Capital One Leverage Finance Corp.

 

$

20,000,000

 

2.00

%

City National Bank, a National Banking Association

 

$

20,000,000

 

2.00

%

Siemens Financial Services, Inc.

 

$

20,000,000

 

2.00

%

General Electric Capital Corporation

 

$

10,000,000

 

1.00

%

Total

 

$

1,000,000,000

 

100

%

 

Sch. 2.01 -1

--------------------------------------------------------------------------------


 

Schedule 5.01

 

Loan Parties Organizational Information

 

Name

 

Borrower/
Guarantor

 

Type

 

State

 

Org #

 

FEIN

 

1.              Advantage Logistics - Southeast, Inc.

 

Borrower

 

Corporation

 

Alabama

 

168-431

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

2.              Butson’s Enterprises, Inc.

 

Guarantor

 

Corporation

 

New Hampshire

 

005800

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

3.              Champlin 2005 L.L.C.

 

Borrower

 

LLC

 

Delaware

 

3928464

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

4.              Eastern Region Management Corporation

 

Borrower

 

Corporation

 

Virginia

 

0392564-1

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

5.              FF Acquisition, L.L.C.

 

Borrower

 

LLC

 

Virginia

 

S023920-4

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

6.              Foodarama LLC

 

Borrower

 

LLC

 

Delaware

 

2053114

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

7.              Moran Foods, LLC

 

Borrower

 

LLC

 

Missouri

 

LC1235424

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

8.              Richfood Holdings, Inc.

 

Borrower

 

Corporation

 

Delaware

 

3051876

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

9.              Richfood, Inc.

 

Borrower

 

Corporation

 

Virginia

 

0043962-0

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

10.       Richfood Procurement, L.L.C.

 

Guarantor

 

LLC

 

Virginia

 

S031919-6

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

11.       Save-A-Lot Tyler Group, LLC

 

Borrower

 

LLC

 

Missouri

 

LC0035762

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

12.       Scott’s Food Stores, Inc.

 

Guarantor

 

Corporation

 

Indiana

 

1991110292

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

13.       SFW Holding Corp.

 

Guarantor

 

Corporation

 

Delaware

 

2704081

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

14.       SFW Licensing Corp.

 

Guarantor

 

Corporation

 

Delaware

 

2403136

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

15.       Shop ‘N Save St. Louis, Inc.

 

Borrower

 

Corporation

 

Missouri

 

00473225

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

16.       Shop ‘N Save Warehouse Foods, Inc.

 

Borrower

 

Corporation

 

Missouri

 

00243351

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

17.       Shoppers Food Warehouse Corp.

 

Borrower

 

Corporation

 

Ohio

 

1825906

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

18.       Super Rite Foods, Inc.

 

Borrower

 

Corporation

 

Delaware

 

2019543

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

19.       Supermarket Operators of America Inc.

 

Guarantor

 

Corporation

 

Delaware

 

0849965

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

20.       SUPERVALU Holdings, Inc.

 

Borrower

 

Corporation

 

Missouri

 

00101405

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

21.       SUPERVALU Holdings - PA LLC

 

Borrower

 

LLC

 

Pennsylvania

 

2893444

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

22.       SUPERVALU INC.

 

Borrower

 

Corporation

 

Delaware

 

194304

 

41-0617000

 

 

 

 

 

 

 

 

 

 

 

 

 

23.       SUPERVALU Pharmacies, Inc.

 

Borrower

 

Corporation

 

Minnesota

 

4X-214

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

24.       SUPERVALU Transportation Inc.

 

Borrower

 

Corporation

 

Minnesota

 

7C-793

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

25.       SUPERVALU TTSJ, Inc.

 

Borrower

 

Corporation

 

Delaware

 

5292861

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

26.       SVH Realty, Inc.

 

Guarantor

 

Corporation

 

Delaware

 

2694033

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

27.       W. Newell & Co., LLC

 

Borrower

 

LLC

 

Delaware

 

3932547

 

[**]

 

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 5.01 - 1

--------------------------------------------------------------------------------


 

Schedule 5.06

 

Litigation

 

·                 In September 2008, a class action complaint was filed against
the Company, as well as International Outsourcing Services, LLC
(“IOS”), Inmar, Inc., Carolina Manufacturer’s Services, Inc., Carolina Coupon
Clearing, Inc. and Carolina Services, in the United States District Court in the
Eastern District of Wisconsin. The plaintiffs in the case are a consumer goods
manufacturer, a grocery co-operative and a retailer marketing services company
who allege on behalf of a purported class that the Company and the other
defendants (i) conspired to restrict the markets for coupon processing services
under the Sherman Act and (ii) were part of an illegal enterprise to defraud the
plaintiffs under the Federal Racketeer Influenced and Corrupt Organizations Act.
The plaintiffs seek monetary damages, attorneys’ fees and injunctive relief. The
Company intends to vigorously defend this lawsuit, however all proceedings have
been stayed in the case pending the result of the criminal prosecution of
certain former officers of IOS.

 

·                  In December 2008, a class action complaint was filed in the
United States District Court for the Western District of Wisconsin against the
Company alleging that a 2003 transaction between the Company and C&S Wholesale
Grocers, Inc. (“C&S”) was a conspiracy to restrain trade and allocate markets.
In the 2003 transaction, the Company purchased certain assets of the Fleming
Corporation as part of Fleming Corporation’s bankruptcy proceedings and sold
certain assets of the Company to C&S which were located in New England. Since
December 2008, three other retailers have filed similar complaints in other
jurisdictions. The cases have been consolidated and are proceeding in the United
States District Court for the District of Minnesota. The complaints allege that
the conspiracy was concealed and continued through the use of non-compete and
non-solicitation agreements and the closing down of the distribution facilities
that the Company and C&S purchased from each other. Plaintiffs are seeking
monetary damages, injunctive relief and attorneys’ fees. The Company is
vigorously defending these lawsuits. Separately from these civil lawsuits, on
September 14, 2009, the United States Federal Trade Commission (“FTC”) issued a
subpoena to the Company requesting documents related to the C&S transaction as
part of the FTC’s investigation into whether the Company and C&S engaged in
unfair methods of competition. The Company cooperated with the FTC. On March 18,
2011, the FTC notified the Company that it had determined that no additional
action was warranted by the FTC and that it had closed its investigation.

 

Sch. 5.06 - 1

--------------------------------------------------------------------------------


 

Schedule 5.08(b)

 

I.             Condemnation Proceedings

 

None.

 

II.            Owned Real Estate

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 5.08(b) - 1

--------------------------------------------------------------------------------


 

Schedule 5.08(c)

 

Leases

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 5.08(c) - 1

--------------------------------------------------------------------------------


 

Schedule 5.09

 

Environmental Matters

 

None.

 

Sch. 5.09 - 1

--------------------------------------------------------------------------------


 

Schedule 5.10

 

Insurance

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 5.10 - 1

--------------------------------------------------------------------------------


 

Schedule 5.13

 

Subsidiaries; Other Equity Investments

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 5.13 - 1

--------------------------------------------------------------------------------


 

Schedule 5.17

 

Intellectual Property Matters

 

None.

 

Sch. 5.17 - 1

--------------------------------------------------------------------------------


 

Schedule 5.21(a)

 

Demand Deposit Accounts

 

(See attached)

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 5.21(a) - 1

--------------------------------------------------------------------------------


 

Schedule 5.21(b)

 

Credit Card Arrangements

 

EFT Services and License Agreement dated March 27, 1997, between BUYPASS
Corporation and SUPERVALU INC., as amended.

 

Agreement for American Express Card Acceptance/Supermarket dated October 29,
1999, between American Express Travel Related Services Company, Inc., and
SUPERVALU Holdings, Inc., as amended.

 

Merchant Services Agreement effective as of October 1, 2006, between Discover
Financial Services LLC and SUPERVALU INC., as amended.

 

Cash Over Amendment to Merchant Services Agreement dated July 15, 2011, between
DFS Services LLC and SUPERVALU INC.

 

Promotional Merchant Fee Letter Agreement dated December 22, 2008, between DFS
Services LLC and SUPERVALU INC., as amended by letter agreement dated August 1,
2011, between the parties.

 

Visa Promotional Agreement dated as of October 1, 2011, between Visa U.S.A. Inc.
and SUPERVALU INC.

 

Sch. 5.21(b) - 1

--------------------------------------------------------------------------------


 

Schedule 6.02

 

Financial and Collateral Reporting

 

In addition to the other materials and information required to be provided
pursuant to the terms of the Credit Agreement, the Loan Parties shall provide
Administrative Agent, on the applicable day specified below, the following
documents (each in such form and detail as the Administrative Agent from time to
time may specify):

 

1.             On (i) the tenth (10th) day of each Fiscal Period (or, if such
day is not a Business Day, on the next succeeding Business Day) or (ii) on the
fourth Business day of each week as of the closing of business on the
immediately preceding week, upon the occurrence and during the continuation of
an Accelerated Borrowing Base Delivery Event, supporting source documents for
the Borrowing Base Certificate delivered in accordance with
Section 6.02(a)(ii) of the Credit Agreement.

 

2.             Within fifteen (15) days of the end of each Fiscal Period for the
immediately preceding Fiscal Period:

 

(a)           Statement of store activity for the Lead Borrower and its
Restricted Subsidiaries on a Consolidated basis in form reasonably acceptable
the Administrative Agent;

 

(b)           Reconciliation of the stock ledger to the general ledger and the
calculation of Excess Availability;

 

(c)           Agings of Wholesale Trade Receivables, together with a
reconciliation to the general ledger; and

 

(d)           Agings of Pharmacy Receivables, together with a reconciliation to
the general ledger.

 

Capitalized terms used herein and not defined herein shall have the meanings
specified in the Credit Agreement.

 

Sch. 6.02 - 1

--------------------------------------------------------------------------------


 

Schedule 6.17

 

Substitution, Release and Addition of Fixed Asset Collateral

 

Subject to the terms and conditions of this Schedule 6.17, Borrowers may, after
the Closing Date, (i) substitute one or more fee-owned or ground leased Real
Estate sites (and the Equipment located thereon owned by Borrowers or any of
their Subsidiaries) as Term Loan Priority Collateral (each, a “Substitute
Property”), in lieu of any one or more Real Estate Collateral Properties (each,
a “Replaced Property”) and the Related Real Estate Collateral located thereon
(each such substitution, once the requirements of this Schedule 6.17 have been
satisfied with respect to such Replaced Property, a “Term Loan Priority
Collateral Substitution”); provided, that, no such substitution shall affect the
amount of time permitted for taking any action in accordance with Section 1 of
Schedule 6.21, (ii) request that the Administrative Agent release its Lien on
any Real Estate Collateral Property and the Related Real Estate Collateral
located thereon, or on the Related Real Estate Collateral located on any
Material Related Collateral Location (each, a “Release Property”) and, with
respect to such Release Property, to the extent the relevant requirements of
this Schedule 6.17 are satisfied, the Administrative Agent shall release such
Lien in accordance with Section 9.10 (each, a “Term Loan Priority Collateral
Release”) and (iii) add one or more fee-owned or ground leased Real Estate sites
(and the Equipment located thereon owned by Borrowers or any of their
Subsidiaries) or Related Real Estate Collateral on additional Material Related
Collateral Locations (in each case including pursuant to the requirements of
Section 6.12 or Section 6.17) (each, an “Additional Property”) as Term Loan
Priority Collateral (each, a “Term Loan Priority Collateral Addition”);
provided, that, the following conditions have been satisfied:

 

(a)           As long as the Term Loan Facility or any Refinancing Indebtedness
therefor is outstanding,

 

(i)            a Term Loan Priority Collateral Substitution, Term Loan Priority
Collateral Release or Term Loan Priority Collateral Addition involving the same
Real Estate and Related Real Estate Collateral has occurred under the Term Loan
Facility or such Refinancing Indebtedness;

 

(ii)           granting Liens on any related Real Estate and Related Real Estate
Collateral to secure the Obligations would not violate or trigger the equal and
ratable security provisions under the SVU Indenture;

 

(iii)          the applicable requirements of Schedule 6.21 (subject to any
limitations set forth therein) shall have been satisfied as of the date of such
Term Loan Priority Collateral Substitution or Term Loan Priority Collateral
Addition with respect to any Real Estate and Related Real Estate Collateral on
which a Lien is granted; and

 

(iv)          no Default or Event of Default shall have occurred and be
continuing.

 

Except in the circumstances contemplated by clause (a):

 

--------------------------------------------------------------------------------


 

(b)           In the case of a Term Loan Priority Collateral Substitution,
(i) the Administrative Agent shall have received at least 15 Business Days’
prior written notice thereof (or such shorter notice as may be approved by the
Administrative Agent) identifying the proposed Substitute Property and Replaced
Property, (ii) both before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing, (iii) the Administrative Agent
shall have received a Restated Collateral List after giving effect thereto,
(iv)(a) the aggregate Value of the Term Loan Priority Collateral set forth on
such Restated Collateral List shall not be less than the Value of the Term Loan
Priority Collateral on the Applicable Collateral List (prior to giving effect to
such restatement), (b) the Related Real Estate Collateral on a pro forma basis
after giving effect to such Term Loan Priority Collateral Substitution shall not
constitute more than 45% of the aggregate Value of the Real Estate Collateral
Properties and the Related Real Estate Collateral and (c) the owned Real Estate
Collateral Properties on a pro forma basis after giving effect to such Term Loan
Priority Collateral Substitution shall constitute at least 50% of the aggregate
Value of the Real Estate Collateral Properties and the Related Real Estate
Collateral, (v) no fee-owned Real Estate Collateral Property shall have been
replaced by a ground leased Real Estate site, (vi)  the requirements of Schedule
6.21 shall have been satisfied with respect to the applicable Substitute
Property and (vii) at the request of the Administrative Agent, the
Administrative Agent shall have received (A) a certificate of a Responsible
Officer of Lead Borrower (1) certifying that the requirements set forth in the
foregoing clauses (i) through (vii) have been satisfied and (2) setting forth in
reasonable detail the calculations described in clause (iv), if applicable, all
in form and substance reasonably satisfactory to the Administrative Agent, (B) a
certificate of a Responsible Officer of Lead Borrower of the type described in
Section 4.01(b)(iii), and (C) (1) a certificate of a Responsible Officer of
Borrowers as to factual matters supporting the legal opinions delivered pursuant
to this clause (C) and (2) a customary no conflicts opinion from Borrowers’
counsel, in each case in form and substance satisfactory to the Administrative
Agent, opining that the grants of security interests in the Term Loan Priority
Collateral on the Restated Collateral List (after giving effect to such Term
Loan Priority Collateral Substitution) will not violate the SVU Indenture or any
other Material Indebtedness or trigger any of the equal and ratable sharing
provisions thereof.

 

(c)           In the case of a Term Loan Priority Collateral Release, (i) the
Administrative Agent shall have received at least 15 Business Days’ prior
written notice thereof (or such shorter notice as may be approved by the
Administrative Agent) identifying the proposed Release Property, (ii) both
before and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, (iii) unless the Term Loan Priority Collateral
Release is in connection with a Permitted Disposition, (a) the aggregate Value
of the Term Loan Priority Collateral set forth on such Restated Collateral List
shall not be less than the Value of the Term Loan Priority Collateral on the
Applicable Collateral List (prior to giving effect to such restatement), (b) the
Related Real Estate Collateral on a pro forma basis after giving effect to such
Term Loan

 

--------------------------------------------------------------------------------


 

Priority Collateral Release shall not constitute more than 45% of the aggregate
Value of the Real Estate Collateral Properties and the Related Real Estate
Collateral and (c) the owned Real Estate Collateral Properties on a pro forma
basis after giving effect to such Term Loan Priority Collateral Release shall
constitute at least 50% of the aggregate Value of the Real Estate Collateral
Properties and the Related Real Estate Collateral, (iv) the Administrative Agent
shall have received a Restated Collateral List after giving effect thereto,
(v) to the extent applicable, Borrowers shall have made any payments required by
Section 7.05 and (vi) the Administrative Agent shall have received an officer’s
certificate of a Responsible Officer of Lead Borrower (A) certifying that the
requirements set forth in the foregoing clauses (i) through (vi) have been
satisfied and (B) setting forth in reasonable detail the calculations described
in clause (iii), if applicable, all in form and substance reasonably
satisfactory to the Administrative Agent.

 

(d)           In the case of a Term Loan Priority Collateral Addition, (i) the
Administrative Agent shall have received at least 15 Business Days’ prior
written notice thereof (or such shorter notice as may be approved by the
Administrative Agent) identifying the proposed Additional Property, (ii) the
Administrative Agent shall have received a Restated Collateral List after giving
effect thereto, (iii) the requirements of Schedule 6.21 shall have been
satisfied with respect to the applicable Additional Property, except to the
extent additional time to satisfy the requirements of Schedule 6.21 is provided
elsewhere in this Agreement, (iv) the Administrative Agent shall have received
(A) an officer’s certificate of a Responsible Officer of Lead Borrower
certifying that the requirements set forth in the foregoing clauses (i) through
(iii) have been satisfied, all in form and substance reasonably satisfactory to
the Administrative Agent, (B) a certificate of a Responsible Officer of Lead
Borrower in substantially the form of the certificate required to be delivered
pursuant to Section 4.01(b)(iii) and (C) (1) a certificate of a Responsible
Officer of Lead Borrower as to factual matters supporting the legal opinions
delivered pursuant to this clause (C) and (2)  a customary no conflicts opinion
from Borrowers’ counsel, in each case in form and substance satisfactory to the
Administrative Agent, opining that the grants of security interests in the Term
Loan Priority Collateral on the Restated Collateral List (after giving effect to
such Term Loan Priority Collateral Addition) will not violate the SVU Indenture
or any other Material Indebtedness or trigger any of the equal and ratable
sharing provisions thereof.

 

For the purposes of this Schedule 6.17, the following terms shall have the
meanings specified below:

 

“Value” shall mean (a) the value of the Real Estate sites (and the Equipment
located thereon that is owned by Borrowers or their Subsidiaries) as set forth
in the Closing Date Collateral List, and (b) with respect to any Substitute
Property or Additional Property (and the Equipment located thereon that is owned
by Borrowers or their Subsidiaries), the book value thereof (and, in the case of
any Replaced Property or Released Property, the value thereof as set forth in
the Applicable Collateral List).

 

--------------------------------------------------------------------------------


 

Schedule 6.21

 

Post-Closing Matters

 

Loan Parties shall deliver or cause to be delivered to the Administrative Agent,
or shall have taken or caused to have been taken, in form and substance
reasonably satisfactory to the Administrative Agent, as promptly as possible
following the Closing Date, but in any event no later than the dates referred to
below with respect to each such item (unless, in the case of Section 1 below,
the Term Loan Agent, pursuant to the Term Loan Agreement, and in the case of
Sections 2, 3, 4, 5 and 6 below, the Administrative Agent, in its Permitted
Discretion, shall have agreed to any particular longer period), the items or
actions set forth below:

 

1.             on or before June 20, 2013 (or such later date as may be agreed
to by the Term Loan Agent pursuant to the Term Loan Agreement), the
Administrative Agent shall have received with respect to each Real Estate
Collateral Property (excluding any Real Estate Collateral Property with respect
to which the grant of Liens to secure the Obligations would violate or trigger
the equal and ratable security provisions of the SVU Indenture or any lease or
other agreement with a third party with respect to any such Real Estate
Collateral Property):

 

(a)           a Mortgage in the form of Exhibit J to the Credit Agreement or
otherwise in form and substance reasonably satisfactory to the Administrative
Agent, a Related Real Estate Collateral Security Agreement in the form of
Exhibit K to the Credit Agreement, a UCC fixture filing (if determined by
Administrative Agent to be necessary under the Laws of the jurisdiction where
such Real Estate Collateral Property is located to perfect in fixtures
properly), and a UCC-1 financing statement with respect to the Related Real
Estate Collateral (as defined in Schedule 6.17) located thereon, which Security
Documents shall be in form and substance satisfactory to the Administrative
Agent, shall have been duly executed by the parties thereto and delivered to the
Administrative Agent and in full force and effect, together with, in the case of
Real Estate Collateral Property, an acknowledgment by a title insurance company
of receipt of such Mortgage, Personal Property Security Agreement, and UCC
fixture filings and an agreement to record or file, as applicable, such Mortgage
and UCC fixture filing in the real estate records for the county in which the
Real Estate Collateral Property is located (if determined by the Administrative
Agent to be necessary under the Laws of the jurisdiction where such Real Estate
Collateral Property is located to perfect in fixtures properly), so as to
effectively create upon such recording and filing (together with the filing of a
UCC-1 financing statement in the applicable state filing office) valid and
enforceable perfected second-priority Liens (subject in priority only to the
Lien granted in favor of the Term Loan Agent pursuant to and in accordance with
the Term Loan Intercreditor Agreement) upon such Real Estate Collateral Property
and Related Real Estate Collateral, in favor of the Administrative Agent (or
such other trustee as may be desired under local law), subject only to the
Permitted Encumbrances.  Unless otherwise (i) required to avoid triggering any
of the equal and ratable security provisions of the SVU Indenture or (ii) agreed
by the Administrative Agent, and subject to limitations of local law, each such
Mortgage shall secure the total amount of the Obligations; provided, that, if
the jurisdiction in which any applicable Real Estate Collateral Property is
located imposes a mortgage recording, intangibles or similar tax and does not
permit the

 

Sch. 6.21 - 1

--------------------------------------------------------------------------------


 

allocation of undivided aggregate indebtedness for the purpose of determining
the amount of such tax payable, or if there are other local state impediments to
the Mortgage securing the full amount of the Obligations, the principal amount
secured by such Mortgage shall be limited to secure a maximum amount acceptable
to the Administrative Agent, not to exceed 125% of the Value of such Real Estate
Collateral Property;

 

(b)           (i) a title insurance policy (or a marked, signed and redated
commitment to issue such title insurance policy) insuring or committing to
insure (upon payment of the premium therefor) the Lien of the Mortgage
encumbering each Real Estate Collateral Property, (A) with respect to each Real
Estate Collateral Property having a Value greater than $3,000,000, with the
standard exception for survey matters deleted, and a “same as survey”
endorsement, (B) otherwise with the standard exception for survey matters
deleted and a “same as survey” endorsement but only to the extent available
(without requirement for such Loan Party to procure a new survey), and (C) in
all cases with other lenders’ endorsements and otherwise as reasonably required
by the Administrative Agent but only to the extent available without requirement
for such Loan Party to procure a new survey with respect to any Real Estate
Collateral Property having a Value of less than or equal to $3,000,000 (in the
case of a Fixed Asset Collateral List Substitution, issued by the title company
that issued the title insurance policies insuring the Liens of the existing
Mortgages and dates as of the date of the recording of the Mortgage for the
Substitute Property); a. to the extent available, a “tie-in” and a “first loss”
endorsement, or similar endorsements, to the title insurance policy, in form and
substance reasonably satisfactory to the Administrative Agent; and b. a copy of
any survey, plat, or site plan of the Real Estate Collateral Property that any
Loan Party provides to the title company issuing the title insurance policy,
with any such surveys recertified to the Administrative Agent to the extent
reasonably available and as reasonably required by the Term Loan Agent pursuant
to the Term Loan Agreement.  Such title insurance policies shall be deemed
adequate so long as they (i) they are in the aggregate insured amount equal to
the amount of insurance to be provided to the Term Loan Agent in those
jurisdictions where pro tanto coverage is available and (ii) in an amount (not
to exceed $100,000,000) reasonably acceptable to the Administrative Agent, in
its Permitted Discretion in those jurisdictions where pro tanto coverage is not
available.  The Administrative Agent also shall have received copies of paid
receipts or other evidence showing that all premiums in respect of such title
insurance policies and endorsements have been paid;

 

(c)           (i) a completed flood certificate with respect to the Real Estate
Collateral Property, which flood certificate shall i. be addressed to the
Administrative Agent, ii. be completed by a company that has guaranteed the
accuracy of the information contained therein and iii. otherwise comply with the
Flood Program; c. evidence describing whether the community in which the Real
Estate Collateral Property is located participates in the Flood Program; d. if
any flood certificate states that a Real Estate Collateral Property is located
in a Flood Zone, the applicable Loan Party’s written acknowledgement of receipt
of written notification from the Administrative Agent i. as to the existence of
each such Real Estate Collateral Property and ii. as to whether the community in
which each such Real Estate Collateral Property is located is participating in
the Flood Program; and e. if any Real Estate Collateral Property is located in a
Flood

 

Sch. 6.21 - 2

--------------------------------------------------------------------------------


 

Zone and is located in a community that participates in the Flood Program,
evidence that the applicable Loan Party has obtained flood insurance that is in
compliance with all applicable regulations of the Flood Program;

 

(d)           if required by the Term Loan Agent pursuant to the Term Loan
Agreement, documentation regarding environmental matters acceptable to the
Administrative Agent with respect to each Real Estate Collateral Property, and,
if warranted by the findings of such documentation, a Phase I environmental
report acceptable to the Administrative Agent, and, if warranted by the findings
of such Phase I environmental report or other documentation, a Phase II
environmental report acceptable to the Administrative Agent, which concludes
that such Real Estate Collateral Property (i) does not contain any Hazardous
Materials in contravention of Environmental Law in any material respect and
(ii) is not subject to any significant risk of contamination from any off site
Hazardous Materials in contravention of Environmental Law in any material
respect;

 

(e)           (i) an opinion or opinions of counsel admitted to practice under
the laws of the State in which each Real Estate Collateral Property is located,
regarding the enforceability of the Liens of the Mortgages in that State, and a
due execution, delivery and authority opinion, in each case substantially
identical to the opinion or opinions delivered to the Term Loan Agent with
respect to such Real Estate Collateral Property, and (ii) an opinion or opinions
of counsel regarding each Related Real Estate Collateral Security Agreement, in
each case in form and substance reasonably acceptable to the Administrative
Agent; provided, that, if the Term Loan Agent shall not have required delivery
of an opinion or opinions of counsel with respect to any Real Estate Collateral
Property and Related Real Estate Collateral, Borrowers and Guarantors shall not
be obligated to deliver an opinion or opinions of counsel to Administrative
Agent with respect to such Real Estate Collateral Property and Related Real
Estate Collateral;

 

(f)            true and correct copies of all Material Contracts relating to the
leasing or operation of each Real Estate Collateral Property and each other
property on which Related Real Estate Collateral is located, each of which shall
be in form and substance reasonably satisfactory to the Term Loan Agent pursuant
to the Term Loan Agreement;

 

(g)           satisfactory (i.e., showing no Liens other than Permitted
Encumbrances) UCC, tax lien, judgment and litigation searches with respect to
each Real Estate Collateral Property and each other property on which Related
Real Estate Collateral is located and the Loan Party that is the owner or lessee
thereof, in the State in which such Real Estate Collateral Property or such
other property is located and the jurisdictions where each such Loan Party has
its principal place of business; and

 

(h)         in the case of any Ground Lease, f. a true and correct copy of the
applicable Ground Lease, together with (to the extent required by the Term Loan
Agent pursuant to the Term Loan Agreement) all amendments and modifications
thereto and a recorded memorandum thereof, in form and substance reasonably
satisfactory in all respects to the Term Loan Agent pursuant to the Term Loan
Agreement and subject to

 

Sch. 6.21 - 3

--------------------------------------------------------------------------------


 

customary leasehold mortgagee provisions and protections in form and substance
reasonably satisfactory in all respects to the Term Loan Agent pursuant to the
Term Loan Agreement and which shall provide, among other things, cure rights
reasonably acceptable to the Term Loan Agent pursuant to the Term Loan Agreement
for Loan Party defaults thereunder, and g. if required by the Term Loan Agent
pursuant to the Term Loan Agreement, a Ground Lease estoppel executed by the fee
owner and ground lessor of such Real Estate Collateral Property, reasonably
acceptable to the Term Loan Agent pursuant to the Term Loan Agreement;

 

provided, that, in connection with the foregoing Section 1, the following
requirements shall also be satisfied:

 

(1)           Loan Parties shall have paid or reimbursed the Administrative
Agent for all reasonable out-of-pocket costs and expenses incurred by the
Administrative Agent (including, without limitation, reasonable attorneys’ fees
and disbursements) in connection with the preparation and negotiation of the
Mortgage of each Real Estate Collateral Property and the Personal Property
Security Agreement for the Related Real Estate Collateral located thereon, and
Loan Parties shall have paid all recording charges, filing fees, taxes or other
out-of-pocket expenses (including, without limitation, title insurance premiums,
mortgage and intangibles taxes and documentary stamp taxes) payable in
connection therewith;

 

(2)           on the date of the applicable Mortgage and Personal Property
Security Agreement, the grants of Liens in the Fixed Asset Collateral (as
defined in Schedule 6.17) on the Applicable Collateral List (after giving effect
to all Fixed Asset Collateral List Substitutions) will not violate the SVU
Indenture or any other Material Indebtedness, or trigger any of the equal and
ratable sharing provisions thereof, as evidenced by (A) a certificate of a
Responsible Officer of the Lead Borrower and (B) a customary no conflicts
opinion from Loan Parties’ counsel, in each case, in form and substance
satisfactory to the Administrative Agent, certifying and opining, respectively,
that the grants of Liens in the Fixed Asset Collateral on the Applicable
Collateral List will not violate the SVU Indenture or any other Material
Indebtedness or trigger any of the equal and ratable sharing provisions thereof;

 

(3)           the Administrative Agent shall have received with respect to the
initial satisfaction of the requirements set forth in this Section 1, a
confirmation of the certificates described in Section 4.01(b)(iii), and
thereafter a certificate of the type described in Section 4.01(b)(iii), in each
case, from the relevant Loan Parties; and

 

(4)           each Real Estate Collateral Property shall be fee owned or ground
leased by a Loan Party or a Subsidiary which shall have become a Loan Party
hereunder pursuant to and in accordance with the requirements of Section 6.12
prior to the execution and delivery of the applicable Mortgage;

 

In addition to the foregoing, Loan Parties shall, promptly upon the request of
Administrative Agent, take such actions, and execute and deliver to the
Administrative Agent such Security Documents as the Administrative Agent may in
its reasonable

 

Sch. 6.21 - 4

--------------------------------------------------------------------------------


 

judgment deem necessary or appropriate (including, without limitation, the
Security Documents set forth in Section 1 of this Schedule 6.21), in order to
grant to the Administrative Agent, for the benefit of the Credit Parties, a Lien
upon any SVU Operating Property (as such term is defined in the Term Loan
Intercreditor Agreement), subject to Security Documents in favor of the Term
Loan Agent at any time that either (i) the grant of such Lien on any such SVU
Operating Property to secure all or any portion of the Obligations (after giving
effect to the Lien thereon to secure the Term Loan Debt) would no longer violate
the terms of the SVU Indenture (as then in effect), or give rise to any
obligation of any Loan Party under the SVU Indenture to grant a Lien on any of
its assets to secure any Indebtedness governed by or subject to the SVU
Indenture, or (ii) no Indebtedness is outstanding under the SVU Indenture.  The
Lead Borrower shall promptly notify Administrative Agent in writing at any time
that either clauses (i) or (ii) above are applicable.

 

In addition to the foregoing, Loan Parties shall deliver or cause to be
delivered to the Administrative Agent on or before May 21, 2013 (unless the
Administrative Agent, in its sole discretion, shall have agreed to any longer
period), a lender’s loss payable endorsement for each of the property insurance
policies (including marine insurance policies insuring Inventory) required to be
maintained pursuant to Section 6.07, each in form and substance reasonably
satisfactory to the Administrative Agent and naming the Administrative Agent as
a loss payee and additional insured.  Such endorsements shall, or the insurer
shall otherwise agree in writing, to make the Administrative Agent a payee on
any payment of a claim under such policies and provide for delivery of such
payment directly to the Administrative Agent (subject to the rights of the Term
Loan Agent with respect to Term Loan Priority Collateral).

 

Sch. 6.21 - 5

--------------------------------------------------------------------------------


 

Schedule 7.01

 

Existing Liens

 

 

 

State

 

Debtor

 

Secured Party

 

Filing Information

 

Collateral

1.

 

VA

 

FF Acquisition, L.L.C.

 

American Bank Note Company, as Agent for the United States Postal Service

 

File No. 02092373445

Filed: 9/23/2002

Lapse Date: 9/23/2012

 

Continuation

File No. 07070670920

Filed: 7/6/2007

 

The Consigned Goods are all USPS postage delivered to Consignee for sale to the
public from all establishments maintained by Consignee, including, but not
limited to, First Class postage, etc.

 

 

 

 

 

 

 

 

 

 

 

2.

 

VA

 

FF Acquisition, L.L.C.

 

American Greetings Corporation

 

File No. 10031072883

Filed: 3/10/2010

Lapse Date: 3/10/2015

 

Inventory sold or delivered by Secured Party or its affiliates to Debtor, etc.

 

 

 

 

 

 

 

 

 

 

 

3.

 

MO

 

Shop ‘n Save Warehouse Foods Inc

 

American Bank Note Company, as Agent for the United States Postal Service

 

File No. 4176312

Filed: 6/15/2001

Lapse Date: 6/15/2016

 

Continuation

File No. 20060066189K

Filed: 6/14/2006

 

Continuation

File No. 20110062748B

Filed: 6/7/2011

 

The Consigned Goods are all USPS postage delivered to Consignee for sale to the
public from all establishments maintained by Consignee, including, but not
limited to, First Class postage, etc.

 

 

 

 

 

 

 

 

 

 

 

4.

 

MO

 

Shop ‘N Save Warehouse Foods, Inc.

 

American Greetings Corporation

 

File No. 20100025327C

Filed: 3/10/2010

Lapse Date: 3/10/2015

 

Inventory sold or delivered by Secured Party or its affiliates to Debtor, etc.

 

 

 

 

 

 

 

 

 

 

 

5.

 

OH

 

Shoppers Food Warehouse Corp.

 

American Greetings Corporation

 

File No. OH00140730723

Filed: 3/10/2010

Lapse Date: 3/10/2015

 

Inventory sold or delivered by Secured Party or its affiliates to Debtor, etc.

 

 

 

 

 

 

 

 

 

 

 

6.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20073461901

Filed: 9/12/2007

Lapse Date: 9/12/2012

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

7.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20074524020

Filed: 11/29/2007

Lapse Date: 11/29/2012

 

[Specific equipment]

 

Sch. 7.01 - 1

--------------------------------------------------------------------------------


 

8.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20074868013

Filed: 12/26/2007

Lapse Date: 12/26/2012

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

9.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20080895555

Filed: 3/13/2008

Lapse Date: 3/13/2013

 

Collateral Amendment

File No. 20080999456

Filed: 3/21/2008

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

10.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20081416633

Filed: 4/23/2008

Lapse Date: 4/23/2013

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

11.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20081974151

Filed: 6/10/2008

Lapse Date: 6/10/2013

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

12.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20081974219

Filed: 6/10/2008

Lapse Date: 6/10/2013

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

13.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20081996477

Filed: 6/11/2008

Lapse Date: 6/11/2013

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

14.

 

DE

 

SUPERVALU, Inc.

 

American Color Graphics, Inc.

 

File No. 20082237202

Filed: 6/30/2008

Lapse Date: 6/30/2013

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

15.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20082839361

Filed: 8/20/2008

Lapse Date: 8/20/2013

 

[Specific equipment]

 

Sch. 7.01 - 2

--------------------------------------------------------------------------------


 

16.

 

DE

 

SUPERVALU Inc.

 

MassMutual Asset Finance LLC

 

File No. 20082840617

Filed: 8/20/2008

Lapse Date: 8/20/2013

 

Secured Party Amendment

File No. 20083388772

Filed: 10/7/2008

 

Secured Party Amendment

File No. 20083394192

Filed: 10/7/2008

 

Partial Assignment

File No. 20083395132

Filed: 10/7/2008

 

Full Assignment

File No. 20083436589

Filed: 10/10/2008

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

17.

 

DE

 

SUPERVALU Inc

 

Teradata Operations, Inc.

 

File No. 20090427317

Filed: 2/9/2009

Lapse Date: 2/9/2014

 

All products, equipment, etc. acquired from Secured Party and all proceeds, etc.

 

 

 

 

 

 

 

 

 

 

 

18.

 

DE

 

SUPERVALU Inc.

 

National City Commercial Capital Company, LLC

 

File No. 20091208096

Filed: 4/7/2009

Lapse Date: 4/7/2014

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

19.

 

DE

 

SUPERVALU Inc.

 

National City Commercial Capital Company, LLC

 

File No. 20091208195

Filed: 4/7/2009

Lapse Date: 4/7/2014

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

20.

 

DE

 

SUPERVALU Inc

 

NCR Corporation

 

File No. 20092513429

Filed: 8/5/2009

Lapse Date: 8/5/2014

 

All products, including without limitations, equipment, components, software,
deliverables and supplies, whether now or hereafter acquired, which are acquired
(directly or indirectly) from NCR Corporation and/or the acquisition of which is
financed by NCR Corporation, and all proceeds.

 

 

 

 

 

 

 

 

 

 

 

21.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20100447478

Filed: 2/9/2010

Lapse Date: 2/9/2015

 

[Specific equipment]

 

Sch. 7.01 - 3

--------------------------------------------------------------------------------


 

22.

 

DE

 

SUPERVALU Inc.

 

American Greetings Corporation

 

File No. 20100806459

Filed: 3/10/2010

Lapse Date: 3/10/2015

 

Inventory sold or delivered by Secured Party or its affiliates to Debtor, etc.

 

 

 

 

 

 

 

 

 

 

 

23.

 

DE

 

SUPERVALU Inc.

 

The Bank of Holland

 

File No. 20102851487

Filed: 8/16/2010

Lapse Date: 8/16/2015

 

Full Assignment

File No. 20102977639

Filed: 8/25/2010

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

24.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20114575224

Filed: 11/30/2011

Lapse Date: 11/30/2016

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

25.

 

DE

 

SUPERVALU Inc.

 

Banc of America Leasing & Capital, LLC

 

File No. 20114575240

Filed: 11/30/2011

Lapse Date: 11/30/2016

 

[Specific equipment]

 

 

 

 

 

 

 

 

 

 

 

26.

 

DE

 

SUPERVALU Inc.

 

Nestle Dreyer’s Ice Cream Company

 

File No. 20115000438

Filed: 12/20/2011

Lapse Date: 12/20/2016

 

[Specific consigned products]

 

 

 

 

 

 

 

 

 

 

 

27.

 

DE

 

SUPERVALU Inc.

 

Papyrus-Recycled Greetings, Inc.

 

File No. 20122461111

Filed: 6/26/2012

Lapse Date: 6/26/2017

 

Inventory sold or delivered by Secured Party to Debtor on a scan based trading
and consignment basis, etc.

 

 

 

 

 

 

 

 

 

 

 

28.

 

MO

 

SUPERVALU Holdings, Inc.

 

American Bank Note Company, as Agent for the United States Postal Service

 

File No. 20050068215M

Filed: 6/29/2005

Lapse Date: 6/29/2015

 

Continuation

File No. 20100060676K

Filed: 6/9/2010

 

The Consigned Goods are all USPS postage delivered to Consignee for sale to the
public from all establishments maintained by Consignee, including, but not
limited to, First Class postage, etc.

 

 

 

 

 

 

 

 

 

 

 

29.

 

MO

 

SUPERVALU Holdings, Inc.

 

American Greetings Corporation

 

File No. 20100025328E

Filed: 3/10/2010

Lapse Date: 3/10/2015

 

Inventory sold or delivered by Secured Party or its affiliates to Debtor, etc.

 

Sch. 7.01 - 4

--------------------------------------------------------------------------------


 

Capital Lease Obligations as of March 21, 2013

 

[**]

 

One or more of the Loan Parties is contingently liable for leases that have been
assigned to various third parties in connection with facility closings and
dispositions.  The Loan Parties could be required to satisfy the obligations
under the leases if any of the assignees are unable to fulfill their lease
obligations.  Due to the wide distribution of the Loan Parties’ assignments
among third parties, and various other remedies available, the Loan Parties
believe the likelihood that the Loan Parties will be required to assume a
material amount of these obligations is remote.

 

PURCHASE AND SALE AGREEMENTS

 

[**]

 

ADDITIONAL ENCUMBRANCES

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 7.01 - 5

--------------------------------------------------------------------------------


 

Schedule 7.02

 

Investments

 

I.             Non-Wholly Owned Entities:

 

[**]

 

II.            Investment Policy

 

SUPERVALU INC.

INVESTMENT GUIDELINES

August 22, 2012

 

PURPOSE:

 

To state clearly the responsibility for the investment of surplus cash, the
approved types of investments and their maturities.

 

POLICY STATEMENT:

 

Cash temporarily not needed for Company operations or to reduce debt will be
invested by the Cash Management Team (in Treasury Services), following approval
from either the Treasurer, Controller, Vice President—Tax, or Chief Financial
Officer.  The investments will be of appropriate maturities to meet projected
cash requirements of the Company, and will be made according to the following
written guidelines.  The objectives of such investments will be, in order of
importance: safety of principal, liquidity of funds, diversification and
investment yield.

 

GUIDELINES:

 

All surplus Company cash will be forwarded to the parent.  Subsidiaries are not
authorized to invest cash with outside parties without prior approval from
either the Treasurer, Controller or Chief Financial Officer.

 

APPROVED INVESTMENTS:

 

1.                                      U.S. Treasury Securities and general
obligations fully guaranteed with respect to principal and interest by the U. S.
Government.

 

2.                                      Obligations of U.S. Government Agencies
(i.e. GNMA’s and FNMA’s).

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 7.02 - 1

--------------------------------------------------------------------------------


 

3.                                      Commercial paper of prime quality (rated
A-1 by Standard and Poor’s and P-1 by Moody’s), purchased through recognized
money market dealers (see list of “Authorized Dealers”).

 

4.                                      Certificates of Deposit and Time
Deposits of Banks and their overseas branches are limited to:

 

a.                                      Top 50 worldwide banks as measured by
assets, and

 

b.                                      Banks rated A—1/AA and/or P—1/Aa or
better

 

5.                                      Repurchase Agreements, with authorized
money market dealers (see list of “Authorized Dealers”) or major banks as
defined in item #4, executed against those securities approved for direct
purchase (1-4 above). The current market value of the collateral must cover the
principal amount of the investment and collateral must be held in our name.

 

6.                                      Diversified money market investment
funds (see list of “Authorized Money Market Funds”) meeting the following
conditions:

 

a.                                      AAAm rating from Standard and Poor’s or
AAA rating from Moody’s

 

b.                                      Total assets of at least $5 billion

 

c.                                       Rule 2a-7 compliant

 

d.                                      At least three years of history

 

e.                                       Previously approved by either the
Treasurer, Controller, or Chief Financial Officer

 

7.                                      Other investments, including commercial
paper rated A-2/P-2, may be allowed from time to time with specific written
authorization from the Chief Financial Officer or the Treasurer.

 

8.                                      During a period of time where demand
deposit accounts (DDA’s) are federally guaranteed by the Temporary Liquitidy
Guarantee Program or any other similar FDIC guarantee programs, surplus funds
may be held in the company’s DDA accounts at authorized participating depository
banks.

 

9.                                      Surplus funds may be held at authorized
depository banks not participating in guarantee programs described in #8 above
to earn the earnings credit rate that meet one of the following requirements:

 

a.                                      A Long Term issuer rating no lower than

 

i.                                          A3 from Moody’s or

 

ii.                                       A- from Standard and Poor’s

 

Sch. 7.02 - 2

--------------------------------------------------------------------------------


 

b.                                      Market Credit Default Swap (CDS) rate of
no greater than 250 basis points

 

INVESTMENT LIMITATIONS:

 

1.                                      All short-term investments shall be
denominated in U.S. dollars.

 

2.                                      A maximum principal investment of up to:

 

a.                                      $50 million per money market fund
(determined by CUSIP number)

 

b.                                      $25 million per DDA Account

 

3.                                      For direct securities purchases, the
commitment to any one name will be limited to $10 million with the exception of
U.S. Government and U.S. Government Agencies (no limit).

 

4.                                     All securities that are purchased will be
held in “safekeeping” by the seller or by a Safekeeping Agent (see list of
“Authorized Dealers”) named by SUPERVALU INC. who will issue trade confirmation
for all transactions.

 

5.                                      Maturities for investments are not to
exceed 90 days.

 

AUTHORIZED INSTITUTIONS/ FUNDS:

 

The following lists include the Authorized Dealers, Authorized Money Market
Funds and Authorized Depository Banks that have been approved as part of the
investment policy.

 

Authorized Dealers:

 

1.             Bank of America

2.             US Bank

3.             Wells Fargo

 

Authorized Money Market Funds:

 

1.             JP Morgan Government Fund

2.             Federated Government Obligations Fund

3.             Fidelity Institutional Government Fund

4.             Dreyfus Government Cash Management Fund (BNY Mellon)

5.             Columbia Government Reserves Fund (Bank of America)

6.             First American Government Obligations

7.             Goldman Sachs Financial Square Government Fund

8.             BlackRock Liquidity FedFund Institutional Fund

9.             Western Asset Institutional Government Fund

10.          Funds For Institutions Government Fund (Merrill Lynch)

 

Sch. 7.02 - 3

--------------------------------------------------------------------------------


 

Authorized Depository Banks Participating in Government Sponsored Guarantee
Programs

 

1.                                      Bank of America

2.                                      US Bank

3.                                      PNC Bank

4.                                      JP Morgan

5.                                      Wells Fargo

6.                                      Northern Trust

7.                                      Banco Santander (Sovereign)

8.                                      TCF Bank

9.                                      Union Bank

10.                               Key Bank

 

Nothing in this Schedule 7.02 modifies any Loan Party’s obligations contained in
(i) the proviso at the end of the definition of Permitted Investments or
(ii) Section 6.13 of the Credit Agreement.

 

Sch. 7.02 - 4

--------------------------------------------------------------------------------


 

Schedule 7.03

 

Existing Indebtedness

 

Part (a):

 

 

 

MATURITY

 

FACE VALUE BALANCE March 21, 2013

 

Secured/Unsecured

SUPERVALU DEBT

 

 

 

 

 

 

 

 

 

 

 

 

 

SVU NOTES PAYABLE:

 

 

 

 

 

 

 

 

 

 

 

 

 

DUE 11/15/14

 

11/15/2014

 

489,890,000.00

 

Unsecured

DUE 5/1/16

 

5/1/2016

 

1,000,000,000.00

 

Unsecured

 

 

 

 

 

 

 

TOTAL SVU NOTES PAYABLE:

 

 

 

1,489,890,000.00

 

 

 

 

 

 

 

 

 

SVU MORTGAGES AND OTHER DEBT:

 

 

 

 

 

 

 

 

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

SVU MORTGAGES AND OTHER DEBT:

 

 

 

29,081,683.61

 

 

 

 

 

 

 

 

 

TOTAL COMPANY DEBT

 

 

 

1,518,971,683.61

 

 

 

Part (b):

 

Existing Letters of Credit

 

[**]

 

Commercial Letters of Credit

 

No commercial letters of credit outstanding on the Closing Date.

 

Surety Bonds

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 7.03 - 1

--------------------------------------------------------------------------------


 

Part (c):

 

Swap Termination Value

 

[**]

 

Part (f):

 

Capital Lease Obligations as of March 21, 2013

 

[**]

 

One or more of the Loan Parties is contingently liable for leases that have been
assigned to various third parties in connection with facility closings and
dispositions.  The Loan Parties could be required to satisfy the obligations
under the leases if any of the assignees are unable to fulfill their lease
obligations.  Due to the wide distribution of the Loan Parties’ assignments
among third parties, and various other remedies available, the Loan Parties
believe the likelihood that the Loan Parties will be required to assume a
material amount of these obligations is remote.

 

Part (g):

 

None.

 

Part (i):

 

Financial Guaranties

 

[**]

 

Retailer Lease Guaranties

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 7.03 - 2

--------------------------------------------------------------------------------


 

Other Lease Guaranties

 

[**]

 

CALIFORNIA WORKERS’ COMPENSATION GUARANTIES

 

(Unsecured)

 

July 27, 2006

 

Agreement of Assumption and Guarantee of Workers’ Compensation Liabilities
executed by SUPERVALU for the benefit of Albertson’s, Inc. in consideration for
the Department of Industrial Relations permission for Albertson’s, Inc. to
operate as certified self-insured employers in the State of California. 
SUPERVALU agrees to assume and guarantee to pay all liabilities and obligations
which Albertson’s, Inc. may incur as a self-insurer of its California workers’
compensation liabilities on or after 7/27/2006.

 

August 8, 2007

 

Agreement of Assumption and Guarantee of Workers’ Compensation Liabilities
executed by SUPERVALU for the benefit of American Drug Stores LLC in
consideration for the Department of Industrial Relations permission for American
Drug Store LLC to operate as certified self-insured employers in the State of
California.  SUPERVALU agrees to assume and guarantee to pay all liabilities and
obligations which American Drug Store LLC may incur as a self-insurer of its
California workers’ compensation liabilities arising on or after 8/3/2007.

 

September 8, 2010

 

Agreement of Assumption and Guarantee of Worker’s Compensation Liabilities
executed by SUPERVALU for the benefit of New Albertson’s, Inc. in consideration
for the Department of Industrial Relations permission for New Albertson’s, Inc.
to operate as certified self-insured employers in the State of California. 
SUPERVALU agrees to assume and guarantee to pay all liabilities and obligations
which New Albertson’s, Inc. may incur as a self-insurer of its California
workers’ compensation liabilities on or after 9/8/2010.

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 7.03 - 3

--------------------------------------------------------------------------------


 

ASC NOTES GUARANTEE

 

(Unsecured)

 

On July 6, 2005, the Lead Borrower executed that certain ASC Notes Guarantee,
dated as of July 6, 2005, guaranteeing the obligations of ASC under the ASC
Indenture and the ASC Notes.

 

Sch. 7.03 - 4

--------------------------------------------------------------------------------


 

Schedule 7.09

 

Transactions with Affiliates

 

Investments in Non-Wholly Owned Entities:

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 7.09 - 1

--------------------------------------------------------------------------------


 

Schedule 10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

Notices and Account Information for Administrative and Collateral Agent

 

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Joseph Burt, Portfolio Manager - Supervalu

Telephone: 617-854-7279

Telecopier: 866-617-3988

Email: joseph.burt@wellsfargo.com

 

Administrative Agent’s Office Account Information for Lenders

 

Bank Address:     Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA

ABA No.:              [**]

A/C Name:           Wells Fargo Bank, N.A.

A/C No.:                [**]

Reference:            SUPERVALU INC.

 

Agent Payment Account Information for Borrowers and Guarantors

 

Bank Address:     Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA

ABA No.:              [**]

A/C Name:           Wells Fargo Bank, N.A.

A/C No.:                [**]

Reference:            SUPERVALU INC.

 

Notices for LC Issuers

 

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Joseph Burt, Portfolio Manager - Supervalu

Telephone: 617-854-7279

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

Sch. 10.02 - 1

--------------------------------------------------------------------------------


 

Telecopier: 866-617-3988

Email: joseph.burt@wellsfargo.com

 

U.S. Bank National Association

Attention: Lynn Gosselin

VP, Portfolio Manager

209 S. LaSalle Street

MK-IL-RY3B

Chicago, Illinois 60604

Telephone: 312-325-8747

Telecopier: 312-325-8905

Email: lynn.gosselin@usbank.com

 

PNC Bank, National Association

Attention: Gurdatt Jagnanan

VP-Operations Supervisor

Two Tower Center Boulevard, 21st Floor

East Brunswick, New Jersey 08816

Telephone: 732-220-4302

Telecopier: 732-220-3268

Email: gurdatt.jagnanan@pnc.com

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

Attention: Denise DeMarco

Assistant Vice President

123 North Wacker Drive, Suite 2100

Chicago, Illinois 60606

Telephone: 312-408-8223

Telecopier: 312-408-8240

Email: denise.demarco@rabobank.com

 

Notices for Swing Line Lender

 

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Joseph Burt, Portfolio Manager - Supervalu

Telephone: 617-854-7279

Telecopier: 866-617-3988

Email: joseph.burt@wellsfargo.com

 

Notices for Loan Parties:

 

SUPERVALU INC.

250 Park Center Boulevard

 

Sch. 10.02 - 2

--------------------------------------------------------------------------------


 

P.O. Box 20

Boise, ID 83706

Attn: Treasurer

Fax: 208-395-6631

 

With a copy to:

 

SUPERVALU INC.

7075 Flying Cloud Drive

Eden Prairie, MN 55344

Attention: Vice President, Business Law

Fax: 952-828-4403

 

Web Address:  http://www.supervaluinvestors.com

 

Sch. 10.02 - 3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                        ,          

 

To:          Wells Fargo Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
March 21, 2013 (as amended, modified, supplemented or restated hereafter, the
“Credit Agreement”) by and among (i) SUPERVALU INC., a Delaware corporation, for
itself and as Lead Borrower (in such capacity, the “ Lead Borrower”) for the
other Borrowers party thereto from time to time (individually, a “Borrower” and,
collectively, the “Borrowers”), (ii) the Borrowers party thereto from time to
time, (iii) Wells Fargo Bank, National Association, as administrative and
collateral agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties referred to therein,
(iv) Wells Fargo Bank, National Association, [U.S. Bank National Association,
PNC Bank, National Association and “Rabobank Nederland”, New York Branch], as LC
Issuers, and (v) the lenders from time to time party thereto (individually, a
“Lender” and, collectively, the “Lenders”).  All capitalized terms used herein
and not otherwise defined shall have the same meaning herein as in the Credit
Agreement.

 

1.            The Lead Borrower hereby requests [a Borrowing][a conversion of
Committed Loans from one Type to the other][a continuation of LIBO Rate
Loans](1):

 

(a)           On                                 (a Business Day)(2)

 

(b)           In the amount of $                                          (3)

 

(c)           Comprised of [Base Rate][LIBO Rate] Loans (Type of Committed
Loan)(4)

 

--------------------------------------------------------------------------------

(1)  A Borrowing must be a borrowing consisting of simultaneous Loans of the
same Type and, in the case of LIBO Rate Loans, must have the same Interest
Period.

 

(2)  Each notice of a Borrowing must be received by the Administrative Agent not
later than (i) 4:00 p.m. three (3) Business Days prior to the requested date of
any Borrowing of conversion to or continuation of LIBO Rate Loans; provided,
that, if the Lead Borrower wishes to request LIBO Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period” in the Credit Agreement, the applicable notice
must be received by the Administrative Agent not later than 11:00 a.m. four
(4) Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them, and (ii) 1:00 p.m on the Business Day that is the
requested date of any Borrowing of Base Rate Loans or of any conversion of LIBO
Rate Loans to Base Rate Loans.

 

(3)  Each Borrowing, conversion to, or continuation of LIBO Rate Loans must be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Borrowing, conversion to, or continuation of Base Rate Loans must
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.

 

(4)  Committed Loans may be either Base Rate Loans or LIBO Rate Loans.  If the
Type of Committed Loan is not specified, then the applicable Committed Loans
will be made as Base Rate Loans.

 

--------------------------------------------------------------------------------


 

(d)           For LIBO Rate Loans:  with an Interest Period of         
months(5)

 

The Lead Borrower hereby represents and warrants (for itself and on behalf of
the other Borrowers) that (a) the Borrowing requested herein complies with
Section 2.02 and the other provisions of the Credit Agreement and (b) the
conditions specified in Sections 4.01 and 4.02 of the Credit Agreement have been
satisfied on and as of the date specified in Item 1(a) above.

 

[signature page follows]

 

--------------------------------------------------------------------------------

(5)  The Lead Borrower may request a Borrowing of LIBO Rate Loans with an
Interest Period of one, two, three or six months (or such period of nine or
twelve months as requested by the Lead Borrower and Consented to by all of the
Lenders).  If no election of Interest Period is specified, then the Lead
Borrower will be deemed to have specified an Interest Period of one month.

 

2

--------------------------------------------------------------------------------


 

Dated as of the date above first written.

 

 

SUPERVALU INC., as Lead Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Committed Loan Notice

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,                

 

To:          Wells Fargo Bank, National Association, as Swing Line Lender
Wells Fargo Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
March 21, 2013 (as amended, modified, supplemented or restated hereafter, the
“Credit Agreement”) by and among (i) SUPERVALU INC., a Delaware corporation, for
itself and as Lead Borrower (in such capacity, the “Lead Borrower”) for the
other Borrowers party thereto from time to time (individually, a “Borrower” and,
collectively, the “Borrowers”), (ii) the Borrowers party thereto from time to
time, (iii) Wells Fargo Bank, National Association, as administrative and
collateral agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties referred to therein,
(iv) Wells Fargo Bank, National Association, [U.S. Bank National Association,
PNC Bank, National Association and “Rabobank Nederland”, New York Branch], as LC
Issuers and (v) the lenders from time to time party thereto (individually, a
“Lender” and, collectively, the “Lenders”).  All capitalized terms used herein
and not otherwise defined shall have the same meaning herein as in the Credit
Agreement.

 

The Lead Borrower hereby requests a Swing Line Borrowing:

 

1.            
On                                                                            (a
Business Day)(1)

 

2.             In the amount of $                                            (2)

 

The Swing Line Borrowing requested herein complies with the provisions of
Section 2.04 of the Credit Agreement.

 

 

SUPERVALU INC., as Lead Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)           Each notice of a Swing Line Borrowing must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested date of any Swing Line Borrowing.

 

(2)           Each Swing Line Borrowing must be in a minimum amount of $100,000.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF NOTE

 

NOTE

 

$

                              ,          

 

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of                                            (hereinafter, with any
subsequent holders, the “Lender”), c/o Wells Fargo Bank, National Association,
[                                                      ], the principal sum of
                                       DOLLARS ($                            ),
or, if less, the aggregate unpaid principal balance of Committed Loans made by
the Lender to or for the account of any Borrower pursuant to the Amended and
Restated Credit Agreement dated as of March 21, 2013 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”) by and among (i) the Borrowers, (ii) Wells Fargo Bank, National
Association, as administrative and collateral agent (in such capacity, the
“Administrative Agent”) for its own benefit and the benefit of the other Credit
Parties referred to therein, (iii) Wells Fargo Bank, National Association, [U.S.
Bank National Association, PNC Bank, National Association and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch],
as LC Issuers, and (iv) the lenders from time to time party thereto
(individually, a “Lender” and, collectively, the “Lenders”), with interest at
the rate and payable in the manner stated therein.

 

This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof.  The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein.  Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

The Administrative Agent’s books and records concerning the Committed Loans, the
accrual of interest thereon, and the repayment of such Committed Loans, shall be
prima facie evidence of the indebtedness to the Lender hereunder.

 

No delay or omission by Administrative Agent or the Lender in exercising or
enforcing any of Administrative Agent’s or the Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion.  No waiver of any Event of Default
shall operate as a waiver of any other Event of Default, nor as a continuing
waiver of any such Event of Default.

 

Each Borrower, and each endorser and guarantor of this Note, waives presentment,
demand, notice, and protest, and also waives any delay on the part of the holder
hereof.  Each Borrower assents to any extension or other indulgence (including,
without limitation, the release or substitution of Collateral) permitted by the
Administrative Agent and/or the Lender with respect to this Note and/or any
Collateral or any extension or other indulgence with respect to any other
liability or any collateral given to secure any other liability of any Borrower
or any other Person obligated on account of this Note.

 

1

--------------------------------------------------------------------------------


 

This Note shall be binding upon each Borrower, and each endorser and guarantor
hereof, and upon their respective successors, assigns, and representatives, and
shall inure to the benefit of the Lender and its successors, endorsees, and
assigns.

 

The liabilities of each Borrower, and of any endorser or guarantor of this Note,
are joint and several, provided, that, the release by the Administrative Agent
or the Lender of any one or more such Persons shall not release any other Person
obligated on account of this Note.  Each reference in this Note to any Borrower,
any endorser, and any guarantor, is to such Person individually and also to all
such Persons jointly.  No Person obligated on account of this Note may seek
contribution from any other Person also obligated unless and until all of the
Obligations have been paid in full in cash.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS OF LAW OR OTHER
RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION
OTHER THAN THE LAWS OF THE STATE OF NEW YORK.

 

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
BORROWERS HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS NOTE OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE BORROWERS OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

 

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
HEREIN.  EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

EACH OF THE BORROWERS IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT.  EXCLUDING
SERVICE OF PROCESS BY EMAIL, NOTHING IN THIS NOTE WILL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE PROCESS IN ANY

 

2

--------------------------------------------------------------------------------


 

OTHER MANNER PERMITTED BY APPLICABLE LAW BUT IN NO EVENT SHALL SERVICE OF
PROCESS BY EMAIL BE EFFECTIVE.

 

EACH OF THE BORROWERS AGREES THAT ANY ACTION COMMENCED BY ANY OF THE BORROWERS
ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS
NOTE OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS
SOLE DISCRETION, AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH
RESPECT TO ANY SUCH ACTION.

 

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Administrative Agent and the Lender, in
the establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon.  EACH BORROWER,
EACH GUARANTOR, ENDORSER AND SURETY, LENDER AND THE ADMINISTRATIVE AGENT, BY ITS
ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN  ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH BORROWER (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT AND LENDERS HAVE BEEN INDUCED TO ENTER INTO THE CREDIT
AGREEMENT AND THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS HEREIN.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have caused this Note to be duly executed as
of the date set forth above.

 

 

BORROWERS:

 

 

 

SUPERVALU INC.

 

 

 

By:

 

 

Name:

Sherry M. Smith

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

ADVANTAGE LOGISTICS - SOUTHEAST, INC.

 

FF ACQUISITION, L.L.C.

 

FOODARAMA LLC

 

RICHFOOD, INC.

 

SHOP ‘N SAVE ST. LOUIS, INC.

 

SHOP ‘N SAVE WAREHOUSE FOODS, INC.

 

SHOPPERS FOOD WAREHOUSE CORP.

 

SUPERVALU HOLDINGS, INC.

 

SUPERVALU HOLDINGS - PA LLC

 

By:

SUPERVALU Holdings, Inc., its sole member

 

SUPERVALU PHARMACIES, INC.

 

W. NEWELL & CO., LLC

 

RICHFOOD HOLDINGS, INC.

 

SUPER RITE FOODS, INC.

 

SUPERVALU TTSJ, INC.

 

 

 

By:

 

 

Name:

Sherry M. Smith

 

Title:

Vice President

 

 

 

 

CHAMPLIN 2005 L.L.C.

 

 

 

 

By:

SUPERVALU INC., its sole member

 

 

 

 

 

By:

 

 

 

Name:

Sherry M. Smith

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

MORAN FOODS, LLC

 

 

 

By:

 

 

Name:

Santiago Roces

 

Title:

Chief Executive Officer

 

Note - [Lender]

 

--------------------------------------------------------------------------------


 

 

SAVE-A-LOT TYLER GROUP, LLC

 

 

 

 

By:

 

 

Name:

Sherry M. Smith

 

Title:

Senior Vice President, Finance, Treasurer

 

Note - [Lender]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF AMENDED AND RESTATED SWING LINE NOTE

 

SWING LINE NOTE

 

$

 

                         ,           

 

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION (hereinafter, with any
subsequent holders, the “Swing Line Lender”),
[                                                                  ], the
principal sum of                                      DOLLARS
($                        ), or, if less, the aggregate unpaid principal balance
of Swing Line Loans made by the Swing Line Lender to or for the account of any
Borrower pursuant to the Amended and Restated Credit Agreement dated as of March
21, 2013 (as amended, modified, supplemented or restated and in effect from time
to time, the “Credit Agreement”) by and among (i) the Borrowers, (ii) Wells
Fargo Bank, National Association, as administrative and collateral agent (in
such capacity, the “Administrative Agent”) for its own benefit and the benefit
of the other Credit Parties referred to therein, (iii) Wells Fargo Bank,
National Association, [U.S. Bank National Association, PNC Bank, National
Association and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch], as LC Issuers, and (iv) the lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”),
with interest at the rate and payable in the manner stated therein.

 

This is a “Swing Line Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof.  The principal of, and
interest on, this Swing Line Note shall be payable at the times, in the manner,
and in the amounts as provided in the Credit Agreement and shall be subject to
prepayment and acceleration as provided therein.  Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

The Administrative Agent’s books and records concerning the Swing Line Loans,
the accrual of interest thereon, and the repayment of such Swing Line Loans,
shall be prima facie evidence of the indebtedness to the Lender hereunder.

 

No delay or omission by the Administrative Agent or the Swing Line Lender in
exercising or enforcing any of the Administrative Agent’s or the Swing Line
Lender’s powers, rights, privileges, remedies, or discretions hereunder shall
operate as a waiver thereof on that occasion nor on any other occasion.  No
waiver of any Event of Default shall operate as a waiver of any other Event of
Default, nor as a continuing waiver of any such Event of Default.

 

Each Borrower, and each endorser and guarantor of this Swing Line Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof.  Each Borrower assents to any extension or other
indulgence (including, without limitation, the release or substitution of
Collateral) permitted by the Administrative Agent and/or the Lender with respect
to this Swing Line Note and/or any Collateral or any extension or other
indulgence with respect to any other liability or any

 

1

--------------------------------------------------------------------------------


 

collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Swing Line Note.

 

This Swing Line Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Lender and its
successors, endorsees, and assigns.

 

The liabilities of each Borrower, and of any endorser or guarantor of this Swing
Line Note, are joint and several, provided, that, the release by the
Administrative Agent or the Lender of any one or more such Persons shall not
release any other Person obligated on account of this Swing Line Note.  Each
reference in this Swing Line Note to any Borrower, any endorser, and any
guarantor, is to such Person individually and also to all such Persons jointly. 
No Person obligated on account of this Swing Line Note may seek contribution
from any other Person also obligated unless and until all of the Obligations
have been paid in full in cash.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS OF LAW OR OTHER
RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION
OTHER THAN THE LAWS OF THE STATE OF NEW YORK.

 

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWERS IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
BORROWERS HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS SWING LINE
NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE SWING LINE
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE BORROWERS OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO HEREIN.  EACH OF THE BORROWERS HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

2

--------------------------------------------------------------------------------


 

EACH OF THE BORROWERS IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT EXCLUDING SERVICE
OF PROCESS BY EMAIL.  NOTHING IN THIS SWING LINE NOTE WILL AFFECT THE RIGHT OF
THE SWING LINE LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW BUT IN NO EVENT SHALL SERVICE OF PROCESS BY EMAIL BE EFFECTIVE.

 

EACH OF THE BORROWERS AGREES THAT ANY ACTION COMMENCED BY ANY OF THE BORROWERS
ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS
SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AS THE ADMINISTRATIVE AGENT MAY
ELECT IN ITS SOLE DISCRETION, AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS WITH RESPECT TO ANY SUCH ACTION.

 

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Swing Line Note, are each relying thereon.  EACH
BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE SWING LINE LENDER, BY ITS
ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH BORROWER (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE
AGENTS AND THE SWING LINE LENDER HAVE BEEN INDUCED TO ENTER INTO THE CREDIT
AGREEMENT AND THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS HEREIN.

 

This Swing Line Note supersedes and replaces the Swing Line Note, dated August
30, 2012, by certain of the Borrowers payable to the order of the Swing Line
Lender in the original principal amount of $150,000,000 (the “Existing Swing
Line Note”), but does not extinguish or constitute payment of the obligations,
liabilities and indebtedness evidenced through or arising thereunder or in
respect thereof.  Borrowers hereby acknowledge that Borrowers are jointly and
severally indebted to Swing Line Lender for interest through the date hereof
under the Existing Swing Line Note and for interest accruing hereunder from and
after the date hereof.  Neither the amendment and restatement contained herein
nor Swing Line Lender’s acceptance of this Swing Line Note or other actions
contemplated by the Credit Agreement or any of the other Loan Documents shall,
in any manner, be construed to constitute payment of, or impair, limit or
extinguish the indebtedness arising under or evidenced by the Existing Swing
Line Note or constitute a novation with respect thereto and the liens and
security interests securing such indebtedness shall not in any manner be
impaired, limited, terminated, waived or release hereby.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have caused this Swing Line Note to be duly
executed as of the date set forth above.

 

 

BORROWERS:

 

 

 

SUPERVALU INC.

 

 

 

By:

 

 

Name:

Sherry M. Smith

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

ADVANTAGE LOGISTICS - SOUTHEAST, INC.

 

FF ACQUISITION, L.L.C.

 

FOODARAMA LLC

 

RICHFOOD, INC.

 

SHOP ‘N SAVE ST. LOUIS, INC.

 

SHOP ‘N SAVE WAREHOUSE FOODS, INC.

 

SHOPPERS FOOD WAREHOUSE CORP.

 

SUPERVALU HOLDINGS, INC.

 

SUPERVALU HOLDINGS - PA LLC

 

By:

SUPERVALU Holdings, Inc., its sole member

 

SUPERVALU PHARMACIES, INC.

 

W. NEWELL & CO., LLC

 

RICHFOOD HOLDINGS, INC.

 

SUPER RITE FOODS, INC.

 

SUPERVALU TTSJ, INC.

 

 

 

By:

 

 

Name:

Sherry M. Smith

 

Title:

Vice President

 

 

 

 

CHAMPLIN 2005 L.L.C.

 

 

 

 

By:

SUPERVALU INC., its sole member

 

 

 

 

 

By:

 

 

 

Name:

Sherry M. Smith

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

MORAN FOODS, LLC

 

 

 

By:

 

 

Name:

Santiago Roces

 

Title:

Chief Executive Officer

 

Amended and Restated Swing Line Note

 

--------------------------------------------------------------------------------


 

 

SAVE-A-LOT TYLER GROUP, LLC

 

 

 

By:

 

 

Name:

Sherry M. Smith

 

Title:

Senior Vice President, Finance, Treasurer

 

Amended and Restated Swing Line Note

 

--------------------------------------------------------------------------------


 

EXHIBIT D
TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

To:

Wells Fargo Bank, National Association

Date:

 

One Boston Place, 18th Floor

 

 

Boston, Massachusetts 02108-4407

 

 

Attention: Portfolio Manager - SUPERVALU

 

 

Re:          Amended and Restated Credit Agreement dated as of March 21, 2013
(as amended, modified, supplemented or restated hereafter, the “ Credit
Agreement”) by and among (i) SUPERVALU INC. a Delaware corporation, for itself
and as Lead Borrower (in such capacity, the “Lead Borrower”) for the other
Borrowers party thereto from time to time (individually, a “Borrower” and,
collectively, the “Borrowers”), (ii) the Borrowers party thereto from time to
time, (iii) Wells Fargo Bank, National Association, as administrative and
collateral agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties referred to therein, (iv)
Wells Fargo Bank, National Association, PNC Bank, National Association, RaboBank
Nederland, New York Branch and U.S. Bank, National Association, as LC Issuers,
and (vi) the lenders from time to time party thereto (individually, a “Lender”
and, collectively, the “Lenders”).  All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

 

The undersigned, a duly authorized and acting Responsible Officer of the Lead
Borrower, hereby certifies to you as follows(1):

 

1.             No Default.

 

(a) [To the knowledge of the undersigned Responsible Officer, no Default or
Event of Default has occurred and is continuing (except with respect to any
Default arising from the inaccuracy of representations and warranties which are
not Specified Representations).(2)]

 

or

 

(a) [To the knowledge of the undersigned Responsible Officer, except as set
forth in Appendix I, no Default or Event of Default has occurred and is
continuing.

 

(b) If a Default or Event of Default has occurred and is continuing, the
Borrowers propose to take action as set forth in Appendix I with respect to such
Default or Event of Default. (3)]

 

--------------------------------------------------------------------------------

(1)  After the Closing Date, Compliance Certificate is only required to be
delivered with financial statements referred to in Section 6.01(c) of the Credit
Agreement after Excess Availability is less than twenty percent (20%) of the
Aggregate Commitments.

(2)  This certification is to be included in the Compliance Certificate
delivered on the Closing Date.

(3)  This certification is to be included in each Compliance Certificate
delivered after the Closing Date.

 

--------------------------------------------------------------------------------


 

2.             Financial Calculations.  [Attached hereto as Appendix I are
reasonably detailed calculations necessary to determine the Consolidated Fixed
Charge Coverage Ratio of Lead Borrower and its Restricted Subsidiaries as of
[                           , 201  ] . (4)]

 

or

 

[Attached hereto as Appendix II are reasonably detailed calculations necessary
to determine the Consolidated Fixed Charge Coverage Ratio of Lead Borrower and
its Restricted Subsidiaries as of [                           , 201  ] (whether
or not compliance therewith is then required under Section 7.15 of the Credit
Agreement). (5)]

 

3.             No Material Accounting Changes, Etc.  The financial statements
furnished to the Administrative Agent for the Fiscal Period/Fiscal
Quarter/Fiscal Year ending [               , 201  ] were prepared in accordance
with GAAP consistently applied for the period covered thereby, and present
fairly in all material respects the financial condition of the Lead Borrower and
its Subsidiaries on a consolidated basis at the close of, and the results of
their operations and cash flows for, the period(s) covered, subject to, with
respect to the quarterly financial statements, normal year end audit adjustments
and the absence of footnotes.  To the extent there has been any change in
generally accepted accounting principles used in the preparation of such
financial statements, (a) attached as Appendix [II or III] hereto is a statement
of reconciliation conforming such financial statements to GAAP, and (b) attached
as Appendix [III or IV] hereto is a copy of management’s discussion and analysis
with respect to such financial statements.

 

--------------------------------------------------------------------------------

(4)  This certification is to be included in the Compliance Certificate
delivered on the Closing Date.

(5)  This certification is to be included in each Compliance Certificate
delivered after the Closing Date.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

APPENDIX  I

 

Events of Default, if any and Proposed Actions

 

--------------------------------------------------------------------------------


 

APPENDIX II

 

Calculation of Consolidated Fixed Charge Coverage Ratio

 

--------------------------------------------------------------------------------


 

APPENDIX III

 

Statement of Reconciliation Conforming Financial Statements to GAAP

 

--------------------------------------------------------------------------------


 

APPENDIX IV

 

Management’s Discussion and Analysis

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Amended and Restated Credit Agreement dated as of March
21, 2013 (as amended, modified, supplemented or restated hereafter, the “Credit
Agreement”) by and among (i) SUPERVALU INC., a Delaware corporation, for itself
and as Lead Borrower (in such capacity, the “Lead Borrower”) for the other
Borrowers party thereto from time to time (individually, a “Borrower” and,
collectively, the “Borrowers”), (ii) the Borrowers party thereto from time to
time, (iii) Wells Fargo Bank, National Association, as administrative and
collateral agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties referred to therein, (iv)
Wells Fargo Bank, National Association, [PNC Bank, National Association,
“Rabobank Nederland”, New York Branch and U.S. Bank National Association], as LC
Issuers, and (v) the lenders from time to time party thereto (individually, a
“Lender” and, collectively, the “Lenders”).  All capitalized terms used herein
and not otherwise defined shall have the same meaning herein as in the Credit
Agreement.

 

                                                             (the “Assignor”)
and                                        (the “Assignee”) agree as follows:

 

1.             The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations as a Lender under the Credit Agreement as
of the date hereof (including, without limitation, such interest in each of the
Assignor’s outstanding Commitments, if any, and the Loans (and related
Obligations) owing to it) specified in Section 1 of Schedule I hereto.  After
giving effect to such sale and assignment, the Assignor’s and the Assignee’s
Commitments and the amount of the Loans owing to the Assignor and the Assignee
and the amount of Letters of Credit participated in by the Assignor and the
Assignee will be as set forth in Section 2 of Schedule I hereto.

 

2.             The Assignor: (a) represents and warrants that it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any Liens and that it is legally authorized
to enter into this Assignment and Assumption; (b) makes no representation or
warranty and assumes no responsibility with respect to (i) any statements,
warranties or representations made in, or in connection with, the Credit
Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other Loan Document or any other instrument or document furnished pursuant
thereto; (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of their respective obligations under the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto; and (d) confirms, in the case of an Assignee who is
not a Lender, an Affiliate of a Lender, or an Approved Fund, the amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the Assignor being assigned pursuant to this Assignment and Assumption,
is not less than $10,000,000(1), or, if less, the entire remaining amount of the
Assignor’s Commitment and the Loans at any time owing to it, unless each of the
Administrative Agent, the LC Issuer and the Swing Line Lender and, so

 

--------------------------------------------------------------------------------

(1)  In the case of an assignment to another Lender, an Affiliate of a Lender or
an Approved Fund, $5,000,000.

 

1

--------------------------------------------------------------------------------


 

long as no Default or Event of Default has occurred and is continuing, the Lead
Borrower otherwise consent (each such consent not to be unreasonably withheld or
delayed).

 

3.             The Assignee: (a) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 6.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption; (b) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (c) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (d) agrees that it will perform in accordance with their
terms all of the obligations which, by the terms of the Credit Agreement, are
required to be performed by it as a Lender; (e) specifies as its lending office
(and address for notices) the office set forth beneath its name on the signature
pages hereof; (f) agrees that, if the Assignee is a Foreign Lender entitled to
an exemption from, or reduction of, withholding tax under the law of the
jurisdiction in which the applicable Loan Party is resident for tax purposes, it
shall deliver to the Loan Parties and the Administrative Agent (in such number
of copies as shall be requested by the recipient) whichever of the following is
applicable: (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party, (ii) duly completed copies of Internal Revenue Service Form
W-8ECI, (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Loan Parties within the meaning of section 881(c)(3)(B) of the Code, or
(3) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (B) duly completed copies of  Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from, or a reduction in, United States Federal withholding tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrowers to determine the withholding or
deduction required to be made; and (g) represents and warrants that it is an
Eligible Assignee.

 

4.             Following the execution of this Assignment and Assumption by the
Assignor and the Assignee, it will be delivered, together with a processing and
recordation fee in the amount required as set forth in Section 10.06 to the
Credit Agreement, to the Administrative Agent for acceptance and recording by
the Administrative Agent.  The effective date of this Assignment and Assumption
shall be the date of acceptance thereof by the Administrative Agent, unless
otherwise specified on Schedule I hereto (the “Effective Date”).

 

5.             Upon such acceptance and recording by the Administrative Agent
and, to the extent required by Section 10.06(b)(iii) of the Credit Agreement,
consent by the Administrative Agent, the LC Issuer, the Swing Line Lender and
the Lead Borrower, as applicable (such consent not to be unreasonably withheld
or delayed), from and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent of the interest assigned by
this Assignment and Assumption, shall have the rights and obligations of a
Lender under the Credit Agreement, and

 

2

--------------------------------------------------------------------------------


 

(b) the Assignor shall, to the extent of the interest assigned by this
Assignment and Assumption, be released from its obligations under the Credit
Agreement.

 

6.             Upon such acceptance and recording by the Administrative Agent,
from and after the Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and fees
with respect thereto) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Effective Date directly between themselves.

 

7.             This Assignment and Assumption shall be governed by, and be
construed in accordance with, the laws of the State of New York.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Lending Office (and address for notices):

 

 

 

[Address]

 

 

Accepted this            day

 

of                       ,           :

 

 

 

WELL FARGO BANK, NATIONAL ASSOCIATION

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Schedule I to Assignment and Assumption

 

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this            day of                           ,
              :

 

ADMINISTRATIVE AGENT:

 

WELL FARGO BANK, NATIONAL ASSOCIATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this            day of                           ,
              :

 

LC ISSUERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[OTHERS]

 

By:

 

 

Name:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this            day of                           ,
              :

 

SWING LINE LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

4

--------------------------------------------------------------------------------


 

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this            day of                           ,
              :

 

LEAD BORROWER:

 

SUPERVALU INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

Schedule I

 

Section 1.              Percentage/Amount of Commitments/Loans/Letters of Credit
Assigned by Assignor to Assignee.

 

Applicable Percentage assigned by Assignor:

 

%

 

 

 

Commitment assigned by Assignor:

 

$

 

 

 

Commitment assigned by Assignor:

 

$

 

 

 

Aggregate Outstanding Principal Amount of

 

 

Loans assigned by Assignor:

 

$

 

 

 

Aggregate Participations assigned by Assignor in LC Obligations:

 

$

 

Section 2.              Percentage/Amount of Commitments/Loans/Letters of Credit
Held by Assignor and Assignee after giving effect to Assignment and Assumption.

 

Assignor’s Applicable Percentage

 

%

 

 

 

Assignee’s Applicable Percentage:

 

%

 

 

 

Assignor’s Commitment:

 

$

 

 

 

Assignee’s Commitment:

 

$

 

 

 

Aggregate Outstanding Principal Amount of

 

 

Loans Owing to Assignor:

 

$

 

 

 

Aggregate Outstanding Principal Amount of

 

 

Loans Owing to Assignee:

 

$

 

 

 

Aggregate Participations by Assignor in LC Obligations:

 

$

 

 

 

Aggregate Participations by Assignee in LC Obligations:

 

$

 

Section 3.  Effective Date

 

Effective Date:

                              ,       

 

6

--------------------------------------------------------------------------------


 

EXHIBIT F

to

AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF BORROWING BASE CERTIFICATE

 

See attached.

 

--------------------------------------------------------------------------------


 

Borrowing Base Certificate

SUPERVALU, Inc.

REVOLVING LINE OF CREDIT AVAILABILITY CALCULATION

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Number:

 

 

 

 

 

 

 

 

CREDIT CARD RECEIVABLES

 

as of:

 

 

 

 

Credit Card Receivables

 

 

 

 

 

 

Less: Ineligibles

 

 

 

 

 

 

Eligible Credit Card Receivables

 

 

 

 

 

$

0

Credit Card Accounts Receivable Advance Rate

 

 

 

 

 

[**]

Credit Card Receivable Availability

 

 

 

 

 

$

0

 

 

 

 

 

 

 

PHARMACY ACCOUNTS RECEIVABLE

 

as of:

 

 

 

 

Pharmacy Accounts Receivable

 

 

 

 

 

 

Less: Ineligibles

 

 

 

 

 

 

Eligible Pharmacy Accounts Receivable

 

 

 

 

 

$

0

Pharmacy Accounts Receivables Advance Rate

 

 

 

 

 

[**]

Available Pharmacy Accounts Receivable

 

 

 

 

 

$

0

Less: In excess of 10% of the BBC

 

 

 

 

 

 

Capped Pharmacy Accounts Receivable

 

 

 

 

 

 

Total Pharmacy AR as a % of the Borrowing Base

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADE ACCOUNTS RECEIVABLE

 

as of:

 

 

 

 

Trade Accounts Receivable

 

 

 

 

 

 

Less: Ineligibles

 

 

 

 

 

 

Eligible Trade Accounts Receivable

 

 

 

 

 

$

0

Trade Accounts Receivables Advance Rate

 

 

 

 

 

[**]

Available Trade Accounts Receivable

 

 

 

 

 

$

0

Less: In excess of 25% of the BBC

 

 

 

 

 

 

Capped Trade Accounts Receivable

 

 

 

 

 

 

Trade AR as a % of the Borrowing Base

 

 

 

 

 

 

 

 

 

 

 

 

 

PERISHABLE INVENTORY

 

 

 

 

 

 

Supply Chain Perishable

 

 

 

 

 

 

Less: Supply Chain Perishable Ineligibles

 

 

 

 

 

 

Eligible Supply Chain Perishable

 

 

 

 

 

$

0

Advance Rate  (85% of NOLV)

NOLV:

[**]

 

 

 

[**]

Available Supply Chain Perishable

 

 

 

 

 

$

0

 

 

 

 

 

 

 

Retail Perishable

 

 

 

 

 

 

Less: Retail Perishable Ineligibles

 

 

 

 

 

 

Eligible Retail Perishable

 

 

 

 

 

$

0

Advance Rate  (90% of NOLV)

NOLV:

[**]

 

 

 

[**]

Available Retail Perishable

 

 

 

 

 

—

 

 

 

 

 

 

 

Total Available Perishable

 

 

 

 

 

—

Less: In excess of 25% of the BBC

 

 

 

 

 

 

Capped Perishable Inventory

 

 

 

 

 

 

Total Perishable Inventory as a % of the Borrowing Base

 

 

 

 

 

 

 

 

 

 

 

 

 

NON-PERISHABLE INVENTORY

 

as of:

 

 

 

 

Supply Chain Non-Perishable

 

 

 

 

 

 

Less: Supply Chain Non-Perishable Ineligibles

 

 

 

 

 

 

Eligible Supply Chain Non-Perishable

 

 

 

 

 

$

0

Advance Rate  (85% of NOLV)

NOLV:

[**]

 

 

 

[**]

Available Supply Chain Non-Perishable

 

 

 

 

 

$

0

 

 

 

 

 

 

 

Retail Non-Perishable

 

 

 

 

 

 

Less: Retail Non-Perishable Ineligibles

 

 

 

 

 

 

Eligible Retail Non-Perishable

 

 

 

 

 

$

0

Advance Rate  (90% of NOLV)

NOLV:

[**]

 

 

 

[**]

Available Retail Perishable

 

 

 

 

 

—

Available Non-Perishable Inventory

 

 

 

 

 

—

 

 

 

 

 

 

 

Total Inventory Availability

 

 

 

 

 

 

 

 

 

 

 

 

 

PHARMACY SCRIPTS

 

as of:

 

 

 

 

# of Scripts (trailing 13 periods)

 

 

 

 

 

 

Value per Script

 

 

 

 

 

 

Appraised Script Value

 

 

 

 

 

 

Pharmacy Script Advance Rate

 

 

 

 

 

[**]

Available Pharmacy Scripts

 

 

 

 

 

$

0

Less: Amount In Excess of 25% of the Borrowing Base

 

 

 

 

 

 

Capped Pharmacy Scripts

 

 

 

 

 

—

Scripts as a % of the Borrowing Base

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

**Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

AVAILABILITY RESERVES

 

as of:

 

 

 

 

 

 

 

 

 

 

 

BORROWING BASE

 

 

 

 

 

 

 

 

 

 

 

 

 

(A) Calculated Borrowing Base

 

as of:

 

 

 

 

(B) Revolving Commitment $1,000MM

 

 

 

 

 

 

Lesser of A or B

 

 

 

 

 

$

0

 

 

 

 

 

 

 

Availability Calculation

 

as of:

 

 

 

 

 

 

 

 

 

 

 

Beginning Principal Balance

Prior Days Advance

 

 

 

$

—

 

Fees Charged Today

 

 

 

$

—

 

Adjustments

 

 

 

$

—

 

 

 

 

 

 

 

 

Prior Day’s Pay Down

 

 

 

$

—

 

 

 

 

 

 

 

 

Ending Principal Balance

 

 

 

 

 

$

—

 

Est. Accrued Interest MTD

 

 

 

$

—

 

Standby Letters of Credit

 

 

 

 

 

Documentary Letters of Credit

 

 

 

 

 

 

 

 

 

 

 

Total Loan Balance Prior to Request

 

 

 

 

 

$

—

 

 

 

 

 

 

 

Net Availability Prior to Today’s Request

 

 

 

 

 

$

—

 

 

 

 

 

 

 

TODAY’S ADVANCE REQEUST

 

 

 

 

 

$

—

 

 

 

 

 

 

 

Net Availability After Today’s Request

 

 

 

 

 

$

—

 

The undersigned, a Responsible Officer (as defined in the ABL Credit Agreement
referenced below) of SUPERVALU Inc., in its capacity as “Lead Borrower” under,
and as defined in, that that certain Amended and Restated Credit Agreement,
dated as of March     , 2013 (as amended, restated, modified, supplemented,
refinanced, renewed, or extended from time to time, the “ABL Credit Agreement”;
capitalized terms used herein shall have the meanings set forth in the ABL
Credit Agreement), by and among (1) Lead Borrower, for itself and as agent for
the other Borrowers party thereto from time to time, (2) the Borrowers party
thereto from time to time, (3) the Guarantors party thereto from time to time,
(4) the Lenders party thereto from time to time, and (5) Wells Fargo Bank,
National Association, in its capacity as administrative and collateral agent for
the Lenders (in such capacity, together with its successors and assigns, if any,
in such capacity, “Agent”) and as a Lender, hereby certifies to Agent that:
(A) the information set forth above and the supporting documentation and
information delivered herewith (i) is true and correct in all material respects
and (ii) has been prepared in accordance with the requirements of the ABL Credit
Agreement, (B) the Loan Parties are in compliance with and, after giving effect
to any currently requested Credit Extension will be in compliance with, the
terms, conditions and provisions of the ABL Credit Agreement, and (C) no Default
or Event of Default has occurred and is continuing.

 

SUPERVALU INC.

 

By:

 

 

 

John Boyd

 

Group Vice President & Treasurer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF DDA NOTIFICATION

 

PREPARE ON BORROWER LETTERHEAD - ONE FOR EACH DEPOSITORY

 

[DATE]

 

To:                             [Name and Address of Bank]

 

Re:          [                                            ]

The Account Numbers referenced on Exhibit A annexed hereto

 

Dear Sir/Madam:

 

This letter relates to the Account Numbers referenced on Exhibit A annexed
hereto and any other depository account(s) (collectively the “Account”) which
[                            ], a [                                ] with an
address at [                                        ] (the “Borrower”), now or
hereafter maintains with you.  The term “Account” shall also mean any
certificates of deposit, investments, or other evidence of indebtedness
heretofore or hereafter issued by you to or for the account of the Borrower.

 

The Borrower and certain of its affiliates have entered into separate financing
agreements with each of (a) Wells Fargo Bank, National Association, with an
office at One Boston Place, 18th Floor, Boston, Massachusetts 02108-4407, as
administrative and collateral agent (in such capacity, together with its
successors, assigns and any replacement agent pursuant to a replacement
asset-based revolving credit financing, “Revolving Loan Agent”) for its own
benefit and the benefit of a syndicate of revolving lenders and certain other
credit parties (together with their successors and assigns, and any replacement
lenders pursuant to a replacement asset-based revolving credit financing, the
“Revolving Credit Parties”), which are making loans or furnishing other
financials accommodations to [                      ]; and (b) Goldman Sachs
Bank USA, with an office at
                                                                  , as
administrative and collateral agent (in such capacity, together with its
successors and assigns, and any replacement agent pursuant to a replacement term
loan credit financing, “Term Loan Agent”) for its own benefit and the benefit of
a syndicate of  term lenders (together with their successors and assigns, and
any replacement lenders pursuant to a replacement term loan credit financing,
the “Term Credit Parties”), which are making term loans to the Borrower and
certain of its affiliates.

 

For purposes of this letter, the term “Lender Representative” as used herein
shall mean Revolving Loan Agent until such time as Revolving Loan Agent notifies
you in writing (at your address above) that the Lender Representative shall be
Term Loan Agent, and on and after delivery of such notice from Revolving Loan
Agent to you, the term “Lender Representative” shall mean Term Loan Agent.

 

The Borrower has granted to the Revolving Loan Agent (for its own benefit and
the benefit of the Revolving Credit Parties) and to the Term Loan Agent (for its
own benefit and the benefit of the Term Credit Parties) security interests in
and to, among other things, the Borrower’s accounts, accounts receivable,
inventory, and proceeds therefrom, including, without limitation, the proceeds
now or

 

--------------------------------------------------------------------------------


 

hereafter deposited in the Account or evidenced thereby.  Consequently, the
present and all future contents of the Account constitute the collateral of
Revolving Loan Agent and Term Loan Agent.

 

Until you receive written notification from the Lender Representative that the
interest of the Revolving Loan Agent, the other Revolving Credit Parties, the
Term Loan Agent and the Term Credit Parties in the Accounts has been terminated,
all funds from time to time on deposit in each of the Accounts, net of such
minimum balance, not to exceed $[                    ], shall be transferred [on
each business day] [lesser frequency for remote accounts to be determined] as
follows:

 

(a)           By ACH, Depository Transfer Check, or Electronic Depository
Transfer to:

 

[Blocked Account Details]

ABA #

Account No.

Re:

 

or

 

(b)           As you may be otherwise instructed from time to time in writing by
an officer of the Lender Representative.

 

Upon request of the Lender Representative, a copy of each statement issued with
respect to the Account should be provided to the Revolving Loan Agent and Term
Loan Agent at the following addresses (which address may be changed upon seven
(7) days’ written notice given to you by the Revolving Loan Agent or Term Loan
Agent, as applicable):

 

If to Revolving Loan Agent:

 

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, Massachusetts 02108-4407
Attn: Portfolio Manager - Supervalu

Fax No.: (866) 617-3988

 

If to Term Loan Agent:

 

Goldman Sachs Bank USA

 

 

You shall be fully protected in acting on any order or direction by the Lender
Representative given in accordance with terms of this DDA Notification
respecting the Accounts without making any inquiry whatsoever as to the Lender
Representative’s right or authority to give such order or direction or as to the
application of any payment made pursuant thereto.  Nothing contained herein is
intended to, nor

 

2

--------------------------------------------------------------------------------


 

shall it be deemed to, modify the rights and obligations of the Borrower and the
Revolving Loan Agent or Term Loan Agent under the terms of the respective loan
arrangement and the loan documents executed in connection therewith between,
among others, the Borrower and Revolving Loan Agent, and the Borrower and Term
Loan Agent.

 

This letter may be amended only by notice in writing signed by the Borrower and
an officer of the Revolving Loan Agent and Term Loan Agent.  The letter may be
terminated solely by written notice signed by an officer of the Revolving Loan
Agent and Term Loan Agent.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[                                        ], as Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

cc:                                Wells Fargo Bank, National Association, as
Revolving Loan Agent
Goldman Sachs Bank USA, as Term Loan Agent

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Accounts

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF CREDIT CARD NOTIFICATION

 

PREPARE ON BORROWER LETTERHEAD - ONE FOR EACH PROCESSOR

 

                     ,          

 

BY CERTIFIED MAIL -- RETURN RECEIPT REQUESTED

 

To:                             [                      ]

[                      ]

[                      ]

(the “Processor”)

 

Re:                             [                      ](1)

Merchant Account Number:

 

Dear Sir/Madam:

 

[                      ](2), a                                         with its
principal executive offices at 7075 Flying Cloud Drive, Eden Prairie, Minnesota
(the “Company”), among others, has entered into separate financing agreements
with each of (a) WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, with offices at One Boston Place, 18th Floor, Boston, Massachusetts
02108, as administrative agent and co-collateral agent (in such capacity herein,
together with its successors and assigns, and any replacement agent pursuant to
a replacement asset-based revolving credit financing, the “Revolving Loan
Agent”) for its own benefit and the benefit of a syndicate of revolving lenders
and certain other credit parties (together with their successors and assigns,
and any replacement lenders pursuant to a replacement asset-based revolving
credit financing, the “Revolving Loan Credit Parties”) which are making loans or
furnishing other financial accommodations to the Company and certain of its
affiliates, and (b) GOLDMAN SACHS BANK USA, having an office at
                                                                , as
administrative and collateral agent (in such capacity herein, together with its
successors and assigns, and any replacement agent pursuant to a replacement term
loan credit financing, the “Term Loan Agent”) for its own benefit and the
benefit of a syndicate of term lenders and certain other credit parties
(together with their successors and assigns, and any replacement lenders
pursuant to a replacement term loan credit financing, the “Term Loan Credit
Parties”) which are making loans to SUPERVALU INC. (the “Lead Borrower”),
pursuant to which agreements the Company, among others, has granted to the
Revolving Loan Agent, for its own benefit and the benefit of the other Revolving
Loan Credit Parties, and to the Term Loan Agent, for its own benefit and the
benefit of the other Term Loan

 

--------------------------------------------------------------------------------

(1) Insert applicable Supervalu company

(2) Insert applicable Supervalu company

 

1

--------------------------------------------------------------------------------


 

Credit Parties, a security interest in and to, among other things, certain of
the assets of the Company (the “Collateral”), including, without limitation, all
credit and debit card charges submitted by the Company to the Processor for
processing and all amounts which the Processor owes to the Company on account
thereof (the “Credit Card Proceeds”).

 

The Processor has entered into arrangements pursuant to which Processor acts as
credit card processing service provider to the Company and certain of its
subsidiaries and affiliates in connection with sales by the Company and such
subsidiaries and affiliates to their customers using credit cards and debit
cards as set forth in the                                                   , by
and between Processor and the Company (together with any replacement agreement
thereto, the “Card Processing Agreement”).

 

For purposes of this Credit Card Notification, the term “Lender Representative”
as used herein shall mean Revolving Loan Agent until such time as Revolving Loan
Agent notifies the Processor in writing (at the Processor’s address above) that
the Lender Representative shall be Term Loan Agent, and on and after delivery of
such notice from Revolving Loan Agent to the undersigned, the term “Lender
Representative” shall mean Term Loan Agent.

 

Notwithstanding anything to the contrary contained in the Card Processing
Agreement or any prior instructions which may have been given to the Processor,
unless and until Processor receives written instructions from the Lender
Representative to the contrary, effective as of the date hereof, all amounts as
may become due from time to time from the Processor to the Company pursuant to
the Card Processing Agreement or otherwise shall be transferred only as follows:

 

(a)                                 By [Wire Transfer][ACH (for American Express
only)] to one of the deposit accounts described on Schedule I hereto, as such
Schedule may be supplemented from time to time in writing by an officer of the
Company and confirmed in writing by an officer of the Lender Representative:

 

or

 

(b)                                 As the Processor may be otherwise instructed
from time to time in writing by an officer of the Revolving Loan Agent.

 

Upon the request of the Revolving Loan Agent or the Term Loan Agent, a copy of
each periodic statement provided or made available by the Processor to the
Company shall be provided to the Lender Representative at the following address
(which address may be changed upon seven (7) days written notice given to the
Processor by the Revolving Loan Agent or the Term Loan Agent, as applicable):

 

2

--------------------------------------------------------------------------------


 

If to Revolving Loan Agent:

 

Wells Fargo Bank, National Association
One Boston Place, 18th Floor
Boston, MA 02108
Attention:   Portfolio Manager - Supervalu
Facsimile: 866.617.3988
Re:  Supervalu

 

If to Term Loan Agent:

 

Goldman Sachs Bank USA



 

Attention:                                   
Facsimile:                                   
Re:

 

The Processor shall be fully protected in acting on any order or direction by
the Lender Representative given in accordance with the terms of this Credit Card
Notification respecting the Credit Card Proceeds without making any inquiry
whatsoever as to the Revolving Loan Agent’s or the Term Loan Agent’s right or
authority to give such order or direction or as to the application of any
payment made pursuant thereto.

 

This Credit Card Notification may be amended only by a written notice executed
by the Company and the Lender Representative, and may be terminated solely by
written notice signed by an officer of the Lender Representative.  The Company
shall not have any right to terminate this Credit Card Notification or, except
as provided in this Credit Card Notification, amend it.

 

This Credit Card Notification may be executed and delivered by telecopier or
other method of electronic transmission with the same force and effect as if it
were a manually executed and delivered counterpart.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

THIS CREDIT CARD NOTIFICATION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

 

 

Very truly yours,

 

 

 

[                      ](3)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

cc:                                Wells Fargo Bank, National Association, as
Revolving Loan Agent

Goldman Sachs Bank USA, as Term Loan Agent

 

--------------------------------------------------------------------------------

(3) Insert applicable Supervalu company

 

[Supervalu Credit Card Notification]

 

--------------------------------------------------------------------------------


 

Schedule I

to

Credit Card Notification

 

Deposit Account

 

Wells Fargo Bank, National Association

ABA #

Account Name:

Account No.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

to

AMENDED AND RESTATED CREDIT AGREEMENT

CLOSING DATE COLLATERAL LIST

 

See attached.

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

EXHIBIT J

to

AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF MORTGAGE

 

See attached.

 

--------------------------------------------------------------------------------


 

[AMENDED AND RESTATED] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING(1)

 

from

 

[NAME OF MORTGAGOR], Mortgagor

 

to

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as administrative agent, Mortgagee

 

DATED AS OF                            , 2013

 

EFFECTIVE AS OF                          , 2013

 

After recording, please return to:

 

Otterbourg, Steindler, Houston & Rosen, P.C.
230 Park Avenue.
New York, NY 10169

 

ATTN:  Daniel P. Greenstein, Esq.

 

--------------------------------------------------------------------------------

(1) This form’s riders contain provisions to be included in the mortgage if the
mortgage is with respect to a leasehold.

 

 

 

Property No.                               County,               

 

--------------------------------------------------------------------------------


 

THIS(2) [AMENDED AND RESTATED] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING, dated as of                            ,
20      , and effective as of                          , 2013, is made by [NAME
OF MORTGAGOR], a [INSERT STATE OF ORGANIZATION AND TYPE OF ENTITY OF MORTGAGOR]
(“Mortgagor”), whose address is c/o SUPERVALU INC., 7075 Flying Cloud Drive,
Eden Prairie, Minnesota 55344, Attention:  Vice President, Business Law, to
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such
capacity and together with its successors in such capacity, “Mortgagee”), whose
address is One Boston Place, 19th Floor, Boston, Massachusetts 02108. 
References to this “Mortgage” shall mean this instrument and any and all
renewals, modifications, amendments, supplements, extensions, consolidations,
substitutions, spreaders, and replacements of this instrument.

 

Background

 

A.                                    [Mortgagor has requested Mortgagee and the
Lenders to amend and restate the Existing Credit Agreement (as defined in the
Credit Agreement as hereinafter defined) and continue the financing arrangements
with Borrowers (as hereinafter defined) pursuant to which the Lenders may make
loans and provide other financial accommodations to Borrowers.

 

B.                                    In order to secure the Secured Obligations
(as such term is defined in the Original Mortgage as hereinafter defined),
Mortgagor executed and delivered to Mortgagee a certain Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated as of
[October 30, 2012 and effective November 29, 2012] (the “Original Mortgage”)
with respect to the Mortgaged Property (as such term is defined in the Original
Mortgage) which Original Mortgage was recorded on                           
          , 2012 as Instrument No.                              in
                           , Page            in the Office of the
                                             of                      County,
                      .]

 

[C] [A]

 

[SUPERVALU INC., a Delaware corporation (the “Lead Borrower”), certain of the
Lead Borrower’s Subsidiaries (together with the Lead Borrower, each a
“Borrower”) and collectively, the “Borrowers”, as further defined in the Credit
Agreement), and certain of Lead Borrower’s other Affiliates (including
Mortgagor), as Guarantors (as further defined in the Credit Agreement) have
entered into the Amended and Restated Credit Agreement dated as of March 22,
2013 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), with several banks and other financial
institutions from time to time parties thereto (the “Lenders”) and Mortgagee. 
Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement.]

 

[SUPERVALU INC., a Delaware corporation (the “Lead Borrower”), certain of the
Lead Borrower’s Subsidiaries (including Mortgagor) (together with the Lead
Borrower, each a “Borrower”) and collectively, the “Borrowers”, as further
defined in the Credit Agreement), and

 

--------------------------------------------------------------------------------

(2) For a leasehold mortgage, insert Rider A here.

 

--------------------------------------------------------------------------------


 

certain of Lead Borrower’s other Affiliates, as Guarantors (as further defined
in the Credit Agreement) have entered into the Amended and Restated Credit
Agreement dated as of March 22, 2013 (as the same may be amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), with several
banks and other financial institutions from time to time parties thereto (the
“Lenders”) and Mortgagee.  Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.]

 

[D] [B]  [Mortgagor has, pursuant to that certain Facility Guaranty (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Guaranty”), among other things, unconditionally guaranteed the Guaranteed
Obligations (as defined in the Guaranty).](3)

 

[E] [C]            Pursuant and subject to the Credit Agreement, the Lenders
have made, severally and not jointly, certain Loans to Borrower, and Borrower
has agreed to cause Mortgagor to execute and deliver this Mortgage in connection
therewith.(4)

 

[[F]  This Mortgage is executed for the purpose of amending and restating the
Original Mortgage and is not intended to extinguish, release or otherwise
discharge the Mortgagor’s obligations under the Original Mortgage and is not
intended to be a novation of the Mortgagor’s obligation under the Original
Mortgage.]

 

Granting Clauses

 

For ten dollars ($10) and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Mortgagor agrees that to
secure the payment and performance of the following obligations,  excluding in
each case all Excluded Swap Obligations (collectively, the “Secured
Obligations”):

 

(a)                                 the Obligations (as defined in the Credit
Agreement), including, without limitation, (i) the aggregate principal amount of
$1,250,000,000 or so much thereof as may be advanced by the Lenders as Loans
pursuant to the Credit Agreement and as is outstanding from time to time,
together with interest thereon as provided by the Credit Agreement (including,
without limitation, if and to the extent provided by the Credit Agreement,
interest accruing after the maturity of the Loans made by each Lender and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
Mortgagor, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), as evidenced by the Credit Agreement and, if
requested by any Lender as provided by the Credit Agreement, certain promissory
notes (as the same may be amended, supplemented or otherwise modified from time
to time, the “Notes”), (ii) [the Guaranteed Obligations, and (iii)] all
Protective Advances (as defined below); and

 

(b)                                 the performance and observance of each
obligation, term, covenant and condition to be performed or observed by
Mortgagor under, in connection with or pursuant to the provisions of this
Mortgage;

 

--------------------------------------------------------------------------------

(3) For a leasehold mortgage, insert Rider B here as recital “B,” and move the
current recital “B” to a new recital “C.”

(4) For a leasehold mortgage, insert Rider B here as recital “B,” and move the
current recital “B” to a new recital “C.”

 

2

--------------------------------------------------------------------------------


 

MORTGAGOR HEREBY GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN, AND
HEREBY MORTGAGES, GRANTS, ASSIGNS, TRANSFERS, HYPOTHECATES, PLEDGES, CONVEYS AND
SETS OVER TO MORTGAGEE WITH MORTGAGE COVENANTS (TOGETHER WITH POWER OF SALE
THEREOF), all of the following property and rights and interests now owned or
held or subsequently acquired by Mortgagor (collectively, the “Mortgaged
Property”):

 

(A)                               (5)the parcel(s) of real property described on
Exhibit A attached hereto and made a part hereof (the “Land”), together with all
of the buildings, improvements, and structures now located thereon (the
“Improvements”);

 

(B)                               all the estate, right, title, interest, claim
or demand whatsoever of Mortgagor, in possession or expectancy, in and to the
Land or Improvements or any part thereof;

 

(C)                               all right, title, estate and interest of
Mortgagor in, to and under all easements, rights of way, strips and gores of
land, streets, ways, alleys, passages, sewer rights, waters, water courses,
water and riparian rights, development rights, air rights, mineral rights and
all estates, rights, titles, interests, privileges, licenses, tenements,
hereditaments and appurtenances belonging, relating or appertaining to the
Premises (as defined below), and any reversions, remainders, rents, issues,
profits and revenue thereof and all land lying in the bed of any street, road or
avenue, in front of or adjoining the Premises to the center line thereof;

 

(D)                               all right, title, estate and interest of
Mortgagor in and to all buildings, improvements, structures, additions, and
concessions to, the Land or Improvements, and substitutes and replacements
thereof, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Land or Improvements, immediately upon
such acquisition, release, construction, assembling or placement, including,
without limitation, any and all building materials whether stored at the Land or
offsite, and, in each such case, without any further mortgage, conveyance,
assignment or other act by Mortgagor (collectively, the property and rights and
interests described in the foregoing clauses (A) through (D)(6), the
“Premises”);

 

(E)                                all right, title, estate and interest of
Mortgagor in and to all of the “fixtures” (as defined in the Code, as defined
below) from time to time attached to or contained in the Premises (but only
while attached to or contained in the Premises), including without limitation,
screens, awnings, shades, blinds, curtains, draperies, carpets, rugs, and other
floor coverings, storm doors and windows, heating, electrical, and mechanical
equipment, lighting, switchboards, plumbing, ventilating, air conditioning and
air-cooling apparatus, refrigeration systems, and incinerating equipment,
shelving, escalators, elevators, docks, loading and unloading equipment and
systems, stoves, ranges, laundry equipment, cleaning systems (including window
cleaning apparatus),

 

--------------------------------------------------------------------------------

(5) For a leasehold mortgage, insert Rider C here, and move the current
subclause “A” to “B,” and shift all subsequent paragraph lettering down
accordingly.

(6) For a leasehold mortgage, replace “(D)” with “(E).”

 

3

--------------------------------------------------------------------------------


 

telephones, communication systems (including satellite dishes and antennae),
computers, sprinkler systems and other fire prevention and extinguishing
apparatus and materials, security systems, motors, engines, machinery, pipes,
pumps, tanks, conduits, appliances, and fittings (together with, in each case,
attachments, components, parts and accessories);

 

(F)                                 all right, title, estate and interest of
Mortgagor in and to all substitutes and replacements of, and all additions,
improvements and concessions to, the aforementioned fixtures, subsequently
acquired by Mortgagor or constructed, assembled or placed by Mortgagor on the
Premises or subsequently attached thereto, immediately upon such acquisition,
construction, attachment, assembling or placement at the Premises (but only
while attached to or contained in the Premises), without any further mortgage,
conveyance, assignment or other act by Mortgagor (all of the foregoing property
described in clauses (E) and (F)(7), while attached to or contained in the
Premises, being referred to as the “Fixtures”);

 

(G)                               all right, title, estate and interest of
Mortgagor in, to and under all leases, subleases, underlettings, occupancy
agreements, concession agreements, management agreements, licenses and other
agreements entitling third parties to use or occupy the Premises or any part
thereof, now existing or subsequently entered into by Mortgagor and whether
written or oral and any guaranties of any of the foregoing (collectively, as any
of the foregoing may be amended, restated, extended, renewed or modified from
time to time, the “Leases”), and all rights of Mortgagor in respect of security
deposits thereunder and the right to receive and collect the revenues, income,
rents, issues and profits thereof, together with all other rents, royalties,
issues, profits, revenue, income and other benefits arising from the use and
enjoyment of the Mortgaged Property (collectively, the “Rents”);

 

(H)                              all right, title, estate and interest of
Mortgagor in and to (i) all contracts from time to time executed by Mortgagor or
any manager or agent on its behalf relating to the ownership, construction,
maintenance, repair, operation, management, occupancy, sale, leasing or
financing of the Premises or Fixtures or any part thereof, all agreements
relating to Mortgagor’s sale or lease of any portion of the Premises, and all
agreements relating to Mortgagor’s purchase or lease, or option to purchase or
lease, of any property which is adjacent or peripheral to the Premises together
with the right to exercise  any such option and all leases of Fixtures
(collectively, the “Contracts”); (ii) all consents, licenses, permits,
variances, building permits, certificates of occupancy and other governmental
approvals relating to construction, completion, occupancy, use or operation of
the Premises or any part thereof (collectively, the “Permits”); and (iii) all
drawings, plans, specifications and similar or related items relating to the
Premises (collectively, the “Plans”);

 

(I)                                   all right, title, estate and interest of
Mortgagor in and to all books and records and documents relating to the
ownership, construction, maintenance, repair, operation, management, occupancy,
sale, or leasing of the Premises or Fixtures or any

 

--------------------------------------------------------------------------------

(7) For a leasehold mortgage, replace “(E)” with “(F)” and “(F)” with “(G)”.

 

4

--------------------------------------------------------------------------------


 

part thereof, whether tangible or electronic, which contain any information
relating to any of the foregoing, to the extent necessary or desirable to sell,
transfer or otherwise realize on any of the other Mortgaged Property
(collectively, the “Books and Records”); and

 

(J)                                   all right, title, estate and interest of
Mortgagor in and to all proceeds (as defined in the Code) of the foregoing,
including without limitation, all proceeds, products, offspring, rents, profits
or receipts, in whatever form, arising from the other Mortgaged Property, and
including, without limitation, (i) cash, instruments and other property
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Mortgaged Property, (ii) any and all proceeds of the
collection, sale, lease, sublease, concession, exchange, assignment, licensing
or other disposition of, or realization upon, any item or portion of the
Mortgaged Property (including, without limitation, all claims of Mortgagor
against third parties for loss of, damage to, or destruction of, any of the
Mortgaged Property now existing or hereafter arising), (iii) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to Mortgagor
from time to time with respect to any of the Mortgaged Property, including all
right, title, estate and interest of Mortgagor in and to all unearned premiums
under insurance policies now or subsequently obtained by Mortgagor relating to
the Premises or Fixtures and Mortgagor’s interest in and to all proceeds of any
such insurance policies (including title insurance policies) including the right
to collect and receive such proceeds, subject to the provisions relating to
insurance generally set forth below, (iv) any and all payments (in any form
whatsoever) made or due and payable to Mortgagor from time to time in connection
with the requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Mortgaged Property by any Governmental Authority (or any
Person acting under color of Governmental Authority), including all awards and
other compensation, including the interest payable thereon and the right to
collect and receive the same, made for the taking by eminent domain,
condemnation or otherwise, of all or any part of the Premises or any easement or
other right therein, and (v) any and all other amounts from time to time paid or
payable under or from any of the Mortgaged Property, both cash and noncash, of
the foregoing;

 

PROVIDED, HOWEVER, that, notwithstanding anything to the contrary contained in
clauses (A) through (J)(8) above, for the avoidance of doubt (and without
implication that such property would otherwise be included), the Lien, security
interest, mortgage, grant, assignment, transfer, hypothecation, pledge,
conveyance and set over created by this Mortgage is not intended to extend to,
shall not extend to, and the term “Mortgaged Property” shall not include, any
Excluded Assets (as defined below), and Mortgagor shall from time to time at the
request of Mortgagee give written notice to Mortgagee identifying in reasonable
detail the Excluded Assets and shall provide to Mortgagee such other information
regarding the Excluded Assets as Mortgagee may reasonably request.

 

For purposes hereof, “Excluded Assets” shall mean the following:

 

(i)                                     any rights or interests in any contract,
agreement, lease, permit, license, charter or license agreement, as such, if
under the terms of such contract, agreement,

 

--------------------------------------------------------------------------------

(8) For a leasehold mortgage, replace “(J)” with “(K).”

 

5

--------------------------------------------------------------------------------


 

lease, permit, license, charter or license agreement, or applicable Law with
respect thereto, the valid grant of a Lien therein to Mortgagee would constitute
or result in a breach, termination or default under such contract, agreement,
lease, permit, license, charter or license agreement and such breach,
termination or default has not been or is not waived or the consent of the other
party to such contract, agreement, lease, permit, license, charter or license
agreement has not been or is not otherwise obtained or under applicable Law such
prohibition cannot be waived; provided, the foregoing exclusion shall in no way
be construed (i) to apply if any such prohibition is unenforceable under
Sections 9-406, 9-407 or 9-408 of the Code or other applicable Law or (ii) so as
to limit, impair or otherwise affect Mortgagee’s unconditional continuing liens
in any rights or interests of Mortgagor in or to monies due or to become due
under any such contract, lease, permit, license, charter or license agreement;

 

(ii)                                  all ABL Priority Collateral; and

 

(iii)                               any checking, savings or other demand
deposit account maintained by any Loan Party and exclusively used (a) for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of any Loan Party’s employees, (b) for the receipt of Medicare and
Medicaid receivables of a Loan Party, (c) to hold proceeds of ABL Priority
Collateral, or (d) for the receipt and deposit of funds of a specific Person
other than a Loan Party, or which a Loan Party is holding in trust or as a
fiduciary for such Person, in each case in a manner permitted under the Credit
Agreement or the other Loan Documents.

 

Notwithstanding the foregoing definition of Excluded Assets, nothing contained
in this Mortgage shall affect the rights of Mortgagee or any other Lender with
respect to any or all of the Excluded Assets as provided for in any other Loan
Document.

 

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its permitted successors and assigns for the uses and
purposes set forth herein, until (i) the Commitments shall have expired or been
terminated, and (ii) the principal of and interest on each Loan and all fees and
other Secured Obligations (other than unasserted contingent indemnification
Obligations) shall have been indefeasibly performed and paid in full in cash.

 

Terms and Conditions

 

Mortgagor further represents, warrants, covenants, and agrees with Mortgagee as
follows:

 

1.                                      Warranty of Title.  Mortgagor warrants
the good and marketable title to the Premises, subject only to the matters that
are set forth in Schedule B of any title insurance policy or policies being
issued to Mortgagee to insure the Lien of this Mortgage and Permitted
Encumbrances under the Credit Agreement (collectively, the “Permitted
Exceptions”) and that Mortgagor has the full power, authority and right to
execute, deliver and perform its obligations under this Mortgage and to
encumber, mortgage, transfer, give, grant, bargain, sell, alienate, enfeoff,
convey, confirm, warrant, pledge, assign and hypothecate the same and that this
Mortgage is and will remain a valid and enforceable Lien on and security
interest in the

 

6

--------------------------------------------------------------------------------


 

Mortgaged Property, subject only to the Permitted Exceptions.  Mortgagor shall
forever warrant, defend and preserve such title and the validity and priority of
the Lien of this Mortgage and shall forever warrant and defend the same to
Mortgagee against the claims of all Persons whomsoever.

 

2.                                      (9)Payment of Secured Obligations. 
Mortgagor shall pay and perform the Secured Obligations owing by it as and when
due.

 

3.                                      Requirements.  Mortgagor shall comply
with all provisions of the Credit Agreement regarding compliance with the
requirements of Laws, orders, writs, injunctions, and decrees applicable to it
or the Mortgaged Property.

 

4.                                      Payment of Taxes and Other Impositions. 
Mortgagor shall comply with all provisions of the Credit Agreement regarding
payment and discharge of Taxes, assessments, and governmental charges or levies
upon the Mortgaged Property, subject to Mortgagor’s right to contest the same as
set forth therein.

 

5.                                      Insurance.  (a)  Mortgagor shall
(i) maintain or shall cause to be maintained such insurance with respect to it
or the Mortgaged Property as is required pursuant to the Credit Agreement;
(ii) maintain such other insurance with respect to it or the Mortgaged Property
as may be required by applicable Law; and (iii) furnish to Mortgagee, upon
written request, information as to the insurance carried as provided in the
Credit Agreement.

 

(a)                                 Mortgagor promptly shall comply with and
conform to (i) all provisions of each such insurance policy, and (ii) all
requirements of the insurers applicable to Mortgagor or to any of the Mortgaged
Property or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration, or repair of any of the Mortgaged Property.  Mortgagor
shall not use or permit the use of the Mortgaged Property in any manner which
would permit any insurer to cancel any insurance policy or void coverage
required to be maintained by this Mortgage.

 

(b)                                 If the Mortgaged Property, or any part
thereof, shall be destroyed or damaged, Mortgagor (or any other Borrower) shall
give immediate notice thereof to Mortgagee in accordance with, and to the extent
required by, Section 6.03 of the Credit Agreement.  All insurance proceeds from
the Mortgaged Property shall be paid to Mortgagee as and to the extent required
by the Credit Agreement.  Notwithstanding the preceding sentence, provided that
no Event of Default shall have occurred and be continuing, Mortgagor shall have
the right to adjust such loss, and the insurance proceeds relating to such loss
shall be paid over to Mortgagor as and to the extent required by the Credit
Agreement; provided that, Mortgagor shall, promptly after any such damage,
repair all such damage regardless of whether any insurance proceeds have been
received or whether such proceeds, if received, are sufficient to pay for the
costs of repair.  If an Event of Default shall have occurred and be continuing,
Mortgagee shall have the right to adjust such loss and receive and apply the
insurance proceeds to pay the Secured Obligations as and to the extent required
by the Credit Agreement or repair the Mortgaged Property in its sole and
absolute discretion.

 

--------------------------------------------------------------------------------

(9) For leasehold mortgages, make this existing Section 3, insert Rider D here
as Section 2, and shift all subsequent section numbers down accordingly.

 

7

--------------------------------------------------------------------------------


 

6.                                      Restrictions on Liens and Encumbrances. 
Except for the Lien of this Mortgage and the Permitted Exceptions, and except as
expressly permitted by the Credit Agreement, Mortgagor shall not further
mortgage, nor otherwise encumber the Mortgaged Property nor create or suffer to
exist any Lien, charge or encumbrance on the Mortgaged Property, or any part
thereof, whether superior or subordinate to the Lien of this Mortgage and
whether recourse or non-recourse.

 

7.                                      Transfer Restrictions.  Mortgagor shall
not sell, transfer, convey, or assign all or any portion of, or any interest in,
the Mortgaged Property except as permitted under the Credit Agreement.

 

8.                                      Maintenance.  Mortgagor shall maintain
or cause to be maintained all the Improvements in good condition and repair,
ordinary wear and tear excepted, and shall not commit or suffer any waste of the
Improvements.  Mortgagor shall repair, restore, replace, or rebuild promptly any
part of the Premises which may be damaged or destroyed by any casualty
whatsoever.

 

9.                                      Condemnation/Eminent Domain.  Mortgagor
(or any other Borrower) shall notify Mortgagee of the pendency of the
commencement of any action or proceeding for the taking of any interest in the
Mortgaged Property in accordance with, and to the extent required by,
Section 6.03 of the Credit Agreement.  If an Event of Default shall have
occurred and be continuing, Mortgagee is hereby authorized and empowered by
Mortgagor to settle or compromise any claim in connection with such condemnation
and to receive all awards and proceeds thereof as provided by the Credit
Agreement.  Notwithstanding the preceding sentence, provided no Event of Default
shall have occurred and be continuing, but subject to the terms and provisions
of the Credit Agreement, Mortgagor shall, at its expense, diligently prosecute
any proceeding relating to such condemnation, settle or compromise any claims in
connection therewith and receive any awards or proceeds thereof.

 

10.                               Leases.  Except as expressly permitted under
the Credit Agreement, Mortgagor shall not lease, sublease, license, or
sublicense all or any portion of, or any interest in, the Mortgaged Property. 
Mortgagor may revise, modify, or amend any Lease without the consent of
Mortgagee, provided that the Lease, as modified, is or would be expressly
permitted under the Credit Agreement.

 

11.                               Further Assurances.  Mortgagor agrees to
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which Mortgagee may reasonably request, to grant,
preserve, protect or perfect the Lien created or intended to be created by this
Mortgage or the validity or priority of such Lien, all at the expense of
Mortgagor.

 

12.                               Mortgagee’s Right to Perform.  If Mortgagor
fails to perform any of the covenants or agreements of Mortgagor hereunder
(other than with respect to the failure to maintain insurance as required
hereunder, in which case Mortgagee can immediately perform), and such failure
constitutes an Event of Default, without waiving or releasing Mortgagor from any
obligation or default under this Mortgage, Mortgagee may, at any time (but shall
be under no

 

8

--------------------------------------------------------------------------------


 

obligation to) pay or perform the same, and the amount or cost thereof, with
interest at the rate provided for in the Credit Agreement, shall constitute
Protective Advances secured by this Mortgage and shall be a Lien on the
Mortgaged Property prior to any right, title to, interest in or claim upon the
Mortgaged Property attaching subsequent to the Lien of this Mortgage.  No
payment or advance of money or performance rendered by Mortgagee under this
Section 12(10) shall be deemed or construed to cure any default or Event of
Default or waive any right or remedy of Mortgagee.

 

13.                               Hazardous Material.  Mortgagor shall comply
with all provisions of the Credit Agreement regarding Hazardous Materials and
Environmental Laws with respect to itself and the Mortgaged Property.

 

14.                               Protective Advances.(11)  All Protective
Advances shall:  (a) become part of the Secured Obligations and be secured by
this Mortgage; (b) bear interest at the rate provided for in the Credit
Agreement (commencing from the date that the funds are advanced by or on behalf
of Mortgagee and continuing until Mortgagor has actually repaid such advances in
full), the payment of which interest this Mortgage shall secure; and (c) be
repaid by Mortgagor immediately or upon demand, which obligation shall survive
repayment of all other Obligations or any foreclosure in connection with this
Mortgage.  As used herein, the term “Protective Advance” means any amount that
Mortgagee advances or expends in its sole and absolute discretion to cure or
seek to cure any default or in exercising any remedy of Mortgagee hereunder.

 

15.                               Events of Default.  The occurrence of an Event
of Default under the Credit Agreement shall constitute an Event of Default
hereunder.

 

16.                               Remedies.  (a)  To the extent permitted by
applicable Law, upon the occurrence and during the continuance of any Event of
Default, Mortgagee may, and at the direction of the Required Lenders, shall, in
addition to the other rights and remedies provided for herein, under applicable
Law, under the Credit Agreement and the other Loan Documents, or otherwise
available to it (including, to the extent permitted under the Credit Agreement,
declaring amounts secured by this Mortgage to be due and payable, in whole or in
part, whereupon the same shall immediately become due and payable), immediately
take such action, without notice or demand, as it deems advisable to protect and
enforce its rights against Mortgagor and in and to the Mortgaged Property,
including, but not limited to, the following actions, each of which may be
pursued concurrently or otherwise, at such time and in such manner as Mortgagee
may determine, in its sole discretion, without impairing or otherwise affecting
the other rights and remedies of Mortgagee:

 

(i)                                     Mortgagee may, to the extent permitted
by applicable Law, (A) take immediate possession of all of the Mortgaged
Property and take such action as Mortgagee, in its sole judgment, deems
necessary to protect and preserve the Mortgaged Property, (B) institute,
maintain and complete an action of mortgage foreclosure against all or any part
of the Mortgaged Property and cause the Mortgaged Property to be sold in

 

--------------------------------------------------------------------------------

(10) For leasehold mortgages, change to “Section 12” to “Section 13.”

(11) Deleted text matter included in Section 12.

 

9

--------------------------------------------------------------------------------


 

total or in parts, (C) purchase the Mortgaged Property at foreclosure sale,
(D) enforce any judgment received in connection with the exercise of remedies
under the Credit Agreement or other Loan Documents, (E) sell all or part of the
Mortgaged Property (Mortgagor expressly granting to Mortgagee the power of
sale), or (F) take any other action at law or in equity for the enforcement of
this Mortgage.  Mortgagee may proceed in any such action to final judgment and
execution thereon.

 

(ii)                                  Mortgagee may personally, or by its
agents, attorneys and employees and without regard to the adequacy or inadequacy
of the Mortgaged Property or any other Collateral as security for the Secured
Obligations, to the extent permitted by applicable Law, enter into and upon the
Mortgaged Property and each and every part thereof and exclude Mortgagor and its
agents and employees therefrom without liability for trespass, damage or
otherwise (Mortgagor hereby agreeing to surrender possession of the Mortgaged
Property to Mortgagee upon demand at any such time) and use, operate, manage,
maintain and control the Mortgaged Property and every part thereof.  Following
such entry and taking of possession, Mortgagee shall be entitled, without
limitation, to the extent permitted by applicable Law, (x) to lease all or any
part or parts of the Mortgaged Property for such periods of time and upon such
conditions as Mortgagee may, in its discretion, deem proper, (y) to enforce,
cancel or modify any Lease, and (z) generally to execute, do and perform any
other act, deed, matter or thing concerning the Mortgaged Property as Mortgagee
shall deem appropriate as fully as Mortgagor might do.

 

(iii)                               Mortgagee may, with respect to personal
property included in the Mortgaged Property, exercise all of the applicable
rights and remedies of a secured party under the Code in effect in the state in
which the Premises are located (the “State”).

 

(b)                                 In case of a foreclosure sale, the Premises
may be sold, at Mortgagee’s election, in one parcel or in more than one parcel
and Mortgagee is specifically empowered, (without being required to do so, and
in its sole and absolute discretion) to cause successive sales of portions of
the Mortgaged Property to be held.

 

(c)                                  Except as expressly provided above in this
Section 16(12) or elsewhere in this Mortgage, presentment, demand, and protest
and all other notices of any kind are hereby expressly waived.

 

17.                               Sale of the Properties; Application of
Proceeds.  Subject to the requirements of applicable Law, the proceeds or avails
of a foreclosure sale and all moneys received by Mortgagee pursuant to any right
given or action taken under the provisions of this Mortgage shall be applied in
accordance with, and subject to, Section 8.03 of the Credit Agreement.

 

18.                               Right of Mortgagee to Credit Sale.  Upon the
occurrence of any sale made under this Mortgage, whether made under the power of
sale or by virtue of judicial proceedings or of a judgment or decree of
foreclosure and sale, Mortgagee may bid for and acquire the

 

--------------------------------------------------------------------------------

(12) For leasehold mortgages, change to “Section 16” to “Section 17.”

 

10

--------------------------------------------------------------------------------


 

Mortgaged Property or any part thereof.  In lieu of paying cash therefor,
Mortgagee may make settlement for the purchase price by crediting upon the
Secured Obligations or other sums secured by this Mortgage the net sales price
after deducting therefrom the expenses of sale and the cost of the action and
any other sums which Mortgagee is authorized to deduct under this Mortgage.  In
such event, this Mortgage, the Credit Agreement, any Note[, the Facility
Guaranty] and documents evidencing expenditures secured hereby may be presented
to the Person conducting the sale in order that the amount so used or applied
may be credited upon the Secured Obligations as having been paid.

 

19.                               Appointment of Receiver.  Upon the occurrence
and during the continuance of any Event of Default, Mortgagee may, and at the
direction of the Required Lenders, shall, in addition to the other rights and
remedies provided for herein, under applicable Law or otherwise available to it
as a matter of right and without notice to Mortgagor, unless otherwise required
by applicable Law, and without regard to the adequacy or inadequacy of the
Mortgaged Property or any other collateral as security for the Secured
Obligations or the interest of Mortgagor therein, apply to any court having
jurisdiction to appoint a receiver or receivers or other manager of the
Mortgaged Property, and Mortgagor hereby irrevocably consents to such
appointment and waives notice of any application therefor (except as may be
required by applicable Law).  Any such receiver or receivers shall have all the
usual powers and duties of receivers in like or similar cases and all the powers
and duties of Mortgagee in case of entry as provided in this Mortgage,
including, without limitation and to the extent permitted by applicable Law, the
right to enter into leases of all or any part of the Mortgaged Property, and
shall continue as such and exercise all such powers until the date of
confirmation of sale of the Mortgaged Property unless such receivership is
sooner terminated.

 

20.                               Extension, Release, etc.  (a)  Without
affecting the Lien or charge of this Mortgage upon any portion of the Mortgaged
Property not then or theretofore released as security for the full amount of the
Secured Obligations, Mortgagee may, from time to time and without notice,
release or reconvey, or cause to be released or reconveyed any parcel, portion
or all of the Mortgaged Property in accordance with, and subject to,
Section 9.10 of the Credit Agreement.  [If at any time this Mortgage shall
secure less than all of the principal amount of the Secured Obligations, it is
expressly agreed that any repayments of the principal amount of the Secured
Obligations shall not reduce the amount of the Lien of this Mortgage until the
Lien amount shall equal the principal amount of the Secured Obligations
outstanding](13).

 

(b)                                 No recovery of any judgment by Mortgagee and
no levy of an execution under any judgment upon the Mortgaged Property or upon
any other property of Mortgagor shall affect the Lien of this Mortgage or any
Liens, rights, powers or remedies of Mortgagee hereunder, and such Liens,
rights, powers and remedies shall continue unimpaired until this Mortgage is
terminated or released in accordance with Section 39.

 

(c)                                  If Mortgagee shall have the right to
foreclose this Mortgage, Mortgagor authorizes Mortgagee at its option to
foreclose the Lien of this Mortgage subject to the rights of any tenants of the
Mortgaged Property.  The failure to make any such tenants parties defendant

 

--------------------------------------------------------------------------------

(13) To be deleted in States where no mortgage recording tax is imposed

 

11

--------------------------------------------------------------------------------


 

to any such foreclosure proceeding and to foreclose their rights will not be
asserted by Mortgagor as a defense to any proceeding instituted by Mortgagee to
collect the Secured Obligations or to foreclose the Lien of this Mortgage.

 

(d)                                 Unless expressly provided otherwise, in the
event that ownership of this Mortgage and title to the Mortgaged Property or any
estate therein shall become vested in the same Person, this Mortgage shall not
merge in such title but shall continue as a valid Lien on the Mortgaged Property
for the amount secured hereby.

 

21.                               Security Agreement under Uniform Commercial
Code.  (a)  It is the intention of the parties hereto that this Mortgage shall
constitute a Security Agreement within the meaning of the Uniform Commercial
Code of the State (the “Code”).  Upon the occurrence and during the continuance
of any Event of Default, Mortgagee may, and at the direction of the Required
Lenders, shall, in addition to the other rights and remedies provided for
herein, under applicable Law or otherwise available to it under the Credit
Agreement and other Loan Documents at Mortgagee’s option either (i) proceed
under the Code and exercise such rights and remedies as may be provided to a
secured party by the Code with respect to all or any portion of the Mortgaged
Property which is personal property (including, without limitation, taking
possession of and selling such property) or (ii) treat such property as real
property and proceed with respect to both the real and personal property
constituting the Mortgaged Property in accordance with Mortgagee’s rights,
powers and remedies with respect to the real property (in which event the
default provisions of the Code shall not apply).  If Mortgagee shall elect to
proceed under the Code, then ten days’ notice of sale of the personal property
shall be deemed reasonable notice and the reasonable expenses of retaking,
holding, preparing for sale, selling and the like incurred by Mortgagee shall
include, but not be limited to, attorneys’ fees and legal expenses.  At
Mortgagee’s request, Mortgagor shall assemble the personal property and make it
available to Mortgagee at a place designated by Mortgagee which is reasonably
convenient to both parties.

 

(a)                                 Mortgagor and Mortgagee agree, to the extent
permitted by applicable Law, that: (i) this Mortgage upon recording or
registration in the real estate records of the proper office shall constitute a
financing statement filed as a “fixture filing” within the meaning of the Code;
(ii) [                      ] is the record owner of the Premises; (iii) the
addresses of Mortgagor and Mortgagee are as set forth in the initial paragraph
of this Mortgage; and (iv) the organization identification number of Mortgagor
is [                                  ].

 

(b)                                 Mortgagor, upon request by Mortgagee from
time to time, shall execute, acknowledge and deliver to Mortgagee one or more
separate security agreements, in form reasonably satisfactory to Mortgagee,
covering all or any part of the Mortgaged Property and will further execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
any financing statement, affidavit, continuation statement or certificate or
other document as Mortgagee may reasonably request in order to perfect,
preserve, maintain, continue or extend the security interest under and the
priority of this Mortgage and any such security agreements.  Mortgagor further
agrees to pay to Mortgagee on demand all costs and expenses incurred by
Mortgagee in connection with the preparation, execution, recording, filing and
re-filing of any such document and all reasonable costs and expenses of any
record searches for

 

12

--------------------------------------------------------------------------------


 

financing statements Mortgagee shall reasonably require.  Pursuant to the
provisions of the Code, Mortgagor hereby authorizes Mortgagee to file any such
financing and continuation statements as required by the Credit Agreement.  The
filing of any financing or continuation statements in the records relating to
personal property or chattels shall not be construed as in any way impairing the
right of Mortgagee to proceed against any personal property encumbered by this
Mortgage as real property, as set forth above.

 

22.                               Assignment of Rents.  Mortgagor hereby assigns
to Mortgagee the Rents as further security for the payment and performance of
the Secured Obligations, and, to the extent permitted by applicable Law,
Mortgagor grants to Mortgagee the right to enter the Mortgaged Property for the
purpose of collecting the same and to let the Mortgaged Property or any part
thereof, and to apply the Rents on account of the Secured Obligations.  The
foregoing assignment and grant is present and absolute and shall continue in
effect until the Secured Obligations (other than unasserted contingent
indemnification Obligations) are paid in full, but Mortgagee hereby waives the
right to enter the Mortgaged Property for the purpose of collecting the Rents
and Mortgagor shall be entitled to collect, receive, use and retain the Rents
until the occurrence of an Event of Default under this Mortgage; such right of
Mortgagor to collect, receive, use and retain the Rents may be revoked by
Mortgagee upon the occurrence of any Event of Default under this Mortgage by
giving not less than five days’ written notice of such revocation to Mortgagor. 
In the event such notice is given, Mortgagor shall pay over to Mortgagee, or to
any receiver appointed to collect the Rents, any Lease security deposits. 
Mortgagor shall not accept prepayments of installments of Rent to become due for
a period of more than one month in advance (except for security deposits and
estimated payments of percentage rent, if any).

 

23.                               Notices.  All notices, requests, demands and
other communications hereunder shall be given in accordance with the provisions
of Section 10.02 of the Credit Agreement to Mortgagor in care of the Lead
Borrower and to Mortgagee at the address of the Administrative Agent as
specified therein.

 

24.                               No Oral Modification.  This Mortgage may not
be amended, supplemented, or otherwise modified except in accordance with the
provisions of Section 10.01 of the Credit Agreement.  To the extent permitted by
applicable Law, any agreement made by Mortgagor and Mortgagee after the
effective date of this Mortgage relating to this Mortgage shall be superior to
the rights of the holder of any intervening or subordinate Lien or encumbrance.

 

25.                               Partial Invalidity.  In the event any one or
more of the provisions contained in this Mortgage should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.  Notwithstanding anything to the contrary contained in
this Mortgage or in any provisions of the Loan Documents, the obligations of
Mortgagor and of any other obligor under the Loan

 

13

--------------------------------------------------------------------------------


 

Documents to repay the Secured Obligations shall be subject to the limitation
that Mortgagee shall not charge, take or receive, nor shall Mortgagor or any
other obligor be obligated to pay to Mortgagee, any amounts constituting
interest in excess of the maximum rate permitted by Law to be charged by
Mortgagee, as provided by Section 10.09 of the Credit Agreement.

 

26.                               Mortgagor’s Waiver of Rights.  To the fullest
extent permitted by applicable Law, Mortgagor waives the benefit of all Laws now
existing or that may subsequently be enacted providing for (i) any appraisement
before sale of any portion of the Mortgaged Property, (ii) any extension of the
time for the enforcement of the collection of the Secured Obligations or the
creation or extension of a period of redemption from any sale, and
(iii) exemption of the Mortgaged Property from attachment, levy or sale under
execution or exemption from civil process.  To the fullest extent Mortgagor may
do so, Mortgagor agrees that Mortgagor will not at any time insist upon, plead,
claim or take the benefit or advantage of any Law now or hereafter in force
providing for any appraisement, valuation, stay, exemption, extension or
redemption, or requiring foreclosure of this Mortgage before exercising any
other remedy granted hereunder and Mortgagor, for Mortgagor and its successors
and assigns, and for any and all Persons ever claiming any interest in the
Mortgaged Property, to the extent permitted by applicable Law, hereby waives and
releases all rights of redemption, valuation, appraisement, stay of execution,
notice of election to mature or declare due the whole of the secured
indebtedness and marshalling in the event of foreclosure of the Liens hereby
created.

 

27.                               Remedies Not Exclusive.  In addition to any
rights and remedies that Mortgagee may have under the Credit Agreement and the
other Loan Documents, Mortgagee shall be entitled to exercise all rights and
powers under this Mortgage or under any applicable Laws now or hereafter in
force with respect hereto, notwithstanding that some or all of the Secured
Obligations may now or hereafter be otherwise secured, whether by mortgage,
security agreement, pledge, Lien, assignment or otherwise.  Neither the
acceptance of this Mortgage nor its enforcement, shall prejudice or in any
manner affect Mortgagee’s right to realize upon or enforce any other security
now or hereafter held by Mortgagee, it being agreed that Mortgagee shall not be
required to look first to, enforce or exhaust any other security, collateral or
guaranties and that Mortgagee shall be entitled to enforce this Mortgage and any
other security now or hereafter held by Mortgagee in such order and manner as
Mortgagee may determine in its absolute discretion.  No remedy herein conferred
upon or reserved to Mortgagee is intended to be exclusive of any other remedy
herein or by Law provided or permitted, but each shall be cumulative and shall
be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute.  Every power or remedy given by any
of the Loan Documents to Mortgagee or to which Mortgagee is otherwise entitled
may be exercised concurrently or independently from time to time and as often as
may be deemed expedient by Mortgagee in accordance therewith.  In no event shall
Mortgagee, in the exercise of the remedies provided in this Mortgage (including,
without limitation, in connection with the assignment of Rents to Mortgagee, or
the appointment of a receiver and the entry of such receiver on to all or any
part of the Mortgaged Property), be deemed a “mortgagee in possession,” and
Mortgagee shall not in any way be made liable for any act, either of commission
or omission, in connection with the exercise of such remedies.

 

14

--------------------------------------------------------------------------------


 

28.                               Multiple Security.  If (a) the Premises shall
consist of one or more parcels, whether or not contiguous and whether or not
located in the same county, or (b) in addition to this Mortgage, Mortgagee shall
now or hereafter hold one or more additional mortgages, Liens, deeds of trust or
other security (directly or indirectly) for the Secured Obligations upon other
property in the State (whether or not such property is owned by Mortgagor or by
others) or (c) both the circumstances described in clauses (a) and (b) shall be
true, then to the fullest extent permitted by applicable Law, Mortgagee may, at
its election, commence or consolidate in a single foreclosure action all
foreclosure proceedings against all such collateral securing the Secured
Obligations (including the Mortgaged Property), which action may be brought or
consolidated in the courts of any county in the State in which any of such
collateral is located.  Mortgagor acknowledges that the right to maintain a
consolidated foreclosure action in the State is a specific inducement to
Mortgagee to extend the Secured Obligations, and Mortgagor expressly and
irrevocably waives any objections to the commencement or consolidation of the
foreclosure proceedings in a single action and any objections to the laying of
venue or based on the grounds of forum non conveniens which it may now or
hereafter have.  Mortgagor further agrees that if Mortgagee shall be prosecuting
one or more foreclosure or other proceedings against a portion of the Mortgaged
Property or against any collateral other than the Mortgaged Property, which
collateral directly or indirectly secures the Secured Obligations, or if
Mortgagee shall have obtained a judgment of foreclosure and sale or similar
judgment against such collateral, then, whether or not such proceedings are
being maintained or judgments were obtained in or outside the State, Mortgagee
may commence or continue foreclosure proceedings and exercise its other remedies
granted in this Mortgage against all or any part of the Mortgaged Property and
Mortgagor waives any objections to the commencement or continuation of a
foreclosure of this Mortgage or exercise of any other remedies hereunder based
on such other proceedings or judgments, and waives any right to seek to dismiss,
stay, remove, transfer or consolidate either any action under this Mortgage or
such other proceedings on such basis.  Neither the commencement nor continuation
of proceedings to foreclose this Mortgage nor the exercise of any other rights
hereunder nor the recovery of any judgment by Mortgagee in any such proceedings
shall prejudice, limit or preclude Mortgagee’s right to commence or continue one
or more foreclosure or other proceedings or obtain a judgment against any other
collateral (either in or outside the State) which directly or indirectly secures
the Secured Obligations, and Mortgagor expressly waives any objections to the
commencement of, continuation of, or entry of a judgment in such other
proceedings or exercise of any remedies in such proceedings based upon any
action or judgment connected to this Mortgage, and Mortgagor also waives any
right to seek to dismiss, stay, remove, transfer or consolidate either such
other proceedings or any action under this Mortgage on such basis.  It is
expressly understood and agreed that to the fullest extent permitted by
applicable Law, Mortgagee may, at its election, cause the sale of all collateral
which is the subject of a single foreclosure action in the State at either a
single sale or at multiple sales conducted simultaneously and take such other
measures as are appropriate in order to effect the agreement of the parties to
dispose of and administer all collateral securing the Secured Obligations
(directly or indirectly) in the most economical and least time-consuming manner.

 

29.                               Successors and Assigns.  Whenever in this
Mortgage any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party as permitted by the
Credit Agreement; and all covenants, promises and agreements by

 

15

--------------------------------------------------------------------------------


 

or on behalf of Mortgagor or Mortgagee that are contained in this Mortgage shall
run with the Premises and bind and inure to the benefit of their respective
successors and assigns.

 

30.          No Waivers, etc.  Mortgagee may release, regardless of
consideration and without the necessity for any notice to or consent by the
holder of any subordinate Lien on the Mortgaged Property, any part of the
security held for the obligations secured by this Mortgage without, as to the
remainder of the security, in anywise impairing or affecting the Lien of this
Mortgage or the priority of such Lien over any subordinate Lien.  No failure or
delay of Mortgagee in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  No waiver of any provision of this Mortgage or consent to
any departure by Mortgagor therefrom shall in any event be effective unless the
same shall be permitted as provided in Section 24,(14) and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice or demand on Mortgagor in any case shall entitle
Mortgagor to any other or further notice or demand in similar or other
circumstances.

 

31.          Governing Law, etc.  The provisions of this Mortgage regarding the
creation, perfection, priority, and enforcement of the Liens and security
interests granted herein shall be governed by and construed under the Laws of
the State.  All other provisions of this Mortgage and the rights and obligations
of Mortgagor and Mortgagee, including the provisions of the Credit Agreement and
any other Loan Document incorporated or referenced herein shall be governed by,
and construed and enforced in accordance with, the Laws of the State of New
York, without regard to the conflict of laws principles thereof that would
result in the application of any Law other than the Law of the State of New
York.

 

32.          Certain Definitions.  The word “Mortgagor” shall be construed as if
it reads “Mortgagors” whenever the sense of this Mortgage so requires and if
there shall be more than one Mortgagor, the obligations of Mortgagors shall be
joint and several.  Unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein, words used in this Mortgage shall
be used interchangeably in singular or plural form and the word “Mortgagor”
shall mean “each Mortgagor or any subsequent owner or owners of the Mortgaged
Property or any part thereof or interest therein,” the word “Mortgagee” shall
mean “Mortgagee or any successor Administrative Agent or other permitted agent
for the Lenders permitted by the Credit Agreement,” and the words “Mortgaged
Property” shall include any portion of the Mortgaged Property or interest
therein.  Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural and vice versa.  The
captions in this Mortgage are for convenience or reference only and in no way
limit or amplify the provisions hereof.

 

33.          Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial.  (a)  MORTGAGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR

 

--------------------------------------------------------------------------------

(14) For leasehold mortgages, change to “Section 24” to “Section 25.”

 

16

--------------------------------------------------------------------------------


 

ITSELF AND THE MORTGAGED PROPERTY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TO
THE NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OR OF ANY NEW YORK
STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK
COUNTY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS MORTGAGE, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND MORTGAGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN THE AFORESAID COURTS.  MORTGAGOR AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS MORTGAGE SHALL AFFECT ANY RIGHT THAT MORTGAGEE MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS MORTGAGE AGAINST
MORTGAGOR OR THE MORTGAGED PROPERTY IN THE COURTS OF ANY JURISDICTION IF
REQUIRED TO REALIZE UPON THE MORTGAGED PROPERTY OR ENFORCE ANY JUDGMENT.

 

(b)           MORTGAGOR FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS MORTGAGE IN ANY OF THE AFORESAID COURTS IN CLAUSE
(a) ABOVE.  MORTGAGOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(c)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, MORTGAGOR
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 23,(15) EXCLUDING SERVICE OF PROCESS BY MAIL.  NOTHING IN THIS MORTGAGE
WILL AFFECT THE RIGHT OF MORTGAGOR OR MORTGAGEE TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

 

(d)           MORTGAGOR, AND MORTGAGEE, BY ACCEPTANCE HEREOF, EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS MORTGAGE.  MORTGAGOR (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS

 

--------------------------------------------------------------------------------

(15) For leasehold mortgages, change to “SECTION 23” to “SECTION 24.”

 

17

--------------------------------------------------------------------------------


 

MORTGAGE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
SECTION 10.15 OF THE CREDIT AGREEMENT.

 

34.          Future Advances.  This Mortgage is given to secure the Secured
Obligations and shall secure not only obligations with respect to presently
existing indebtedness but also any and all other obligations that may hereafter
be owing to the Administrative Agent and the Lenders under the Loan Documents,
however incurred, whether interest, discount or otherwise, and whether the same
shall be deferred, accrued or capitalized, including future advances,
re-advances, and Protective Advances (collectively, “Future Advances”), in each
case pursuant to the Credit Agreement or the other Loan Documents, whether such
Future Advances are obligatory or to be made at the option of the Administrative
Agent, the Lenders, or otherwise, to the same extent as if such Future Advances
were made on the date of the execution of this Mortgage.  The Lien of this
Mortgage shall be valid as to all Secured Obligations secured hereby, including
Future Advances, from the time of delivery hereof by Mortgagor to Mortgagee. 
This Mortgage is intended to and shall be valid and have priority over all
subsequent Liens and encumbrances, including statutory Liens, excepting solely
taxes and assessments levied on the Premises and Permitted Exceptions.  Although
this Mortgage is given to secure all Future Advances made by Mortgagee or the
other Lenders to or for the benefit of any Borrower, Mortgagor, or the Mortgaged
Property, pursuant to this Mortgage or in connection with the Mortgaged
Property, the Credit Agreement or other Loan Documents, whether obligatory or
optional, Mortgagor and Mortgagee acknowledge and agree that Mortgagee and the
Lenders are obligated by the terms of the Loan Documents to make certain Future
Advances, subject to the fulfillment of the relevant conditions set forth in the
Loan Documents.

 

35.          Mortgagee as Agent; Successor Agents.  (a)  Mortgagee has been
appointed to act as agent hereunder by the other Lenders pursuant to the Credit
Agreement.  Mortgagee shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including, without limitation, the release or
substitution of the Mortgaged Property) in accordance with the Credit Agreement,
any related agency agreement among the Loan Parties, Mortgagee and the other
Lenders (collectively, as amended, amended and restated, supplemented or
otherwise modified or replaced from time to time, the “Agency Documents”) and
this Mortgage.  Mortgagor and all other Persons shall be entitled to rely on
releases, waivers, consents, approvals, notifications and other acts of
Mortgagee, without inquiry into the existence of required consents or approvals
of the Lenders therefor.

 

(b)           Mortgagee shall at all times be the same Person that is the
Administrative Agent or other permitted agency role under the Agency Documents. 
Mortgagee may resign and a successor agent may be appointed in the manner
provided in the Credit Agreement, and written notice of resignation by the
Administrative Agent or other permitted agent pursuant to the Agency Documents
shall also constitute notice of resignation as Mortgagee under this Mortgage. 
Removal of the Administrative Agent or other permitted agent pursuant to any
provision of the Agency Documents shall also constitute removal as Mortgagee
under this Mortgage.  Appointment of a successor Administrative Agent or other
permitted agent pursuant to the Agency Documents shall also constitute
appointment of a successor Mortgagee under this Mortgage.  Upon the acceptance
of any appointment as Administrative Agent or other permitted

 

18

--------------------------------------------------------------------------------


 

agent by a successor Administrative Agent or other permitted agent under the
Agency Documents, that successor Administrative Agent or other permitted agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent or other
permitted agent as Mortgagee under this Mortgage, and the retiring or removed
Mortgagee shall promptly (i) assign and transfer to such successor Mortgagee all
of its right, title and interest in and to this Mortgage and the Mortgaged
Property, and (ii) execute and deliver to such successor Mortgagee such
assignments and amendments and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Mortgagee of the
Liens and security interests created hereunder, whereupon such retiring or
removed Mortgagee shall be discharged from its duties and obligations under this
Mortgage.  After any retiring or removed Mortgagee’s resignation or removal
hereunder as Mortgagee, the provisions of this Mortgage and the Agency Documents
shall inure to such Mortgagee’s benefit as to any actions taken or omitted to be
taken by it under this Mortgage while it was Mortgagee hereunder.

 

36.          Intercreditor Agreement.  This Mortgage and the Liens granted to
the Mortgagee pursuant to this Mortgage or any other Loan Documents in any
Mortgaged Property and the exercise of any right or remedy with respect to any
Mortgaged Property hereunder or any other Loan Document are subject to the
provisions of the Intercreditor Agreement by and between Mortgagee as ABL Agent
and Goldman Sachs Bank USA as Term Loan Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”).  In the event of any inconsistency between the terms of this
Mortgage and the terms of the Intercreditor Agreement, the terms of the
Intercreditor Agreement shall control.

 

37.          Addendum.  The terms and conditions set forth in the Addendum
attached hereto are made an integral part hereof and are incorporated in this
Mortgage as though fully set forth in the body of this Mortgage.  If any
conflict exists between the terms and provisions contained in the body of this
Mortgage and the terms and provisions set forth in the Addendum, the terms and
provisions set forth in the Addendum shall control.

 

38.          Incorporation of Credit Agreement; No Conflicts.  The terms of the
Credit Agreement are incorporated by reference herein as though set forth in
full detail.  In the event of any conflict between the terms and provisions of
this Mortgage relating to the creation, perfection, priority, and enforcement of
the real property Liens and the terms and provisions of the Credit Agreement,
the terms and provisions of this Mortgage shall control; in the event of a
conflict between any other term or provision of this Mortgage (other than
Section 31(16)) and the Credit Agreement, the terms and provisions of the Credit
Agreement shall control.

 

39.          Termination; Release.  (a)  This Mortgage, the Liens in favor of
Mortgagee and all other security interests granted hereby shall terminate with
respect to all Secured Obligations when (i) the Commitments shall have expired
or been terminated and (ii) the principal of and interest on each Loan and all
fees and other Secured Obligations (other than unasserted contingent
indemnification Obligations) shall have been indefeasibly performed and

 

--------------------------------------------------------------------------------

(16) For leasehold mortgages, change to “Section 31” to “Section 32.”

 

19

--------------------------------------------------------------------------------


 

paid in full in cash.  In addition, the Mortgaged Property or any portion
thereof shall be released from the Liens of this Mortgage in accordance with the
provisions of the Credit Agreement.  Upon any such termination or release of
this Mortgage, the Liens in favor of Mortgagee or other security interests
granted hereby, at Mortgagor’s cost and expense, Mortgagee shall file a
satisfaction and release of this Mortgage, in full or in part as the case may
be, in the proper real estate records.

 

40.          (17)[Maximum Secured Amount.  Notwithstanding anything contained
herein to the contrary, with respect to this Mortgage on properties located in
[              ], the maximum amount secured hereby (including Mortgagor’s
obligation to reimburse Protective Advances) is $                      . 
Notwithstanding any provision herein to the contrary, the amount secured by this
Mortgage shall be limited as follows:                 .]

 

41.          Second Lien Status.  Anything contained in this Mortgage to the
contrary notwithstanding, Mortgagor and Mortgagee acknowledge and agree that so
long as the Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing (together with all amendments, modifications, and supplements
thereto, the “First Lien Mortgage”) in favor of the Term Loan Agent (as defined
in the Intercreditor Agreement), securing the obligations under the Term Loan
Agreement (as defined in the Intercreditor Agreement) and encumbering the
Mortgaged Property and intended to be recorded before the recordation of this
Mortgage, has not been terminated or released of record, this Mortgage shall be
subject and subordinate to the lien and the terms and provisions of the First
Lien Mortgage.  Notwithstanding anything to the contrary contained in this
Mortgage, all of the terms, covenants and provisions of this Mortgage shall be
subject and subordinate to the terms and provisions of the First Lien Mortgage
and the rights of the holder thereunder.  So long as the First Lien Mortgage has
not been terminated or released of record (but subject always to the terms of
the Intercreditor Agreement), (i) in the event of any inconsistency between the
terms of this Mortgage (or the Mortgagor’s obligations hereunder) and the terms
of the First Lien Mortgage (or the Mortgagor’s obligations thereunder) the terms
of the First Lien Mortgage shall control and (ii) to the extent the consent of
Mortgagee is required for matters set forth herein, the consent of Mortgagee
will be deemed given when, as, if, and to the same extent that, the holder of
the First Lien Mortgage consents.

 

[ADDENDUM IMMEDIATELY FOLLOWS]

 

--------------------------------------------------------------------------------

(17) Local counsel to advise if required.

 

20

--------------------------------------------------------------------------------


 

ADDENDUM TO MORTGAGE

 

A.            [insert State-specific provisions]

 

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

--------------------------------------------------------------------------------


 

This Mortgage has been duly executed and delivered to Mortgagee by Mortgagor and
is effective as of the effective date first above written.

 

 

 

MORTGAGOR:

 

 

 

[                                                ],

 

a [                            ] [                          ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature block subject to review and comment by local counsel]

 

[APPROPRIATE NOTARY BLOCK]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Description of the Land

 

[Attach Legal Description of all parcels]

 

--------------------------------------------------------------------------------


 

RIDER FOR LEASEHOLD MORTGAGE FORM

 

Rider A:

 

LEASEHOLD

 

Rider B:

 

WHEREAS, Mortgagor is the holder of leasehold title in and to all of the Land
(as defined below), pursuant to the [Lease Agreement] dated as of
                         ,              by and between [LANDLORD], a
[                      ], as lessor (“Lessor”) and Mortgagor, as lessee,
(“Lessee”), a memorandum of which is recorded in Book                 ,
Page                    with the Clerk of                                County,
                              , [as amended by that certain
                                          , dated as of                     
    ,               ], which Premises (as defined below) forms a portion of the
Mortgaged Property described below;

 

Rider C:

 

that certain lease described in Recital C above, as the same has been and may be
in the future amended, restated, renewed or extended in compliance with this
Mortgage, including any options to purchase, extend or renew provided for in
such lease (collectively, the “Subject Lease”) and any nondisturbance,
attornment and recognition agreement benefiting Mortgagor with respect to the
Subject Lease, together with all credits, deposits, privileges, rights, estates,
title and interest of Mortgagor as tenant under the Subject Lease (including all
rights of Mortgagor to treat the Subject Lease as terminated under
Section 365(h) (a “365(h) Election”) of the Bankruptcy Code, or any other Debtor
Relief Laws, or any comparable right provided under any other Debtor Relief Law,
together with all rights, remedies and privileges related thereto), and all
books and records that contain records of payments of rent or security made
under the Subject Lease and all of Mortgagor’s claims and rights to the payment
of damages that may arise from Lessor’s failure to perform under the Subject
Lease, or rejection of the Subject Lease under any Debtor Relief Law (a “Lease
Damage Claim”), Mortgagee having the right, at any time and from time to time,
to notify Lessor of the rights of Mortgagee hereunder;

 

Rider D:

 

Subject Lease.  (a)  Mortgagor represents, warrants and agrees as follows:

 

(i)            Mortgagor has delivered to Mortgagee a true, correct and complete
copy of the Subject Lease, including all amendments and modifications, existing
as of the date hereof.

 

(ii)           Mortgagor has not executed or entered into any modifications or
amendments of the Subject Lease, either orally or in writing, other than written
amendments that have been disclosed to Mortgagee in writing.  Except as
expressly permitted under the Credit Agreement, Mortgagor shall not enter into
any new leases of

 

--------------------------------------------------------------------------------


 

all or any portion of the Mortgaged Property or any modifications or amendments
of the Subject Lease except with Mortgagee’s prior written consent which consent
shall not be unreasonably withheld or delayed.

 

(iii)          The Subject Lease is in full force and effect, and Mortgagor is
in no default of its obligations under the Subject Lease that, with the giving
of notice or the passage of time or both, would entitle Lessor to terminate the
Subject Lease or avoid its obligations thereunder.   To Mortgagor’s knowledge,
no other event has occurred that, with the giving of notice or the passage of
time or both, would entitle Lessor to terminate the Subject Lease or avoid its
obligations thereunder.  Mortgagor has no knowledge of any material default of
Lessor’s obligations under the Subject Lease or the occurrence of any event
that, with the giving of notice or the passage of time or both, would constitute
such a default or entitle Mortgagor to terminate the Subject Lease or avoid its
obligations thereunder.

 

(iv)          Except for Permitted Exceptions, Mortgagor has not executed any
assignment or pledge of the Subject Lease or of Mortgagor’s right, title or
interest in the same.

 

(v)           This Mortgage has been granted in conformity with the Subject
Lease, does not constitute a violation or default under the Subject Lease, and
shall at all times constitute a valid Lien (subject only to matters permitted by
this Mortgage) on Mortgagor’s interests in the Subject Lease.

 

(vi)          Mortgagor shall pay, when due and payable, the rentals, additional
rentals, and other charges required to be paid by Mortgagor under the terms of
the Subject Lease.

 

(vii)         Mortgagor shall perform and observe all terms, covenants, and
conditions that Mortgagor is required to perform and observe as lessee under the
Subject Lease (including maintenance of insurance as required thereby and under
the Credit Agreement), and will not do or suffer to be done anything the doing
of which, or refrain from doing anything the omission of which, will impair the
security of this Mortgage.  Mortgagor will enforce the obligations of the Lessor
under the Subject Lease, to the end that Mortgagor may enjoy all of the rights
granted to it as lessee under the Subject Lease.  Mortgagor shall furnish to
Mortgagee any and all documentary evidence received by it or in its possession
showing compliance by Mortgagor with the provisions of the Subject Lease that
Mortgagee may reasonably request from time to time.

 

(viii)        Mortgagor shall promptly deliver to Mortgagee a copy of any
written notice of default or termination under the Subject Lease that it
receives from the Lessor.  Mortgagor shall promptly notify Mortgagee of any
request that either party to the Subject Lease makes for arbitration pursuant to
the Subject Lease and the guidelines of the institution of any such
arbitration.  Mortgagor shall promptly deliver to Mortgagee a copy of the
arbitrators’ determination in each such arbitration.  Mortgagee may participate
in any such arbitration in such manner as Mortgagee shall determine appropriate,
including,

 

Rider 2

--------------------------------------------------------------------------------


 

during the continuance of an Event of Default, to the exclusion of Mortgagor if
so determined by Mortgagee in its reasonable discretion.

 

(ix)          Mortgagor shall not, without Mortgagee’s consent, consent or
refuse to consent to any action that the Lessor or any third party takes or
desires to take pursuant to the terms and provisions of such Subject Lease if
such action has a material adverse effect on the Subject Lease or Mortgagor’s
rights thereunder.

 

(x)           Mortgagor’s obligations under this Mortgage are independent of and
in addition to Mortgagor’s obligations under the Subject Lease.  Nothing in this
Mortgage shall be construed to require Mortgagor or Mortgagee to take or omit to
take any action that would cause a default under the Subject Lease.

 

(b)           Treatment of Subject Lease in Bankruptcy.  (i)  If the Lessor
rejects or disaffirms, or seeks or purports to reject or disaffirm, the Subject
Lease pursuant to any Debtor Relief Law, then Mortgagor shall not suffer or
permit the termination of any Lease by exercise of the 365(h) Election or
otherwise without Mortgagee’s consent.  Mortgagor acknowledges that because the
Subject Lease is a primary element of Mortgagee’s security for the Secured
Obligations, it is not anticipated that Mortgagee would consent to termination
of the Subject Lease.  If Mortgagor makes any 365(h) Election in violation of
this Mortgage, then such 365(h) Election shall be void and of no force or
effect.

 

(ii)           Mortgagor hereby assigns to Mortgagee the 365(h) Election with
respect to the Subject Lease until the earlier of (i) satisfaction in full of
the Secured Obligations (other than unasserted contingent indemnification
Obligations), and (ii) release of Mortgagee’s security interest in the Subject
Lease.  Mortgagor acknowledges and agrees that the foregoing assignment of the
365(h) Election and related rights is one of the rights that Mortgagee may use
at any time to protect and preserve Mortgagee’s other rights and interests under
this Mortgage.  Mortgagor further acknowledges that exercise of the
365(h) Election in favor of terminating the Subject Lease would constitute waste
prohibited by this Mortgage.  Mortgagor acknowledges and agrees that the
365(h) Election is in the nature of a remedy available to Mortgagor under the
Subject Lease, and is not a property interest that Mortgagor can separate from
the Subject Lease as to which it arises.  Therefore, Mortgagor agrees and
acknowledges that exercise of the 365(h) Election in favor of preserving the
right to possession under the Subject Lease shall not be deemed to constitute
Mortgagee’s taking or sale of the Land (or any element thereof) and shall not
entitle Mortgagor to any credit against the Secured Obligations secured
hereunder or otherwise impair Mortgagee’s remedies.

 

(iii)          Mortgagor acknowledges that if the 365(h) Election is exercised
in favor of Mortgagor’s remaining in possession under the Subject Lease, then
Mortgagor’s resulting occupancy rights, as adjusted by the effect of Section 365
of the Bankruptcy Code, shall then be part of the Mortgaged Property and shall
be subject to the Lien of this Mortgage.

 

Rider 3

--------------------------------------------------------------------------------


 

(iv)          If the Lessor rejects or disaffirms the Subject Lease or purports
or seeks to disaffirm such Subject Lease pursuant to any Debtor Relief Law, and
the 365(h) Election is exercised in favor of Mortgagor’s remaining in possession
under the Subject Lease, then:

 

(1)           Mortgagor shall remain in possession of the Land demised under the
Subject Lease and shall perform all acts necessary for Mortgagor to remain in
such possession for the unexpired term of such Subject Lease (including all
renewals), whether the then existing terms and provisions of such Subject Lease
require such acts or otherwise; and

 

(2)           All the terms and provisions of this Mortgage and the Lien created
by this Mortgage shall remain in full force and effect and shall extend
automatically to all of Mortgagor’s rights and remedies arising at any time
under, or pursuant to, Section 365(h) of the Bankruptcy Code, including all of
Mortgagor’s rights to remain in possession of the Land.

 

(c)           Assignment of Claims to Mortgagee.  Mortgagor, immediately upon
learning that the Lessor has failed to perform any material term or provision
under the Subject Lease (including by reason of a rejection or disaffirmance or
purported rejection or disaffirmance of such Subject Lease pursuant to any
Debtor Relief Law), shall notify Mortgagee of any such material failure to
perform.  Mortgagor unconditionally assigns, transfers, and sets over to
Mortgagee any and all Lease Damage Claims.  This assignment constitutes a
present, irrevocable, and unconditional assignment of the Lease Damage Claims,
and shall continue in effect until the earlier of (i) satisfaction in full of
the Secured Obligations (other than unasserted contingent indemnification
Obligations), and (ii) release of Mortgagee’s security interest in the Subject
Lease.  So long as no Event of Default exists, Mortgagee grants Mortgagor a
revocable license to exercise, collect and receive any sums arising in
connection with any Lease Damage Claims (the “Lease Damages”).  While any Event
of Default exists, Mortgagee may (x) revoke such license, with or without notice
(“Revocation of License”), or (y) collect all Lease Damages directly under the
foregoing absolute assignment of all Lease Damage Claims to Mortgagee.  Upon any
Revocation of License, Mortgagor promptly shall pay to Mortgagee all Lease
Damages paid to Mortgagor to the extent that the same are allocable to any
period from and after such Revocation of License, and Mortgagor shall hold in
trust all Lease Damages (to be applied as required pursuant to the terms and
provisions of the Credit Agreement).

 

(d)           Offset by Mortgagor.  If pursuant to Section 365(h)(2) of the
Bankruptcy Code or any other similar Debtor Relief Law, Mortgagor seeks to
offset against any rent under the Subject Lease the amount of any Lease Damage
Claim, then Mortgagor shall notify Mortgagee of its intent to do so at least 20
days before effecting such offset.  Such notice shall set forth the amounts
proposed to be so offset and the basis for such offset.  If Mortgagee reasonably
objects to all or any part of such offset, then Mortgagor shall not effect any
offset of the amounts to which Mortgagee reasonably

 

Rider 4

--------------------------------------------------------------------------------


 

objects.  If Mortgagee approves such offset, then Mortgagor may effect such
offset as set forth in Mortgagor’s notice.  Neither Mortgagee’s failure to
object, nor any objection or other communication between Mortgagee and Mortgagor
that relates to such offset, shall constitute Mortgagee’s approval of any such
offset.  Mortgagor shall indemnify Mortgagee against any offset by Mortgagor
against the rent reserved in the Subject Lease.

 

(e)           Mortgagor’s Acquisition of Interest in Leased Parcel.  If
Mortgagor acquires the fee or any other interest in any Land or Improvements
originally subject to the Subject Lease, then, such acquired interest shall
immediately become subject to the Lien of this Mortgage as fully and completely,
and with the same effect, as if Mortgagor now owned it and as if this Mortgage
specifically described it, without need for the delivery and/or recording of a
supplement to this Mortgage or any other instrument.  In the event of any such
acquisition, the fee and leasehold interests in such Land or Improvements,
unless Mortgagee elects otherwise in writing, remain separate and distinct and
shall not merge, notwithstanding any principle of law to the contrary.

 

(f)            New Lease Issued to Mortgagee.  If the Subject Lease is for any
reason whatsoever terminated before the expiration of its term, Mortgagor
acknowledges that Mortgagee or its designee may enter into with Lessor a new
lease of the relevant leased premises, and Mortgagor shall have no right, title
or interest in or to such new lease or the estate created thereby.

 

Rider 5

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF PERSONAL PROPERTY SECURITY AGREEMENT

 

 

RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT

 

dated as of

 

[                    ], 20[    ]

 

by

 

THE LOAN PARTIES LISTED ON THE SIGNATURE PAGES HERETO

 

in favor of

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I DEFINITIONS AND INTERPRETATION

2

 

 

SECTION 1.1 Definitions

2

SECTION 1.2 Interpretation

3

SECTION 1.3 Perfection Certificate

4

 

 

ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS

4

 

 

SECTION 2.1 Pledge; Grant of Security Interest

4

SECTION 2.2 Secured Obligations

4

SECTION 2.3 Security Interest

4

 

 

ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL

5

 

 

SECTION 3.1 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest

5

SECTION 3.2 Supplements; Further Assurances

5

SECTION 3.3 Grant of License

6

 

 

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS

6

 

 

SECTION 4.1 Title

6

SECTION 4.2 Limitation on Liens; Defense of Claims; Transferability of
Collateral

6

SECTION 4.3 Chief Executive Office; Change of Name; Jurisdiction of Organization

7

SECTION 4.4 No Conflicts, Consents, etc.

7

SECTION 4.5 Collateral

7

SECTION 4.6 Insurance

7

SECTION 4.7 Payment of Taxes; Compliance with Laws; Contested Liens; Claims

8

 

 

ARTICLE V REMEDIES

8

 

 

SECTION 5.1 Remedies

8

SECTION 5.2 Notice of Sale

10

SECTION 5.3 Waiver of Notice and Claims

10

SECTION 5.4 Certain Sales of Collateral

10

SECTION 5.5 No Waiver; Cumulative Remedies

10

SECTION 5.6 Application of Proceeds

11

SECTION 5.7 Third Party Agreements

11

 

 

ARTICLE VI MISCELLANEOUS

11

 

 

SECTION 6.1 Concerning the Administrative Agent

11

SECTION 6.2 Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact

12

SECTION 6.3 Expenses

12

SECTION 6.4 Continuing Security Interest; Assignment

12

SECTION 6.5 Termination; Release

13

SECTION 6.6 Modification in Writing

14

SECTION 6.7 Notices

14

SECTION 6.8 GOVERNING LAW

14

 

i

--------------------------------------------------------------------------------


 

SECTION 6.9 CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL

14

SECTION 6.10 Severability of Provisions

15

SECTION 6.11 Execution in Counterparts; Effectiveness

15

SECTION 6.12 No Release

16

SECTION 6.13 Obligations Absolute

16

SECTION 6.14 Term Loan Intercreditor Agreement

16

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

Mortgaged Property

 

 

 

SCHEDULE 3.1

 

Filings, Registrations and Recordings

SCHEDULE 4.3(a)

 

Other Legal and Fictitious Names, Mergers, Consolidations, Acquisitions

 

iii

--------------------------------------------------------------------------------


 

RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT

 

RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT, dated as of
[                    ], 20[    ] (as amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with the provisions
hereof, this “Related Real Estate Collateral Security Agreement”) made by
[                        ] (“Grantor”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, having an office at One Boston Place, 18th Floor, Boston, MA 02108,
in its capacity as administrative agent for the Credit Parties (as defined in
the Credit Agreement defined below) pursuant to the Credit Agreement, as
pledgee, assignee and secured party (in such capacities and together with any
successors in such capacities, the “Administrative Agent”)

 

R E C I T A L S :

 

A.            SUPERVALU INC., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “Lead Borrower”) for the other Borrowers party
to the Credit Agreement (as hereinafter defined) from time to time
(individually, a “Borrower” and, collectively, the “Borrowers”),the Borrowers
party to the Credit Agreement from time to time, the Guarantors party to the
Credit Agreement, the Administrative Agent, and the Lenders party to the Credit
Agreement have, in connection with the execution and delivery of this Related
Real Estate Collateral Security Agreement, entered into that certain Amended and
Restated Credit Agreement, dated as of March 21, 2013 as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

 

B.            Pursuant to the terms of the Credit Agreement, Grantor which is [a
Borrower] [Guarantor] under the Credit Agreement, agreed to execute and deliver
a Mortgage granting a Lien on the Mortgaged Property and this Related Real
Estate Collateral Security Agreement.

 

C.            The Grantor received substantial benefits from the execution,
delivery and performance of the Credit Agreement and is, therefore, willing to
enter into this Related Real Estate Collateral Security Agreement.

 

D.            This Related Real Estate Collateral Security Agreement is given by
Grantor in favor of the Administrative Agent for the benefit of the Credit
Parties to secure the payment and performance of all of the Secured Obligations
(as hereinafter defined).

 

A G R E E M E N T :

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor and the Administrative Agent hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

SECTION 1.1  Definitions.

 

(a)   Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC.

 

(b)   Capitalized terms used but not otherwise defined herein that are defined
in the Credit Agreement shall have the meanings assigned to them in the Credit
Agreement.

 

(c)   The following terms shall have the following meanings:

 

“ABL Priority Collateral” shall have the meaning assigned to such term in the
Term Loan Intercreditor Agreement.

 

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

 

“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
law) against, all or any portion of the Collateral.

 

“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.

 

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

 

“Excluded Assets” shall mean the following:

 

(a)   any rights or interests in any contract, agreement, lease, permit,
license, charter or license agreement, as such, if under the terms of such
contract, agreement, lease, permit, license, charter or license agreement, or
applicable law with respect thereto, the valid grant of a Lien therein to the
Administrative Agent would constitute or result in a breach, termination or
default under such contract, agreement, lease, permit, license, charter or
license agreement and such breach, termination or default has not been or is not
waived or the consent of the other party to such contract, agreement, lease,
permit, license, charter or license agreement has not been or is not otherwise
obtained or under applicable law such prohibition cannot be waived; provided,
that, the foregoing exclusion shall in no way be construed (i) to apply if any
such prohibition is unenforceable under Sections 9-406, 9-407 or 9-408 of the
UCC or other applicable law or (ii) so as to limit, impair or otherwise affect
the Administrative Agent’s unconditional continuing Liens in any rights or
interests of Grantor in or to monies due or to become due under any such
contract, lease, permit, license, charter or license agreement;

 

(b)   ABL Priority Collateral.

 

“Excluded Swap Obligations” shall mean, with respect to Grantor, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of Grantor of, or the grant by Grantor of a security interest to
secure, such Swap

 

2

--------------------------------------------------------------------------------


 

Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) as a
result of the failure for any reason of such Grantor to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act.

 

“Grantor” shall have the meaning assigned to such term in the Preamble hereof.

 

“Intellectual Property” shall mean “Patents,” “Trademarks,” “Copyrights,”
“Licenses” and “Goodwill” (each as defined in the Security Agreement) of
Grantor.

 

“Material Related Collateral Location” means the Material Releated Collateral
Location of the Grantor described in Exhibit I hereto.

 

“Mortgage” shall mean the [mortgage or deed of trust] of even date herewith made
by Grantor in favor of the Administrative Agent and covering the Mortgaged
Property, as the same may be amended, supplemented, restated or otherwise
modified and in effect from time to time.

 

“Mortgaged Property” means the real property described in Exhibit 1 hereto.

 

“Perfection Certificate” shall mean that certain Perfection Certificate, dated
as of the Closing Date, executed and delivered by Grantor in favor of the
Administrative Agent for the benefit of the Credit Parties, as the same may be
amended, supplemented, restated or otherwise modified and in effect from time to
time in accordance with the Credit Agreement.

 

“Secured Obligations” shall mean the Obligations and the Guaranteed Obligations
(as defined in the Facility Guaranty).

 

“Related Real Estate Collateral Security Agreement” shall have the meaning
assigned to such term in the Preamble hereof.

 

Fixed Asset Collateral” shall mean all Equipment owned by Grantor from time to
time located on the [Mortgaged Property (but only while located on the Mortgaged
Property)] [Material Related Collateral Location (but only while located on the
Material Related Collateral Location)], other than (a) rolling stock and (b) air
or automobile equipment, information technology equipment and leasehold
improvements located on operating lease sites (but including all other
fixtures).

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that, (a) if a term is defined in Article 9 of the
Uniform Commercial Code differently than in another Article thereof, the term
shall have the meaning set forth in Article 9 of the Uniform Commercial Code and
(b) if by reason of mandatory provisions of law, perfection, or the effect of
perfection or non-perfection, of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

 

SECTION 1.2  Interpretation.  The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Related Real
Estate Collateral Security Agreement.

 

3

--------------------------------------------------------------------------------


 

SECTION 1.3  Perfection Certificate.  The Administrative Agent and Grantor agree
that the Perfection Certificate and all schedules, amendments and supplements
thereto are, and shall at all times remain, a part of this Related Real Estate
Collateral Security Agreement.

 

ARTICLE II

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

SECTION 2.1  Pledge; Grant of Security Interest.  As collateral security for the
payment and performance in full of all the Secured Obligations, Grantor hereby
pledges and grants to the Administrative Agent for its benefit and for the
benefit of the other Credit Parties, a lien on and security interest in and to
all of the right, title and interest of Grantor in, to and under the following
personal property and interests in such personal property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Collateral”):

 

(a)   all Specified Fixed Asset Collateral;

 

(b)   all books and records and documents relating to the Collateral (whether
tangible or electronic, which contain any information relating to any of the
foregoing), but only to the extent necessary or desirable to sell, transfer or
otherwise realize on any of the other Collateral; and

 

(c)   all Proceeds of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of, each of the foregoing, any
and all proceeds of any insurance (including proceeds of business interruption
and other insurance claims against third parties), indemnity, warranty or
guaranty payable to Grantor from time to time with respect to any of the
foregoing.

 

Notwithstanding anything to the contrary contained in clauses (a) through
(d) above, the security interest created by this Related Real Estate Collateral
Security Agreement shall not extend to, and the term “Collateral” shall not
include, any Excluded Assets and Grantor shall from time to time at the request
of the Administrative Agent give written notice to the Administrative Agent
identifying in reasonable detail the Excluded Assets described in clause (a) of
the definition thereof and shall provide to the Administrative Agent such other
information regarding such Excluded Assets as the Administrative Agent may
reasonably request.

 

SECTION 2.2  Secured Obligations.  This Related Real Estate Collateral Security
Agreement secures, and the Collateral is collateral security for, the payment
and performance in full when due of the Secured Obligations, but excluding all
Excluded Swap Obligations.

 

SECTION 2.3  Security Interest.

 

(a)   Grantor hereby irrevocably authorizes the Administrative Agent at any time
and from time to time to authenticate and file in any relevant jurisdiction any
financing statements (including fixture filings) and amendments thereto that
contain the information required by Article 9 of the UCC of each applicable
jurisdiction for the filing of any financing statement or amendment relating to
the Collateral, including, without limitation, (i) the type of organization and
any organizational identification number issued to Grantor and (ii) a
description of the Collateral.  Grantor agrees to provide all information
described in the immediately preceding sentence to the Administrative Agent
promptly upon request.

 

4

--------------------------------------------------------------------------------


 

(b)   Grantor hereby ratifies its prior authorization for the Administrative
Agent to file in any relevant jurisdiction any financing statements or
amendments thereto relating to the Collateral if filed prior to the date hereof.

 

ARTICLE III

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL

 

SECTION 3.1  Financing Statements and Other Filings; Maintenance of Perfected
Security Interest(a).  Grantor represents and warrants that the only filings,
registrations and recordings necessary and appropriate to create, preserve,
protect, publish notice of and perfect the security interest granted by Grantor
to the Administrative Agent (for the benefit of the Credit Parties) pursuant to
this Related Real Estate Collateral Security Agreement in respect of the
Collateral are listed in Schedule 3.1 hereto.  Grantor represents and warrants
that all such filings, registrations and recordings have been delivered to the
Administrative Agent in completed and, to the extent necessary or appropriate,
duly executed form for filing in each governmental, municipal or other office
specified in Schedule 3.1 hereto.  Grantor agrees that at the sole cost and
expense of Grantor, (a)  Grantor will maintain the security interest created by
this Related Real Estate Collateral Security Agreement in the Collateral as a
perfected first priority security interest (subject to Permitted Encumbrances
having priority by operation of law) and shall defend such security interest
against the claims and demands of all Persons (other than with respect to
Permitted Encumbrances), (b)  Grantor shall furnish to the Administrative Agent
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail and (c) at
any time and from time to time, upon the written request of the Administrative
Agent, Grantor shall promptly and duly execute and deliver, and file and have
recorded, such further instruments and documents and take such further action as
the Administrative Agent may reasonably request, including the filing of any
financing statements, continuation statements and other documents (including
this Related Real Estate Collateral Security Agreement) under the UCC (or other
applicable Law) in effect in any jurisdiction with respect to the security
interest created hereby wherever required by applicable Law in each case to
perfect, continue and maintain a valid, enforceable, first priority security
interest (subject to Permitted Encumbrances having priority by operation of law)
as provided herein and to preserve the other rights and interests granted to the
Administrative Agent hereunder, as against Grantor and third parties (other than
with respect to Permitted Encumbrances), with respect to the Collateral.

 

SECTION 3.2  Supplements; Further Assurances.  Grantor shall take such further
actions, and execute and deliver to the Administrative Agent such additional
assignments, agreements, supplements, powers and instruments, as the
Administrative Agent may in its reasonable judgment deem necessary or
appropriate, wherever required by Law, in order to perfect, preserve and protect
the security interest in the Collateral as provided herein and the rights and
interests granted to the Administrative Agent hereunder, or better to assure and
confirm unto the Administrative Agent or permit the Administrative Agent to
exercise and enforce its rights, powers and remedies hereunder with respect to
any Collateral.  Without limiting the generality of the foregoing, Grantor shall
make, execute, endorse, acknowledge, file or refile and/or deliver to the
Administrative Agent from time to time upon reasonable request such lists,
descriptions and designations of the Collateral, copies of warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, supplements,
additional security agreements, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments.  If an Event of Default has occurred and is continuing, the
Administrative Agent may institute and maintain, in its own name or in the name
of Grantor, such suits and proceedings as the Administrative Agent may be
advised

 

5

--------------------------------------------------------------------------------


 

by counsel shall be necessary or expedient to prevent any impairment of the
security interest in or the perfection thereof in the Collateral.  All of the
foregoing shall be at the sole cost and expense of Grantor.  Grantor and the
Administrative Agent acknowledge that this Related Real Estate Collateral
Security Agreement is intended to grant to the Administrative Agent for the
benefit of the Credit Parties a security interest in and Lien upon the
Collateral and shall not constitute or create a present assignment of any of the
Collateral.

 

SECTION 3.3  Grant of License.  For the purpose of enabling the Administrative
Agent, during the continuance of an Event of Default, to exercise rights and
remedies under Article V hereof at such time as the Administrative Agent shall
be lawfully entitled to exercise such rights and remedies, and for no other
purpose, Grantor hereby grants to the Administrative Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to Grantor) to use, assign, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
Grantor, wherever the same may be located, including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout hereof.

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to, and without limitation of, each of the representations,
warranties and covenants set forth in the Credit Agreement and the other Loan
Documents, Grantor represents, warrants and covenants as follows:

 

SECTION 4.1  Title(a).  No financing statement, mortgage, or other public notice
with respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent pursuant to this Related Real Estate Collateral Security Agreement or as
are permitted by the Credit Agreement.  The security interests granted pursuant
to this Related Real Estate Collateral Security Agreement constitute a legal and
valid security interest in favor of the Administrative Agent, for the benefit of
the Credit Parties, securing the payment and performance of Grantor’s
Obligations and upon completion of the filings and other actions specified on
Schedule 3.1 hereto (all of which, in the case of all filings and other
documents referred to on such Schedule, have been delivered to the
Administrative Agent in duly completed and duly executed form, as applicable,
and may be filed by the Administrative Agent at any time) and payment of all
filing fees, will constitute fully perfected security interests in all of the
Collateral, prior to all other Liens on the Collateral except for Permitted
Encumbrances arising by operation of law that have priority under such law.

 

SECTION 4.2  Limitation on Liens; Defense of Claims; Transferability of
Collateral.  Grantor, as to Collateral now owned by it or acquired by it from
time to time after the date hereof, is or will be the sole direct and beneficial
owner of such Collateral free from any Lien or other right, title or interest of
any Person other than the Liens and security interest created by this Related
Real Estate Collateral Security Agreement and Permitted Encumbrances.  Grantor
shall, at its own cost and expense, defend title to the Collateral pledged by it
hereunder and the security interest therein and Lien thereon granted to the
Administrative Agent and the priority thereof against all claims and demands of
all Persons, at its own cost and expense, at any time claiming any interest
therein adverse to the Administrative Agent or any other Credit Party other than
Permitted Encumbrances.  There is no agreement, and Grantor shall not enter into
any agreement or take any other action, that would restrict the transferability
of any of the Collateral or otherwise impair or conflict with Grantor’s
obligations or the rights of the Administrative Agent hereunder.

 

6

--------------------------------------------------------------------------------


 

SECTION 4.3  Chief Executive Office; Change of Name; Jurisdiction of
Organization.

 

(a)   The exact legal name, type of organization, jurisdiction of organization,
federal taxpayer identification number, organizational identification number and
the mailing address for purposes of completing a UCC-1 financing statement of
Grantor is indicated next to its name in Schedules I(A) and I(B) of the
Perfection Certificate.  Grantor has not, during the four months prior to the
date of this Related Real Estate Collateral Security Agreement, been known by or
used any other legal or fictitious name or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property or assets out of the ordinary course of
business, except as set forth in Schedule 4.3(a) hereto.

 

(b)   The Administrative Agent may rely on advice of counsel as to whether any
or all UCC financing statements of Grantor need to be amended as a result of any
of the changes described in Section 4.3(a), Section 6.14 of the Credit Agreement
[or in any Periodic Update Schedule or Occurrence Update Schedule].  If Grantor
fails to provide information to the Administrative Agent about such changes on a
timely basis, the Administrative Agent shall not be liable or responsible to any
party for any failure to maintain a perfected security interest in Grantor’s
property constituting Collateral, for which the Administrative Agent needed to
have information relating to such changes.  The Administrative Agent shall have
no duty to inquire about such changes if Grantor does not inform the
Administrative Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Administrative Agent to
search for information on such changes if such information is not provided by
Grantor.

 

SECTION 4.4  No Conflicts, Consents, etc.  No consent of any party (including,
without limitation, equityholders or creditors of Grantor) and no consent,
authorization, approval, license or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or other Person is required
for the grant of the security interest by Grantor of the Collateral pledged by
it pursuant to this Related Real Estate Collateral Security Agreement or for the
execution, delivery or performance hereof by Grantor, except for the perfection
or maintenance of the Liens created under this Related Real Estate Collateral
Security Agreement (including the first priority nature thereof, subject to
Permitted Encumbrances having priority by operation of law) and such consents
which have been obtained or made prior to the date hereof and are in full force
and effect.  Following the occurrence and during the continuation of an Event of
Default, if the Administrative Agent desires to exercise any remedies, voting or
consensual rights or attorney-in-fact powers set forth in this Related Real
Estate Collateral Security Agreement and determines it necessary to obtain any
approvals or consents of any Governmental Authority or any other Person
therefor, then, upon the reasonable request of the Administrative Agent, Grantor
agrees to use commercially reasonable efforts to assist and aid the
Administrative Agent to obtain as soon as commercially practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers.

 

SECTION 4.5  Collateral.  All information set forth herein, including the
schedules annexed hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Credit Party in connection with
this Related Real Estate Collateral Security Agreement, in each case, relating
to the Collateral, is accurate and complete in all material respects.  The
Collateral described on the schedules annexed hereto constitutes all of the
property of such type of Collateral owned or held by Grantor.

 

SECTION 4.6  Insurance(a).  Grantor shall (a) maintain or shall cause to be
maintained such insurance as is required pursuant to Section 6.07 of the Credit
Agreement; (b) maintain such other insurance as may be required by applicable
Law; and (c) furnish to the Administrative Agent, upon

 

7

--------------------------------------------------------------------------------


 

written request, full information as to the insurance carried.  Grantor hereby
irrevocably makes, constitutes and appoints the Administrative Agent (and all
officers, employees or agents designated by the Administrative Agent) as
Grantor’s true and lawful agent (and attorney-in-fact), exercisable only after
the occurrence and during the continuance of an Event of Default, for the
purpose of making, settling and adjusting claims in respect of the Collateral
under policies of insurance, endorsing the name of Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto. 
In the event that Grantor at any time or times shall fail to obtain or maintain
any of the policies of insurance required hereby or to pay any premium in whole
or in part relating thereto, the Administrative Agent may, without waiving or
releasing any obligation or liability of Grantor hereunder or any Default or
Event of Default, in its sole discretion, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Administrative Agent deems advisable.  All sums disbursed by the
Administrative Agent in connection with this Section 4.6, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by Grantor to the Administrative Agent and shall be
additional Secured Obligations secured hereby.

 

SECTION 4.7  Payment of Taxes; Compliance with Laws; Contested Liens;
Claims(a)     .  Grantor represents and warrants that all Claims imposed upon or
assessed against the Collateral have been paid and discharged except to the
extent such Claims constitute a Lien not yet due and payable or a Permitted
Encumbrance.  Grantor shall comply with all applicable Law relating to the
Collateral the failure to comply with which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  Grantor may at
its own expense contest the validity, amount or applicability of any Claims so
long as the contest thereof shall be conducted in accordance with, and permitted
pursuant to the provisions of, the Credit Agreement.  Notwithstanding the
foregoing provisions of this Section 4.7, no contest of any such obligation may
be pursued by Grantor if such contest would expose the Administrative Agent or
any other Credit Party to (a) any possible criminal liability or (b) any
additional civil liability for failure to comply with such obligations unless
Grantor shall have furnished a bond or other security therefor satisfactory to
the Administrative Agent or such other Credit Party, as the case may be.

 

ARTICLE V

 

REMEDIES

 

SECTION 5.1  Remedies.  Upon the occurrence and during the continuance of any
Event of Default the Administrative Agent may, and at the direction of the
Required Lenders, shall, from time to time in respect of the Collateral, in
addition to the other rights and remedies provided for herein, under applicable
Law or otherwise available to it, subject to the Term Loan Intercreditor
Agreement:

 

(a)   Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from Grantor or any other Person who then has
possession of any part thereof with or without notice or process of law, and for
that purpose may enter upon Grantor’s premises where any of the Collateral is
located, remove such Collateral, remain present at such premises to receive
copies of all communications and remittances relating to the Collateral and use
in connection with such removal and possession any and all services, supplies,
aids and other facilities of Grantor;

 

(b)   Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Administrative

 

8

--------------------------------------------------------------------------------


 

Agent, and in connection with any of the foregoing, compromise, settle, extend
the time for payment and make other modifications with respect thereto;
provided, that, in the event that any such payments are made directly to
Grantor, prior to receipt by any such obligor of such instruction, Grantor shall
segregate all amounts received pursuant thereto in trust for the benefit of the
Administrative Agent and shall promptly pay such amounts to the Administrative
Agent;

 

(c)   Sell, assign, grant a license to use or otherwise liquidate, or direct
Grantor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

 

(d)   Take possession of the Collateral or any part thereof, by directing
Grantor in writing to deliver the same to the Administrative Agent at any place
or places so designated by the Administrative Agent, in which event Grantor
shall at its own expense:  (i) forthwith cause the same to be moved to the place
or places designated by the Administrative Agent and therewith delivered to the
Administrative Agent, (ii) store and keep any Collateral so delivered to the
Administrative Agent at such place or places pending further action by the
Administrative Agent and (iii) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition.  Grantor’s
obligation to deliver the Collateral as contemplated in this Section 5.1 is of
the essence hereof.  Upon application to a court of equity having jurisdiction,
the Administrative Agent shall be entitled to a decree requiring specific
performance by Grantor of such obligation;

 

(e)   Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of Grantor constituting
Collateral for application to the Secured Obligations as provided in
Section 7.02 of the Credit Agreement;

 

(f)    Exercise any and all rights as beneficial and legal owner of the
Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Collateral; and

 

(g)   Exercise all the rights and remedies of a secured party under the UCC, and
the Administrative Agent may also in its sole discretion, without notice except
as specified in Section 5.2 hereof, sell, assign or grant a license to use the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Administrative Agent’s offices
or elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Administrative Agent may deem
commercially reasonable.  The Administrative Agent or any other Credit Party or
any of their respective Affiliates may be the purchaser, licensee, assignee or
recipient of any or all of the Collateral at any such sale and shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold, assigned or
licensed at such sale, to use and apply any of the Secured Obligations owed to
such Person as a credit on account of the purchase price of any Collateral
payable by such Person at such sale.  Each purchaser, assignee, licensee or
recipient at any such sale shall acquire the property sold, assigned or licensed
absolutely free from any claim or right on the part of Grantor, and Grantor
hereby waives, to the fullest extent permitted by Law, all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted.  The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  To the fullest extent
permitted by Law, Grantor

 

9

--------------------------------------------------------------------------------


 

hereby waives any claims against the Administrative Agent arising by reason of
the fact that the price at which any Collateral may have been sold, assigned or
licensed at such a private sale was less than the price which might have been
obtained at a public sale, even if the Administrative Agent accepts the first
offer received and does not offer such Collateral to more than one offeree.

 

SECTION 5.2  Notice of Sale.  Grantor acknowledges and agrees that, to the
extent notice of sale or other disposition of Collateral shall be required by
applicable Law and unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type customarily sold on a recognized market (in
which event the Administrative Agent shall provide Grantor such advance notice
as may be practicable under the circumstances), 10 days’ prior notice to Grantor
of the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters.  No notification need be given to
Grantor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying (as permitted under Law) any right to
notification of sale or other intended disposition.

 

SECTION 5.3  Waiver of Notice and Claims(a)  .  Grantor hereby waives, to the
fullest extent permitted by applicable Law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of any of the Collateral, including, without
limitation, any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which Grantor would otherwise have under law, and
Grantor hereby further waives, to the fullest extent permitted by applicable
Law:  (a) all damages occasioned by such taking of possession, (b) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Administrative Agent’s rights hereunder and
(c) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable Law.  The
Administrative Agent shall not be liable for any incorrect or improper payment
made pursuant to this Article V in the absence of gross negligence or willful
misconduct as determined in a final, nonappealable judgment of a court of
competent jurisdiction.  Any sale of, or the grant of options to purchase, or
any other realization upon, any Collateral shall operate to divest all right,
title, interest, claim and demand, either at law or in equity, of the applicable
Grantor therein and thereto, and shall be a perpetual bar both at law and in
equity against Grantor and against any and all Persons claiming or attempting to
claim the Collateral so sold, optioned or realized upon, or any part thereof,
from, through or under Grantor.

 

SECTION 5.4  Certain Sales of Collateral.

 

(a)   Grantor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who meet the requirements
of such Governmental Authority.  Grantor acknowledges that any such sales may be
at prices and on terms less favorable to the Administrative Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable Law, the Administrative Agent shall have no obligation to
engage in public sales.

 

SECTION 5.5  No Waiver; Cumulative Remedies.

 

(a)   No failure on the part of the Administrative Agent to exercise, no course
of dealing with respect to, and no delay on the part of the Administrative Agent
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy; nor shall the Administrative Agent be
required to look first to, enforce or

 

10

--------------------------------------------------------------------------------


 

exhaust any other security, collateral or guaranties.  The remedies herein
provided are cumulative and are not exclusive of any remedies provided by Law.

 

(b)   In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Related Real Estate
Collateral Security Agreement by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Administrative Agent, then and in every
such case, Grantor, the Administrative Agent and each other Credit Party shall
be restored to their respective former positions and rights hereunder with
respect to the Collateral, and all rights, remedies and powers of the
Administrative Agent and the other Credit Parties shall continue as if no such
proceeding had been instituted.

 

SECTION 5.6  Application of Proceeds.  The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, together with any
other sums then held by the Administrative Agent pursuant to this Related Real
Estate Collateral Security Agreement, in accordance with and as set forth in
Section 7.02 of the Credit Agreement.

 

SECTION 5.7  Third Party Agreements.  Pursuant to the Collateral Access
Agreements (as defined in the Credit Agreement), the Administrative Agent has
the right to give notice to certain Persons who are parties thereto or
recipients thereof.  With respect to each Collateral Access Agreement (as
defined in the Credit Agreement), the Administrative Agent hereby acknowledges
and agrees that it will not deliver any notice to such Persons in connection
with the exercise of its rights and remedies under the Credit Agreement, this
Related Real Estate Collateral Security Agreement and the other Loan Documents
until after the occurrence and during the continuance of an Event of Default.

 

ARTICLE VI

 

MISCELLANEOUS

 

SECTION 6.1  Concerning the Administrative Agent.

 

(a)   The Administrative Agent has been appointed as agent pursuant to the
Credit Agreement.  The actions of the Administrative Agent hereunder are subject
to the provisions of the Credit Agreement.  The Administrative Agent shall have
the right hereunder to make demands, to give notices, to exercise or refrain
from exercising any rights, and to take or refrain from taking action
(including, without limitation, the release or substitution of the Collateral),
in accordance with this Related Real Estate Collateral Security Agreement and
the Credit Agreement.  The Administrative Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be liable for the
negligence or misconduct of any such agents or attorneys-in-fact.  The
Administrative Agent may resign and a successor Administrative Agent may be
appointed in the manner provided in the Credit Agreement.  Upon the acceptance
of any appointment as the Administrative Agent by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent under this Related Real Estate Collateral Security
Agreement, and the retiring Administrative Agent shall thereupon be discharged
from its duties and obligations under this Related Real Estate Collateral
Security Agreement.  After any retiring Administrative Agent’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Related Real Estate Collateral Security Agreement
while it was the Administrative Agent.

 

11

--------------------------------------------------------------------------------


 

(b)   The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Administrative Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Administrative Agent nor any of the other Credit Parties shall have
responsibility for, without limitation taking any necessary steps to preserve
rights against any Person with respect to any Collateral.

 

(c)   The Administrative Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Related Real Estate Collateral Security Agreement and its duties hereunder, upon
advice of counsel selected by it.

 

(d)   If any item of Collateral also constitutes collateral granted to the
Administrative Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the Administrative Agent, in its sole discretion, shall select
which provision or provisions shall control.

 

SECTION 6.2  Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact(a)     .  If Grantor shall fail to perform any covenants
contained in this Related Real Estate Collateral Security Agreement or in the
Credit Agreement (including, without limitation, Grantor’s covenants to (a) pay
the premiums in respect of all required insurance policies hereunder, (b) pay
Claims, (c) make repairs, (d) discharge Liens or (e) pay or perform any other
obligations of Grantor with respect to any Collateral) or if any warranty on the
part of Grantor contained herein shall be breached, the Administrative Agent may
(but shall not be obligated to) do the same or cause it to be done or remedy any
such breach, and may expend funds for such purpose; provided, that, the
Administrative Agent shall in no event be bound to inquire into the validity of
any tax, lien, imposition or other obligation which Grantor fails to pay or
perform as and when required hereby.  Any and all amounts so expended by the
Administrative Agent shall be paid by Grantor in accordance with the provisions
of Section 6.3 hereof.  Neither the provisions of this Section 6.2 nor any
action taken by the Administrative Agent pursuant to the provisions of this
Section 6.2 shall prevent any such failure to observe any covenant contained in
this Related Real Estate Collateral Security Agreement nor any breach of
warranty from constituting an Event of Default.  Grantor hereby appoints the
Administrative Agent its attorney-in-fact, with full authority in the place and
stead of Grantor and in the name of Grantor, or otherwise, from time to time
after the occurrence and during the continuation of an Event of Default in the
Administrative Agent’s discretion to take any action and to execute any
instrument consistent with the terms of the Credit Agreement and the other
Security Documents which the Administrative Agent may deem necessary to
accomplish the purposes hereof.  The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof.  Grantor hereby ratifies all that such attorney shall lawfully
do or cause to be done by virtue hereof.

 

SECTION 6.3  Expenses.  Grantor will upon demand pay to the Administrative Agent
the amount of any and all amounts required to be paid pursuant to Section 9.05
of the Credit Agreement.

 

SECTION 6.4  Continuing Security Interest; Assignment(a)      .  This Related
Real Estate Collateral Security Agreement shall create a continuing security
interest in the Collateral and shall (a) be binding upon Grantor, their
respective successors and assigns, and (b) inure, together with the rights and
remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and the other Credit Parties and each of their respective
successors, transferees and assigns.  No other Persons

 

12

--------------------------------------------------------------------------------


 

(including, without limitation, any other creditor of Grantor) shall have any
interest herein or any right or benefit with respect hereto.  Without limiting
the generality of the foregoing clause (b), any Credit Party may assign or
otherwise transfer any indebtedness held by it secured by this Related Real
Estate Collateral Security Agreement to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Credit Party, herein or otherwise, subject, however, to the provisions
of the Credit Agreement.

 

SECTION 6.5  Termination; Release.

 

(a)   This Related Real Estate Collateral Security Agreement, the Lien in favor
of the Administrative Agent (for the benefit of itself and the other Credit
Parties) and all other security interests granted hereby shall terminate with
respect to all Secured Obligations, and all rights to the Collateral shall
revert to Grantor or any other Person entitled thereto, either (i) as provided
in Section 9.20 of the Credit Agreement, or (ii) when the Commitments shall have
expired or been terminated and the principal of and interest on each Loan and
all fees and other Secured Obligations shall have been indefeasibly paid in full
in cash; provided, that, in connection with the termination of this Related Real
Estate Collateral Security Agreement, the Administrative Agent may require such
indemnities and collateral security as it shall reasonably deem necessary or
appropriate to protect the Credit Parties against (A) loss on account of credits
previously applied to the Secured Obligations that may subsequently be reversed
or revoked, (B) any Secured Obligations (other than contingent indemnification
obligations for which no claim has been asserted) that may thereafter arise
under Section 9.05 of the Credit Agreement.

 

(b)   (i) Upon the consummation of a transaction expressly permitted under the
Credit Agreement, which results in Grantor ceasing to be a Subsidiary of the
Lead Borrower, Grantor shall be automatically released from its obligations
under this Related Real Estate Collateral Security Agreement, the security
interest granted hereby shall terminate with respect to Grantor and all rights
to the Collateral of Grantor shall revert to Grantor or any other Person
entitled thereto.

 

(ii)   Upon any sale or other transfer by Grantor of any Collateral that is
expressly permitted under the Credit Agreement (other than a sale or other
transfer to a Loan Party), or upon the effectiveness of any written consent to
the release of the security interest granted hereby in any Collateral pursuant
to Section 9.20 of the Credit Agreement, the security interest granted hereby
shall terminate with respect to such Collateral and all rights to the Collateral
shall revert to Grantor or any other Person entitled thereto.

 

(iii)  At such time as any of the foregoing contained Sections 6.5(a),
6.5(b)(i) and 6.5(b)(ii) hereof, upon the Lead Borrower’s written request and at
the sole cost and expense of Grantor, the Administrative Agent will (A) assign,
transfer and deliver to Grantor, against receipt and without recourse to or
warranty by the Administrative Agent, such of the Collateral to be released (in
the case of a release) or all of the Collateral (in the case of the satisfaction
of Sections 6.5(a), 6.5(b)(i) and 6.5(b)(ii) hereof) as may be in possession of
the Administrative Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and (B) with respect to any other Collateral,
authorize the filing of appropriate termination statements and other documents
(including UCC termination statements or releases) to terminate such security
interests.

 

(c)   At any time that the respective Grantor desires that the Administrative
Agent take any action described in Section 6.5(b) hereof, Grantor shall, upon
request of the Administrative Agent, deliver to the Administrative Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to Sections 6.5(a) or 6.5(b) hereof.  The Administrative
Agent shall have

 

13

--------------------------------------------------------------------------------


 

no liability whatsoever to any other Credit Party as the result of any release
of Collateral by it as permitted (or which the Administrative Agent in good
faith believes to be permitted) by this Section 6.5.

 

SECTION 6.6  Modification in Writing.  No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by Grantor therefrom, shall be effective unless the same shall be made
in accordance with the terms of the Credit Agreement and unless in writing and
signed by the Administrative Agent and Grantor.  Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by Grantor from the terms of any provision hereof
shall be effective only in the specific instance and for the specific purpose
for which made or given.  Except where notice is specifically required by this
Related Real Estate Collateral Security Agreement or any other document
evidencing the Secured Obligations, no notice to or demand on Grantor in any
case shall entitle Grantor to any other or further notice or demand in similar
or other circumstances.

 

SECTION 6.7  Notices.  Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to Grantor, addressed to it at the address of the Borrower
set forth in the Credit Agreement and as to the Administrative Agent, addressed
to it at the address set forth in the Credit Agreement, or in each case at such
other address as shall be designated by such party in a written notice to the
other parties hereto complying as to delivery with the terms of this
Section 6.7.

 

SECTION 6.8  GOVERNING LAW.  THIS RELATED REAL ESTATE COLLATERAL SECURITY
AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).

 

SECTION 6.9  CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

(a)   GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK COUNTY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  GRANTOR AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS RELATED REAL ESTATE COLLATERAL SECURITY
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT AGAINST GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY

 

14

--------------------------------------------------------------------------------


 

JURISDICTION IF REQUIRED TO REALIZE UPON THE COLLATERAL OR ENFORCE ANY JUDGMENT.

 

(b)   GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT IN ANY COURT
REFERRED TO IN SECTION 6.9(a) HEREOF.  GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(c)   GRANTOR AND, EXCEPT AS PROVIDED IN THE LAST SENTENCE OF
SECTION 6.9(a) HEREOF, EACH CREDIT PARTY, AGREES THAT ANY ACTION COMMENCED BY
GRANTOR ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH
THIS RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY OR ANY FEDERAL COURT SITTING THEREIN AS THE ADMINISTRATIVE AGENT
MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

 

(d)   EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 6.7 HEREOF EXCLUDING SERVICE OF PROCESS BY
MAIL.  NOTHING IN THIS RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

(e)   EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT.  EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
RELATED REAL ESTATE COLLATERAL SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.9.

 

SECTION 6.10  Severability of Provisions.  Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 6.11  Execution in Counterparts; Effectiveness.  This Related Real
Estate Collateral Security Agreement may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Related Real Estate Collateral Security Agreement by
facsimile or other electronic transmission (including “.pdf”

 

15

--------------------------------------------------------------------------------


 

or “.tif”) shall be as effective as delivery of a manually executed counterpart
of this Related Real Estate Collateral Security Agreement.

 

SECTION 6.12  No Release.  Nothing set forth in this Related Real Estate
Collateral Security Agreement shall relieve Grantor from the performance of any
term, covenant, condition or agreement on Grantor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any Person under or in respect of any of the Collateral or shall impose any
obligation on the Administrative Agent or any other Credit Party to perform or
observe any such term, covenant, condition or agreement on Grantor’s part to be
so performed or observed or shall impose any liability on the Administrative
Agent or any other Credit Party for any act or omission on the part of Grantor
relating thereto or for any breach of any representation or warranty on the part
of Grantor contained in this Related Real Estate Collateral Security Agreement,
the Credit Agreement or the other Loan Documents, or under or in respect of the
Collateral or made in connection herewith or therewith.  The obligations of
Grantor contained in this Section 6.12 shall survive the termination hereof and
the discharge of Grantor’s other obligations under this Related Real Estate
Collateral Security Agreement, the Credit Agreement and the other Loan
Documents.

 

SECTION 6.13  Obligations Absolute.  All obligations of Grantor hereunder shall
be absolute and unconditional irrespective of:

 

(a)   any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of Grantor;

 

(b)   any lack of validity or enforceability of the Credit Agreement or any
other Loan Document, or any other agreement or instrument relating thereto;

 

(c)   any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement or any other Loan
Document or any other agreement or instrument relating thereto;

 

(d)   any pledge, exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

 

(e)   any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of Section 6.6 hereof; or

 

(f)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, Grantor (other than the termination of this
Related Real Estate Collateral Security Agreement in accordance with
Section 6.5(a) hereof).

 

SECTION 6.14  Term Loan Intercreditor Agreement.

 

(a)   This Related Real Estate Collateral Security Agreement and the Liens
granted to the Administrative Agent pursuant to this Related Real Estate
Collateral Security Agreement or any other Loan Documents in any Collateral and
the exercise of any right or remedy with respect to any Collateral hereunder or
any other Loan Document are subject to the provisions of the Term Loan
Intercreditor Agreement.  In the event of any inconsistency between the terms of
this Related Real Estate Collateral

 

16

--------------------------------------------------------------------------------


 

Security Agreement and the terms of the Term Loan Intercreditor Agreement, the
terms of the Term Loan Intercreditor Agreement shall control.

 

(b)   Notwithstanding anything herein to the contrary, prior to the Discharge of
Term Loan Debt (as defined in the Term Loan Intercreditor Agreement), (i) the
requirements of this Related Real Estate Collateral Security Agreement to
deliver Collateral, or control thereof, to the Administrative Agent shall be
deemed satisfied by delivery of such Collateral, or control thereof, to the Term
Loan Agent and (ii) the Administrative Agent may exercise all remedies of the
Administrative Agent hereunder in accordance with Section 3.1 of the
Intercreditor Agreement.

 

[Signature Pages Follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor and the Administrative Agent have caused this
Related Real Estate Collateral Security Agreement to be duly executed and
delivered by their duly authorized officers as of the date first above written.

 

 

GRANTOR

 

 

 

[                                        ]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Related Real Estate Collateral Security Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Related Real Estate Collateral Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

Mortgaged Property

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1

Filings, Registrations and Recordings

 

Grantor

 

UCC-1 Financing Statement Filing Office

 

 

 

 

[LIST APPLICABLE MORTGAGES AND ANY REQUIRED FIXTURE FILINGS]

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.3(a)

Other Legal and Fictitious Names, Mergers, Consolidations, Acquisitions

 

I. Legal and Fictitious Names.  During the past three years, Grantor has used
the following trade name(s) and/or trade style(s):

 

Grantor

 

Trade Name/Divisions

 

 

 

 

 

 

 

 

 

 

II. Changes in Names, Jurisdiction of Organization or Corporate Structure. 
Except as set forth below, Grantor has not changed its name, jurisdiction of
organization or its corporate structure in any way (e.g., by merger,
consolidation, change in corporate form, change in jurisdiction of organization
or otherwise) within the past three years:

 

Date of Change

 

Description of Change

 

 

 

 

III. Acquisitions of Equity Interests or Assets.  Except as set forth below,
Grantor has not acquired the controlling equity interests of another entity or
substantially all the assets of another entity within the past three years:

 

Date of Acquisition

 

Description of Acquisition

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT L
to
AMENDED AND RESTATED CREDIT AGREEMENT

 

FORM SOLVENCY CERTIFICATE

 

This Certificate is furnished pursuant to Section 4.01(g) of the Amended and
Restated Credit Agreement, dated of even date herewith (the “Credit Agreement”),
by and among the parties thereto as lenders (collectively, “Lenders”), Wells
Fargo Bank, National Association in its capacity as administrative and
collateral agent acting for and on behalf of Lenders (in such capacity,
“Administrative Agent”), SUPERVALU Inc., a Delaware corporation (the “Lead
Borrower”), certain subsidiaries of Lead Borrower as co-borrowers (together with
Lead Borrower, each a “Borrower” and collectively, the “Borrowers”), certain
subsidiaries of Borrower as guarantors (each a “Guarantor” and collectively, the
“Guarantors” and together with Borrowers, each individually a “Loan Party” and
collectively, the “Loan Parties”).  Capitalized terms used but not defined
herein have the meanings given such terms in the Credit Agreement.

 

I, the undersigned, as chief financial officer of Lead Borrower, do hereby
certify, solely in my capacity as chief financial officer of Lead Borrower and
not in my individual capacity, to Administrative Agent and Lenders that:

 

1.     I am the chief financial officer of Lead Borrower, with the primary
responsibility for the management of the financial affairs and accounting
practices of Lead Borrower and have acted on behalf of Lead Borrower in
connection with the financing arrangements provided for under the Credit
Agreement, including meeting and conferring with the Loan Parties’ independent
auditors as well as counsel to the Loan Parties.

 

2.     I have carefully reviewed the contents of this Certificate and have
conferred with legal counsel for the Loan Parties for the purpose of discussing
the meaning of its contents.

 

3.     In connection with preparing for the transactions contemplated by the
Credit Agreement and the other Loan Documents, I have assisted in the
preparation of and have reviewed the balance sheets and the financial
projections delivered pursuant to Section 4.01(f) of the Credit Agreement.

 

4.     I have no reason to believe that the balance sheets and the financial
projections are not a fair and reasonable presentation as of the date thereof of
the financial condition of the Loan Parties.  The assumptions stated in the
balance sheets and financial projections are fair and reasonable in all material
respects.

 

5.     Based upon the foregoing, I hereby certify on behalf of Lead Borrower, in
my capacity as chief financial officer of Lead Borrower and not in my individual
capacity, that as of the Closing Date after giving effect to the transactions
contemplated by the Credit Agreement:

 

(i)    at fair valuation, all of the properties and assets of the Lead Borrower
and its Subsidiaries, on a Consolidated basis (and including as assets for this
purpose, at a fair valuation, all rights of subrogation, contribution or
indemnification in their favor) are greater than the sum of their liabilities,
including contingent liabilities (and including as liabilities for this purpose,
at a fair valuation, all obligations of subrogation, contribution or
indemnification against them);

 

(ii)   the present fair saleable value of the properties and assets of the Lead
Borrower and its Subsidiaries, on a Consolidated basis, is not less than the
amount that would be required to pay the

 

--------------------------------------------------------------------------------


 

probable liability of their debts as they become absolute and matured;

 

(iii)  the Lead Borrower and its Subsidiaries, on a Consolidated basis, are able
to realize upon their properties and assets and pay their debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business;

 

(iv)  the Lead Borrower and its Subsidiaries, on a Consolidated basis, do not
intend to, and do not believe that they will, incur debts beyond their ability
to pay as such debts mature; and

 

(v)   the Lead Borrower and its Subsidiaries, on a Consolidated basis are not
engaged in a business or a transaction, and are not about to engage in a
business or transaction, for which their properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which they are engaged.

 

For the purposes of this Certificate, the amount of all guarantees and other
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at the time, can reasonably be
expected to become an actual or matured liability.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lead Borrower has caused its chief financial officer to
execute and deliver this Certificate as of the date first set forth above,
solely in her capacity as chief financial officer of Lead Borrower.

 

 

SUPERVALU INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Sherry M. Smith

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT M

to

AMENDED AND RESTATED CREDIT AGREEMENT

CREDIT AND COLLECTION POLICY

 

See attached.

 

[**]

 

--------------------------------------------------------------------------------

** Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 

--------------------------------------------------------------------------------